--------------------------------------------------------------------------------

Exhibit 10.2


EXECUTION VERSION


CREDIT AGREEMENT
 
by and among
 
FRONTIER COMMUNICATIONS CORPORATION,
as Borrower,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,
 
THE LENDERS PARTY HERETO FROM TIME TO TIME,
 
and
 
JPMORGAN CHASE BANK, N.A.,
GOLDMAN SACHS BANK USA,
DEUTSCHE BANK SECURITIES INC.,
BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC., and
CREDIT SUISSE LOAN FUNDING LLC

as Joint Lead Arrangers and Bookrunners
 
Dated as of October 8, 2020
 

--------------------------------------------------------------------------------

Table of Contents
 



Page
 
ARTICLE I
 
Definitions and Accounting Terms
 
Section 1.01
Defined Terms
1
Section 1.02
Other Interpretive Provisions
89
Section 1.03
Accounting Terms
90
Section 1.04
Rounding
90
Section 1.05
References to Agreements, Laws, Etc.
90
Section 1.06
Times of Day
91
Section 1.07
Timing of Payment or Performance
91
Section 1.08
Currency Equivalents Generally
91
Section 1.09
Certain Calculations and Tests
91
Section 1.10
Interest Rates; Eurocurrency Notification
94
Section 1.11
Divisions
94
 
ARTICLE II
 
The Commitments and Credit Extensions
     
Section 2.01
The Loans
94
Section 2.02
Borrowings, Conversions and Continuations of Loans
95
Section 2.03
Letters of Credit
96
Section 2.04
Swing Line Loans
103
Section 2.05
Prepayments
105
Section 2.06
Termination or Reduction of Commitments
112
Section 2.07
Repayment of Term Loans
112
Section 2.08
Interest
113
Section 2.09
Fees
113
Section 2.10
Computation of Interest and Fees
113
Section 2.11
Evidence of Indebtedness
114
Section 2.12
Payments Generally
114
Section 2.13
Sharing of Payments
116
Section 2.14
Incremental Credit Extensions
117
Section 2.15
Extensions of Term Loans and Revolving Credit Commitments
120
Section 2.16
Defaulting Lenders
122
Section 2.17
Permitted Debt Exchanges
123
Section 2.18
Refinancing Facilities.
126
 
ARTICLE III
 
Taxes, Increased Costs Protection and Illegality
Section 3.01
Taxes
127
Section 3.02
Inability to Determine Rates
131
Section 3.03
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans
132




--------------------------------------------------------------------------------

Section 3.04
Funding Losses
133
Section 3.05
Matters Applicable to All Requests for Compensation
133
Section 3.06
Replacement of Lenders under Certain Circumstances
134
Section 3.07
Survival
135
 
ARTICLE IV
 
Conditions Precedent
     
Section 4.01
Closing Date Conditions
136
Section 4.02
Conditions to Subsequent Credit Extensions
138
 
ARTICLE V
 
Representations and Warranties
     
Section 5.01
Existence, Qualification and Power; Compliance with Laws
139
Section 5.02
Authorization; No Contravention
139
Section 5.03
Governmental Authorization; Other Consents
139
Section 5.04
Binding Effect
140
Section 5.05
Financial Statements; No Material Adverse Effect
140
Section 5.06
Litigation
140
Section 5.07
Ownership of Property; Liens
140
Section 5.08
Environmental Compliance
140
Section 5.09
Taxes
141
Section 5.10
Compliance with ERISA
141
Section 5.11
Ownership of Subsidiaries
142
Section 5.12
Margin Regulations; Investment Company Act
142
Section 5.13
Disclosure
142
Section 5.14
Insurance.
142
Section 5.15
Solvency
142
Section 5.16
Orders; Collateral Documents.
142
Section 5.17
Use of Proceeds
143
Section 5.18
Anti-Terrorism Laws; OFAC and Anti-Corruption Laws
143
Section 5.19
Status of Obligations; Perfection and Priority of Security Interests.
143
 
ARTICLE VI
 
Affirmative Covenants
     
Section 6.01
Financial Statements
145
Section 6.02
Certificates; Other Information
146
Section 6.03
Notices
147
Section 6.04
Maintenance of Existence
148
Section 6.05
Maintenance of Properties
148
Section 6.06
Maintenance of Insurance
148
Section 6.07
Compliance with Laws
148
Section 6.08
Books and Records
148
Section 6.09
Inspection Rights
149
Section 6.10
Collateral Documents; Additional Guarantors
149
.


 




--------------------------------------------------------------------------------

Section 6.11
Use of Proceeds
150
Section 6.12
Further Assurances
150
Section 6.13
Designation of Restricted and Unrestricted Subsidiaries
150
Section 6.14
Payment of Taxes
151
Section 6.15
Nature of Business
151
Section 6.16
[Reserved].
151
Section 6.17
[Reserved]
151
Section 6.18
Maintenance of Ratings
151
Section 6.19
Limitation on Affiliate Transactions.
151
Section 6.20
Bankruptcy Matters
155
 
ARTICLE VII
 
Negative Covenants
     
Section 7.01
Liens
155
Section 7.02
[Reserved]
156
Section 7.03
Indebtedness
156
Section 7.04
Merger and Consolidation
163
Section 7.05
Limitation on Sales of Assets and Subsidiary Stock
165
Section 7.06
Restricted Payments
167
Section 7.07
[Reserved]
175
Section 7.08
Limitation on Restrictions on Distributions from Restricted Subsidiaries
175
 
ARTICLE VIII
 
Events of Default and Remedies
 
Section 8.01
Events of Default
178
Section 8.02
Remedies Upon Event of Default
182
Section 8.03
Exclusion of Immaterial Subsidiaries
182
Section 8.04
Application of Funds
183
 
ARTICLE IX
 
Administrative Agent and Other Agents
 
Section 9.01
Appointment and Authorization of Agents
184
Section 9.02
Delegation of Duties
185
Section 9.03
Liability of Agents
185
Section 9.04
Reliance by Agents
186
Section 9.05
Notice of Default
186
Section 9.06
Credit Decision; Disclosure of Information by Agents
186
Section 9.07
Indemnification of Agents
187
Section 9.08
Agents in their Individual Capacities
187
Section 9.09
Successor Agents
188
Section 9.10
Administrative Agent May File Proofs of Claim
188
Section 9.11
Collateral and Guaranty Matters
189
Section 9.12
Other Agents; Arrangers and Managers
190
Section 9.13
Appointment of Supplemental Administrative Agents
190
Section 9.14
Withholding Tax
191




--------------------------------------------------------------------------------

Section 9.15
Secured Cash Management Obligations; Secured Hedge Agreements
191
Section 9.16
Certain ERISA Matters
192
 
ARTICLE X
 
Miscellaneous
 
Section 10.01
Amendments, Etc.
193
Section 10.02
Notices and Other Communications; Facsimile Copies
197
Section 10.03
No Waiver; Cumulative Remedies
199
Section 10.04
Attorney Costs and Expenses
199
Section 10.05
Indemnification by the Borrower
200

Section 10.06
Payments Set Aside
201
Section 10.07
Successors and Assigns
201
Section 10.08
Confidentiality
206
Section 10.09
Setoff
206
Section 10.10
Counterparts
207
Section 10.11
Integration
207
Section 10.12
Survival of Representations and Warranties
207
Section 10.13
Severability
207
Section 10.14
GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS
207
Section 10.15
WAIVER OF RIGHT TO TRIAL BY JURY
208
Section 10.16
Binding Effect
208
Section 10.17
Judgment Currency
209
Section 10.18
Lender Action
209
Section 10.19
USA PATRIOT Act
210
Section 10.20
Obligations Absolute
210
Section 10.21
No Advisory or Fiduciary Responsibility
210
Section 10.22
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
211
Section 10.23
Acknowledgement Regarding Any Supported QFCs.
211
Section 10.24
Acknowledgment of Intercreditor Agreements.
212




--------------------------------------------------------------------------------

SCHEDULES
         
Schedule 2.01
—
Commitments
Schedule 4
—
Guarantors
Schedule 5
—
Pledged Subsidiaries
Schedule 7.01
—
Existing Liens
Schedule 10.02
—
Administrative Agent’s Office, Certain Addresses for Notices
           
ANNEX
         
Annex I
—
Conversion Date Conditions
           
EXHIBITS
         
form of
   
Exhibit A
—
Committed Loan Notice
Exhibit B
—
Swing Line Loan Notice
Exhibit C-1
—
Term Note
Exhibit C-2
—
Revolving Credit Note
Exhibit D-1
—
Closing Date Certificate
Exhibit D-2
—
Compliance Certificate
Exhibit D-3
—
Conversion Date Certificate
Exhibit E
—
Assignment and Assumption
Exhibit F
—
Guaranty
Exhibit H
—
Discounted Prepayment Option Notice
Exhibit I
—
Lender Participation Notice
Exhibit J
—
Discounted Voluntary Prepayment Notice
Exhibit K
 
Permitted Junior Intercreditor Agreement
Exhibit L
—
United States Tax Compliance Certificate
Exhibit M
—
Budget
Exhibit N
—
Final DIP Order




--------------------------------------------------------------------------------

CREDIT AGREEMENT
 
This CREDIT AGREEMENT is entered into as of October 8, 2020 (the “Agreement”),
among FRONTIER COMMUNICATIONS CORPORATION (the “Company”), JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as Administrative Agent and Collateral Agent and each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).
 
PRELIMINARY STATEMENTS
 
WHEREAS, on April 14, 2020, (the “Petition Date”), the Company, and certain of
its domestic Subsidiaries (collectively, the “Debtors”) filed voluntary
petitions for relief under Chapter 11 in the United States Bankruptcy Court for
the Southern District of New York (such court, together with any other court
having exclusive jurisdiction over any Case from time to time and any Federal
appellate court thereof, the “Bankruptcy Court”) (each case of the Company and
such domestic Subsidiaries, a “Case” and collectively, the “Cases”) and have
continued in the possession and operation of their assets and in the management
of their businesses pursuant to Section 1107 and 1108 of the Bankruptcy Code.
 
WHEREAS, the Company has requested that  the Lenders extend credit directly to
or on behalf of the Company in the form of Initial Term Loans in an initial
aggregate principal amount equal to $500 million the proceeds of which will be
used  as set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE I

Definitions and Accounting Terms
 
Section 1.01         Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:
 
“Acceptable Discount” has the meaning specified in Section 2.05(d)(iii).
 
“Acceptable Reorganization Plan” means the Debtors’ Fifth Amended Joint Chapter
11 Plan of Reorganization of Frontier Communications Corporation and Its Debtor
Affiliates Pursuant to Chapter 11 of the Bankruptcy Code, filed August 21, 2020
and confirmed on August 27, 2020, in the form attached to the Confirmation
Order, together with any amendments, supplements, or modifications thereto after
the Closing Date that are not, taken together, materially adverse to the
Lenders, provided that any such amendment, supplement or modification solely to
permit the Staggered Emergence shall be deemed not to be materially adverse to
the Lenders.
 
“Acceptance Date” has the meaning specified in Section 2.05(d)(ii).
 
“Accounting Changes” has the meaning specified in the definition of “GAAP.”
 
“Acquired Indebtedness” means with respect to any Person (x) Indebtedness (1) of
any other Person or any of its Subsidiaries existing at the time such other
Person becomes a Restricted Subsidiary, or (2) assumed in connection with the
acquisition of assets from such other Person, in each case whether or not
Incurred by such other Person in connection with such other Person becoming a
Restricted Subsidiary or such acquisition or (3) of a Person at the time such
Person merges with or into or consolidates or otherwise combines with the
Borrower or any Restricted Subsidiary and (y) Indebtedness secured by a Lien
encumbering any asset acquired by such Person.  Acquired Indebtedness shall be
deemed to have been Incurred, with respect to clause (1) of the preceding
sentence, on the date such Person becomes a Restricted Subsidiary and, with
respect to clause (2) of the preceding sentence, on the date of consummation of
such acquisition of assets and, with respect to clause (3) of the preceding
sentence, on the date of the relevant merger, amalgamation, consolidation or
other combination.
 
-1-

--------------------------------------------------------------------------------

“Additional Lender” has the meaning specified in Section 2.14(d).
 
“Additional Assets” means:
 
(1)        any property or assets (other than Capital Stock) used or to be used
by the Borrower, a Restricted Subsidiary or otherwise useful in a Similar
Business (it being understood that capital expenditures on property or assets
already used in a Similar Business or to replace any property or assets that are
the subject of such Asset Disposition shall be deemed an investment in
Additional Assets);
 
(2)         the Capital Stock of a Person that is engaged in a Similar Business
and becomes a Restricted Subsidiary as a result of the acquisition of such
Capital Stock by the Borrower or a Restricted Subsidiary; or
 
(3)         Capital Stock constituting a minority interest in any Person that at
such time is a Restricted Subsidiary.
 
“Administrative Agent” means, subject to Section 9.13, JPMCB (and any of its
Affiliates selected by JPMCB to act as administrative agent for any of the
facilities provided hereunder), in its capacity as administrative agent under
the Loan Documents, or any successor administrative agent appointed in
accordance with Section 9.09.
 
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
 
“Affiliate” means, with respect to any specified Person, any other Person,
directly or indirectly, controlling or controlled by or under direct or indirect
common control with such specified Person.  For the purposes of this Agreement,
“control” or “controls”, when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Affiliate Transaction” has the meaning specified in Section 6.19(a).
 
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
 
-2-

--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
and the Supplemental Administrative Agents (if any).
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” means this Credit Agreement.
 
“Agreement Currency” has the meaning specified in Section 10.17.
 
“AHYDO Payment” means any payment required to be made under the terms of
Indebtedness in order to avoid the application of Section 163(e)(5) of the Code
to such Indebtedness.
 
“Alternative Currency” means any currency (other than Dollars) that is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars (as determined in good faith by the Borrrower).
 
“Applicable Discount” has the meaning specified in Section 2.05(d)(iii).
 
“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans of the applicable currency,
Base Rate Loans, L/C Advances, Swing Line Loans or Letters of Credit, as
applicable, as notified to the Administrative Agent, any of which offices may be
changed by such Lender.
 
“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class at such time and
the denominator of which is the aggregate amount of all Commitments of such
Class of all Lenders (provided that (i) in the case of Section 2.16 when a
Defaulting Lender shall exist, “Applicable Percentage” with respect to the
Revolving Credit Facility shall be determined by disregarding any Defaulting
Lender’s Revolving Credit Commitment and (ii) if the Revolving Credit
Commitments have terminated or expired, the Applicable Percentages of the
Lenders shall be determined based upon the Revolving Credit Commitments most
recently in effect) and (b) with respect to the Loans of any Class, a percentage
equal to a fraction the numerator of which is such Lender’s Outstanding Amount
of the Loans of such Class and the denominator of which is the aggregate
Outstanding Amount of all Loans of such Class.
 
“Applicable Proceeds” has the meaning specified in Section 2.05(b)(ii)(A).
 
“Applicable Rate” means a percentage per annum equal to:
 
(a)          for Eurocurrency Rate Loans that are Initial Term Loans, 4.75%, and
for Base Rate Loans that are Initial Term Loans, 3.75%,
 
(b)          for Eurocurrency Rate Loans that are Revolving Credit Loans, 0%,
and for Base Rate Loans that are Revolving Credit Loans, 0%, and
 
(c)          for the Commitment Fee, 0%.
 
Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Extended Revolving Credit Commitments and any Incremental Term Loans, Extended
Term Loans or Revolving Credit Loans made pursuant to any Extended Revolving
Credit Commitments shall be the applicable percentages per annum set forth in
the relevant Incremental Facility Amendment or Extension Offer.
 
-3-

--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Loan Facility, (i) the Swing Line Lender and (ii) if any Swing
Line Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit
Lenders.
 
“Approved Commercial Bank” means a commercial bank with a consolidated combined
capital and surplus of at least $5.0 billion.
 
“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”
 
“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
 
“Asset Disposition” means:
 
(a)        the voluntary sale, conveyance, transfer or other disposition,
whether in a single transaction or a series of related transactions, of property
or assets (including by way of a Sale and Leaseback Transaction) of the Borrower
or any of its Restricted Subsidiaries (in each case other than Capital Stock of
the Borrower) (each referred to in this definition as a “disposition”); or
 
(b)       the issuance or sale of Capital Stock of any Restricted Subsidiary
(other than Preferred Stock or Disqualified Stock of Restricted Subsidiaries
issued in compliance with Section 7.03 hereof or directors’ qualifying shares
and shares issued to foreign nationals as required under applicable law),
whether in a single transaction or a series of related transactions;
 
in each case, other than:
 
(1)          a disposition by the Borrower or a Restricted Subsidiary to the
Borrower or a Restricted Subsidiary, including pursuant to any Intercompany
License Agreement;
 
(2)         a disposition of cash, Cash Equivalents or Investment Grade
Securities, including any marketable securities portfolio owned by the Borrower
and its Subsidiaries on the Closing Date;
 
(3)          a disposition of inventory, goods or other assets (including
Settlement Assets) in the ordinary course of business or consistent with past
practice or held for sale or no longer used in the ordinary course of business,
including any disposition of disposed, abandoned or discontinued operations;
 
(4)          a disposition of obsolete, worn-out, uneconomic, damaged, non-core
or surplus property, equipment or other assets or property, equipment or other
assets that are no longer economically practical or commercially desirable to
maintain or used or useful in the business of the Borrower and its Restricted
Subsidiaries whether now or hereafter owned or leased or acquired in connection
with an acquisition or used or useful in the conduct of the business of the
Borrower and its Restricted Subsidiaries (including by ceasing to enforce,
allowing the lapse, abandonment or invalidation of or discontinuing the use or
maintenance of or putting into the public domain any IP Rights that are, in the
reasonable judgment of the Borrower or the Restricted Subsidiaries, no longer
used or useful, or economically practicable to maintain, or in respect of which
the Borrower or any Restricted Subsidiary determines in its reasonable judgment
that such action or inaction is desirable);
 
-4-

--------------------------------------------------------------------------------

(5)          transactions permitted under Section 7.04(a) hereof or a
transaction that constitutes a Change of Control;
 
(6)         an issuance of Capital Stock by a Restricted Subsidiary to the
Borrower or to another Restricted Subsidiary or as part of or pursuant to an
equity incentive or compensation plan approved by the Board of Directors;
 
(7)          any dispositions of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by the Borrower) of less than (x) prior to the
Conversion Date, $100.0 million and (y) after the Conversion Date, the greater
of $100.0 million and 3.5% of LTM EBITDA;
 
(8)        any Restricted Payment that is permitted to be made, and is made,
under Section 7.06 and the making of any Permitted Payment or Permitted
Investment or, solely for purposes of Section 2.05(b), asset sales, the proceeds
of which are used to make such Restricted Payments or Permitted Investments;
 
(9)          dispositions in connection with Permitted Liens, the Staggered
Emergence or Permitted Tax Restructuring;
 
(10)      dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or
consistent with past practice or in bankruptcy or similar proceedings and
exclusive of factoring or similar arrangements;
 
(11)        conveyances, sales, transfers, licenses, sublicenses, cross-licenses
or other dispositions of intellectual property, software data or other general
intangibles and licenses, sublicenses, cross-licenses, leases or subleases of
other property, in each case, in the ordinary course of business or consistent
with past practice or pursuant to a research or development agreement in which
the counterparty to such agreement receives a license in the intellectual
property or software that result from such agreement;
 
(12)       the lease, assignment, license, sublease or sublicense of any real or
personal property in the ordinary course of business or consistent with industry
practice;
 
(13)        foreclosure, condemnation, expropriation, forced disposition or any
similar action with respect to any property or other assets or the granting of
Liens not prohibited by this Agreement;
 
(14)        the sale, discount or other disposition (with or without recourse,
and on customary or commercially reasonable terms and for credit management
purposes) of inventory, accounts receivable or notes receivable arising in the
ordinary course of business or consistent with past practice, or the conversion
or exchange of accounts receivable for notes receivable;
 
(15)      any issuance or sale of Capital Stock in, or Indebtedness or other
securities of, an Unrestricted Subsidiary or any other disposition of Capital
Stock, Indebtedness or other securities of an Unrestricted Subsidiary or an
Immaterial Subsidiary (other than, in each case, any Unrestricted Subsidiary the
primary assets of which are cash or Cash Equivalents);
 
-5-

--------------------------------------------------------------------------------

(16)       any disposition of Capital Stock of a Restricted Subsidiary pursuant
to an agreement or other obligation with or to a Person (other than the Borrower
or a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired,
or from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;
 
(17)      (i) dispositions of property to the extent that such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased, (ii) dispositions of property to the extent that the
proceeds of such disposition are promptly applied to the purchase price of such
replacement property (which replacement property is actually promptly purchased)
and (iii) to the extent allowable under Section 1031 of the Code or comparable
law or regulation, any exchange of like property (excluding any boot thereon)
for use in a Similar Business;
 
(18)       (i) any disposition of Securitization Assets or Receivables Assets,
or participations therein, in connection with any Qualified Securitization
Financing or Receivables Facility permitted under this Agreement or (ii) the
disposition of an account receivable in connection with the collection or
compromise thereof in the ordinary course of business or consistent with past
practice;
 
(19)      any financing transaction with respect to property constructed,
acquired, leased, renewed, relocated, expanded, replaced, repaired, maintained,
upgraded or improved (including any reconstruction, refurbishment, renovation
and/or development of real property) by the Borrower or any Restricted
Subsidiary after the Closing Date, including Sale and Leaseback Transactions and
asset securitizations, permitted by this Agreement;
 
(20)       sales, transfers or other dispositions of Investments in joint
ventures or similar entities, to the extent required by, or made pursuant to
customary buy/sell arrangements between the parties set forth in joint venture
arrangements or other similar binding arrangements;
 
(21)       any surrender or waiver of contractual rights or the settlement,
release, surrender or waiver of contractual, tort, litigation or other claims of
any kind;
 
(22)        the unwinding of any Cash Management Obligations or Hedging
Obligations;
 
(23)        transfers of property or assets subject to Casualty Events upon
receipt of the net proceeds of such Casualty Event; provided that any Cash
Equivalents received by the Borrower or any of its Restricted Subsidiaries in
respect of such Casualty Event shall be deemed to be Net Available Cash of an
Asset Disposition and such Net Available Cash shall be applied in accordance
with Section 2.05(b)(ii);
 
(24)        any sale of property or assets, if the acquisition of such property
or assets was financed with Excluded Contributions and the proceeds of such sale
are used to make a Restricted Payment pursuant to Section 7.06(b)(xii)(b)
hereof;
 
-6-

--------------------------------------------------------------------------------

(25)        dispositions of (i) assets (including Capital Stock) acquired in a
transaction after the Closing Date, which assets are not useful in the core or
principal business of the Borrower and its Restricted Subsidiaries or
(ii) assets (including Capital Stock) made in connection with the approval of
any applicable antitrust authority or otherwise necessary or advisable in the
reasonable determination of the Borrower to consummate any acquisition; provided
that, in each case of clauses (i) and (ii), such disposition shall have been
consummated within 365 days of such acquisition;
 
(26)        any disposition of non-revenue producing assets to a Person who is
providing services related to such assets, the provision of which have been or
are to be outsourced by the Borrower or any Restricted Subsidiary to such
Person;
 
(27)        any Plan Contribution;
 
(28)       additional dispositions of assets (taken together with such
dispositions made pursuant to this clause (28)) since the Closing Date with an
aggregate fair market value not exceeding  (x) prior to the Conversion Date,
$250.0 million and (y) after the Conversion Date, the greater of $250.0 million
and 9% of LTM EBITDA; and
 
(29)        any disposition pursuant to the Acceptable Reorganization Plan.
 
In the event that a transaction (or any portion thereof) meets the criteria of a
permitted Asset Disposition and would also be a Permitted Investment or an
Investment permitted under Section 7.06 hereof, the Borrower, in its sole
discretion, will be entitled to divide and classify such transaction (or a
portion thereof) as an Asset Disposition and/or one or more of the types of
Permitted Investments or Investments permitted under Section 7.06 hereof.
 
“Assignees” has the meaning specified in Section 10.07(b).
 
 “Assignment and Assumption” means (a) an Assignment and Assumption
substantially in the form of Exhibit E and (b) in the case of any assignment of
Term Loans in connection with a Permitted Debt Exchange conducted in accordance
with Section 2.17, such form of assignment (if any) as may have been requested
by the Administrative Agent in accordance with Section 2.17(a)(viii) or, in each
case, any other form (including electronic documentation generated by
MarkitClear or other electronic platform) approved by the Administrative Agent.
 
“Associate” means (i) any Person engaged in a Similar Business of which the
Borrower or its Restricted Subsidiaries are the legal and beneficial owners of
between 20.0% and 50.0% of all outstanding Voting Stock and (ii) any joint
venture entered into by the Borrower or any Restricted Subsidiary.
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
 
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
 
“Availability Period” means, with respect to the Revolving Credit Facility, the
period from and after the Closing Date to but excluding the earlier of the
Maturity Date for the Revolving Credit Facility and the date of termination of
the Revolving Credit Commitments in accordance with the provisions of this
Agreement.
 
-7-

--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
 
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
 
“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.
 
“Bankruptcy Court” has the meaning assigned to such term in the recitals hereto.
 
“Bankruptcy Event” means, with respect to any Person, such Person or its parent
entity becomes (other than via an Undisclosed Administration) the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person or its parent entity.
 
“Base Rate” means:  a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:  (a)
the Prime Rate in effect on such day; (b) ½ of 1.00% per annum above the Federal
Funds Rate in effect on such day; and (c) the Eurocurrency Rate for Dollar
deposits for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%.  Any change in
the Base Rate for Dollar-denominated Loans due to a change in the Prime Rate,
the Federal Funds Rate or the Eurocurrency Rate shall be effective from and
including the Closing Date of such change in the Prime Rate, the Federal Funds
Rate or the Eurocurrency Rate, respectively.  If the Base Rate is being used as
an alternate rate of interest pursuant to Section 3.02 (for the avoidance of
doubt, only until an amendment to the applicable rate of interest has become
effective in accordance with the terms of this Agreement), then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.  For the avoidance of doubt, if the Base
Rate as determined pursuant to the foregoing would be less than 2.00%, such rate
shall be deemed to be 2.00% for purposes of this Agreement.
 
“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.
 
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the Eurocurrency Rate for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than 1.00%, the
Benchmark Replacement will be deemed to be 1.00% for the purposes of this
Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its sole
discretion.
 
-8-

--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means, with respect to any replacement of 
Eurocurrency Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero), if
any, that has been selected by the Administrative Agent and the Borrower giving
due consideration to (i) any selection or recommendation of a spread adjustment,
or method for calculating or determining such spread adjustment, for the
replacement of the Eurocurrency Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurocurrency Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time (for the
avoidance of doubt, such Benchmark Replacement Adjustment shall not be in the
form of a reduction to the Applicable Rate).
 
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
 
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurocurrency Rate:
 
(1)          in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the Eurocurrency Rate permanently or indefinitely ceases to
provide the Eurocurrency Rate; or


(2)        in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurocurrency Rate:


(1)         a public statement or publication of information by or on behalf of
the administrator of the Eurocurrency Rate announcing that such administrator
has ceased or will cease to provide the Eurocurrency Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurocurrency
Rate;


-9-

--------------------------------------------------------------------------------

(2)         a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurocurrency Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurocurrency Rate, a resolution authority with jurisdiction over the
administrator for the Eurocurrency Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurocurrency
Rate, in each case which states that the administrator of the Eurocurrency Rate
has ceased or will cease to provide the Eurocurrency Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurocurrency
Rate; and/or


(3)          a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurocurrency Rate announcing that the
Eurocurrency Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Borrower, as applicable, by notice to the Borrower, the
Administrative Agent and the Lenders, as applicable.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the
Eurocurrency Rate and solely to the extent that the Eurocurrency Rate has not
been replaced with a Benchmark Replacement, the period (x) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurocurrency Rate for all purposes hereunder in
accordance with Section 3.02 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurocurrency Rate for all purposes hereunder
pursuant to Section 3.02.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan.”


“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Board of Directors” means (1) with respect to the Borrower or any corporation,
the board of directors or managers, as applicable, of the corporation, or any
duly authorized committee thereof; (2) with respect to any partnership, the
board of directors or other governing body of the general partner, as
applicable, of the partnership or any duly authorized committee thereof; (3)
with respect to a limited liability company, the managing member or members or
any duly authorized controlling committee thereof; and (4) with respect to any
other Person, the board or any duly authorized committee of such Person serving
a similar function.  Whenever any provision requires any action or determination
to be made by, or any approval of, a Board of Directors, such action,
determination or approval shall be deemed to have been taken or made if approved
by a majority of the directors on any such Board of Directors (whether or not
such action or approval is taken as part of a formal board meeting or as a
formal board approval). Unless the context requires otherwise, Board of
Directors means the Board of Directors of the Borrower.
 
-10-

--------------------------------------------------------------------------------

“Borrower” means (x) prior to the Conversion Date, the Company and (y) on or
after the Conversion Date, the Company or if the Company elects to undertake the
Corporate Reorganization, the New Frontier Borrower.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.
 
“Borrowing Minimum” means in the case of a Borrowing denominated in Dollars,
$1.0 million.
 
“Borrowing Multiple” means in the case of a Borrowing denominated in Dollars,
$100,000.
 
“Budget” means a projected statement of sources and uses of cash for the
Borrower and the other Debtors for the following 13 calendar weeks, in
substantially the form of Exhibit M hereto; it being understood and agreed that,
as used herein, the “Budget” shall initially refer to the initial 13-week
projection delivered in accordance with Section 4.01(t) and thereafter shall
refer to the most recent 13-week-projection delivered by the Borrower for the
most recent 4-week period in accordance with Section 6.02(e).
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York, United States or in the
jurisdiction of the place of payment are authorized or required by law to close;
provided, that when used in connection with a Eurocurrency Rate Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market. When the performance
of any covenant, duty or obligation (other than any payment obligation, which is
subject to Section 2.12(b) hereof) is stated to be required on a day which is
not a Business Day, the date of such performance shall extend to the immediately
succeeding Business Day.
 
“Business Successor” means (i) any former Subsidiary of the Borrower and (ii)
any Person that, after the Closing Date, has acquired, merged or consolidated
with a Subsidiary of the Borrower (that results in such Subsidiary ceasing to be
a Subsidiary of the Borrower), or acquired (in one transaction or a series of
transactions) all or substantially all of the property and assets or business of
a Subsidiary or assets constituting a business unit, line of business or
division of a Subsidiary of the Borrower.
 
“Case” and “Cases” have the meaning set forth in recitals.
 
“Capital Stock” of any Person means any and all shares of, rights to purchase or
acquire, warrants, options or depositary receipts for, or other equivalents of,
or partnership or other interests in (however designated), equity of such
Person, including any Preferred Stock, but excluding any debt securities
convertible into, or exchangeable for, such equity.
 
“Capitalized Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalized lease (and, for the avoidance of
doubt, not a straight-line or operating lease) for financial reporting purposes
in accordance with GAAP.  The amount of Indebtedness represented by such
obligation will be the capitalized amount of such obligation at the time any
determination thereof is to be made as determined in accordance with GAAP, and
the Stated Maturity thereof will be the date of the last payment of rent or any
other amount due under such lease prior to the first date such lease may be
terminated without penalty; provided, that notwithstanding any other provision
contained herein, for all purposes under this Agreement and the other Loan
Documents, all obligations of the Borrower and its Restricted Subsidiaries that
are or would be characterized as an operating lease as determined in accordance
with GAAP as in effect on January 1, 2015 (whether or not such operating lease
was in effect on such date) shall continue to be accounted for as an operating
lease (and not as a Capitalized Lease Obligation) for purposes of this Agreement
regardless of any change in GAAP following January 1, 2015 (that would otherwise
require such obligation to be recharacterized as a Capitalized Lease
Obligation).
 
-11-

--------------------------------------------------------------------------------

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.
 
“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).
 
“Carve-Out” has the meaning set forth in the Final DIP Order.
 
“Cases” has the meaning assigned to such term in the preamble hereto.
 
 “Cash Collateral” has the meaning specified in Section 2.03(f).
 
“Cash Collateralize” has the meaning specified in Section 2.03(f).
 
“Cash Equivalents” means:
 
(1)        (a) Dollars, Canadian dollars, pounds sterling, yen, euro, any
national currency of any member state of the European Union or any Alternative
Currency; or (b) any other foreign currency held by the Borrower and its
Restricted Subsidiaries from time to time in the ordinary course of business or
consistent with past practice;
 
(2)         securities issued or directly and fully guaranteed or insured by the
United States, Canadian, United Kingdom or Japanese governments, a member state
of the European Union or, in each case, any agency or instrumentality thereof
(provided that the full faith and credit obligation of such country or such
member state is pledged in support thereof), with maturities of 36 months or
less from the date of acquisition;
 
(3)         certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits, demand deposits or bankers’ acceptances having
maturities of not more than two years from the date of acquisition thereof
issued by any lender or by any bank, trust company or any other financial
institution (a) whose commercial paper is rated at least “A‑2” or the equivalent
thereof by S&P or at least “P‑2” or the equivalent thereof by Moody’s (or, if at
the time, neither S&P nor Moody’s is rating such obligations, then a comparable
rating from another Nationally Recognized Statistical Rating Organization
selected by the Borrower) or (b) having combined capital and surplus in excess
of $100.0 million;
 
(4)          repurchase obligations for underlying securities of the types
described in clauses (2), (3), (7) and (8) entered into with any bank meeting
the qualifications specified in clause (3) above;
 
-12-

--------------------------------------------------------------------------------

(5)        securities with maturities of two years or less from the date of
acquisition backed by standby letters of credit issued by any Person meeting the
qualifications in clause (3) above;
 
(6)         commercial paper and variable or fixed rate notes issued by any
Person meeting the qualifications specified in clause (3) above (or by the
parent company thereof) maturing within two years after the date of creation
thereof, or if no rating is available in respect of the commercial paper or
variable or fixed rate notes, the issuer of which has an equivalent rating in
respect of its long-term debt;
 
(7)        marketable short-term money market and similar securities, having a
rating of at least “P‑2” or “A‑2” from either S&P or Moody’s, respectively, (or,
if at the time, neither S&P nor Moody’s is rating such obligations, then a
comparable rating from another Nationally Recognized Statistical Rating
Organization selected by the Borrower);
 
(8)         readily marketable direct obligations issued by any state, province,
commonwealth or territory of the United States of America or any political
subdivision, taxing authority or any agency or instrumentality thereof, rated
BBB- (or the equivalent) or better by S&P or Baa3 (or the equivalent) or better
by Moody’s(or, if at the time, neither S&P nor Moody’s is rating such
obligations, then a comparable rating from another Nationally Recognized
Statistical Rating Organization selected by the Borrower) with maturities of not
more than two years from the date of acquisition;
 
(9)       readily marketable direct obligations issued by any foreign government
or any political subdivision, taxing authority or agency or instrumentality
thereof, with a rating of “BBB-” or higher from S&P or “Baa3” or higher by
Moody’s or the equivalent of such rating by such rating organization (or, if at
the time, neither S&P nor Moody’s is rating such obligations, then a comparable
rating from another Nationally Recognized Statistical Rating Organization
selected by the Borrower) with maturities of not more than two years from the
date of acquisition;
 
(10)       Investments with average maturities of 24 months or less from the
date of acquisition in money market funds with a rating of “A” or higher from
S&P or “A-2” or higher by Moody’s or the equivalent of such rating by such
rating organization (or, if at the time, neither S&P nor Moody’s is rating such
obligations, then a comparable rating from another Nationally Recognized
Statistical Rating Organization selected by the Borrower);
 
(11)      with respect to any Foreign Subsidiary:  (i) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers acceptance of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A‑2” or the equivalent thereof or from Moody’s is
at least “P‑2” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”), and in each case with maturities of not more than 270 days from
the date of acquisition and (iii) the equivalent of demand deposit accounts
which are maintained with an Approved Foreign Bank;
 
(12)       Indebtedness or Preferred Stock issued by Persons with a rating of
“BBB-” or higher from S&P or “Baa3” or higher from Moody’s (or, if at the time,
neither S&P nor Moody’s is rating such obligations, then a comparable rating
from another Nationally Recognized Statistical Rating Organization selected by
the Borrower) with maturities of 24 months or less from the date of acquisition;
 
-13-

--------------------------------------------------------------------------------

(13)       bills of exchange issued in the United States of America, Canada, the
United Kingdom, Japan or a member state of the European Union eligible for
rediscount at the relevant central bank and accepted by a bank (or any
dematerialized equivalent);
 
(14)       investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by any bank meeting the qualifications specified
in clause (3) above; and
 
(15)       any investment company, money market, enhanced high yield, pooled or
other investment fund investing 90.0% or more of its assets in instruments of
the types specified in the clauses above.
 
In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in the clauses above of foreign obligors, which Investments
or obligors (or the parents of such obligors) have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies and (b)
other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in the clauses
above and in this paragraph.
 
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above,
provided that such amounts are converted into any currency listed in clause (1)
as promptly as practicable and in any event within 10 Business Days following
the receipt of such amounts.  For the avoidance of doubt, any items identified
as Cash Equivalents under this definition will be deemed to be Cash Equivalents
for all purposes under this Agreement regardless of the treatment of such items
under GAAP.
 
“Cash Management Bank” means any Lender, any Agent or any Affiliate of the
foregoing on the Closing Date or at the time it provides any treasury,
depository, credit or debit card, purchasing card, and/or cash management
services or automated clearing house transfers of funds to the Borrower or any
Restricted Subsidiary or conducting any automated clearing house transfers of
funds.
 
“Cash Management Obligations” means obligations in respect of any overdraft and
related liabilities arising from treasury, depository, cash pooling
arrangements, electronic fund transfer, treasury services and cash management
services, including controlled disbursement services, working capital lines,
lines of credit, overdraft facilities, foreign exchange facilities, deposit and
other accounts and merchant services, or other cash management arrangements or
any automated clearing house arrangements, (2) other obligations in respect of
netting or setting off arrangements, credit, debit or purchase card programs,
stored value card and similar arrangements and (3) obligations in respect of any
other services related, ancillary or complementary to the foregoing (including
any overdraft and related liabilities arising from treasury, depository, cash
pooling arrangements and cash management services, corporate credit and
purchasing cards and related programs or any automated clearing house transfers
of funds).
 
“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, assets or real property (including any improvements
thereon) to replace or repair such equipment, assets or real property.
 
-14-

--------------------------------------------------------------------------------

“CFC” means (a) any direct or indirect Subsidiary of the Borrower that is not
organized under the laws of the United States, any state thereof nor the
District of Columbia that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code and (b) any Subsidiary of a Person or Persons
described in clause (a) of this definition.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
 
“Change of Control” means the occurrence of any of the following after the
Closing Date:
 
(1)        the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) any “person” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act as in effect on the Closing Date), other than a Parent Entity,
that is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
of the Exchange Act as in effect on the Closing Date) of more than 50.0% of the
total voting power of the Voting Stock of the Borrower; provided that so long as
the Borrower is a Subsidiary of any Parent Entity, no Person shall be deemed to
be or become a beneficial owner of more than 50.0% of the total voting power of
the Voting Stock of the Borrower unless such Person shall be or become a
beneficial owner of more than 50.0% of the total voting power of the Voting
Stock of such Parent Entity (other than a Parent Entity that is a Subsidiary of
another Parent Entity); or
 
(2)         the sale or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries, taken as a whole, to a Person (other than the Borrower or any of
its Restricted Subsidiaries) and any “person” (as defined in clause (1) above),
other than any Parent Entity, is or becomes the “beneficial owner” (as so
defined) of more than 50.0% of the total voting power of the Voting Stock of the
transferee Person in such sale or transfer of assets, as the case may be;
provided that so long as the Borrower is a Subsidiary of any Parent Entity, no
Person shall be deemed to be or become a beneficial owner of more than 50.0% of
the total voting power of the Voting Stock of the Borrower unless such Person
shall be or become a beneficial owner of more than 50.0% of the total voting
power of the Voting Stock of such Parent Entity (other than a Parent Entity that
is a Subsidiary of another Parent Entity).
 
-15-

--------------------------------------------------------------------------------

Notwithstanding the preceding or any provision of Section 13d-3 of the Exchange
Act, (i) a Person or group shall not be deemed to beneficially own Voting Stock
subject to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Voting Stock in connection with the transactions contemplated by such
agreement, (ii) neither the holders of the Existing Unsecured Notes nor any
subset of such holders will constitute a group for purposes of this Agreement on
or prior to the Conversion Date, (iii) a Person or group will not be deemed to
beneficially own the Voting Stock of another Person as a result of its ownership
of Voting Stock or other securities of such other Person’s parent entity (or
related contractual rights) unless it owns 50.0% or more of the total voting
power of the Voting Stock entitled to vote for the election of directors of such
parent entity having a majority of the aggregate votes on the board of directors
(or similar body) of such parent entity and (iv) the right to acquire Voting
Stock (so long as such Person does not have the right to direct the voting of
the Voting Stock subject to such right) or any veto power in connection with the
acquisition or disposition of Voting Stock will not cause a party to be a
beneficial owner.  Notwithstanding anything to the contrary, in no event shall a
Change of Control be deemed to occur as a result of or in connection with the
Transactions.
 
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
hold a particular Class of Commitments or Loans, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Initial Term Commitments, Extended Revolving Credit Commitments
that are designated as an additional Class of Commitments, or commitments in
respect of any Incremental Term Loans that are designated as an additional Class
of Term Loans and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Initial Term Loans, Extended Term Loans that are designated as an
additional Class of Term Loans, Incremental Term Loans that are designated as an
additional Class of Term Loans or Swing Line Loans and any Loans made pursuant
to any other Class of Commitments.
 
“Closing Date” means the date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.
 
“Closing Date Transactions” means the issuance of the First-Priority Senior
Secured Notes, the execution, delivery and initial borrowings under the Credit
Agreement and any other Loan Document, the payment of any Transaction Expenses,
other related transactions as described in the offering memorandum and the
consummation of any other transaction in connection with the foregoing.
 
“Closing Date Certificate” means a certificate of a Responsible Officer of the
Borrower substantially in the form attached as Exhibit D-1 hereto.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Collateral” means:
 
(i)  prior to the Conversion Date, all the “Collateral” and “Pledged Collateral”
(or equivalent terms) as defined in any DIP Collateral Document and any and all
other property, now existing or hereafter acquired, that may at any time be or
become subject (or purported to be subject) to a security interest or Lien to
secure the Secured Obligations; provided that Collateral shall exclude claims
and causes of action under sections 502, 510, 542, 544, 545, 547-553, and 724(a)
of the Bankruptcy Code or under similar or related local, state, federal or
foreign statutes and common law, including fraudulent transfer laws but include,
subject to the entry of the Final DIP Order by the Bankruptcy Court, the
proceeds thereof.  As of the Closing Date and prior to the Conversion Date,
Collateral shall be limited to the “Collateral” granted pursuant to the DIP
Security Agreement, “Pledged Collateral” granted pursuant to the DIP Pledge
Agreement and substantially all unencumbered assets and properties of the
Borrower and Frontier Communications of Iowa, LLC, subject to customary
exceptions, on which Liens are granted pursuant to the Final DIP Order
(collectively, the “DIP Collateral”); and
 
(ii)  after the Conversion Date, all the “Collateral” and “Pledged Collateral”
(or equivalent terms) as defined in any Exit Collateral Document and any and all
other property, existing as of the Conversion Date or thereafter acquired, that
may at any time be or become subject (or purported to be subject) to a security
interest or Lien to secure the Secured Obligations (collectively the “Exit
Collateral”).
 
-16-

--------------------------------------------------------------------------------

“Collateral Agent” means JPMCB, in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent appointed in accordance
with Section 9.09.
 
“Collateral and Guarantee Requirement” means the requirement that:
 
(i)  prior to the Conversion Date,
 
(x) the Administrative Agent shall have received (or, in the case of clause (d)
below, the Collateral Agent (as defined in the DIP Pledge Agreement)):
 
(a)  a duly executed and delivered counterpart of the DIP Pledge Agreement from
the Pledgor;
 
(b)  a duly executed and delivered counterpart of the DIP Security Agreement
from the Grantor;
 
(c)  a duly executed and delivered counterpart of the Guaranty Agreement from
each of the Guarantors;
 
(d)  the certificates or instruments evidencing the issued and outstanding
equity interests of the Pledged Subsidiaries and, to the extent required by the
applicable DIP Collateral Document, all certificates, agreements,
acknowledgments or instruments representing, evidencing or acknowledging the DIP
Collateral accompanied by instruments of transfer and stock powers undated and
endorsed in blank; and
 
(e)  UCC financing statements in appropriate form for filing under the UCC and
such other documents reasonably requested by the Administrative Agent as may be
necessary or appropriate or, in the opinion of the Administrative Agent,
desirable to perfect the Liens created or purported to be created by the DIP
Collateral Documents; and
 
(y)  the Collateral Agent shall have a valid and perfected first priority
(subject to Liens permitted hereunder and Permitted Prior Liens) security
interest, for the benefit of the Secured Parties, in (i) on the Closing Date and
at all times thereafter until the Conversion Date, all issued and outstanding
equity interests of the Pledged Subsidiaries and the other Collateral and (ii)
after the Closing Date until the Conversion Date, all other assets that are
required from time to time to be subject to a Lien securing the Obligations
pursuant to the terms of Section 6.10 hereof or the relevant DIP Collateral
Documents, in any such case, except to the extent such security interest has
been released in accordance with the terms of this Agreement or the applicable
DIP Collateral Document(s); and
 
(ii)  upon the Conversion Date,
 
(x) the Administrative Agent shall have received (or, in the case of clause (d)
below, the Collateral Agent (as defined in the Exit Pledge Agreement)):
 
(a)  a duly executed and delivered counterpart of the Exit Pledge Agreement from
the Pledgor;
 
(b)  a duly executed and delivered counterpart of the Exit Security Agreement
from the Grantor;
 
-17-

--------------------------------------------------------------------------------

(c)  the certificates or instruments evidencing the issued and outstanding
equity interests of the Pledged Subsidiaries and, to the extent required by the
applicable Exit Collateral Document, all certificates, agreements,
acknowledgments or instruments representing, evidencing or acknowledging the
Exit Collateral accompanied by instruments of transfer and stock powers undated
and endorsed in blank; and
 
(d)  UCC financing statements in appropriate form for filing under the UCC and
such other documents reasonably requested by the Administrative Agent as may be
necessary or appropriate or, in the opinion of the Administrative Agent,
desirable to perfect the Liens created or purported to be created by the Exit
Collateral Documents; and
 
(y)  the Collateral Agent shall have a valid and perfected first priority
(subject to Liens permitted hereunder and Permitted Prior Liens) security
interest, for the benefit of the Secured Parties, in (i) on the Conversion Date
and at all times thereafter, all issued and outstanding equity interests of the
Pledged Subsidiaries and the other Collateral and (ii) after the Conversion
Date, all other assets that are required from time to time to be subject to a
Lien securing the Obligations pursuant to the terms of Section 6.10 hereof or
the relevant Exit Collateral Documents, in any such case, except to the extent
such security interest has been released in accordance with the terms of this
Agreement or the applicable Exit Collateral Document(s).
 
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in particular assets if and for so long as the
Administrative Agent and the Borrower agree in writing that the cost of creating
or perfecting such pledges or security interests in such assets or obtaining
title insurance or surveys in respect of such assets outweighs the benefits to
be obtained by the Lenders therefrom.
 
The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.
 
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:
 
(A)         Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in the Collateral Documents and, to the extent appropriate
in the applicable jurisdiction, as agreed between the Administrative Agent and
the Borrower;
 
(B)         the Collateral and Guarantee Requirement shall not apply to any
Excluded Property (as defined in the Collateral Documents);
 
(C)         no deposit account control agreement, securities account control
agreement or other control agreements or control arrangements shall be required
with respect to any deposit account, securities account or other asset
specifically requiring perfection through control agreements;
 
-18-

--------------------------------------------------------------------------------

(D)        no actions in any jurisdiction other than the United States or that
are necessary to comply with the Laws of any jurisdiction other than the United
States shall be required in order to create any security interests in assets
located, titled, registered or filed outside of the United States or, except
with respect to Intellectual Property subsisting outside of the United States
unless a Lien on such Intellectual Property can be granted and/or perfected
without filings in intellectual property registries or recording offices or with
intellectual property authorities outside of the United States, to perfect such
security interests (it being understood that there shall be no security
agreements, pledge agreements, or share charge (or mortgage) agreements governed
under the Laws of any jurisdiction other than the United States); and
 
(E)       general statutory limitations, financial assistance, corporate
benefit, capital maintenance rules, fraudulent preference, “thin capitalization”
rules, retention of title claims and similar principle may limit the ability of
a Foreign Subsidiary to provide a Guarantee or Collateral or may require that
the Guarantee or Collateral be limited by an amount or otherwise, in each case
as reasonably determined by the Borrower in consultation with the Administrative
Agent.
 
“Collateral Documents” means, collectively, the DIP Collateral Documents and the
Exit Collateral Documents.
 
 “Commitment” means a Term Commitment, a Revolving Credit Commitment, or an
Extended Revolving Credit Commitment.
 
“Commitment Fee” has the meaning provided in Section 2.09(a).
 
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-2.
 
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
 
(1)         the rate, or methodology for this rate, and conventions for this
rate selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
 
(2)         if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
 
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
 
-19-

--------------------------------------------------------------------------------

“Confirmation Order” means the order entered by the U.S. Bankruptcy Court for
the Southern District of New York [Docket No. 1005] confirming the Acceptable
Reorganization Plan as in effect on the date of this Agreement, together with
any amendments, supplements or modifications thereto after the date of this
Agreement that are not, taken together, materially adverse to Lenders, provided
that any such amendment, supplement or modification solely to permit the
Staggered Emergence shall be deemed not to be materially adverse to the Lenders.
 
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
and capitalized fees, including amortization or write-off of (i) intangible
assets and non-cash organization costs, (ii) deferred financing and debt
issuance fees, costs and expenses, (iii) capitalized expenditures (including
Capitalized Software Expenditures), customer acquisition costs and incentive
payments, media development costs, conversion costs and contract acquisition
costs, the amortization of original issue discount resulting from the issuance
of Indebtedness at less than par and amortization of favorable or unfavorable
lease assets or liabilities and (iv) capitalized fees related to any Qualified
Securitization Financing or Receivables Facility, of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP and any write down of assets or asset value
carried on the balance sheet.
 
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
 


(1)
increased (without duplication) by:

 


(a)
Fixed Charges of such Person for such period (including (w) non-cash rent
expense, (x) net losses or any obligations on any Hedging Obligations or other
derivative instruments, (y) bank, letter of credit and other financing fees and
(z) costs of surety bonds in connection with financing activities, plus amounts
excluded from the definition of “Consolidated Interest Expense” and any non-cash
interest expense), to the extent deducted (and not added back) in computing
Consolidated Net Income; plus

 


(b)
(x) provision for taxes based on income, profits, revenue or capital, including
federal, foreign, state, provincial, territorial, local, unitary, excise,
property, franchise, value added and similar taxes (such as Delaware franchise
tax, Pennsylvania capital tax, Texas margin tax and provincial capital taxes
paid in Canada) and withholding taxes (including any future taxes or other
levies which replace or are intended to be in lieu of such taxes and any
penalties, additions to tax and interest related to such taxes or arising from
tax examinations) and similar taxes of such Person paid or accrued during such
period (including in respect of repatriated funds), (y) any distributions made
to a Parent Entity with respect to the foregoing and (z) the net tax expense
associated with any adjustments made pursuant to the definition of “Consolidated
Net Income” in each case, to the extent deducted (and not added back) in
computing Consolidated Net Income; plus

 


(c)
Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent deducted (and not added back) in computing Consolidated Net
Income; plus

 
-20-

--------------------------------------------------------------------------------


(d)
any fees, costs, expenses or charges (other than Consolidated Depreciation and
Amortization Expense) related to any actual, proposed or contemplated Equity
Offering (including any expense relating to enhanced accounting functions or
other transaction costs associated with becoming a public company, including
Public Company Costs), Permitted Investment, Restricted Payment, acquisition,
disposition, recapitalization or the incurrence of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful and including any such transaction consummated prior to the Closing
Date), including (i) such fees, expenses or charges (including rating agency
fees, consulting fees and other related expenses and/or letter of credit or
similar fees) related to the offering or incurrence of, or ongoing
administration of this Agreement, the Facilities, and other credit facilities,
any Securitization Fees and the Transactions, including Transaction Expenses,
and (ii) any amendment, waiver or other modification of this Agreement,
Receivables Facilities, Securitization Facilities, the First-Priority Senior
Secured Notes Indenture, any other credit facilities, any Securitization Fees,
any other Indebtedness or any Equity Offering, in each case, whether or not
consummated, to the extent deducted (and not added back) in computing
Consolidated Net Income; plus

 


(e)
(i) the amount of any restructuring charge, accrual, reserve (and adjustments to
existing reserves) or expense, integration cost, inventory optimization programs
or other business optimization expense or cost (including charges directly
related to the implementation of cost-savings initiatives and tax
restructurings) that is deducted (and not added back) in such period in
computing Consolidated Net Income, including any costs incurred in connection
with acquisitions or divestitures after the Closing Date, any severance,
retention, signing bonuses, relocation, recruiting and other employee related
costs, costs in respect of strategic initiatives and curtailments or
modifications to pension and post-retirement employment benefit plans (including
any settlement of pension liabilities), costs related to entry into new markets
(including unused warehouse space costs) and new product introductions
(including labor costs and scrap costs), systems development and establishment
costs, operational and reporting systems, technology initiatives, contract
termination costs, future lease commitments and costs related to the opening and
closure and/or consolidation of facilities (including severance, rent
termination, moving and legal costs) and to exiting lines of business and
consulting fees incurred with any of the foregoing and (ii) fees, costs and
expenses associated with acquisition related litigation and settlement thereof,
in each case, whether or not consummated, to the extent deducted (and not added
back) in computing Consolidated Net Income; plus

 


(f)
any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including (i) non-cash losses on the
sale of assets and any write-offs or write-downs, deferred revenue or impairment
charges, (ii) impairment charges, amortization (or write offs) of financing
costs (including debt discount, debt issuance costs and commissions and other
fees associated with Indebtedness, including the First-Priority Senior Secured
Notes and this Agreement) of such Person and its Subsidiaries and/or (iii) the
impact of acquisition method accounting adjustment and any non-cash write-up,
write-down or write-off with respect to re-valuing assets and liabilities in
connection with the Transactions or any Investment, deferred revenue or any
effects of adjustments resulting from the application of purchase accounting,
purchase price accounting (including any step-up in inventory and loss of profit
on the acquired inventory) (provided that if any such non-cash charge,
write-down, expense, loss or item represents an accrual or reserve for potential
cash items in any future period, (A) the Borrower may elect not to add back such
non-cash charge, expense or loss in the current period and (B) to the extent the
Borrower elects to add back such non-cash charge, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA when
paid), or other items classified by the Borrower as special items less other
non-cash items of income increasing Consolidated Net Income (excluding any
amortization of a prepaid cash item that was paid in a prior period or such
non-cash item of income to the extent it represents a receipt of cash in any
future period); plus

 
-21-

--------------------------------------------------------------------------------


(g)
the amount of pro forma “run rate” cost savings (including cost savings with
respect to salary, benefit and other direct savings resulting from workforce
reductions and facility, benefit and insurance savings and any savings expected
to result from the reduction of a public target’s Public Company Costs),
operating expense reductions, other operating improvements (including the entry
into material contracts or arrangements), and initiatives and synergies (it is
understood and agreed that “run rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or
expected to be taken, net of the amount of actual benefits realized during such
period form such actions) projected by the Borrower in good faith to be
reasonably anticipated to be realizable or a plan for realization shall have
been established within 18 months of the date thereof (including from any
actions taken in whole or in part prior to such date), which will be added to
Consolidated EBITDA as so projected until fully realized and calculated on a
pro forma basis as though such cost savings (including cost savings with respect
to salary, benefit and other direct savings resulting from workforce reductions
and facility, benefit and insurance savings and any savings expected to result
from the reduction of a public target’s Public Company Costs), operating expense
reductions, other operating improvements and initiatives and synergies had been
realized on the first day of such period, net of the amount of actual benefits
realized prior to or during such period from such actions; provided that, the
aggregate amount of adjustments pursuant to this clause (g) (other than
adjustments made in accordance with Regulation S-X) shall not exceed 20% of LTM
EBITDA for the applicable period (calculated after giving effect to any pro
forma adjustments); plus

 


(h)
any costs or expenses incurred by the Borrower or a Restricted Subsidiary or a
Parent Entity pursuant to any management equity plan, stock option plan, phantom
equity plan, profits interests or any other management, employee benefit or
other compensatory plan or agreement (and any successor plans or arrangements
thereto), employment, termination or severance agreement, or any stock
subscription or equityholder agreement, and any costs or expenses in connection
with the roll-over, acceleration or payout of Capital Stock held by management,
to the extent that such costs or expenses are non-cash or otherwise funded with
cash proceeds contributed to the capital of the Borrower or net after-tax cash
proceeds of an issuance of Capital Stock (other than Disqualified Stock) of the
Borrower; plus

 
-22-

--------------------------------------------------------------------------------


(i)
cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

 


(j)
any net loss included in the Consolidated Net Income attributable to
non-controlling or minority interests pursuant to the application of Accounting
Standards Codification Topic 810-10-45; plus

 


(k)
the amount of any non-controlling or minority interest expense consisting of
Subsidiary income attributable to non-controlling or minority equity interests
of third parties in any non-wholly owned Subsidiary; plus

 


(l)
unrealized or realized foreign exchange losses resulting from the impact of
foreign currency changes; plus

 


(m)
with respect to any joint venture, an amount equal to the proportion of those
items described in clauses (b) and (c) above relating to such joint venture
corresponding to the Borrower’s and its Restricted Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Restricted Subsidiary) to the extent deducted (and not
added back) in computing Consolidated Net Income; plus

 


(n)
the amount of any costs or expenses relating to payments made to stock
appreciation or similar rights, stock option, restricted stock, phantom equity,
profits interests or other interests or rights holders of the Borrower or any of
its Subsidiaries or any Parent Entity in connection with, or as a result of, any
distribution being made to equityholders of such Person or any of its
Subsidiaries or any Parent Entities, which payments are being made to compensate
such holders as though they were equityholders at the time of, and entitled to
share in, such distribution; plus

 


(o)
(i) adjustments of the nature or type used in connection with the calculation of
“Adjusted EBITDA” as set forth in footnote (b) of “Summary—Summary historical
consolidated and pro forma consolidated financial information of Frontier”
contained in the offering circular in respect of the First-Priority Senior
Secured Notes and (ii) any due diligence quality of earnings report from time to
time prepared with respect to the target of an acquisition or Investment by a
nationally recognized accounting firm;

 


(p)
on or following the Conversion Date, any expenses or expenditures of the type
that, prior to the Conversion Date, were treated or accounted for as capital
expenditures to the extent such expenses or expenditures are accounted for under
GAAP as operating expenses solely as a result of the implementation of
fresh-start accounting or the adoption or modification of accounting policies in
connection with such fresh-start accounting in connection with such Person’s
emergence from the Cases; and

 
(2)          decreased (without duplication) by non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period (other
than non-cash gains relating to the application of Accounting Standards
Codification Topic 840—Leases).
 
-23-

--------------------------------------------------------------------------------

“Consolidated First Lien Secured Leverage Ratio” means, as of any date of
determination, the ratio of (x) the sum of (a) Consolidated Total Indebtedness
secured by a Lien on the Collateral as of such date (other than Indebtedness
secured by the Collateral by a Lien that is junior to the Lien securing the
Secured Obligations) and (b) without duplication, the Reserved Indebtedness
Amount secured by a Lien on the Collateral as of such date (other than
Indebtedness secured by the Collateral by a Lien that is junior to the Lien
securing the Secured Obligations) to (y) LTM EBITDA.
 
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
 
(1)         consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount or premium resulting from the issuance of Indebtedness
at less than par, (b) all commissions, discounts and other fees and charges owed
with respect to letters of credit or bankers acceptances, (c) non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in mark-to-market valuation of any Hedging Obligations or other
derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations, and (e) net payments, if any made (less net
payments, if any, received), pursuant to interest rate Hedging Obligations with
respect to Indebtedness, and excluding (i) Securitization Fees, (ii) penalties,
addition to tax and interest relating to taxes, (iii) annual agency or similar
fees paid to the administrative agents, collateral agents and other agents under
any Facility, (iv) any additional interest or liquidated damages owing pursuant
to any registration rights obligations, (v) costs associated with obtaining
Hedging Obligations, (vi) accretion or accrual of discounted liabilities other
than Indebtedness, (vii) any expense resulting from the discounting of any
Indebtedness in connection with the application of recapitalization accounting
or purchase accounting in connection with the Transactions or any acquisition,
(viii) amortization, expensing or write-off of deferred financing fees,
amendment and consent fees, debt issuance costs, debt discount or premium,
terminated hedging obligations and other commissions, fees and expenses,
discounted liabilities, original issue discount and any other amounts of
non-cash interest and, adjusted to the extent included, to exclude any refunds
or similar credits received in connection with the purchasing or procurement of
goods or services under any purchasing card or similar program, (ix) any
expensing of bridge, arrangement, structuring, commitment, agency, consent and
other financing fees and any other fees related to the Transactions or any
acquisitions after the Closing Date, (x) any accretion of accrued interest on
discounted liabilities and any prepayment, make-whole or breakage premium,
penalty or cost, and (xi) interest expense with respect to Indebtedness of any
direct or indirect parent of such Person resulting from push-down accounting;
plus
 
(2)          consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less
 
(3)          interest income for such period.
 
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
 
“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided, however,
that there will not be included in such Consolidated Net Income:
 
-24-

--------------------------------------------------------------------------------


(1)
any net income (loss) of any Person if such Person is not a Restricted
Subsidiary (including any net income (loss) from investments recorded in such
Person under the equity method of accounting), except that the Borrower’s equity
in the net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash or Cash Equivalents
actually distributed (or to the extent converted into cash or Cash Equivalents)
by such Person during such period to the Borrower or a Restricted Subsidiary as
a dividend or other distribution or return on investment;

 


(2)
solely for the purpose of determining the amount available for Restricted
Payments under Section 7.06(a) hereof, any net income (loss) of any Restricted
Subsidiary (other than the Guarantors) if such Subsidiary is subject to
restrictions, directly or indirectly, on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower or a Guarantor by operation of the terms of such Restricted
Subsidiary’s articles, charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its stockholders (other than (a) restrictions that have been
waived or otherwise released (or such Person reasonably believes such
restriction could be waived or released and is using commercially reasonable
efforts to pursue such waiver or release), (b) restrictions pursuant to this
Agreement, the First-Priority Senior Secured Notes, First-Priority Senior
Secured Notes Indenture or other similar indebtedness, and (c) restrictions
specified in Section 7.08(b)(xiv)(i)), except that Borrower’s equity in the net
income of any such Restricted Subsidiary for such period will be included in
such Consolidated Net Income up to the aggregate amount of cash or Cash
Equivalents actually distributed (or to the extent converted, or having the
ability to be converted, into cash or Cash Equivalents) by such Restricted
Subsidiary during such period to the Borrower or another Restricted Subsidiary
as a dividend or other distribution (subject, in the case of a dividend to
another Restricted Subsidiary, to the limitation contained in this clause);

 


(3)
any gain (or loss) (a) in respect of facilities no longer used or useful in the
conduct of the business of the Borrower or its Restricted Subsidiaries,
abandoned, closed, disposed or discontinued operations, (b) on disposal,
abandonment or discontinuance of disposed, abandoned, closed or discontinued
operations, and (c) attributable to asset dispositions, abandonments, sales or
other dispositions of any asset (including pursuant to any Sale and Leaseback
Transaction) or the designation of an Unrestricted Subsidiary other than in the
ordinary course of business;

 
-25-

--------------------------------------------------------------------------------


(4)
(a) any extraordinary, unusual, infrequently occurring or nonrecurring loss,
charge or expense, Transaction Expenses, Public Company Costs, restructuring and
duplicative running costs, restructuring charges or reserves (whether or not
classified as restructuring expense on the consolidated financial statements),
relocation costs, start-up or initial costs for any project or new production
line, division or new line of business, integration and facilities’ or bases’
opening costs, facility consolidation and closing costs, severance costs and
expenses, one-time charges (including compensation charges), payments made
pursuant to the terms of change in control agreements that the Borrower or a
Subsidiary or a Parent Entity had entered into with employees of the Borrower, a
Subsidiary or a Parent Entity, costs relating to pre-opening, opening and
conversion costs for facilities, losses or costs related to facility or property
disruptions or shutdowns, signing, retention and completion bonuses (including
management bonus pools), recruiting costs, costs incurred in connection with any
strategic or cost savings initiatives, transition costs, contract terminations,
litigation and arbitration fees, costs and charges, expenses in connection with
one-time rate changes, costs incurred with acquisitions, investments and
dispositions (including travel and out-of-pocket costs, human resources costs
(including relocation bonuses), litigation and arbitration costs, charges, fees
and expenses (including settlements), management transition costs, advertising
costs, losses associated with temporary decreases in work volume and expenses
related to maintain underutilized personnel) and non-recurring product and
intellectual property development, other business optimization expenses or
reserves (including costs and expenses relating to business optimization
programs and new systems design and costs or reserves associated with
improvements to IT and accounting functions), retention charges (including
charges or expenses in respect of incentive plans), system establishment costs
and implementation costs and operating expenses attributable to the
implementation of strategic or cost-savings initiatives, and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities and charges resulting from changes in
estimates, valuations and judgments) and professional, legal, accounting,
consulting and other service fees incurred with any of the foregoing and (b) any
charge, expense, cost, accrual or reserve of any kind associated with
acquisition related litigation and settlements thereof;

 


(5)
(a) at the election of the Borrower with respect to any quarterly period, the
cumulative effect of a change in law, regulation or accounting principles and
changes as a result of the adoption or modification of accounting policies, (b)
subject to the last paragraph of the definition of “GAAP,” the cumulative effect
of a change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period (including any impact
resulting from an election by the Borrower to apply IFRS or other Accounting
Changes) and (c) any costs, charges, losses, fees or expenses in connection with
the implementation or tracking of such changes or modifications specified in the
foregoing clauses (a) and (b);

 


(6)
(a) any equity-based or non-cash compensation or similar charge, cost or expense
or reduction of revenue, including any such charge, cost, expense or reduction
arising from any grant of stock, stock appreciation or similar rights, stock
options, restricted stock, phantom equity, profits interests or other interests,
or other rights or equity- or equity based incentive programs (“equity
incentives”), any income (loss) associated with the equity incentives or other
long-term incentive compensation plans (including under deferred compensation
arrangements of the Borrower or any Parent Entity or Subsidiary and any positive
investment income with respect to funded deferred compensation account
balances), roll-over, acceleration or payout of Capital Stock by employees,
directors, officers, managers, contractors, consultants, advisors or business
partners (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Borrower or any Parent Entity or Subsidiary, and any cash
awards granted to employees of the Borrower  and its Subsidiaries in replacement
for forfeited awards, (b) any non-cash losses realized in such period in
connection with adjustments to any employee benefit plan due to changes in
estimates, actuarial assumptions, valuations, studies or judgments or non-cash
compensation expense resulting from the application of Accounting Standards
Codification Topic 718, Compensation—Stock Compensation and (c) any net pension
or post-employment benefit costs representing amortization of unrecognized prior
service costs, actuarial losses, amortization of such amounts arising in prior
periods, amortization of the unrecognized obligation (and loss or cost) existing
at the date of initial application of Statement of Financial Accounting
Standards No. 87, 106 and 112, and any other item of a similar nature;

 
-26-

--------------------------------------------------------------------------------


(7)
any income (loss) from the extinguishment, conversion or cancellation of
Indebtedness, Hedging Obligations or other derivative instruments (including
deferred financing costs written off, premiums paid or other expenses incurred);

 


(8)
any unrealized or realized gains or losses in respect of any Hedging Obligations
or any ineffectiveness recognized in earnings related to hedge transactions or
the fair value of changes therein recognized in earnings for derivatives that do
not qualify as hedge transactions;

 


(9)
any fees, losses, costs, expenses or charges incurred during such period
(including any transaction, retention bonus or similar payment), or any
amortization thereof for such period, in connection with (a) any acquisition,
recapitalization, Investment, Asset Disposition, disposition, issuance or
repayment of Indebtedness (including such fees, expense or charges related to
the offering, issuance and rating of the Loans, the First-Priority Senior
Secured Notes, other securities and any of the Facilities), issuance of Capital
Stock, refinancing transaction or amendment or modification of any debt
instrument (including any amendment or other modification of the Loans, the
First-Priority Senior Secured Notes, other securities and any of the
Facilities), in each case, including the Transactions, any such transaction
consummated prior to, on or after the Closing Date and any such transaction
undertaken but not completed, and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for the avoidance of doubt, the effects of
expensing all transaction-related expenses in accordance with Accounting
Standards Codification Topic 805—Business Combinations and any adjustments
resulting from the application of Accounting Standards Codification Topic
460—Guarantees or any related pronouncements) and (b) complying with the
requirements under, or making elections permitted by, the documentation
governing any Indebtedness;

 


(10)
any unrealized or realized gain or loss resulting in such period from currency
translation increases or decreases or transaction gains or losses, including
those related to currency remeasurements of Indebtedness (including any net loss
or gain resulting from Hedging Obligations for currency risk), intercompany
balances, other balance sheet items, Hedging Obligations or other obligations of
the Borrower or any Restricted Subsidiary owing to the Borrower or any
Restricted Subsidiary and any other realized or unrealized foreign exchange
gains or losses relating to the translation of assets and liabilities
denominated in foreign currencies;

 


(11)
any unrealized or realized income (loss) or non-cash expense attributable to
movement in mark-to-market valuation of foreign currencies, Indebtedness or
derivative instruments pursuant to GAAP;

 


(12)
effects of adjustments (including the effects of such adjustments pushed down to
such Person and its Restricted Subsidiaries) in such Person’s consolidated
financial statements pursuant to GAAP and related pronouncements, including in
the inventory (including any impact of changes to inventory valuation policy
methods, including changes in capitalization of variances), property and
equipment, software, loans, leases, goodwill, intangible assets, in-process
research and development, deferred revenue (including deferred costs related
thereto and deferred rent) and debt line items thereof, resulting from the
application of acquisition method accounting, recapitalization accounting or
purchase accounting, as the case may be, in relation to the Transactions or any
consummated acquisition (by merger, consolidation, amalgamation or otherwise),
joint venture investment or other Investment or the amortization or write-off or
write-down of any amounts thereof;

 
-27-

--------------------------------------------------------------------------------


(13)
any impairment charge, write-off or write-down, including impairment charges,
write-offs or write-downs related to intangible assets, long-lived assets,
goodwill, investments in debt or equity securities (including any losses with
respect to the foregoing in bankruptcy, insolvency or similar proceedings) and
investments recorded using the equity method or as a result of a change in law
or regulation and the amortization of intangibles arising pursuant to GAAP;

 


(14)
(a) accruals and reserves (including contingent liabilities) that are
established or adjusted in connection with the Transactions or within 18 months
after the closing of any acquisition or disposition that are so required to be
established or adjusted as a result of such acquisition or disposition in
accordance with GAAP, or changes as a result of adoption or modification of
accounting policies and (b) earn-out, non-compete and contingent consideration
obligations (including to the extent accounted for as bonuses or otherwise) and
adjustments thereof and purchase price adjustments;

 


(15)
any income (loss) related to any realized or unrealized gains and losses
resulting from Hedging Obligations or embedded derivatives that require similar
accounting treatment (including embedded derivatives in customer contracts), and
the application of Accounting Standards Codification Topic 815—Derivatives and
Hedging and its related pronouncements or mark to market movement of other
financial instruments pursuant to Accounting Standards Codification Topic
825—Financial Instruments, or the equivalent accounting standard under GAAP or
an alternative basis of accounting applied in lieu of GAAP;

 


(16)
any non-cash expenses, accruals or reserves related to adjustments to historical
tax exposures and any deferred tax expense associated with tax deductions or net
operating losses arising as a result of the Transactions, or the release of any
valuation allowances related to such item;

 


(17)
[reserved];

 


(18)
the amount of loss or discount on sale of Securitization Assets, Receivables
Assets and related assets in connection with a Qualified Securitization
Financing or Receivables Facility; and

 


(19)
(i) payments to third parties in respect of research and development, including
amounts paid upon signing, success, completion and other milestones and other
progress payments, to the extent expensed, (ii) at the election of the Borrower
with respect to any quarterly period, effects of adjustments to accruals and
reserves during a period relating to any change in the methodology of
calculating reserves for returns, rebates and other chargebacks (including
government program rebates), and (iii) at the election of the Borrower with
respect to any quarterly period, an amount equal to the net change in deferred
revenue at the end of such period from the deferred revenue at the end of the
previous period.

 
-28-

--------------------------------------------------------------------------------

In addition, to the extent not already excluded (or included, as applicable) in
the Consolidated Net Income of such Person and its Restricted Subsidiaries,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall be increased by the amount of: (i) any expenses, charges or losses
that are reimbursed by indemnification or other reimbursement provisions in
connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder, or, so long as the Borrower has made
a determination that there exists reasonable evidence that such amount will in
fact be reimbursed within 366 days of the date of such evidence (net of any
amount so added back in a prior period to the extent not so reimbursed within
the applicable 366-day period), (ii) to the extent covered by insurance
(including business interruption insurance) and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is in fact reimbursed within 366 days of the date of
such evidence (net of any amount so added back in a prior period to the extent
not so reimbursed within the applicable 366-day period), expenses, charges or
losses with respect to liability or Casualty Events or business interruption and
(iii) the amount of distributions actually made to any Parent Entity of such
Person in respect of such period in accordance with Section 7.06(b)(ix)(A) as
though such amounts had been paid as taxes directly by such Person for such
periods.
 
“Consolidated Tangible Assets” means, for any Person, total assets of such
Person and its consolidated Subsidiaries, determined on a consolidated basis,
less goodwill, patents, trademarks and other assets classified as intangible
assets in accordance with GAAP.
 
“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to (a) the aggregate principal amount of outstanding Indebtedness
for borrowed money (excluding Indebtedness with respect to Cash Management
Obligations and intercompany Indebtedness as of such date), plus (b) the
aggregate principal amount of Capitalized Lease Obligations and Purchase Money
Obligations and unreimbursed drawings under letters of credit of the Borrower
and its Restricted Subsidiaries outstanding on such date (provided that any
unreimbursed amount under commercial letters of credit shall not be counted as
Consolidated Total Indebtedness until five Business Days after such amount is
drawn), minus (c) the aggregate amount of (i) any undrawn Reserved Indebtedness
Amount (to the extent included in clause (a) above) and (ii) cash and Cash
Equivalents included on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the end of the most recent fiscal period for which
consolidated financial statements are available (which may be internal financial
statements) (provided that (x) the cash proceeds of any proposed incurrence of
Indebtedness shall not be included in this clause (c) for purposes of
calculating the Consolidated Total Leverage Ratio or the Consolidated First Lien
Secured Leverage Ratio, as applicable and (y) prior to the Conversion Date, the
amount in clause (ii) shall not exceed $150 million) with such pro forma
adjustments as are consistent with the pro forma adjustments set forth in
Section 1.09. For the avoidance of doubt, Consolidated Total Indebtedness shall
exclude Indebtedness in respect of any Receivables Facility or Securitization
Facility.
 
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (x) the sum of (a) Consolidated Total Indebtedness as of such date and
(b) without duplication, the Reserved Indebtedness Amount as of such date to (y)
LTM EBITDA.
 
“Consummation Date” means the date of the substantial consummation (as defined
in Section 1101 of the Bankruptcy Code) of a Reorganization Plan that is
confirmed pursuant to an order of the Bankruptcy Court; provided, that for
purposes hereof the Consummation Date of the Reorganization Plan shall be no
later than the “effective date” thereof.
 
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
Non-Financing Lease Obligation, dividend or other obligation that does not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”), including any obligation of such Person, whether or not
contingent:
 
-29-

--------------------------------------------------------------------------------

(1)          to purchase any such primary obligation or any property
constituting direct or indirect security therefor;
 
(2)          to advance or supply funds:
 
(a)          for the purchase or payment of any such primary obligation; or
 
(b)          to maintain the working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; or
 
(3)         to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation against loss in
respect thereof.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” has the meaning specified in the definition of “Affiliate.”
 
“Controlled Investment Affiliate” means, as to any Person, any other Person,
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the Borrower and/or other companies.
 
“Conversion Date” means the date all the conditions on Annex I are satisfied or
waived in accordance with Section 10.01.
 
“Conversion Date Certificate” means a certificate of a Responsible Officer of
the Borrower substantially in the form attached as Exhibit D-3 hereto.
 
“Conversion Date Transactions” means the execution and delivery of the Exit
Collateral Documents and any other Loan Document, the conversion of the Loans
with the terms herein that apply prior to the Conversion Date into the Loans
with the terms herein that apply on and after the Conversion Date, the
conversion of the DIP Revolving Facility into the Exit Revolving Facility, the
payment of any Transaction Expenses, the effectiveness of the Acceptable
Reorganization Plan, other related transactions as described in the
First-Priority Senior Secured Note Documents and the consummation of any other
transaction in connection with the foregoing.
 
“Corporate Reorganization” means the corporate reorganization as a result of
which New Frontier Borrower will be a wholly-owned, indirect Subsidiary of
Reorganized Frontier, New Frontier Borrower will assume the obligations of the
Company under the Loan Documents and Reorganized Frontier will hold, directly or
indirectly, substantially all of the assets and operations of the Company as of
immediately prior to such corporate reorganization (provided that, for the
avoidance of doubt, if the Company undertakes the Staggered Emergence, the
Designated Entities shall not be held by New Frontier Borrower as of the
Conversion Date).
 
-30-

--------------------------------------------------------------------------------

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurocurrency Rate.
 
“Covered Party” shall have the meaning provided in Section 10.23.
 
“Credit Agreement Refinanced Debt” has the meaning specified in the definition
of “Credit Agreement Refinancing Indebtedness.”
 
“Credit Agreement Refinancing Indebtedness” means (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Refinancing Debt, or (c) Permitted
Unsecured Refinancing Debt obtained pursuant to a Refinancing Amendment, in each
case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Term Loans, Incremental
Term Loans, Refinancing Term Loans, Prepetition Subsidiary Debt, Revolving
Credit Loans, Incremental Revolving Credit Commitments or Refinancing Revolving
Credit Loans hereunder (including any successive Credit Agreement Refinancing
Indebtedness) (“Credit Agreement Refinanced Debt”); provided that (i) such
extending, renewing or refinancing Indebtedness is in an original aggregate
principal amount not greater than (A) the aggregate principal amount of the
Credit Agreement Refinanced Debt, plus (B) accrued, capitalized and unpaid
interest thereon, any fees, premiums (including any makewhole), accrued interest
associated therewith, or other reasonable amount paid, and fees, costs and
expenses, commissions or underwriting discounts incurred in connection
therewith, (ii) the terms applicable to such Credit Agreement Refinancing
Indebtedness comply with the Required Debt Terms, (iii) such Credit Agreement
Refinanced Debt (other than unasserted contingent indemnification or
reimbursement obligations and letters of credit that have been cash
collateralized, rolled into another credit facility or backstopped in accordance
with the terms thereof) shall be repaid, defeased or satisfied and discharged,
and (unless otherwise agreed by all Lenders holding such Credit Agreement
Refinanced Debt) all accrued interest, fees and premiums (if any) in connection
therewith shall be paid on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained and (iv) in the case such Credit
Agreement Refinanced Debt is Prepetition Subsidiary Debt and the Credit
Agreement Refinancing Indebtedness in respect thereof is in the form of MFN
Qualifying Term Loans, then the MFN Adjustment shall be made to the Initial Term
Loans to the extent otherwise required under Section 2.14(b) as if such Credit
Agreement Refinancing Indebtedness were incurred thereunder (other than to the
extent such Indebtedness constitutes a customary bridge facility, so long as the
long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged would not otherwise be subject to the MFN Adjustments).
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Customary Intercreditor Agreement” means (a) with respect to any Indebtedness
purported to be secured by Liens on a pari passu basis with the Secured
Obligations, the Pari Passu Intercreditor Agreement and (b) with respect to any
Indebtedness purported to be secured by Liens on a junior basis with the Secured
Obligations, the Permitted Junior Intercreditor Agreement.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Debtors” means the Company together withal of its direct and direct
subsidiaries that have filed the Cases.
 
-31-

--------------------------------------------------------------------------------

“Declined Proceeds” has the meaning specified in Section 2.05(b)(v).
 
“Default”  means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
 
“Default Rate” means, means, solely during the occurrence and continuance of an
Event of Default under (x) prior to the Conversion Date, Section 8.01(a) or (y)
after the Conversion Date, under Section 8.01(a) or under Section 8.01(f), an
interest rate equal, (a) with respect to any overdue principal for any Loan, the
applicable interest rate for such Loan plus 2.0% per annum and (b) with respect
to any other overdue amount (including overdue interest), the interest rate
applicable to Base Rate Loans that are Term Loans plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws and which shall be
payable on demand by the Required Lenders.
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans required to be funded by it, (ii) fund any portion of its
participations in Letters of Credit or Swing Line Loans required to be funded by
it or (iii) pay over to the Administrative Agent, the L/C Issuer, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any other Lender in writing that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan cannot be satisfied), (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, the L/C Issuer, the Swing Line Lender or any other Lender, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Administrative Agent’s, L/C Issuer’s,
Swing Line Lender’s or Lender’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) after the date
of this Agreement, has become the subject of a Bankruptcy Event.
 
“Designated Entities” means, if the Company elects to undertake the Staggered
Emergence, each then direct or indirect Subsidiary of the Company designated as
a “Designated Entity” in an Officer’s Certificate of the Company on or prior to
the Conversion Date and, in each case, together with any successors or assigns,
provided that the Consolidated EBITDA of the Designated Entities for the most
recently ended four fiscal quarters for which consolidated financial statements
are available (which may be internal financial statements) immediately preceding
the Closing Date shall not exceed $225 million (as calculated in good faith by
the Company).
 
-32-

--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or any of its Restricted Subsidiaries in connection with an Asset
Disposition that is so designated as Designated Non-Cash Consideration pursuant
to an Officer’s Certificate, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration.  A particular item of Designated Non-Cash Consideration
will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with Section 7.05 hereof.
 
“Designated Preferred Stock” means Preferred Stock of the Borrower or a Parent
Entity (other than Disqualified Stock) (a) that is issued for cash (other than
to the Borrower or a Subsidiary of the Borrower or an employee stock ownership
plan or trust established by the Borrower or any such Subsidiary for the benefit
of their employees to the extent funded by the Borrower or such Subsidiary) and
(b) that is designated as “Designated Preferred Stock” pursuant to an Officer’s
Certificate of the Borrower at or prior to the issuance thereof, the net
after-tax cash proceeds of which are excluded from the calculation set forth in
Section 7.06(a) hereof.
 
“DIP Collateral” has the meaning assigned to such term in the definition of
“Collateral.”
 
“DIP Collateral Documents” means, collectively, the DIP Pledge Agreement, the
DIP Security Agreement, the Final DIP Order and all other agreements,
instruments and documents executed in connection with this Agreement prior to
the Conversion Date that are intended to create, perfect or evidence Liens to
secure the Secured Obligations, including, without limitation, all other
security agreements, pledge agreements, loan agreements, notes, guarantees,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, financing statements and all other written matter whether heretofore,
now or hereafter executed by the Borrower or any of its Subsidiaries and
delivered to the Administrative Agent prior to the Conversion Date.
 
“DIP Pledge Agreement” means that certain Pledge Agreement, dated as of the
Closing Date, among the Borrower, as the pledgor, JPMorgan Chase Bank, N.A., as
collateral agent for the Secured Parties (as defined therein), the Revolver
Agent, the Administrative Agent and the First-Priority Senior Secured Notes
Trustee, as may be amended, restated, amended and restated, supplemented,
re-affirmed or otherwise modified from time to time.
 
“DIP Revolving Credit Agreement” means that certain Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of the Closing Date, among the
Borrower, the Revolver Agent and the lenders from time to time party thereto, as
may be amended, extended, renewed, restated, refunded, replaced, refinanced
supplemented or otherwise modified from time to time.
 
“DIP Revolving Facility” means the “Revolving Facility” (or any similar term) as
defined in the DIP Revolving Credit Agreement.
 
“DIP Security Agreement” means that certain Security Agreement, dated as of the
Closing Date, among the Grantor, JPMorgan Chase Bank, N.A., as collateral agent
for the Secured Parties (as defined therein), the Revolver Agent, the
Administrative Agent and the First-Priority Senior Secured Notes Trustee, as may
be amended, restated, amended and restated, supplemented, re-affirmed or
otherwise modified from time to time.
 
“Disclosed Matters” means any event, circumstance, condition or other matter
disclosed in the reports and other documents furnished to or filed with the SEC
by the Borrower and that are publicly available on or prior to the Closing Date.
 
“Discount Range” has the meaning specified in Section 2.05(d)(ii).
 
“Discounted Prepayment Option Notice” has the meaning specified in Section
2.05(d)(ii).
 
“Discounted Voluntary Prepayment” has the meaning specified in Section
2.05(d)(i).
 
-33-

--------------------------------------------------------------------------------

“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.05(d)(v).
 
“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors having no material direct or indirect financial
interest in or with respect to such Affiliate Transaction.  A member of the
Board of Directors shall be deemed not to have such a financial interest by
reason of such member’s holding Capital Stock of the Borrower or any options,
warrants or other rights in respect of such Capital Stock.
 
“Disqualified Lenders” means (i) such banks, financial institutions or other
Persons separately identified in writing by the Borrower to the Lead Arrangers
prior to August 28, 2020 (or to any affiliates of such entities that are readily
identifiable as affiliates solely on the basis of their names), or (ii)
competitors of the Borrower or any of its Subsidiaries (other than bona fide
fixed income investors or debt funds) identified in writing from time to time by
email to JPMDQ_contact@jpmorgan.com  (and affiliates of such entities that are
readily identifiable as affiliates solely on the basis of their names or that
are identified to us from time to time in writing by you (other than bona fide
fixed income investors or debt funds that purchase commercial loans in the
ordinary course of business); provided, that any additional designation
permitted by the foregoing shall not become effective until three (3) Business
Days following delivery to the Administrative Agent by email; provided, further,
that in no event shall any notice given pursuant to this definition apply to
retroactively disqualify any Person who previously acquired and continues to
hold, any Loans, Commitments or participations prior to the receipt of such
notice.  For the avoidance of doubt, the Administrative Agent shall bear no
responsibility or liability for ascertaining, monitoring or enforcing compliance
with the list of Persons who are Disqualified Lenders at any time.  The
Administrative Agent shall be permitted upon request of any Lender or
Participant to make available to such Lender or Participant any list of
Disqualified Lenders and any Lender may provide the list of Disqualified Lenders
to any prospective assignee or Participant on a confidential basis (it being
understood that the identity of Disqualified Lenders will not be posted or
distributed to any Person, other than a distribution by the Administrative Agent
to a Lender upon written request and by a Lender to any prospective assignee or
Participant on a confidential basis).
 
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
 
(1)          matures or is mandatorily redeemable for cash or in exchange for
Indebtedness pursuant to a sinking fund obligation or otherwise; or
 
(2)         is or may become (in accordance with its terms) upon the occurrence
of certain events or otherwise redeemable or repurchasable for cash or in
exchange for Indebtedness at the option of the holder of the Capital Stock in
whole or in part,
 
in each case on or prior to the earlier of (a) the Stated Maturity of the Loans
or (b) the date on which there are no Loans outstanding; provided, however, that
(i) only the portion of Capital Stock which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date will be deemed to be Disqualified Stock
and (ii) any Capital Stock that would constitute Disqualified Stock solely
because the holders thereof have the right to require the Borrower to repurchase
such Capital Stock upon the occurrence of a change of control or asset sale
(howsoever defined or referred to) shall not constitute Disqualified Stock if
any such redemption or repurchase obligation is subject to compliance by the
relevant Person with Section 7.06 hereof; provided, however, that if such
Capital Stock is issued to any future, current or former employee, director,
officer, manager, contractor, consultant or advisor (or their respective
Controlled Investment Affiliates or Immediate Family Members) (excluding
Immediate Family Members (but not excluding any future, current or former
employee, director, officer, manager, contractor, consultant or advisor)), of
the Borrower, any of its Subsidiaries, any Parent Entity or any other entity in
which the Borrower or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the Board of Directors (or the
compensation committee thereof) or any other plan for the benefit of current,
former or future employees (or their respective Controlled Investment Affiliates
or Immediate Family Members) of the Borrower or its Subsidiaries or by any such
plan to such employees (or their respective Controlled Investment Affiliates or
Immediate Family Members), such Capital Stock shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
 
-34-

--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.
 
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
in any other currency, the equivalent in Dollars of such amount, determined by
the Administrative Agent or the L/C Issuer, as applicable, pursuant to Section
1.08 using the Exchange Rate with respect to such currency at the time in effect
under the provisions of such Section.
 
“Domestic Foreign Holding Company” means any Domestic Subsidiary with no
material assets other than Capital Stock and/or indebtedness of one or more
Foreign Subsidiaries that are CFCs or other entities described in this
definition.
 
“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than a Foreign Subsidiary.
 
“Early Opt-in Election” means the occurrence of:
 
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Borrower to the Administrative Agent that the Borrower has determined that
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 3.02 are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the Eurocurrency Rate, and
 
(2) (i) the election by the Administrative Agent or (ii) the election by the
Borrower to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower or by the Borrower of written notice of such election
to the Administrative Agent.
 
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
-35-

--------------------------------------------------------------------------------

“Effective Yield” means, with respect to any term loan facility or other term
loans, as of any date of determination, the sum of (i) the higher of (A) the
Eurocurrency Rate on such date for a deposit in Dollars or Euros, as applicable,
with a maturity of three months and (B) the Eurocurrency Rate “floor,” if any,
with respect thereto as of such date, (ii) the Applicable Rate (or other
applicable margin) as of such date for Eurocurrency Rate Loans (or other loans
that accrue interest by reference to a similar reference rate)  without giving
effect to any pricing step-downs and (iii) the amount of original issue discount
and upfront fees thereon (converted to yield assuming a four-year average life
and without any present value discount), but excluding the effect of any
amendment, arrangement, structuring, commitment, underwriting, syndication and
any similar fees payable to any lead arranger (or its Affiliates) in connection
with the commitment or syndication of such Indebtedness, consent fees paid to
consenting lenders, ticking fees on undrawn commitments, call protection and any
other fees not paid or payable generally to all lenders in the primary
syndication of such term loan facility or other term loans; provided, that the
amounts set forth in clauses (i) and (ii) above for any term loans that are not
incurred under this Agreement shall be based on the stated interest rate basis
for such term loans.
 
“Election Date” has the meaning specified in Section 7.06(b)(e).
 
“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).
 
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
 
“Environmental Laws” means any and all applicable Laws relating to pollution,
the protection of the environment, natural resources or to the generation,
transport, storage, use, treatment, Release or threat of Release of any
Hazardous Materials or, to the extent relating to exposure to Hazardous
Materials, human health.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure of any Person to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“Equity Offering” means (x) a sale of Capital Stock (other than through the
issuance of Disqualified Stock or Designated Preferred Stock or through an
Excluded Contribution) other than (a) offerings registered on Form S‑8 (or any
successor form) under the Securities Act or any similar offering in other
jurisdictions or other equity securities of the Borrower or any Parent Entity
and (b) issuances of Capital Stock to any Subsidiary of the Borrower or the
Borrower or (y) a cash equity contribution to the Borrower or any of its
Restricted Subsidiaries.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.
 
-36-

--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to a Pension Plan, whether or not
waived, or a failure to make any required contribution to a Multiemployer Plan;
(d) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent or in reorganization within the meaning of Title
IV of ERISA or in endangered or critical status, within the meaning of Section
305 of ERISA; (e) the filing of a notice of intent to terminate, the treatment
of a Pension Plan or Multiemployer Plan amendment as a termination under Section
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (h) a determination that any Pension Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code); (i) the occurrence of a
non-exempt prohibited transaction with respect to any Pension Plan (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which could result
in liability to any Loan Party; or (j) conditions contained in Section
303(k)(1)(A) of ERISA for imposition of a lien shall have been met with respect
to any Pension Plan.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurocurrency Rate” means,
 
(a) for any Interest Period with respect to any Eurocurrency Rate Loan (i) the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”), as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the applicable currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion at approximately 11:00
a.m., London time, on the relevant Quotation Date (the “LIBOR Screen Rate”);
provided that if such page or service ceases to be available, the Administrative
Agent may specify another page or service displaying the relevant rate after
consultation with the Borrower; provided, further, that the Eurocurrency Rate
shall not be less than 1.00% per annum; and
 
(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined on
the relevant Quotation Date for U.S. Dollar deposits with a term of one month
commencing that day;
 
provided that
 
to the extent a comparable or successor rate is approved pursuant to the
provisions of Section 3.02, “LIBOR” shall mean the successor rate; provided,
further if LIBOR shall be less than 1.00%, LIBOR shall be deemed to be 1.00% for
purposes of this Agreement.
 
-37-

--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder, as amended.
 
“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such other
currency may be exchanged into Dollars at the time of determination on such day
on the Reuters WRLD Page for such currency.  In the event that such rate does
not appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of Dollars for delivery two
Business Days later, provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
 
“Excluded Contribution” means net after-tax cash proceeds or property or assets
received by the Borrower as capital contributions to the equity (other than
through the issuance of Disqualified Stock or Designated Preferred Stock) of the
Borrower after the Conversion Date or from the issuance or sale (other than to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Subsidiary of the Borrower for the benefit of their
employees to the extent funded by the Borrower or any Restricted Subsidiary) of
Capital Stock (other than Disqualified Stock or Designated Preferred Stock) of
the Borrower, in each case, to the extent designated as an Excluded Contribution
pursuant to an Officer’s Certificate of the Borrower.
 
“Excluded Subsidiary” means any of the following:
 
(a)          each Immaterial Subsidiary,
 
(b)          each Subsidiary that is not a Wholly Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly Owned Subsidiary),
 
(c)        each Domestic Subsidiary to the extent that (i) in the case of a
Guarantee, (x) such Subsidiary is prohibited from Guaranteeing the Secured
Obligations by any applicable law or (y) any such Guarantee would require
consent, approval, license or authorization of a Governmental Authority (unless
such consent, approval, license or authorization has been received) or (ii) in
the case of providing Pledged Collateral, (x) such Subsidiary  is prohibited
from granting Liens on its assets to secure the Secured Obligations by any
applicable law or (y) any such grant of security would require consent,
approval, license or authorization of a Governmental Authority (unless such
consent, approval, license or authorization has been received),
 
(d)        each domestic Subsidiary to the extent that (i) in the case of a
Guarantee, such Subsidiary is prohibited by any applicable contractual
requirement (not created in contemplation of the consummation of this
restriction) from Guaranteeing the Secured Obligations on the Closing Date, the
Conversion Date or at the time such Subsidiary becomes a Subsidiary or (ii) in
the case of providing Pledged Collateral, such Subsidiary is prohibited by any
applicable contractual requirement (not created in contemplation of the
consummation of this restriction) from granting Liens on its assets to secure
the Secured Obligations on the Closing Date, the Conversion Date or at the time
such Subsidiary becomes a Subsidiary,
 
-38-

--------------------------------------------------------------------------------

(e)          any Foreign Subsidiary,
 
(f)         any domestic Subsidiary (i) that is a Domestic Foreign Holding
Company or (ii) that is a Subsidiary of a Foreign Subsidiary that is a CFC,
 
(g)         in the case of a Guarantee, any domestic Subsidiary with no material
operations and no material assets other than the equity interests of
Subsidiaries,
 
(h)          any special purpose securitization vehicle or similar entity,
 
(i)          any not-for-profit Subsidiary,
 
(j)          any captive insurance Subsidiary, and
 
(k)        any other domestic Subsidiary with respect to which the
Administrative Agent and Borrower reasonably agree that the cost or other
consequences (including, without limitation, Tax consequences) of providing a
Guarantee of or granting Liens to secure the Secured Obligations are likely to
be excessive in relation to the value to be afforded thereby.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such related Swap Obligation but
for such Guarantor’s failure to constitute an “eligible contract participant” at
such time.
 
“Excluded Taxes” means any of the following Taxes imposed on or, with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient’s being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Tax that is imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect at the time such Lender acquires such interest in
the Loan or Commitment (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 3.01, or (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(f) and (d) any withholding taxes imposed pursuant to FATCA.
 
-39-

--------------------------------------------------------------------------------

“Existing Unsecured Notes” means the Borrower’s (i) 8.500% Unsecured Notes due
April 15, 2020 issued under that certain Indenture, dated as of April 12, 2010
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time prior to the Petition Date) by and among New Communications
Holdings Inc., as issuer, and the Bank of New York Mellon, as trustee, (ii)
8.875% Unsecured Notes due September 15, 2020, issued under that certain Base
Indenture, dated as of September 25, 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the
Petition Date) by and among the Borrower, as issuer, and the Bank of New York
Mellon, as trustee, (iii) 9.250% Unsecured Notes due July 1, 2021, issued under
that certain Base Indenture, dated as of April 9, 2009 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the Petition Date) by and among the Borrower, as issuer, and the Bank of New
York Mellon, as trustee, (iv) 6.250% Unsecured Notes due September 15, 2021,
issued under that certain Base Indenture, dated as of April 9, 2009 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the Petition Date) by and among the Borrower, as issuer, and the
Bank of New York Mellon, as trustee, (v) 8.750% Unsecured Notes due April 15,
2022 issued under that certain Indenture, dated as of April 12, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the Petition Date) by and among New Communications
Holdings Inc., as issuer, and the Bank of New York Mellon, as trustee, (vi)
10.500% Unsecured Notes due September 15, 2022, issued under that certain Base
Indenture, dated as of September 25, 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the
Petition Date) by and among the Borrower, as issuer, and the Bank of New York
Mellon, as trustee, (vii) 7.125% Unsecured Notes due January 15, 2023, issued
under that certain Base Indenture, dated as of April 9, 2009 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the Petition Date) by and among the Borrower, as issuer, and the
Bank of New York Mellon, as trustee, (viii) 7.625% Unsecured Notes due April 15,
2024, issued under that certain Base Indenture, dated as of April 9, 2009 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the Petition Date) by and among the Borrower, as issuer,
and the Bank of New York Mellon, as trustee, (ix) 6.875% Unsecured Notes due
January 15, 2025, issued under that certain Base Indenture, dated as of April 9,
2009 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the Petition Date) by and among the
Borrower, as issuer, and the Bank of New York Mellon, as trustee, (x) 11.000%
Unsecured Notes due September 15, 2025, issued under that certain Base
Indenture, dated as of September 25, 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the
Petition Date) by and among the Borrower, as issuer, and the Bank of New York
Mellon, as trustee, (xi) 7.000% Unsecured Debentures due November 1, 2025,
issued under that certain Base Indenture, dated as of August 15, 1991 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the Petition Date) by and among the Borrower, as issuer,
and the Bank of New York Mellon, as trustee, (xii) 6.800% Unsecured Debentures
due August 15, 2026, issued under that certain Base Indenture, dated as of
August 15, 1991 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the Petition Date) by and among
the Borrower, as issuer, and the Bank of New York Mellon, as trustee, (xiii)
7.875% Unsecured Notes due January 15, 2027, issued under that certain
Indenture, dated as of December 22, 2006 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the
Petition Date) by and among the Borrower, as issuer, and the Bank of New York
Mellon, as trustee, (xiv) 9.000% Unsecured Notes due August 15, 2031, issued
under that certain Indenture, dated as of August 16, 2001 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the Petition Date) by and among the Borrower, as issuer, and the Bank of New
York Mellon, as trustee, (xv) 7.680% Unsecured Debentures due October 1, 2034,
issued under that certain Base Indenture, dated as of August 15, 1991 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the Petition Date) by and among the Borrower, as issuer,
and the Bank of New York Mellon, as trustee, (xvi) 7.450% Unsecured Debentures
due July 1, 2035, issued under that certain Base Indenture, dated as of August
15, 1991 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the Petition Date) by and among the
Borrower, as issuer, and the Bank of New York Mellon, as trustee and (xvii)
7.050% Unsecured Debentures due October 1, 2046, issued under that certain Base
Indenture, dated as of August 15, 1991 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the
Petition Date) by and among the Borrower, as issuer, and the Bank of New York
Mellon, as trustee, in each case outstanding on the Closing Date.
 
-40-

--------------------------------------------------------------------------------

“Exit Collateral” has the meaning assigned to such term in the definition of
“Collateral.”
 
“Exit Collateral Documents” means, collectively, the Exit Pledge Agreement, the
Exit Security Agreement, the Intercreditor Agreements (if any) and all other
agreements, instruments and documents executed in connection with this Agreement
on or after the Conversion Date that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, loan agreements, notes,
guarantees, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices, financing statements and all other written matter executed by
the Borrower or any of its Subsidiaries and delivered to the Administrative
Agent on or after the Conversion Date.
 
“Exit Pledge Agreement” means that certain Third Amended and Restated Pledge
Agreement, to be dated on or around the Conversion Date, among the Borrower, as
the pledgor, JPMorgan Chase Bank, N.A., as collateral agent for the Secured
Parties (as defined therein), the Revolver Agent, the Administrative Agent and
the First-Priority Senior Secured Notes Trustee, as may be amended, restated,
amended and restated, renewed, replaced, supplemented, re-affirmed or otherwise
modified from time to time.
 
“Exit Revolving Facility” means the senior secured revolving credit facility to
which the DIP Revolving Facility will convert into upon satisfaction of the
conditions set forth in Annex I to Exhibit B of the DIP Revolving Credit
Agreement.
 
“Exit Revolving Facility Refinancing Indebtedness” means Refinancing
Indebtedness issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, the Exit Revolving Facility
(including any successive Exit Revolving Facility Refinancing Indebtedness)
(“Exit Revolving Refinanced Debt”); provided that (i) such extending, renewing
or refinancing Indebtedness is in an original aggregate principal amount not
greater than (A) the aggregate principal amount of the Exit Revolving 
Refinanced Debt, plus (B) accrued, capitalized and unpaid interest thereon, any
fees, premiums (including any makewhole), accrued interest associated therewith,
or other reasonable amount paid, and fees, costs and expenses, commissions or
underwriting discounts incurred in connection therewith, and (ii) such Exit
Revolving Refinanced Debt (other than unasserted contingent indemnification or
reimbursement obligations and letters of credit that have been cash
collateralized, rolled into another credit facility or backstopped in accordance
with the terms thereof) shall be repaid, defeased or satisfied and discharged,
and (unless otherwise agreed by all Lenders holding such Exit Revolving
Refinanced Debt) all accrued interest, fees and premiums (if any) in connection
therewith shall be paid on the date such Exit Revolving Facility Refinancing
Indebtedness is issued, incurred or obtained.
 
“Exit Security Agreement” means that certain Amended and Restated Security
Agreement, to be dated on or around the Conversion Date, among the Grantor,
JPMorgan Chase Bank, N.A., as collateral agent for the Secured Parties (as
defined therein), the Revolver Agent, the Administrative Agent and the
First-Priority Senior Secured Notes Trustee, as may be amended, restated,
amended and restated, renewed, replaced, supplemented, re-affirmed or otherwise
modified from time to time.
 
“Exit Repayments” shall have the meaning given to that term in the recitals
hereto.
 
“Extended Revolving Credit Commitment” has the meaning specified in Section
2.15(a).
 
-41-

--------------------------------------------------------------------------------

“Extended Term Loans” has the meaning specified in Section 2.15(a).
 
“Extension” has the meaning specified in Section 2.15(a).
 
“Extension Offer” has the meaning specified in Section 2.15(a).
 
“Facility” means a Class of Term Loans or a Revolving Credit Facility, as the
context may require.
 
“FATCA” means current Sections 1471 through 1474 of the Code (and any amended or
successor version to the extent such version is substantively comparable and not
materially more onerous to comply with) or any current or future Treasury
regulations promulgated thereunder or other official administrative
interpretations thereof, any agreements entered into pursuant to current Section
1471(b)(1) of the Code (or any amended or successor version described above) and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Section of the Code.
 
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as  shall be set forth on the Federal Reserve Bank of
New York’s Website  from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.
 
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
 
“Final DIP Order” means the order of the Bankruptcy Court, entered on September
17, 2020 [Docket No. 1096], approving the documents, instruments and agreements
governing or executed pursuant to the obligations under the Term Loans, the DIP
Revolving Facility, the Exit Revolving Facility, the First-Priority Senior
Secured Notes, reinstated prepetition facilities and/or additional first lien
obligations on a final basis, authorizing the Borrower to, among other things,
borrow under the Loan Documents, granting liens (including priming liens as set
forth in Section 5.19(a)(iv)) on the DIP Collateral to secure the Secured
Obligations and authorizing the Prepetition First Lien Notes Payoff.
 
“Final Order” means, as applicable, a final order or judgment of the Bankruptcy
Court or other court of competent jurisdiction with respect to the relevant
subject matter that has not been reversed, stayed, modified or amended, and as
to which the time to appeal or seek certiorari has expired and no appeal or
petition for certiorari has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be filed has
been resolved by the highest court to which the order or judgment could be
appealed or from which certiorari could be sought or the new trial, reargument
or rehearing shall have been denied, resulted in no modification of such order
or has otherwise been dismissed with prejudice.
 
“First-Priority Senior Secured Note Documents” means the First-Priority Senior
Secured Notes Indenture and the other “Note Documents” under and as defined in
the First-Priority Senior Secured Notes Indenture, as each such document may be
amended, restated, supplemented or otherwise modified from time to time.
 
-42-

--------------------------------------------------------------------------------

“First-Priority Senior Secured Notes” means the $1,150 million in aggregate
principal amount of the Borrower’s First Lien Senior Secured Notes due 2027
issued pursuant to the First-Priority Senior Secured Notes Indenture.
 
“First-Priority Senior Secured Notes Indenture” means the Indenture dated as of
October 8, 2020 among the Borrower, as issuer, the Trustee, and the Collateral
Agent, as such document may be amended, restated, supplemented or otherwise
modified from time to time.
 
“First-Priority Senior Secured Notes Collateral Agent” means the “Notes
Collateral Agent” under and as defined in the First-Priority Senior Secured
Notes Document.
 
“First-Priority Senior Secured Notes Trustee” means the “Trustee” under and as
defined in the First-Priority Senior Secured Notes Document.
 
“Fixed Charges” means, with respect to any Person for any period, the sum of:
(without duplication)
 
(a)          Consolidated Interest Expense of such Person for such period;
 
(b)        all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Stock of any Restricted
Subsidiary of such Person during such period; plus
 
(c)         all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Stock of such period
during such period.
 
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Restricted Subsidiary with respect to employees outside the United
States.
 
“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not organized or existing under the laws of the United States of
America or any state thereof, or the District of Columbia, and any Subsidiary of
such Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Fee” has the meaning specified in Section 2.03(h).
 
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.
 
-43-

--------------------------------------------------------------------------------

 “GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession, which are in effect from time
to time; provided that all terms of an accounting or financial nature used in
this Agreement shall be construed, and all computations of amounts and ratios
referred to in this Agreement shall be made (a) without giving effect to any
election under Accounting Standards Codification Topic 825—Financial
Instruments, or any successor thereto or comparable accounting principle
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of the Borrower or any Subsidiary at “fair value,” as defined
therein and (b) the amount of any Indebtedness under GAAP with respect to
Capitalized Lease Obligations shall be determined in accordance with the
definition of Capitalized Lease Obligations. At any time after the Closing Date,
the Borrower may elect to apply IFRS accounting principles in lieu of GAAP and,
upon any such election, references herein to GAAP shall thereafter be construed
to mean IFRS (except as otherwise provided in this Agreement); provided that any
such election, once made, shall be irrevocable; provided, further, any
calculation or determination in this Agreement that requires the application of
GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP. The Borrower shall give notice of any such election made
in accordance with this definition to the Administrative Agent. For the
avoidance of doubt, solely making an election (without any other action)
referred to in this definition will not be treated as an incurrence of
Indebtedness.
 
If there occurs a change in IFRS or GAAP, as the case may be, and such change
would cause a change in the method of calculation of any standards, terms or
measures (including all computations of amounts and ratios) used in this
Agreement (an “Accounting Change”), then the Borrower may elect that such
standards, terms or measures shall be calculated as if such Accounting Change
had or had not occurred.
 
“Governmental Authority” means any federal, state, provincial, local or foreign
court or tribunal or governmental agency, authority, instrumentality or
regulatory or legislative body.
 
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with any Governmental Authority.
 
“Granting Lender” has the meaning specified in Section 10.07(h).
 
“Grantor” means Frontier Video Services Inc., a Delaware corporation.
 
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person:
 
(1)          to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or
 
(2)         entered into primarily for purposes of assuring in any other manner
the obligee of such Indebtedness of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part);
 
provided, however, that the term “Guarantee” will not include (x) endorsements
for collection or deposit in the ordinary course of business or consistent with
past practice and (y) standard contractual indemnities or product warranties
provided in the ordinary course of business, and provided, further, that the
amount of any Guarantee shall be deemed to be the lower of (i) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (ii) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee or, if such Guarantee is not an unconditional guarantee
of the entire amount of the primary obligation and such maximum amount is not
stated or determinable, the amount of such guaranteeing Person’s maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith.  The term “Guarantee” used as a verb has a corresponding meaning.
 
-44-

--------------------------------------------------------------------------------

“Guarantors” means each Subsidiary that is or becomes party to the Guaranty
Agreement on the Closing Date or pursuant to Section 6.10, whether existing on
the Closing Date or established, created or acquired after the Closing Date,
unless and until such time as such Guarantor is released from its obligations
under the Guaranty Agreement, in accordance with the terms and provisions hereof
or thereof. The Guarantors as of the Closing Date shall be those entities listed
on Schedule 4.
 
“Guaranty Agreement” means, collectively, (i) the Guaranty Agreement, dated as
of the Closing Date, by the Guarantors party thereto in favor of the
Administrative Agent, as may be amended, restated, supplemented or otherwise
modified from time to time, between each applicable Guarantor and the
Administrative Agent and (ii) each Guarantee executed and delivered pursuant to
Section 6.10.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other chemicals, pollutants, contaminants, substances or wastes of any
nature regulated pursuant to any Environmental Law, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold.
 
“Hedge Bank” means any Person that is a Lender, an Agent or an Affiliate of the
foregoing on the Closing Date, or at the time it enters into a Swap Contract
with a Loan Party or any Restricted Subsidiary.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contracts, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate, commodity price or currency risks either generally or under
specific contingencies.
 
“IFRS” means the international financial reporting standards as issued by the
International Accounting Standards Board in effect from time to time.
 
“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that (i) has not guaranteed any other Indebtedness of
the Borrower and (ii) has Total Assets and revenues, in each case, of less than
5.0% of Total Assets and revenues and, together with all other Immaterial
Subsidiaries, has Total Assets and revenues of less than 10.0% of Total Assets
and revenues, in each case, measured at the end of the most recent fiscal period
for which consolidated financial statements are available (which may be internal
consolidated financial statements) on a pro forma basis giving effect to any
acquisitions or dispositions of companies, division or lines of business since
such balance sheet date or the start of such four quarter period, as applicable,
and on or prior to the date of acquisition of such Subsidiary. “Immediate Family
Members” means, with respect to any individual, such individual’s child,
stepchild, grandchild or more remote descendant, parent, stepparent,
grandparent, spouse, former spouse, qualified domestic partner, sibling,
mother-in-law, father-in-law, son-in-law and daughter-in-law (including adoptive
relationships, the estate of such individual and such other individuals above)
and any trust, partnership or other bona fide estate-planning vehicle the only
beneficiaries of which are any of the foregoing individuals or any private
foundation or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.
 
“Impacted Interest Period” has the meaning assigned to it in the definition of
 
“Increased Amount” has the meaning specified in Section 7.01(b).
 
-45-

--------------------------------------------------------------------------------

“Incremental Facilities” has the meaning specified in Section 2.14(a).
 
“Incremental Facility Amendment” has the meaning specified in Section 2.14(d).
 
“Incremental Facility Closing Date” has the meaning specified in Section
2.14(d).
 
“Incremental Incurrence Test” has the meaning specified in Section 2.14 (a).
 
“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(e).
 
“Incremental Revolving Lender” has the meaning specified in Section 2.14(d).
 
“Incremental Term Loans” has the meaning specified in Section 2.14(a).
 
“Incur” means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for; provided, however, that any Indebtedness or
Capital Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, amalgamation, consolidation, acquisition or
otherwise) will be deemed to be Incurred by such Restricted Subsidiary at the
time it becomes a Restricted Subsidiary and the terms “Incurred,” “Incurring”
and “Incurrence” have meanings correlative to the foregoing and any Indebtedness
pursuant to any revolving credit or similar facility shall only be “Incurred” at
the time any funds are borrowed thereunder.
 
“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):
 
(1)          the principal of indebtedness of such Person for borrowed money;
 
(2)          the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;
 
(3)        all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit or other instruments plus the aggregate amount
of drawings thereunder that have not been reimbursed) (except to the extent such
reimbursement obligations relate to trade payables and such obligations are
satisfied within 30 days of Incurrence);
 
(4)       the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except trade payables or similar
obligations, including accrued expenses owed, to a trade creditor), which
purchase price is due more than one year after the date of placing such property
in service or taking final delivery and title thereto;
 
(5)          Capitalized Lease Obligations of such Person;
 
(6)        the principal component of all obligations, or liquidation
preference, of such Person with respect to any Disqualified Stock or, with
respect to any Restricted Subsidiary, any Preferred Stock (but excluding, in
each case, any accrued dividends);
 
-46-

--------------------------------------------------------------------------------

(7)       the principal component of all Indebtedness of other Persons secured
by a Lien on any asset of such Person, whether or not such Indebtedness is
assumed by such Person; provided, however, that the amount of such Indebtedness
will be the lesser of (a) the fair market value of such asset at such date of
determination (as determined in good faith by the Borrower) and (b) the amount
of such Indebtedness of such other Persons;
 
(8)       Guarantees by such Person of the principal component of Indebtedness
of the type referred to in clauses (1), (2), (3), (4), (5) and (9) hereof of
other Persons to the extent Guaranteed by such Person; and
 
(9)         to the extent not otherwise included in this definition, net
obligations of such Person under Hedging Obligations (the amount of any such
obligations to be equal at any time to the net payments under such agreement or
arrangement giving rise to such obligation that would be payable by such Person
at the termination of such agreement or arrangement);
 
with respect to clauses (1), (2), (3), (4), (5) and (9) above, if and to the
extent that any of the foregoing Indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability upon a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP.
 
The amount of Indebtedness of any Person at any time in the case of a revolving
credit or similar facility shall be the total amount of funds borrowed and then
outstanding.  The amount of any Indebtedness outstanding as of any date shall be
(a) the accreted value thereof in the case of any Indebtedness issued with
original issue discount and (b) the principal amount of Indebtedness, or
liquidation preference thereof, in the case of any other Indebtedness. 
Indebtedness shall be calculated without giving effect to the effects of
Financial Accounting Standards Board Accounting Standards Codification Topic No.
815—Derivatives and Hedging and related pronouncements to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness.
 
Notwithstanding the foregoing, in no event shall the following constitute
Indebtedness:
 
(i)        Contingent Obligations Incurred in the ordinary course of business or
consistent with past practice, other than Guarantees or other assumptions of
Indebtedness;
 
(ii)          Cash Management Obligations;
 
(iii)       any lease, concession or license of property (or Guarantee thereof)
which would be considered an operating lease under GAAP as in effect on
January 1, 2015, Non-Financing Lease Obligations, Sale and Leaseback
Transactions or any prepayments of deposits received from clients or customers
in the ordinary course of business or consistent with past practice;
 
(iv)        obligations under any license, permit or other approval (or
Guarantees given in respect of such obligations) incurred prior to the Closing
Date or in the ordinary course of business or consistent with past practice;
 
(v)       in connection with the purchase by the Borrower or any Restricted
Subsidiary of any business, any deferred or prepaid revenue, post-closing
payment adjustments to which the seller may become entitled to the extent such
payment is determined by a final closing balance sheet or such payment depends
on the performance of such business after the closing; provided, however, that,
at the time of closing, the amount of any such payment is not determinable and,
to the extent such payment thereafter becomes fixed and determined, the amount
is paid in a timely manner;
 
-47-

--------------------------------------------------------------------------------

(vi)       for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims, obligations or contributions or
social security or wage Taxes;
 
(vii)        obligations under or in respect of Qualified Securitization
Financing or Receivables Facilities;
 
(viii)     Indebtedness of any Parent Entity appearing on the balance sheet of
the Borrower solely by reason of push down accounting under GAAP;
 
(ix)        Capital Stock (other than in the case of clause (6) above,
Disqualified Stock or, with respect to any Restricted Subsidiary, any Preferred
Stock (but excluding, in each case, any accrued dividend)); or
 
(x)         amounts owed to dissenting stockholders (including in connection
with, or as a result of, exercise of dissenters’ or appraisal rights and the
settlement of any claims or action (whether actual, contingent or potential)),
pursuant to or in connection with a consolidation, amalgamation, merger or
transfer of assets that complies with Section 7.04 hereof.
 
“Indemnified Liabilities” has the meaning specified in Section 10.05.
 
“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or in respect of any payment made by or on account of any Loan Party under any
Loan Document and (b) to the extent not otherwise described in (a), Other Taxes.
 
“Indemnitees” has the meaning specified in Section 10.05.
 
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing; provided, however, that such firm or appraiser
is not an Affiliate of the Borrower.
 
“Information” has the meaning specified in Section 10.08.
 
“Initial Agreement” has the meaning specified in Section 7.08(b)(xvi).
 
“Initial Lien” has the meaning specified in Section 7.01(a).
 
“Initial Term Commitment” means, as to any Lender, its obligation to make an
Initial Term Loans to the Borrower on the Closing Date pursuant to Section 2.01
in an aggregate principal amount not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Initial Term Commitment”
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  The initial aggregate amount of the Initial
Term Commitments is $500 million.
 
“Initial Term Lender” means, at any time, any Lender that has an Initial Term
Commitment or an Initial Term Loan at such time.
 
“Initial Term Loan” means a Loan made pursuant to Section 2.01.
 
“Inside Maturity Debt” means any customary bridge loans, so long as any loans,
notes, securities or other Indebtedness for which such bridge loans are
exchanged, replaced or converted satisfy (or will satisfy at the time of such
exchange, replacement or conversion) any otherwise applicable requirements.
 
-48-

--------------------------------------------------------------------------------

“Intercompany License Agreement” means any cost sharing agreement, commission or
royalty agreement, license or sublicense agreement, distribution agreement,
services agreement, IP Rights transfer agreement, any related agreements or
similar agreements, in each case where all parties to such agreement are one or
more of the Borrower or a Restricted Subsidiary.
 
“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.
 
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent agreed to by each Lender of such Eurocurrency Rate
Loan, twelve months or such other period as selected by the Borrower in its
Committed Loan Notice; provided, that:
 
(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)       any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)          no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any advances, loans or
other extensions of credit; excluding (i) accounts receivable, trade credit,
advances or extensions of credit to customers, suppliers, future, present or
former employees, directors, officers, managers, contractors, consultants or
advisors (or their respective Controlled Investment Affiliates or Immediate
Family Members) of any Person in the ordinary course of business or consistent
with past practice, (ii) any debt or extension of credit represented by a bank
deposit other than a time deposit, (iii) intercompany advances arising from cash
management, tax and accounting operations and (iv) intercompany loans, advances
or Indebtedness having a term not exceeding 364 days (inclusive of any roll-over
or extensions of terms) or capital contribution to (by means of any transfer of
cash or other property to others or any payment for property or services for the
account or use of others), or the Incurrence of a Guarantee of any obligation
of, or any purchase or acquisition of Capital Stock, Indebtedness or other
similar instruments issued by, such other Persons and all other items that are
or would be classified as investments on a balance sheet prepared in accordance
with GAAP; provided, that endorsements of negotiable instruments and documents
in the ordinary course of business or consistent with past practice will not be
deemed to be an Investment.
 
-49-

--------------------------------------------------------------------------------

For purposes of Sections 6.13 and 7.06 hereof:
 
(1)         “Investment” will include the portion (proportionate to the
Borrower’s equity interest in a Restricted Subsidiary to be designated as an
Unrestricted Subsidiary) of the fair market value of the net assets of such
Restricted Subsidiary at the time that such Restricted Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s “Investment” in such Subsidiary at the
time of such redesignation less (b) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
(as determined by the Borrower) of such Subsidiary at the time that such
Subsidiary is so re-designated a Restricted Subsidiary;
 
(2)          any property transferred to or from an Unrestricted Subsidiary will
be valued at its fair market value at the time of such transfer, in each case as
determined by the Borrower; and
 
(3)       if the Borrower or any Restricted Subsidiary issues, sells or
otherwise disposes of Capital Stock of a Person that is a Restricted Subsidiary
such that, after giving effect thereto, such Person is no longer a Restricted
Subsidiary, any investment by the Borrower or any Restricted Subsidiary in such
Person remaining after giving effect thereto shall not be deemed to be an
Investment at such time.
 
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash and Cash
Equivalents by the Borrower or a Restricted Subsidiary in respect of such
Investment to the extent such amounts do not increase any other baskets under
this Agreement.
 
“Investment Grade Securities” means:
 
(1)         securities issued or directly and fully Guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents);
 
(2)         securities issued or directly and fully guaranteed or insured by the
Canadian, United Kingdom or Japanese governments, a member state of the European
Union, or any agency or instrumentality thereof (other than Cash Equivalents);
 
(3)         debt securities or debt instruments with a rating of “BBB-” or
higher from S&P or “Baa3” or higher by Moody’s or the equivalent of such rating
by such rating organization or, if no rating of Moody’s or S&P then exists, the
equivalent of such rating by any other Nationally Recognized Statistical Rating
Organization, but excluding any debt securities or instruments constituting
loans or advances among the Borrower and its Subsidiaries;
 
(4)         investments in any fund that invests exclusively in investments of
the type described in clauses (1), (2) and (3) above which fund may also hold
cash and Cash Equivalents pending investment or distribution; and
 
(5)          corresponding instruments in countries other than the United States
customarily utilized for high quality investments.
 
“IP Rights” means any intellectual property, software and other technology
rights.
 
-50-

--------------------------------------------------------------------------------

“ISDA CDS Definitions” has the meaning specified in Section 10.01.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices  1998” published by the Institute of International Banking Law &
Practice, Inc.  (or such later version thereof as may be in effect at the time
of issuance).
 
“JPMCB” has the meaning specified in the introductory paragraph to this
Agreement.
 
“Judgment Currency” has the meaning specified in Section 10.17.
 
“JV Entity” means any joint venture of the Borrower or any Restricted Subsidiary
that is not a Subsidiary.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
 
“L/C Exposure” means, at any time, the sum of (a) the undrawn portion of the
Outstanding Amount of all Letters of Credit at such time and (b) the Outstanding
Amount of all L/C Borrowings in respect of Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time.  The L/C Exposure
of any Revolving Credit Lender at any time shall be its Applicable Percentage of
the aggregate L/C Exposure at such time.
 
“L/C Issuer” means (i) each of the Revolving Credit Lenders and (ii) any other
Lender (or any of its Affiliates) that becomes an L/C Issuer in accordance with
Section 2.03(j) or Section 10.07(j); in the case of each of clause (i) through
(ii) above, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.
 
“L/C Issuer Sublimit” means (i) on the Closing Date, $0 million and (ii) with
respect to any other L/C Issuer, such amount as may be mutually agreed between
the Borrower and such L/C Issuer and notified in writing to the Administrative
Agent by such parties.
 
“L/C Obligation” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of Letters of Credit,
including all L/C Borrowings.  For all purpose under this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, the “Outstanding Amount” of such Letter of Credit shall be deemed to be the
amount so remaining available to be drawn.
 
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment, Extended Term
Loan or Incremental Term Loan, in each case as extended in accordance with this
Agreement from time to time.
 
-51-

--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.
 
“LCT Election” has the meaning specified in Section 1.09(a).
 
“LCT Public Offer” has the meaning specified in Section 1.09(a).
 
“LCT Test Date” has the meaning specified in Section 1.09(a).
 
“Lead Arrangers” means J.P. Morgan Securities LLC, Goldman Sachs Bank USA,
Deutsche Bank Securities Inc., Barclays Bank PLC, Morgan Stanley Senior Funding,
Inc. and Credit Suisse Loan Funding LLC.
 
“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”
 
“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).
 
“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.
 
“Letter of Credit Expiration Date” means, for Letters of Credit under the
Revolving Credit Facility, the day that is five (5) Business Days prior to the
scheduled Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Sublimit” means an amount equal to $0.
 
“LIBOR Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien,
hypothecation or charge of any kind (including any conditional sale or other
title retention agreement or lease in the nature thereof); provided that in no
event shall Non-Financing Lease Obligations be deemed to constitute a Lien.
 
“Limited Condition Transaction” means (1) any Investment or acquisition (whether
by merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise and which may include, for the
avoidance of doubt, a transaction that may constitute a Change of Control),
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing, (2) any redemption, repurchase, defeasance, satisfaction
and discharge or repayment of Indebtedness, Disqualified Stock or Preferred
Stock requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment, (3) any Restricted Payment
requiring irrevocable notice in advance thereof; and (4) any asset sale or a
disposition excluded from the definition of “Asset Disposition.”
 
-52-

--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans, any Extended Term Loans or loans made
pursuant to Extended Revolving Credit Commitments).
 
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
each Guaranty, (iv) the Collateral Documents, (v) each Letter of Credit
Application, and (vi) any Customary Intercreditor Agreement, in each case as
amended.
 
“Loan Parties” means, collectively, (i) the Borrower and (ii) each other
Guarantor.
 
“Local Time” means local time in New York City, with respect to the times for
(i) the determination of “Dollar Equivalent” and (ii) the receipt and sending of
notices by and to and the disbursement by or payment to the Administrative
Agent, any L/C Issuer or Lender with respect to Loans and Letters of Credit
denominated in Dollars.
 
“LTM EBITDA” means Consolidated EBITDA of the Borrower measured for the period
of the most recent four consecutive fiscal quarters ending prior to the date of
such determination for which consolidated financial statements are available
(which may be internal financial statements), in each case with such pro forma
adjustments giving effect to such Indebtedness, acquisition or Investment, as
applicable, since the start of such four quarter period and as are consistent
with the pro forma adjustments set forth in Section 1.09; provided, that to the
extent  LTM EBITDA is being tested as of the last day of any Test Period, the
financial statements used for such calculation shall be those referenced in the
definition of “Test Period.”
 
“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, future, present or former employees,
directors, officers, managers, contractors, consultants or advisors (or their
respective Controlled Investment Affiliates or Immediate Family Members) of any
Parent Entity, the Borrower or any Restricted Subsidiary:
 
(1)         (a) in respect of travel, entertainment, relocation or moving
related expenses, payroll advances and other analogous or similar expenses or
payroll expenses, in each case Incurred in the ordinary course of business or
consistent with past practice or (b) for purposes of funding any such person’s
purchase of Capital Stock (or similar obligations) of the Borrower, its
Subsidiaries or any Parent Entity with (in the case of this clause (1)(b)) the
approval of the Board of Directors of the Borrower;
 
(2)        in respect of relocation or moving related expenses, payroll advances
and other analogous or similar expenses or payroll expenses, in each case
Incurred in connection with any closing or consolidation of any facility or
office; or
 
(3)          not exceeding $25 million in the aggregate outstanding at the time
of incurrence.
 
“Management Stockholders” means the members of management of the Borrower (or
any Parent Entity) or its Subsidiaries who are holders of Capital Stock of the
the Borrower or of any Parent Entity on the Closing Date, the Conversion Date or
will become holders of such Capital Stock in connection with the Transactions.
 
“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Capital Stock of the Borrower or any Parent
Entity on the date of the declaration of a Restricted Payment permitted pursuant
to Section 7.06(b)(x) hereof multiplied by (ii) the arithmetic mean of the
closing prices per share of such common Capital Stock on the principal
securities exchange on which such common Capital Stock are traded for the 30
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.
 
-53-

--------------------------------------------------------------------------------

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
 
“Material Adverse Effect” means a material adverse effect on the business,
assets, operations, financial condition or results of operations of the Borrower
and its Restricted Subsidiaries taken as a whole (other than by virtue of the
commencement of the Cases and the events and circumstances giving rise thereto
and it being understood that the consummation of the Acceptable Reorganization
Plan shall not constitute such a material adverse effect); provided, however,
that, to the extent constituting Disclosed Matters, effects arising out of,
resulting from or attributable to COVID-19 shall not constitute or be deemed to
contribute to a Material Adverse Effect, and shall not otherwise be taken into
account in determining whether a Material Adverse Effect has occurred or would
reasonably be expected to occur, except that effects with respect to COVID-19
shall be so considered to the extent such effect disproportionately impacts the
Borrower and its subsidiaries, taken as a whole, relative to other companies
operating in the same industries.
 
“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower that is not an Immaterial Subsidiary (but including,
in any case, any Restricted Subsidiary that has been designated as a Material
Subsidiary as provided in, or has been designated as an Immaterial Subsidiary in
a manner that does not comply with, the definition of “Immaterial Subsidiary”).
 
“Maturity Date” means:
 
(a) [reserved],
 
(b) with respect to any Extended Revolving Credit Commitments, the maturity date
applicable to such Extended Revolving Credit Commitments in accordance with the
terms hereof,
 
(c) with respect to Initial Term Loans, the earlier to occur of: (i) the date
that is twelve months after the Closing Date and (ii) the Consummation Date;
provided that, (x) to the extent the Consummation Date with respect to an
Acceptable Reorganization Plan has not occurred on or prior to the date that is
twelve months from the Closing Date primarily because any condition precedent
set forth therein with respect to the procurement of regulatory approvals has
not been satisfied (and other than any other conditions that by their nature can
only be satisfied on the Consummation Date), the Scheduled Termination Date
shall instead mean the date that is eighteen (18) months after the Closing Date
and (y) if the Conversion Date has occurred, the Maturity Date with respect to
the Initial Term Loans shall be the earlier of (a) the date that is the seventh
anniversary of the Closing Date and (b) if the aggregate outstanding principal
amount of the Borrower’s Prepetition Second Lien Notes (other than any such
Senior Notes constituting Defeased Indebtedness) is greater than $500.0 million
on December 31, 2025, December 31, 2025, and
 
(d) with respect to any (i) Extended Term Loan, the maturity date applicable to
such Extended Term Loan in accordance with the terms hereof or (ii) Incremental
Term Loan, the maturity date applicable to such Incremental Term Loan in
accordance with the terms hereof; provided, that in each case of clauses (a)
through (d) above, if any such day is not a Business Day, the applicable
Maturity Date shall be the Business Day immediately succeeding such day.
 
“Maximum Tender Condition” has the meaning specified in Section 2.17(b).
 
“MFN Adjustment” has the meaning specified in Section 2.14(b).
 
-54-

--------------------------------------------------------------------------------

“MFN Qualifying Term Loans” means any broadly syndicated term loans that are (i)
Incurred prior to the six-month anniversary of the Closing Date, (ii) are
secured by the Collateral on a pari passu basis with the Initial Term Loans and
(iii) are pari passu in right of payment with the Initial Term Loans.
 
“Minimum Extension Condition” has the meaning specified in Section 2.15(b).
 
“Minimum Tender Condition” has the meaning specified in Section 2.17(b).
 
“Minimum Tranche Amount” has the meaning specified in Section 2.15(b).
 
“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the immediately preceding
six (6) years, has made or been obligated to make contributions.
 
“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.
 
“Net Available Cash” with respect to any Asset Disposition or Casualty Event (as
applicable) means cash proceeds received (including any cash proceeds received
from the sale or other disposition of any Designated Non-Cash Consideration
received in any Asset Disposition, but only as and when received, but excluding
any other consideration received in the form of assumption by the acquiring
Person of Indebtedness or other obligations relating to the properties or assets
that are the subject of such Asset Disposition or received in any other non-cash
form) therefrom, in each case net of:
 
(1)        all legal, accounting, consulting, investment banking, survey costs,
title and recording expenses, title insurance premiums, payments made in order
to obtain a necessary consent or required by applicable law, brokerage and sales
commissions, relocation expenses, commissions, premiums (including tender
premiums), defeasance costs, underwriting discounts, fees, costs and expenses
(including original issue discount, upfront fees or similar fees) in connection
with such transaction;
 
(2)         all Taxes paid, reasonably estimated to be payable, Tax reserves set
aside or payable or accrued as a liability under GAAP (including, for the
avoidance of doubt, any income, withholding and other Taxes payable as a result
of the distribution or deemed distribution of such proceeds to the Borrower or
any of its Subsidiaries, transfer taxes, deed or mortgage recording taxes and
Taxes that would be payable in connection with any repatriation of such
proceeds), as a consequence of such transaction, including distributions for
Related Taxes or any transactions occurring or deemed to occur to effectuate a
payment under this Agreement;
 
(3)         in the case of any Asset Disposition of assets that do not
constitute Collateral, all payments made on any Indebtedness which is secured by
any assets subject to such transaction, in accordance with the terms of any Lien
upon such assets, or which by applicable law is required to be repaid out of the
proceeds from such transaction;
 
-55-

--------------------------------------------------------------------------------

(4)        all distributions and other payments required to be made to
non-controlling interest or minority interest holders (other than any Parent
Entity, the Borrower or any of its respective Subsidiaries) in Subsidiaries or
joint ventures as a result of such transaction;
 
(5)          all costs associated with unwinding any related Hedging Obligations
in connection with such transaction;
 
(6)         the deduction of appropriate amounts required to be provided by the
seller as a reserve, in accordance with GAAP, against any liabilities associated
with the assets disposed of in such transaction and retained by the Borrower or
any Restricted Subsidiary after such transaction, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction;
 
(7)          any portion of the purchase price from such transaction placed in
escrow, whether for the satisfaction of any indemnification obligations in
respect of such transaction, as a reserve for adjustments to the purchase price
associated with any such transaction or otherwise in connection with such
transaction; and
 
(8)         the amount of any liabilities (other than Indebtedness in respect of
this Agreement, the First-Priority Senior Secured Notes and any other
Indebtedness secured on an equal priority with the foregoing) directly
associated with such asset being sold and retained by the Borrower or any of its
Restricted Subsidiaries.
 
“Net Short Lender” has the meaning specified in Section 10.01.
 
“New Frontier Borrower” means the indirect, wholly-owned Domestic Subsidiary of
Reorganized Frontier that will (i) assume the Company’s obligations under the
Loan Documents and (ii) as of the date of such assumption, hold, directly or
indirectly, substantially all of the assets and operations of the Debtors as of
the Conversion Date, it being understood that New Frontier Borrower holding,
directly or indirectly, substantially all of the assets and operations of the
Debtors other than the Designated Entities as of the Conversion Date in the
Staggered Emergence (if applicable) constitutes New Frontier Borrower holding,
directly or indirectly, substantially all of the assets and operations of the
Debtors as of the Conversion Date.
 
“Non-Consenting Lender” has the meaning specified in Section 3.06(d).
 
“Non-Financing Lease Obligation” means a lease obligation that is not required
to be accounted for as a financing or capital lease in accordance with GAAP.
 
“Non-Loan Party” means any Restricted Subsidiary that is not a Borrower or
Guarantor.
 
 “Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
 
“Note” means a Term Note or a Revolving Credit Note as the context may require.
 
“NYFRB” means the Federal Reserve Bank of New York.
 
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Rate in effect on such day (or for any
day that is not a Business Day, for the immediately preceding Business Day);
provided, that if none of such rates are published for any day that is a
Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
-56-

--------------------------------------------------------------------------------

“Obligations” means any principal, interest (including Post-Petition Interest
and fees accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower or any Guarantor whether or not a claim
for Post-Petition Interest or fees is allowed in such proceedings), penalties,
fees, expenses, indemnifications, reimbursements (including, without limitation,
reimbursement obligations with respect to letters of credit and bankers’
acceptances), damages and other liabilities payable under the documentation
governing any Indebtedness.  Unless the context otherwise requires,
“Obligations” refers to Obligations under the Loan Documents.
 
“Offered Loans” has the meaning specified in Section 2.05(d)(iii).
 
“Officer” means, with respect to any Person, (1) the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Assistant Treasurer, any
Managing Director, the Secretary or any Assistant Secretary (a) of such Person
or (b) if such Person is owned or managed by a single entity, of such entity, or
(2) any other individual designated as an “Officer” for the purposes of this
Agreement by the Board of Directors of such Person.
 
“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.
 
“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws; (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, declaration, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 
-57-

--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to any Loan on any date, the Dollar
Equivalent of the outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments thereof (including any refinancing
of outstanding Unreimbursed Amounts under Letters of Credit or L/C Borrowings as
a Revolving Credit Borrowing) occurring on such date; and (b) with respect to
any Letter of Credit, Unreimbursed Amount, L/C Borrowing or L/C Obligations on
any date, the Dollar Equivalent of the outstanding amount thereof on such date
after giving effect to any related L/C Credit Extension occurring on such date
and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
related Letters of Credit taking effect on such date.
 
“Overnight Rate”  shall mean, for any day, the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on the Federal Reserve Bank of New York’s Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
an overnight bank funding rate.
 
“Parent Entity” means any direct or indirect parent of the Borrower.
 
“Parent Entity Expenses” means:
 
(1)         fees, costs and expenses (including all legal, accounting and other
professional fees, costs and expenses) Incurred or paid by any Parent Entity in
connection with reporting obligations under or otherwise Incurred or paid in
connection with compliance with applicable laws, rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, this
Agreement or any other agreement or instrument relating to the Loans, the
Guarantees or any other Indebtedness of the Borrower or any Restricted
Subsidiary, including in respect of any reports filed or delivered with respect
to the Securities Act, Exchange Act or the rules and regulations promulgated
thereunder;
 
(2)        customary salary, bonus, severance, indemnity, insurance (including
premiums therefor) and other benefits payable to any employee, director,
officer, manager, contractor, consultant or advisor of any Parent Entity or
other Persons under its articles, charter, by-laws, partnership agreement or
other organizational documents or pursuant to written agreements with any such
Person to the extent relating to the Company and its Subsidiaries;
 
(3)         (x) general corporate operating and overhead fees, costs and
expenses (including all legal, accounting and other professional fees, costs and
expenses) and following the first public offering of the Borrower’s Capital
Stock or the Capital Stock of any Parent Entity, listing fees and other costs
and expenses attributable to being a publicly traded company of any Parent
Entity and (y) other operational expenses of any Parent Entity related to the
ownership or operation of the business of the Borrower or any of its Restricted
Subsidiaries;
 
(4)       expenses Incurred by any Parent Entity in connection with (i) any
offering, sale, conversion or exchange of Capital Stock or Indebtedness (whether
or not successful) and (ii) any related compensation paid to employees,
directors, officers, managers, contractors, consultants or advisors (or their
respective Controlled Investment Affiliates or Immediate Family Members) of such
Parent Entity;
 
(5)        amounts payable pursuant to any management services or similar
agreements or the management services provisions in an investor rights agreement
or other equityholders’ agreement not prohibited by Section 6.19 (including any
amendment thereto or replacement thereof so long as any such amendment or
replacement is not materially disadvantageous in the reasonable determination of
the Borrower to the Lenders when taken as a whole, as compared to the management
services or similar agreements as in effect immediately prior to such amendment
or replacement), solely to the extent such amounts are not paid directly by the
Borrower or its Subsidiaries; and
 
-58-

--------------------------------------------------------------------------------

(6)          amounts to finance Investments that would otherwise be permitted to
be made pursuant to Section 7.06 hereof if made by the Borrower or a Restricted
Subsidiary; provided, that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment, (B) such Parent
Entity shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or equity interests) to be contributed to the capital
of the Borrower or one of its Restricted Subsidiaries or (2) the merger,
consolidation or amalgamation of the Person formed or acquired into the Borrower
or one of its Restricted Subsidiaries (to the extent not prohibited by Section
7.04 hereof) in order to consummate such Investment, (C) such Parent Entity and
its Affiliates (other than the Borrower or a Restricted Subsidiary) receives no
consideration or other payment in connection with such transaction except to the
extent the Borrower or a Restricted Subsidiary could have given such
consideration or made such payment in compliance with this Agreement and such
consideration or other payment is included as a Restricted Payment under this
Agreement, (D) any property received by the Borrower shall not increase amounts
available for Restricted Payments pursuant to Section 7.06(a) hereof and (E)
such Investment shall be deemed to be made by the Borrower or such Restricted
Subsidiary pursuant to a provision of Section 7.06 hereof or pursuant to the
definition of “Permitted Investment.”
 
“Pari Passu Indebtedness” means Indebtedness which ranks equally in right of
security to the Secured Obligations (but without regard to control over
remedies).
 
“Pari Passu Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be equal and ratable with the Liens securing the
Loans (and other Secured Obligations that are secured by Liens on the Collateral
ranking equally and ratably with the Liens securing the Loans), one or more
intercreditor agreements, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent.  The intercreditor
arrangements set forth in (x) prior to the Conversion Date, the DIP Pledge
Agreement and/or the DIP Security Agreement, after execution and delivery
thereof, shall constitute a Permitted First Lien Intercreditor Agreement and (y)
after the Conversion Date, the Exit Pledge Agreement and/or the Exit Security
Agreement, after execution and delivery thereof, shall constitute a Permitted
First Lien Intercreditor Agreement.
 
“Participant” has the meaning specified in Section 10.07(e).
 
“Participant Register” has the meaning specified in Section 10.07(e).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.
 
“Permitted Alternative Incremental Facilities Debt” has the meaning specified in
Section 7.03(b)(xxii).
 
-59-

--------------------------------------------------------------------------------

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received in excess of the value of any cash or Cash Equivalents sold or
exchanged must be applied in accordance with Section 7.05 hereof.
 
“Permitted Debt Exchange” has the meaning specified in Section 2.17(a).
 
“Permitted Debt Exchange Notes” has the meaning specified in Section 2.17(a).
 
“Permitted Debt Exchange Offer” has the meaning specified in Section 2.17(a).
 
“Permitted Intercompany Activities” means any transactions between or among the
Borrower and the Restricted Subsidiaries that are entered into in the ordinary
course of business or consistent with past practice of the Borrower and the
Restricted Subsidiaries and, in the reasonable determination of the Borrower are
necessary or advisable in connection with the ownership or operation of the
business of the Borrower and the Restricted Subsidiaries and not adverse to the
Lenders in any material respect (as reasonably determined by the Borrower in
good faith), including (i) payroll, cash management, purchasing, insurance and
hedging arrangements; (ii) management, technology and licensing arrangements;
and (iii) customary loyalty and rewards programs; provided that any transactions
between or among the Borrower and its Restricted Subsidiaries pursuant to the
Acceptable Reorganization Plan shall be deemed to be a “Permitted Intercompany
Activity”; provided further that in the event the Borrower undertakes the
Staggered Emergence, any transaction between or among the Borrower and its
Restricted Subsidiaries, on the one hand, and any Designated Entity, on the
other hand, shall be deemed to be a “Permitted Intercompany Activity” from the
Conversion Date until the first date after the Conversion Date on which such
Designated Entity is a Restricted Subsidiary of the Borrower to the extent such
transaction is (1) entered into in the ordinary course of business or consistent
with past practice of the Borrower and its Restricted Subsidiaries, on the one
hand, and Designated Entities, on the other hand, or (2) are not adverse to the
Lenders in any material respect (as reasonably determined by the Borrower in
good faith) including (i) payroll, cash management, purchasing, insurance and
hedging arrangements; (ii) management, technology and licensing arrangements;
and (iii) customary loyalty and rewards programs.
 
“Permitted Investments” means (in each case, by the Borrower or any of its
Restricted Subsidiaries):
 
(a)         Investments in (i) a Restricted Subsidiary (including the Capital
Stock of, or guarantees of obligations of, a Restricted Subsidiary) or the
Borrower or (ii) a Person (including the Capital Stock of any such Person) that
will, upon the making of such Investment, become a Restricted Subsidiary;
 
(b)         Investments in another Person if such Person is engaged, directly or
through entities that will be Restricted Subsidiaries, in any Similar Business
and as a result of such Investment such other Person, in one transaction or a
series of transactions, is merged, amalgamated, consolidated or otherwise
combined with or into, or transfers or conveys all or substantially all its
assets (or such division, business unit, product line or business) to, or is
liquidated into, the Borrower or a Restricted Subsidiary, and any Investment
held by such Person; provided that such Investment was not acquired by such
Person in contemplation of such acquisition, merger, amalgamation,
consolidation, combination, transfer or conveyance;
 
(c)          Investments in cash, Cash Equivalents or Investment Grade
Securities;
 
(d)          Investments in receivables owing to the Borrower or any Restricted
Subsidiary created or acquired in the ordinary course of business or consistent
with past practice;
 
-60-

--------------------------------------------------------------------------------

(e)        Investments in payroll, travel, entertainment, relocation, moving
related and similar advances that are made in the ordinary course of business or
consistent with past practice;
 
(f)          Management Advances;
 
(g)          Investments (including debt obligations and equity interests) (a)
received in settlement, compromise or resolution of debts created in the
ordinary course of business or consistent with past practice, (b) in exchange
for any other Investment or accounts receivable, endorsements for collection or
deposit held by the Borrower or any such Restricted Subsidiary, (c) as a result
of foreclosure, perfection or enforcement of any Lien, (d) in satisfaction of
judgments or (e) pursuant to any plan of reorganization or similar arrangement
including upon the bankruptcy or insolvency of a debtor or litigation,
arbitration or other disputes or otherwise with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;
 
(h)         Investments made as a result of the receipt of promissory notes or
other non-cash consideration (including earn-outs) from a sale or other
disposition of property or assets, including an Asset Disposition;
 
(i)       Investments existing or pursuant to binding commitments, agreements or
arrangements in effect on the Closing Date and any modification, replacement,
renewal, reinvestment or extension thereof; provided that the amount of any such
Investment may not be increased except (i) as required by the terms of such
Investment or binding commitment as in existence on the Closing Date (including
in respect of any unused commitment), plus any accrued but unpaid interest
(including any accretion of interest, original issue discount or the issuance of
pay-in-kind securities) and premium payable by the terms of such Indebtedness
thereon and fees and expenses associated therewith as of the Closing Date or
(ii) as otherwise permitted under this Agreement;
 
(j)          Hedging Obligations, which transactions or obligations are not
prohibited by Section 7.03 hereof;
 
(k)        pledges or deposits with respect to leases or utilities provided to
third parties in the ordinary course of business or Liens otherwise described in
the definition of “Permitted Liens” or made in connection with Liens permitted
under Section 7.01 hereof;
 
(l)          any Investment to the extent made using Capital Stock of the
Borrower (other than Disqualified Stock) or Capital Stock of any Parent Entity
or any Unrestricted Subsidiary (other than an Unrestricted Subsidiary whose only
material assets are Cash and Cash Equivalents) as consideration;
 
(m)        any transaction to the extent constituting an Investment that is
permitted and made in accordance with Section 6.19(b) hereof (except those
described in Sections 6.19(b)(i), (iv), (viii), (ix) and (xiv));
 
(n)      Investments consisting of (i) purchases or other acquisitions of
inventory, supplies, materials, equipment and similar assets) or (ii) licenses,
sublicenses, cross-licenses, leases, subleases, assignments, contributions or
other Investments of IP Rights or other intangibles or services in the ordinary
course of business pursuant to any joint development, joint venture or marketing
arrangements with other Persons or any Intercompany License Agreement and any
other Investments made in connection therewith;
 
(o)         (i) Guarantees of Indebtedness not prohibited by Section 7.03 hereof
and (other than with respect to Indebtedness) guarantees, keepwells and similar
arrangements in the ordinary course of business or consistent with past
practice, and (ii) performance guarantees and Contingent Obligations with
respect to obligations that are permitted by this Agreement;
 
-61-

--------------------------------------------------------------------------------

(p)       Investments consisting of earnest money deposits required in
connection with a purchase agreement, or letter of intent, or other acquisitions
to the extent not otherwise prohibited by this Agreement;
 
(q)          Investments of a Restricted Subsidiary acquired after the Closing
Date or of an entity merged or amalgamated into or consolidated with the
Borrower or merged or amalgamated into or consolidated with a Restricted
Subsidiary after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation, or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;
 
(r)          any Investment in any Subsidiary or any joint venture in the
ordinary course of business or consistent with past practice (including any cash
management arrangements, cash pooling arrangements, intercompany loans or
activities related thereto);
 
(s)         contributions to a “rabbi” trust for the benefit of any employee,
director, officer, manager, contractor, consultant, advisor or other service
providers or other grantor trust subject to claims of creditors in the case of a
bankruptcy of the Borrower, and Investments relating to non-qualified deferred
payment plans in the ordinary course of business or consistent with past
practice;
 
(t)          after the Conversion Date, Investments in joint ventures and
similar entities having an aggregate fair market value, when taken together with
all other Investments made pursuant to this clause that are at the time
outstanding not to exceed the greater of $500.0 million and 17.5% of LTM EBITDA
at the time of such Investment (with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value), plus the amount of any returns (including dividends, payments,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) in respect of such Investments received by the
Borrower or a Restricted Subsidiary (without duplication for purposes of Section
7.06 of any amounts applied pursuant to Section 7.06(a)) with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value; provided, however, that if any Investment
pursuant to this clause is made in any Person that is not the Borrower or a
Restricted Subsidiary at the date of the making of such Investment and such
person becomes the Borrower or a Restricted Subsidiary after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause
(a) or (b) above and shall cease to have been made pursuant to this clause;
 
(u)         additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause that are at
that time outstanding, not to exceed (x) prior to the Conversion Date, $750.0
million and (y) after the Conversion Date, the greater of $750.0 million and
27.5% of LTM EBITDA (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value), plus the amount of any returns (including dividends, payments, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) in respect of such Investments (without duplication for
purposes of Section 7.06 of any amounts applied pursuant to Section 7.06(a) with
the fair market value of each Investment being measured at the time made and
without giving effect to subsequent changes in value); provided that if any
Investment pursuant to this clause is made in any Person that is not the
Borrower or a Restricted Subsidiary at the date of the making of such Investment
and such Person subsequently becomes the Borrower or a Restricted Subsidiary
after such date, such Investment shall thereafter be deemed to have been made
pursuant to clause (a) or (b) above and shall cease to have been made pursuant
to this clause;
 
-62-

--------------------------------------------------------------------------------

(v)          any Investment in a Similar Business having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause that are at that time outstanding, not to exceed (x) prior to the
Conversion Date, $625.0 million and (y) after the Conversion Date, the greater
of $625.0 million and 22.5% of LTM EBITDA (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value), plus the amount of any returns (including
dividends, payments, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) in respect of such Investments
(without duplication for purposes of Section 7.06 of any amounts applied
pursuant to Section 7.06(a) hereof) with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value; provided, however, that if any Investment pursuant
to this clause is made in any Person that is not the Borrower or a Restricted
Subsidiary at the date of the making of such Investment and such Person becomes
the Borrower or a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (a) or (b) above and
shall cease to have been made pursuant to this clause;
 
(w)        (i) Investments arising in connection with a Qualified Securitization
Financing or Receivables Facility and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets or Receivables Assets
in connection with a Qualified Securitization Financing or Receivables Facility;
 
(x)          Investments in connection with the Transactions;
 
(y)          [reserved];
 
(z)        Investments by an Unrestricted Subsidiary entered into prior to the
day such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary as
described under Section 6.13;
 
(aa)        guaranty and indemnification obligations arising in connection with
surety bonds issued in the ordinary course of business or consistent with past
practice;
 
(bb)       Investments (a) consisting of purchases and acquisitions of assets or
services in the ordinary course of business or consistent with past practice,
(b) made in the ordinary course of business or consistent with past practice in
connection with obtaining, maintaining or renewing client, franchisee and
customer contacts and loans, or (c) advances, loans, extensions of credit
(including the creation of receivables), prepayments made to, and guarantees
with respect to obligations of, franchisees, distributors, suppliers, lessors,
licensors and licensees, in the ordinary course of business or consistent with
past practice;
 
(cc)       Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business or consistent with past practice;
 
(dd)       Investments consisting of UCC Article 3 endorsements for collection
or deposit and Article 4 trade arrangements with customers (or any comparable or
similar provisions in other applicable jurisdictions) in the ordinary course of
business or consistent with past practice;
 
(ee)      non-cash Investments in connection with tax planning and
reorganization activities, Investments in connection with any Permitted
Intercompany Activities and Permitted Tax Restructuring and related
transactions;
 
-63-

--------------------------------------------------------------------------------

(ff)        Investments made from casualty insurance proceeds in connection with
the replacement, substitution, restoration or repair of assets on account of a
Casualty Event;
 
(gg)      any other Investment after the Conversion Date so long as (i) no Event
of Default has occurred and is continuing (or would result therefrom) and (ii)
immediately after giving pro forma effect to the Investment and the incurrence
of any Indebtedness the net proceeds of which are used to make such Investment,
the Consolidated First Lien Secured Leverage Ratio shall be no greater than 1.00
to 1.00;
 
(hh)       after the Conversion Date, Investments in Unrestricted Subsidiaries
having an aggregate fair market value, when taken together with all other
Investments made pursuant to this clause that are at the time outstanding not to
exceed the greater of $500 million and 17.5% of LTM EBITDA at the time of such
Investment (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value), plus the
amount of any returns (including dividends, payments, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
in respect of such Investments received by the Borrower or a Restricted
Subsidiary (without duplication for purposes of Section 7.06 of any amounts
applied pursuant to Section 7.06(a) hereof) with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value; provided, however, that if any Investment pursuant
to this clause is made in any Person that is not the Borrower or a Restricted
Subsidiary at the date of the making of such Investment and such Person becomes
the Borrower or a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (a) or (b) above and
shall cease to have been made pursuant to this clause;
 
(ii)          any Plan Contribution; and
 
(jj)       deposits or payments made with the FCC in connection with the auction
or licensing of any permit, license, authorization, plan, directive, consent,
permission, consent order or consent decree of or from any Governmental
Authority.
 
 “Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Loans (and
other Secured Obligations that are secured by Liens on the Collateral ranking
equally and ratably with the Liens securing the Loans), an intercreditor
agreement substantially in the form of Exhibit K hereto with (i) any immaterial,
conforming or technical changes (as determined in the Administrative Agent’s
sole discretion) thereto as the Borrower and the Administrative Agent may agree
in their respective reasonable discretion and/or (ii) any other changes thereto
as the Borrower and the Administrative Agent may agree in their respective
reasonable discretion, which changes are posted for review by the Lenders and
deemed acceptable if the Required Lenders have not objected thereto within five
Business Days following the date on which such changes are posted for review.
 
“Permitted Junior Refinancing Debt” means any Indebtedness issued, incurred or
otherwise obtained by the Borrower and guarantees with respect thereto by any
Loan Party in the form of one or more series of senior secured notes (issued in
a public offering or a Rule 144A or other private placement) and/or senior
secured loans (or any combination thereof); provided that (i) such Indebtedness
is secured by the Collateral on a junior basis to the Secured Obligations and
the obligations in respect of any Permitted Pari Passu Refinancing Debt, in each
case pursuant to a Permitted Junior Intercreditor Agreement, and is not secured
by any property or assets of the Borrower and its Restricted Subsidiaries other
than the Collateral and  (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans, Incremental Term Loans,
Refinancing Term Loans, Revolving Credit Loans, Incremental Revolving Credit
Commitment or Refinancing Revolving Credit Loans.
 
-64-

--------------------------------------------------------------------------------

“Permitted Liens” means with respect to any Person:
 
(a)       Liens on assets or property of a Restricted Subsidiary that is not a
Guarantor securing Indebtedness and other Obligations of any Restricted
Subsidiary that is not a Guarantor;
 
(b)       pledges, deposits (including deposits with the FCC) or Liens (a) in
connection with workmen’s compensation laws, payroll taxes, unemployment
insurance laws, employers’ health tax and other social security laws or similar
legislation or other insurance related obligations (including in respect of
deductibles, self-insured retention amounts and premiums and adjustments
thereto), (b) securing liability, reimbursement or indemnification obligations
of (including obligations in respect of letters of credit or bank guarantees or
similar instruments) for the benefit of insurance carriers under insurance or
self-insurance arrangements or otherwise supporting the payments of items set
forth in the foregoing clause (a), or (c) in connection with bids, tenders,
completion guarantees, contracts, leases, utilities, licenses, public or
statutory obligations, or to secure the performance of bids, trade contracts,
government contracts and leases, statutory obligations, surety, stay, indemnity,
warranty, release, judgment, customs, appeal, performance bonds, guarantees of
government contracts, return of money bonds, bankers’ acceptance facilities and
obligations of a similar nature (including those to secure health, safety and
environmental obligations), and obligations in respect of letters of credit,
bank guarantees or similar instruments that have been posted to support the
same, or as security for contested taxes or import or customs duties or for the
payment of rent, or other obligations of like nature, in each case incurred in
the ordinary course of business or consistent with past practice;
 
(c)        Liens with respect to outstanding motor vehicle fines and Liens
imposed by law or regulation, including carriers’, warehousemen’s, mechanics’,
landlords’, suppliers’, materialmen’s, repairmen’s, architects’, construction
contractors’ or other similar Liens, in each case for amounts not overdue for a
period of more than 60 days or, if more than 60 days overdue, are unfiled (or if
filed, have not been discharged or stayed) and no other action has been taken to
enforce such Liens or that are being contested in good faith by appropriate
proceedings;
 
(d)         Liens for Taxes, assessments or other governmental charges that are
not overdue and payable for a period of more than 60 days or not yet payable or
subject to penalties for nonpayment or that are being contested in good faith by
appropriate proceedings or the nonpayment of which is permitted by applicable
bankruptcy law; provided that appropriate reserves required pursuant to GAAP (or
other applicable accounting principles) have been made in respect thereof; or
for property Taxes on property of the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such Tax is to such property;
 
(e)     encumbrances, charges, ground leases, easements (including reciprocal
easement agreements), survey exceptions, restrictions, encroachments,
protrusions, by-law, regulation, zoning restrictions or reservations of, or
rights of others for, licenses, rights of way, servitudes, sewers, electric
lines, drains, telegraph, telephone and cable television lines and other similar
purposes, or zoning, building codes or other restrictions (including minor
defects and irregularities in title and similar encumbrances) as to the use of
real properties, exceptions on title policies insuring Liens granted on any
mortgaged properties or any other collateral or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties, including
servicing agreements, development agreements, site plan agreements, subdivision
agreements, facilities sharing agreements, cost sharing agreements and other
similar agreements, charges or encumbrances, which do not in the aggregate
materially interfere with the ordinary course conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole;
 
-65-

--------------------------------------------------------------------------------

(f)         Liens (a) securing Hedging Obligations or Cash Management
Obligations and the costs thereof; (b) that are rights of set-off, rights of
pledge or other bankers’ Liens (i) relating to treasury, depository and cash
management services or any automated clearing house transfers of funds in the
ordinary course of business or consistent with past practice, (ii) relating to
pooled deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Subsidiaries or consistent with past practice or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business or consistent
with past practice; (c) on cash accounts securing Indebtedness and other
Obligations permitted to be Incurred under Section 7.03(b)(viii)(v) with
financial institutions; (d) encumbering reasonable customary initial deposits
and margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business or
consistent with past practice and not for speculative purposes; and/or (e) (i)
of a collection bank arising under Section 4-210 of the UCC or any comparable or
successor provision on items in the course of collection and (ii) in favor of a
banking or other financial institution or electronic payment service providers
arising as a matter of law encumbering deposits (including the right of set-off)
arising in the ordinary course of business in connection with the maintenance of
such accounts and (iii) arising under customary general terms and conditions of
the account bank in relation to any bank account maintained with such bank and
attaching only to such account and the products and proceeds thereof, which
Liens, in any event, do not secure any Indebtedness;
 
(g)       leases, licenses, subleases and sublicenses of assets (including real
property and IP Rights) entered into in the ordinary course of business,
consistent with past practice or, with respect to IP Rights, that are not
material to the conduct of the business of the Borrower or any Restricted
Subsidiary, taken as a whole;
 
(h)         Liens securing or otherwise arising out of judgments, decrees,
attachments, orders or awards not giving rise to an Event of Default under
Section 8.01(h) hereof;
 
(i)         Liens (i) securing Capitalized Lease Obligations, or Purchase Money
Obligations, or securing the payment of all or a part of the purchase price of,
or securing Indebtedness or other Obligations Incurred to finance or refinance
the acquisition, improvement or construction of, assets or property acquired or
constructed in the ordinary course of business; provided that (a) the aggregate
principal amount of Indebtedness secured by such Liens is otherwise permitted to
be Incurred under this Agreement and (b) any such Liens may not extend to any
assets or property of the Borrower or any Restricted Subsidiary other than
assets and property affixed or appurtenant thereto and accessions, additions,
improvements, proceeds, dividends or distributions thereof, including
after-acquired property that is (A) affixed or incorporated into the property or
assets covered by such Lien, (B) after-acquired property or assets subject to a
Lien securing such Indebtedness, the terms of which Indebtedness require or
include a pledge of after-acquired property or assets and (C) the proceeds and
products thereof and (b) any interest or title of a lessor, sublessor,
franchisor, licensor or sublicensor or secured by a lessor’s, sublessor’s,
franchisor’s, licensor’s or sublicensor’s interest under any Capitalized Lease
Obligations or Non-Financing Lease Obligations;
 
(j)         Liens arising from UCC financing statements, including precautionary
financing statements (or similar filings) regarding operating leases or
consignments entered into by the Borrower and its Restricted Subsidiaries;
 
(k)         Liens existing on the Closing Date, provided that any such Lien
securing  Indebtedness or other obligations in excess of $5.0 million is set
forth on Schedule 7.01, including any Liens securing any Refinancing
Indebtedness of any Indebtedness secured by such Liens (but excluding Liens
securing the Facilities, the DIP Revolving Facility, the Prepetition Credit
Agreement, the First-Priority Senior Secured Notes (including any “Additional
Notes” described in the First-Priority Senior Secured Note Documents), the
Prepetition Second Lien Notes, the Prepetition Subsidiary Debt and, in each
case, any Guarantees thereof and Refinancing Indebtedness in respect thereof);
 


-66-

--------------------------------------------------------------------------------

(l)          Liens on property, other assets or shares of stock of a Person at
the time such Person becomes a Subsidiary (or at the time the Borrower or a
Subsidiary acquires such property, other assets or shares of stock, including
any acquisition by means of a merger, amalgamation, consolidation or other
business combination transaction with or into the Borrower or any Restricted
Subsidiary); provided, however, that such Liens are not created in anticipation
of such other Person becoming a Subsidiary (or such acquisition of such
property, other assets or stock); provided, further, that such Liens are limited
to all or part of the same property, other assets or stock (plus property and
assets affixed or appurtenant thereto and additions, improvements, accessions,
proceeds, dividends or distributions thereof, including after-acquired property
that is (i) affixed or incorporated into the property or assets covered by such
Lien, (ii) after-acquired property or assets subject to a Lien securing such
Indebtedness, the terms of which Indebtedness require or include a pledge of
after-acquired property or assets and (iii) the proceeds and products thereof)
that secured (or, under the written arrangements under which such Liens arose,
could secure) the Obligations relating to any Indebtedness or other obligations
to which such Liens relate;
 
(m)        Liens securing Obligations relating to any Indebtedness or other
Obligations of the Borrower or such Restricted Subsidiary owing to the Borrower
or another Restricted Subsidiary, or Liens in favor of the Borrower or any
Restricted Subsidiary or the Administrative Agent;
 
(n)       Liens securing Refinancing Indebtedness Incurred to refinance
Indebtedness that was previously secured immediately prior to such refinancing,
and permitted to be so secured under this Agreement; provided that any such Lien
is (A) equal or junior in priority to the Liens securing the Indebtedness or
other obligations being refinanced and (B) limited to all or part of the same
property or assets (plus property and assets affixed or appurtenant thereto and
additions, improvements, accessions, proceeds, dividends or distributions
thereof, including after-acquired property that is (i) affixed or incorporated
into the property or assets covered by such Lien, (ii) after-acquired property
or assets subject to a Lien securing such Indebtedness, the terms of which
Indebtedness require or include a pledge of after-acquired property or assets
and (iii) the proceeds and products thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the Obligations
relating to the Indebtedness or other obligations being refinanced or is in
respect of property or assets that is or could be the security for or subject to
a Permitted Lien hereunder;
 
(o)       (i) mortgages, liens, security interests, restrictions, encumbrances
or any other matters of record that have been placed by any government,
statutory or regulatory authority, developer, landlord or other third party on
property over which the Borrower or any Restricted Subsidiary has easement
rights or on any leased property and subordination or similar arrangements
relating thereto and (ii) any condemnation or eminent domain proceedings
affecting any real property;
 
(p)       any encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of any joint venture or similar arrangement
pursuant to any joint venture secured financing arrangement, joint venture or
similar agreement;
 
(q)        Liens on property or assets under construction (and related rights)
in favor of a contractor or developer or arising from progress or partial
payments by a third party relating to such property or assets;
 
(r)         Liens arising out of conditional sale, title retention, hire
purchase, consignment or similar arrangements for the sale or purchase of goods
entered into in the ordinary course of business or consistent with past
practice;
 
-67-

--------------------------------------------------------------------------------

(s)       Liens on the Collateral securing Indebtedness and other Obligations in
respect of (i) the Secured Obligations, (ii) the Permitted Alternative
Incremental Facilities, (iii) the DIP Revolving Facility and the Exit Revolving
Facility, (iv) the First-Priority Senior Secured Notes and the related
Guarantees, (v) the Prepetition Second Lien Notes, (vi) the Prepetition Term
Facility and (vii) the Prepetition Subsidiary Debt incurred pursuant to Section
7.03(b)(iv)(E) and any Refinancing Indebtedness with respect thereto, and may
rank, at the option of the Borrower, either equal in priority or junior in
priority to the Liens on the Collateral securing the Secured Obligations;
 
(t)          Liens securing Indebtedness and other Obligations under Section
7.03(b)(v) hereof; provided that such Liens shall only be permitted if such
Liens are limited to all or part of the same property or assets, including
Capital Stock (plus property and assets affixed or appurtenant thereto and
additions, improvements, accessions, proceeds, dividends or distributions
thereof, including after-acquired property that is (i) affixed or incorporated
into the property or assets covered by such Lien, (ii) after-acquired property
or assets subject to a Lien securing such Indebtedness, the terms of which
Indebtedness require or include a pledge of after-acquired property or assets
and (iii) the proceeds and products thereof) acquired, or of any Person acquired
or merged, consolidated or amalgamated with or into the Borrower or any
Restricted Subsidiary, in any transaction to which such Indebtedness or other
Obligation relates;
 
(u)        Liens securing Indebtedness and other Obligations under Sections
7.03(b)(vii), (xi) or (xvii) hereof (provided that, (x) in the case of Section
7.03(b)(vii) and (b)(xvii), the related Indebtedness represented by such
Capitalized Lease Obligations, Purchase Money Obligations or other obligations
shall not be secured by any property, equipment or assets of the Borrower or any
Restricted Subsidiary other than the property, equipment or assets so acquired,
leased, expanded, constructed, installed, replaced, repaired or improved and any
proceeds therefrom and other than assets and property affixed or appurtenant
thereto and accessions, additions, improvements, proceeds, dividends or
distributions thereof, including after-acquired property that is (i) affixed or
incorporated into the property or assets covered by such Lien, (ii)
after-acquired property or assets subject to a Lien securing such Indebtedness,
the terms of which Indebtedness require or include a pledge of after-acquired
property or assets, (iii) the proceeds and products thereof and (iv) in the case
of Section 7.03(b)(vii) (with respect to any Sale and Leaseback Transaction),
such Liens cover only that assets subject to such Sale and Leaseback
Transactions, and (y) in the case of Section 7.03(b)(xi), such Liens cover only
the assets of such Subsidiary);
 
(v)          Liens existing on the Closing Date securing the Prepetition
Subsidiary Debt;
 
(w)        Liens on Capital Stock or other securities or assets of any
Unrestricted Subsidiary that secure Indebtedness or other obligations of such
Unrestricted Subsidiary;
 
(x)          Liens deemed to exist in connection with Investments permitted
under clause (4) of the definition of “Cash Equivalents”;
 
(y)         Liens on (i) goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any
Subsidiary or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments and
(ii) specific items of inventory or other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances or
documentary letters of credit issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;
 
(z)         Liens on vehicles or equipment of the Borrower or any Restricted
Subsidiary in the ordinary course of business or consistent with past practice;
 
-68-

--------------------------------------------------------------------------------

(aa)      Liens on assets or securities deemed to arise in connection with and
solely as a result of the execution, delivery or performance of contracts to
sell such assets or securities if such sale is otherwise permitted by this
Agreement;
 
(bb)      (i) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto, and (ii) Liens, pledges,
deposits made or other security provided to secure liabilities to, or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefits of), insurance carriers in the
ordinary course of business or consistent with past practice;
 
(cc)        Liens solely on any cash earnest money deposits made in connection
with any letter of intent or purchase agreement permitted under this Agreement;
 
(dd)       Liens (i) on cash advances or escrow deposits in favor of the seller
of any property to be acquired in an Investment permitted under this Agreement
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment
(including any letter of intent or purchase agreement with respect to such
Investment), and (ii) consisting of an agreement to sell, transfer, lease or
otherwise dispose of any property in an asset sale, in each case, solely to the
extent such Investment or sale, transfer, lease or other disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
 
(ee)       Liens securing Indebtedness and other Obligations in an aggregate
principal amount not to exceed (x) prior to the Conversion Date, $100.0 million
and (y) after the Conversion Date, the greater of (a) $500.0 million and (b)
17.5% of LTM EBITDA at the time Incurred;
 
(ff)        Liens then existing with respect to assets of an Unrestricted
Subsidiary on the day such Unrestricted Subsidiary is redesignated as a
Restricted Subsidiary as described under Section 6.13 hereof; provided that such
Liens do not extend to any assets of the Borrower or its Restricted Subsidiaries
other than those of such Unrestricted Subsidiaries;
 
(gg)       Liens on the Collateral securing Pari Passu Indebtedness permitted to
be Incurred pursuant to Section 7.03 hereof; provided that at the time of
Incurrence and after giving pro forma effect thereto, the Consolidated First
Lien Leverage Ratio would be no greater than 1.35:1.00 and the holders of such
Indebtedness, or their duly appointed agent, shall become a party to the Pari
Passu Intercreditor Agreement;
 
(hh)        Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.03 hereof; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;
 
(ii)         Liens arising in connection with a Qualified Securitization
Financing or a Receivables Facility;
 
(jj)         Settlement Liens;
 
(kk)       rights of recapture of unused real property in favor of the seller of
such property set forth in customary purchase agreements and related
arrangements with any government, statutory or regulatory authority;
 
(ll)       the rights reserved to or vested in any Person or government,
statutory or regulatory authority by the terms of any lease, license, franchise,
grant or permit held by the Borrower or any Restricted Subsidiary or by a
statutory provision, to terminate any such lease, license, franchise, grant or
permit, or to require annual or periodic payments as a condition to the
continuance thereof;
 
-69-

--------------------------------------------------------------------------------

(mm)     restrictive covenants affecting the use to which real property may be
put and Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not interfere with
the ordinary conduct of the business of the Borrower or any Restricted
Subsidiary;
 
(nn)      Liens on property, assets or Permitted Investments used to defease or
to satisfy or discharge Indebtedness; provided that such defeasance,
satisfaction or discharge is not prohibited by this Agreement;
 
(oo)     Liens relating to escrow arrangements securing Indebtedness, including
(i) Liens on escrowed proceeds from the issuance of Indebtedness for the benefit
of the related holders of debt securities or other Indebtedness (or the
underwriters, arrangers, trustee or collateral agent thereof) and (ii) Liens on
cash or Cash Equivalents set aside at the time of the incurrence of any
Indebtedness, in either case to the extent such cash or Cash Equivalents prefund
the payment of interest or premium or discount on such Indebtedness (or any
costs related to the issuance of such Indebtedness) and are held in an escrow
account or similar arrangement to be applied for such purpose;
 
(pp)       Liens securing any letter of credit facility or similar facility of
the Borrower or any of its Subsidiaries in an aggregate principal amount
outstanding at any time not to exceed $75,000,000, so long as either (i) such
Liens equally and ratably secure the Secured Obligations pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent or (ii) on or prior to the date 90 days after the Closing
Date, such Liens are on cash collateral provided to the issuer or lender under
such letter of credit facility;
 
(qq)      Liens securing Indebtedness of the Borrower or any Restricted
Subsidiary to the Rural Electrification Administration or the Rural Utilities
Service (or any successor to any such agency) in an aggregate principal amount
outstanding at any time not to exceed $50.0 million;
 
(rr)         with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by law under the jurisdiction of incorporation of such
Foreign Subsidiary; and
 
(ss)      Liens arising in connection with any Permitted Intercompany Activities
(but excluding any Liens arising in connection with any transactions pursuant to
the Acceptable Reorganization Plan, including, without limitation, any Liens
securing this Agreement, the DIP Revolving Credit Agreement, the Exit Revolving
Facility, the First-Priority Senior Secured Notes (including any “Additional
Notes” described in the First-Priority Senior Secured Note Documents), the
Prepetition Second Lien Notes, the Prepetition Subsidiary Debt and, in each
case, any Guarantees thereof and Refinancing Indebtedness in respect thereof)
and Permitted Tax Restructuring.
 
In the event that a Permitted Lien meets the criteria of more than one of the
types of Permitted Liens (at the time of incurrence or at a later date), the
Borrower in its sole discretion may divide, classify or from time to time
reclassify all or any portion of such Permitted Lien in any manner that complies
with Section 7.01 hereof and such Permitted Lien shall be treated as having been
made pursuant only to the clause or clauses of this definition to which such
Permitted Lien has been classified or reclassified; provided that Liens incurred
pursuant to clause (r)(i), (r)(iii) and (r)(iv) of this definition may not be
reclassified.
 
-70-

--------------------------------------------------------------------------------

“Permitted Pari Passu Refinancing Debt” means any Indebtedness issued, incurred
or otherwise obtained by the Borrower and guarantees with respect thereto by any
Loan Party in the form of one or more series of senior secured notes (issued in
a public offering or a Rule 144A or other private placement) and/or senior
secured loans (or any combination thereof); provided that (i) such Indebtedness
is secured by the Collateral on a pari passu basis with the Secured Obligations
and is not secured by any property or assets of the Borrower or its Restricted
Subsidiaries other than the Collateral and (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Term Loans, Incremental
Term Loans, Prepetition Subsidiary Debt, Refinancing Term Loans, Revolving
Credit Loans, Incremental Revolving Credit Commitments, or Refinancing Revolving
Credit Loans.
 
“Permitted Payments” has the meaning specified in Section 7.06(b).
 
“Permitted Prior Liens” has the meaning ascribed to such word in Section
5.19(a)(iii) hereto.
 
“Permitted Tax Amount” means (a) with respect to any taxable year (or portion
thereof) in which the Borrower or any Subsidiary is a member (or a disregarded
entity of a member) of a group filing a consolidated, combined, group,
affiliated or unitary tax return with any Parent Entity or Subsidiary of a
Parent Entity (or in which the Borrower is a disregarded entity wholly owned,
directly or indirectly, by a corporate Parent Entity), any dividends or other
distributions to fund any income or similar Taxes for such taxable year (or
portion thereof) for which such Parent Entity or Subsidiary is liable up to an
amount not to exceed the amount of any such Taxes that the Borrower and/or its
applicable Subsidiaries would have been required to pay for such taxable year
(or portion thereof) if the Borrower and/or its applicable Subsidiaries had paid
such Taxes on a separate company basis, or a consolidated, combined, group,
affiliated or unitary basis on behalf of an affiliated group consisting only of
the Borrower and such Subsidiaries, for all relevant taxable periods; or (b) for
any taxable year (or portion thereof) ending after the Conversion Date for which
the Borrower is treated as a disregarded entity, partnership, or other
flow-through entity for U.S. federal, state, provincial, territorial, and/or
local income Tax purposes, the payment of dividends or other distributions to
the direct or indirect owner or owners of equity of the Borrower in an aggregate
amount equal to the product of (i) the aggregate net taxable income of the
Borrower and its Subsidiaries allocated to such owners for U.S. federal income
tax purposes for such taxable year (or portion thereof) and (ii) the highest
combined marginal federal, state and/or local income tax rate applicable to a
corporation residing in California or New York, New York (whichever is higher
for the relevant taxable year or portion thereof).
 
“Permitted Tax Restructuring” means any reorganizations and other activities
related to Tax planning and reorganization entered into prior to, on or after
the date hereof (including the Transactions) so long as such Permitted Tax
Restructuring is not adverse to the Lenders in any material respect (as
reasonably determined by the Borrower in good faith); provided that the
Transactions shall not be considered adverse to the Lenders, in any material
respect.
 
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower and Guarantees with respect thereto by any Loan Party; provided
that such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans, Incremental Term Loans, Refinancing Term Loans, Revolving
Credit Loans, Incremental Revolving Credit Commitments, or Refinancing Revolving
Credit Loans.
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) other than a Foreign Plan, established, maintained or contributed
to by any Loan Party or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
 
-71-

--------------------------------------------------------------------------------

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
 
“Plan Contribution” means the contribution of real property to the Borrower's
defined benefit pension plan (or any successor plan) in existence on the Closing
Date in lieu of all or any portion of any required cash contributions to such
pension plan, including by way of a Sale and Leaseback Transaction, in a manner
consistent with past practice.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledged Collateral” means all the “Pledged Collateral” as defined in the
applicable Pledge Agreement that is subject to any Lien in favor of the
Collateral Agent (or the Collateral Agent (as defined in the applicable Pledge
Agreement), for the benefit of the Secured Parties, pursuant to the applicable
Pledge Agreement.
 
“Pledged Subsidiary” means any Subsidiary whose issued and outstanding equity
interests are pledged pursuant to the applicable Pledge Agreement.  As of the
Closing Date, the Pledged Subsidiaries shall be those entities listed on
Schedule 5.
 
“Pledgor” means the Borrower in its capacity as the pledgor under the applicable
Pledge Agreement.
 
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any bankruptcy or
insolvency proceeding, whether or not a claim therefor is allowed or allowable
in any such bankruptcy or insolvency proceeding.
 
“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.
 
“Prepetition Credit Agreement” means that certain First Amended and Restated
Credit Agreement, dated as of February 27, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
Petition Date), by and among the Borrower, as borrower, JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent and the financial
institutions and other persons or entities party thereto as lenders.
 
“Prepetition Debt” means, collectively, the Indebtedness of each Debtor
outstanding and unpaid on the date on which such Person becomes a Debtor, plus
interest accruing thereon.
 
“Prepetition First Lien Notes” means the 8.000% First Lien Secured Notes due
2027 issued under the Prepetition First Lien Notes Indenture and outstanding on
the Petition Date.
 
“Prepetition First Lien Notes Indenture” means that certain Indenture, dated as
of March 15, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the Petition Date), by and among
the Borrower, as issuer, the guarantors party thereto, Wilmington Trust,
National Association (as successor to The Bank of New York Mellon), as trustee
and JPMorgan Chase Bank, N.A., as collateral agent.
 
-72-

--------------------------------------------------------------------------------

“Prepetition First Lien Notes Payoff” means the payment in full (other than
contingent indemnification obligations not yet due and payable) of the Notes
Obligations (as defined in the Prepetition First Lien Notes Indenture) with
respect to the Prepetition First Lien Notes in cash to the extent such payment
has not occurred prior to the Consummation Date.
 
“Prepetition Second Lien Notes” means the 8.500% Second Lien Secured Notes due
2026 issued under the Prepetition Second Lien Notes Indenture and outstanding on
the Closing Date.
 
“Prepetition Second Lien Notes Indenture” means that certain Indenture, dated as
of March 19, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the Closing Date), by and among
the Borrower, as issuer, the guarantors party thereto, Wilmington Savings Fund
Society, FSB (as successor to The Bank of New York Mellon), as trustee and
collateral agent.
 
“Prepetition Second Lien Note Documents” means the Prepetition Second Lien Notes
Indenture and the other “Note Documents” (or any similar term) under and as
defined in the Prepetition Second Lien Notes Indenture, as each such document
may be amended, restated, refinanced, replaced, extended, renewed, refunded,
supplemented or otherwise modified from time to time.
 
“Prepetition Subsidiary Debt” means, collectively, the (i) 8.500% Secured
Debentures due November 15, 2031, issued under that certain Indenture, dated as
of June 1, 1940 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the Petition Date) by and among
GTE Southwest Incorporated, as issuer, and NCNB Texas National Bank, as trustee,
(ii) 6.750% Unsecured Debentures due May 15, 2027, issued under that certain
Indenture, dated as of December 1, 1993 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the
Petition Date) by and among GTE California Incorporated, as issuer, and U.S.
Bank Trust National Association, as successor trustee to Bank of America
National Trust and Savings Association, (iii) 6.730% Unsecured Debentures due
February 15, 2028, issued under that certain Indenture, dated as of January 1,
1994 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the Petition Date) by and among GTE North
Incorporated, as issuer, and The First National Bank of Chicago, as trustee,
(iv) 6.860% Unsecured Debentures due February 2, 2028, issued under that certain
Indenture, dated as of November 1, 1993 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the
Petition Date) by and among GTE Florida Incorporated, as issuer, and The Bank of
New York, as successor trustee to NationsBank of Georgia, National Association,
as trustee, and (v) 8.400% Unsecured Debentures due October 15, 2029,
represented by the Debentures, dated as of October 25, 1989, and issued by The
Chesapeake and Potomac Telephone Company of West Virginia pursuant to a Purchase
Agreement dated October 1989 with the purchasers, in each case that are issued
and outstanding on the Closing Date.
 
“Prepetition Term Facility” means any term loan facility incurred under the
Prepetition Credit Agreement.
 
“Primed Liens” has the meaning ascribed to such word in Section 5.19 hereto.
 
“Priming Liens” has the meaning ascribed to such word in Section 5.19 hereto.
 
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
 
-73-

--------------------------------------------------------------------------------

“Principal Subsidiary” means any Subsidiary of the Borrower whose Consolidated
Tangible Assets comprise in excess of 10% of the Consolidated Tangible Assets of
the Borrower and its consolidated Subsidiaries as of the Closing Date or
thereafter, at the end of the most recent fiscal period for which consolidated
financial statements are available (which may be internal consolidated financial
statements) on a pro forma basis giving effect to any acquisitions or
dispositions of companies, division or lines of business since such balance
sheet date or the start of such four quarter period, as applicable, and on or
prior to the date of acquisition of such Subsidiary.
 
“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.05(d)(ii).
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act or other comparable body of laws, rules or
regulations, as companies with listed equity, directors’ compensation, fees and
expense reimbursement, costs relating to enhanced accounting functions and
investor relations, stockholder meetings and reports to stockholders, directors’
and officers’ insurance and other executive costs, legal and other professional
fees, listing fees and other transaction costs, in each case to the extent
arising solely by virtue of the listing of such Person’s equity securities on a
national securities exchange or issuance of public debt securities.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, expansion, construction, installation,
replacement, repair or improvement of property (real or personal), equipment or
assets (including Capital Stock), and whether acquired through the direct
acquisition of such property or assets or the acquisition of the Capital Stock
of any Person owning such property or assets, or otherwise.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
“QFC Credit Support” has the meaning assigned to it in Section 10.23.
 
“Qualified Capital Stock” means any Capital Stock of the Borrower that is not
Disqualified Stock.
 
“Qualified Securitization Financing” means any Securitization Facility that
meets the following conditions: (i) the Board of Directors shall have determined
in good faith that such Securitization Facility (including financing terms,
covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Borrower and its Restricted
Subsidiaries, (ii) all sales of Securitization Assets and related assets by the
Borrower or any Restricted Subsidiary to the Securitization Subsidiary or any
other Person are made for fair consideration (as determined in good faith by the
Borrower) and (iii) the financing terms, covenants, termination events and other
provisions thereof shall be fair and reasonable terms (as determined in good
faith by the Borrower) and may include Standard Securitization Undertakings.
 
-74-

--------------------------------------------------------------------------------

“Qualifying IPO” means any transaction or series of transactions that results in
any common equity interests of the Borrower or any direct or indirect parent of
the Borrower being publicly traded on any United States national securities
exchange or over the counter market, or any analogous exchange or market in the
United States, Canada, the United Kingdom, Hong Kong or any country of the
European Union.
 
“Qualifying Lenders” has the meaning specified in Section 2.05(d)(iv).
 
“Qualifying Loans” has the meaning specified in Section 2.05(d)(iv).
 
“Quotation Date” means, in respect of the determination of the Eurocurrency Rate
for any Interest Period for a Eurocurrency Rate Loan, the day that is two
Business Days prior to the first day of such Interest Period.
 
“Rating Agencies” means S&P, Moody’s and Fitch Ratings, Inc. or if no rating of
S&P, Moody’s or Fitch is publicly available, as the case may be, the equivalent
of such rating selected by the Company by any other Nationally Recognized
Statistical Ratings Organization
 
“Receivables Assets” means (a) any receivable owed to the Borrower or a
Restricted Subsidiary subject to a Receivables Facility and the proceeds thereof
and (b) all collateral securing such receivable, all contracts and contract
rights, guarantees or other obligations in respect of such receivable, all
records with respect to such receivable and any other assets customarily
transferred together with receivable in connection with a non-recourse
receivable factoring arrangement.
 
“Receivables Facility” means an arrangement between the Borrower or a Subsidiary
and a commercial bank, an asset based lender or other financial institution or
an Affiliate thereof pursuant to which (a) the Borrower or such Subsidiary, as
applicable, sells (directly or indirectly) to such commercial bank, asset based
lender or other financial institution (or such Affiliate) Receivables Assets and
(b) the obligations of the Borrower or such Restricted Subsidiary, as
applicable, thereunder are non-recourse (except for Securitization Repurchase
Obligations) to the Borrower and such Subsidiary and (c) the financing terms,
covenants, termination events and other provisions thereof shall be on market
terms (as determined in good faith by the Borrower) and may include Standard
Securitization Undertakings, and shall include any guaranty in respect of such
arrangements.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any L/C
Issuer, as applicable
 
“refinance” means refinance, refund, replace, renew, repay, modify, restate,
defer, substitute, supplement, reissue, resell, extend or increase (including
pursuant to any defeasance or discharge mechanism) and the terms “refinances,”
“refinanced” and “refinancing” as used for any purpose in this Agreement shall
have a correlative meaning.
 
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Lender and Additional Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness or Exit Revolving Facility Refinancing
Indebtedness being incurred pursuant thereto.
 
-75-

--------------------------------------------------------------------------------

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) any Indebtedness (or unutilized commitment in
respect of Indebtedness) existing on the Closing Date or Incurred (or
established) in compliance with this Agreement (including Indebtedness of the
Borrower that refinances Indebtedness of any Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of the
Borrower or another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness, and Indebtedness incurred pursuant to a
commitment that refinances any Indebtedness or unutilized commitment; provided,
however, that:
 
(1)        (a) such Refinancing Indebtedness has a Weighted Average Life to
Maturity at the time such Refinancing Indebtedness is incurred which is not less
than the remaining Weighted Average Life to Maturity of the Indebtedness being
refunded, refinanced, replaced, exchanged, renewed, repaid or extended (or
requires no or nominal payments in cash (other than interest payments) prior to
the date that is 91 days after the maturity date of the Initial Term Loans); and
(b) to the extent such Refinancing Indebtedness refinances Subordinated
Indebtedness, such Refinancing Indebtedness is Subordinated Indebtedness and is
subordinated to the Secured Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
refinanced;
 
(2)          Refinancing Indebtedness shall not include:
 
(i)           Indebtedness of a Subsidiary of the Borrower that is not a
Guarantor that refinances Indebtedness of the Borrower or a Guarantor; or
 
(ii)         Indebtedness of the Borrower or a Restricted Subsidiary that
refinances Indebtedness of an Unrestricted Subsidiary; and
 
(3)         such Refinancing Indebtedness is Incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of (x) the aggregate principal amount (or
if issued with original issue discount, the aggregate accreted value) of the
Indebtedness being refinanced plus (y) an amount equal to any unutilized
commitment relating to the Indebtedness being refinanced or otherwise then
outstanding under a Facility or other financing arrangement being refinanced to
the extent the unutilized commitment being refinanced could be drawn in
compliance with Section 7.03 hereof immediately prior to such refinancing, plus
(z) accrued and unpaid interest, dividends, premiums (including tender
premiums), defeasance costs, underwriting discounts, fees, costs and expenses
(including original issue discount, upfront fees or similar fees) in connection
with such refinancing; and
 
(4)         in the case of Refinancing Indebtedness of Prepetition Subsidiary
Debt or Prepetition Term Facility, (a) such Refinancing Indebtedness shall not
have a final maturity date earlier than the Maturity Date applicable to the
Initial Term Loans or the First-Priority Senior Secured Notes and shall not have
a Weighted Average Life to Maturity that is shorter than the Weighted Average
Life to Maturity of the Initial Loans or the First-Priority Senior Secured Notes
and (b) if such Refinancing Indebtedness is in the form of MFN Qualifying Term
Loans, then the MFN Adjustment shall be made to the Initial Term Loans to the
extent otherwise required under Section 2.14(b) as if such Refinancing
Indebtedness were incurred thereunder (other than to the extent such
Indebtedness constitutes a customary bridge facility, so long as the long-term
Indebtedness into which such customary bridge facility is to be converted or
exchanged would not otherwise be subject to the MFN Adjustments);
 
provided, that clause (1)(a) above will not apply to any Refinancing
Indebtedness in respect of the Prepetition Subsidiary Debt.
 
-76-

--------------------------------------------------------------------------------

“Refinancing Revolving Credit Commitments” means shall mean one or more tranches
of Revolving Credit Commitments hereunder that result from a Refinancing
Amendment.
 
“Refinancing Revolving Credit Loans” means one or more tranches of Revolving
Credit Loans that result from a Refinancing Amendment.
 
“Refinancing Subsidiary Debt Term Loans” means one or more tranches of Term
Loans that result from a Refinancing Amendment with respect to a refinancing of
Prepetition Subsidiary Debt.
 
“Refinancing Term Loans” means one or more tranches of Term Loans that result
from a Refinancing Amendment (other than with respect to a refinancing of
Prepetition Subsidiary Debt).
 
“Refunding Capital Stock” has the meaning specified in Section 7.06(b)(ii).
 
“Register” has the meaning specified in Section 10.07(d).
 
“Regulated Bank” means an Approved Commercial Bank that is (i) a U.S. depository
institution the deposits of which are insured by the Federal Deposit Insurance
Corporation; (ii) a corporation organized under section 25A of the U.S. Federal
Reserve Act of 1913; (iii) a branch, agency or commercial lending company of a
foreign bank operating pursuant to approval by and under the supervision of the
Board under 12 CFR part 211; (iv) a non-U.S. branch of a foreign bank managed
and controlled by a U.S. branch referred to in clause (iii); or (v) any other
U.S. or non-U.S. depository institution or any branch, agency or similar office
thereof supervised by a bank regulatory authority in any jurisdiction.
 
“Regulation S‑X” means Regulation S‑X under the Securities Act.
 
“Rejection Notice” has the meaning specified in Section 2.05(b)(v).
 
“Related Taxes” means (i) any Taxes, including sales, use, transfer, rental, ad
valorem, value added, stamp, property, consumption, franchise, license, capital,
registration, business, customs, net worth, gross receipts, excise, occupancy,
intangibles or similar Taxes and other fees and expenses (other than (x) Taxes
measured by income and (y) withholding Taxes), required to be paid (provided
such Taxes are in fact paid) by any Parent Entity by virtue of its:
 
(a)         being organized or having Capital Stock outstanding (but not by
virtue of owning stock or other equity interests of any corporation or other
entity other than, directly or indirectly, the Borrower or any of the Borrower’s
Subsidiaries) or otherwise maintain its existence or good standing under
applicable law,
 
(b)          being a holding company parent, directly or indirectly, of the
Borrower or any Subsidiaries of the Borrower,
 
(c)          receiving dividends from or other distributions in respect of the
Capital Stock of, directly or indirectly, the Borrower or any Subsidiaries of
the Borrower, or
 
(d)        having made any payment in respect to any of the items for which the
Borrower is permitted to make payments to any Parent Entity pursuant to Section
7.06; and
 
-77-

--------------------------------------------------------------------------------

(ii)         any Permitted Tax Amount.
 
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migration or leaching
into or through the Environment or into, from or through any building, structure
or facility.
 
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
 
“Reorganization Plan” means a plan of reorganization in the Cases.
 
“Reorganized Frontier” means the Company, or any successor, by merger,
consolidation, reorganization, or otherwise, to the Company in the form of a
corporation, limited liability company, partnership, or other form, as the case
may be, or a new corporation, limited liability company, or partnership that may
be formed to, among other things, directly or indirectly acquire substantially
all of the assets and operations of the Debtors and issue common stock to be
distributed pursuant to the Acceptable Reorganization Plan, in each case as
contemplated by the Acceptable Reorganization Plan, and including in the
Staggered Emergence (if applicable), it being understood that Reorganized
Frontier holding, directly or indirectly, substantially all of the assets and
operations of the Debtors (other than the Designated Entities) as of the
Conversion Date in the Staggered Emergence (if applicable) constitutes
Reorganized Frontier holding, directly or indirectly, substantially all of the
assets and operations of the Debtors as of the Conversion Date.
 
“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.
 
“Repricing Transaction” means any repayment, prepayment, refinancing, conversion
or replacement of all or a portion of the Initial Term Loans (i) with the
proceeds of a broadly syndicated first lien secured term loans denominated in
the same currency the primary purpose of which is to reduce the Effective Yield
applicable to the Initial Term Loans (and such Effective Yield is reduced) or
(ii) in connection with a mandatory prepayment with the proceeds of Indebtedness
having an Effective Yield that is less than the Effective Yield of the Initial
Term Loans being repaid, refinanced, substituted or replaced, including, in each
case, as may be effected by an amendment of any provisions of this Agreement
relating to the Applicable Rate or the Base Rate or Eurocurrency Rate “floors”
for, or Effective Yield of, the Initial Term Loans; provided, that a “Repricing
Transaction” shall not include any repayment, prepayment, refinancing,
replacement or amendment in connection with (w) a Change of Control, (x) a
Disposition of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, (y) an initial public offering or (z) a Transformative
Acquisition
 
“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Term Loans, a Committed Loan Notice.
 
-78-

--------------------------------------------------------------------------------

“Required Debt Terms” means, (a) in respect of any Refinancing Term Loans, the
following requirements: provided that (i) to the extent secured by the
Collateral, a Customary Intercreditor Agreement is entered into, (ii) any
Refinancing Term Loans do not mature prior to the maturity date of or have a
shorter Weighted Average Life to Maturity prior to the Terms Loans being
refinanced, (iii) such Refinancing Term Loans have the same guarantors as the
Term Loans being refinanced unless such guarantors substantially concurrently
guarantee the Secured Obligations, (iv) such Refinancing Term Loans are secured
by the same assets as the Term Loans being refinanced unless such assets
substantially concurrently secure the Secured Obligations and (vi) the terms and
conditions of such Refinancing Term Loans (excluding pricing and optional
prepayment or redemption terms or covenants or other provisions applicable only
to periods after the Maturity Date of the Loans or Commitments being refinanced)
shall not be more restrictive (taken as a whole) than those applicable to the
Term Loans, except to the extent the terms of the Term Loans are modified to
benefit from such more restrictive provisions, or such more restrictive
provisions reflect market terms and conditions at the time of incurrence or
issuance (as reasonably determined by the Borrower in good faith), (b) in
respect of any Refinancing Subsidiary Debt Term Loans, (i) to the extent secured
by the Collateral, a Customary Intercreditor Agreement is entered into, (ii) any
Refinancing Subsidiary Debt Term Loans do not mature prior to the Maturity Date
of the Initial Term Loans, (iii) such Refinancing Subsidiary Debt Term Loans
have the same guarantors as the Initial Term Loans, (iv) such Refinancing
Subsidiary Debt Term Loans are secured by the same assets as the Initial Term
Loans and (vi) the terms and conditions of such Refinancing Subsidiary Debt Term
Loans (excluding pricing and optional prepayment or redemption terms or
covenants or other provisions applicable only to periods after the Maturity Date
of the Loans or Commitments being refinanced) shall not be more restrictive
(taken as a whole) than those applicable to the Term Loans, except to the extent
the terms of the Term Loans are modified to benefit from such more restrictive
provisions, or such more restrictive provisions reflect market terms and
conditions at the time of incurrence or issuance (as reasonably determined by
the Borrower in good faith), (c) in respect of any Refinancing Revolving Credit
Commitments, (i) to the extent applicable, a Customary Intercreditor Agreement
is entered into, (ii) any Refinancing Revolving Credit Commitment does not
mature prior to the maturity date of or have scheduled amortization or
commitment reductions prior to the maturity date of the Revolving Credit
Commitments being refinanced, (iii) such Refinancing Revolving Credit
Commitments have the same guarantors unless such guarantors substantially
concurrently guarantee the Obligations, (iv) such Refinancing Revolving Credit
Commitments are secured by the same assets as the Revolving Credit Commitments
being refinanced unless such assets substantially concurrently secure the
Obligations, (v) the terms and conditions of such Refinancing Revolving Credit
Commitments (excluding pricing and optional prepayment or redemption terms or
covenants or other provisions applicable only to periods after the Maturity Date
of the Loans or Commitments being refinanced) shall not be more restrictive
(taken as a whole) than those applicable to the Revolving Credit Commitments,
except to the extent the terms of the Revolving Credit Facility are modified to
benefit from such more restrictive provisions, or such more restrictive
provisions reflect market terms and conditions at the time of incurrence or
issuance (as reasonably determined by the Borrower in good faith) and (vi) if
such Refinancing Revolving Credit Commitments contain any financial maintenance
covenants, such covenants shall be added for the benefit of the Revolving Credit
Lenders.
 
“Required Facility Lenders” means, with respect to any Facilities on any date of
determination, Lenders having or holding more than 50% of the sum of (a) the
aggregate principal amount of outstanding Loans under such Facilities and (b)
the aggregate unused Commitments under such Facilities; provided that the
portion of outstanding Loans and the unused Commitments of such Facilities, as
applicable, held or deemed held by a Defaulting Lender shall be excluded for
purposes of making a determination of Required Facility Lenders.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50.0% of the sum of the (a) Total Outstandings (with the aggregate
Outstanding Amount of each Lender’s Revolving Credit Exposure being deemed
“held” by such Lender for purposes of this definition), (b) aggregate unused
Term Commitments and (c) aggregate unused Revolving Credit Commitments;
provided, that the unused Term Commitment and unused Revolving Credit Commitment
of, and the portion of the Total Outstandings held or deemed held by any
Defaulting Lender shall be excluded for all purposes of making a determination
of Required Lenders.
 
-79-

--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” means, as of any date of determination, at
least two non-affiliated Lenders having more than 50.0% in the aggregate of the
Revolving Credit Commitments plus after the termination of the Revolving Credit
Commitments, the Revolving Credit Exposure of all Lenders; provided,  that the
Revolving Credit Commitment and the Revolving Credit Exposure of any Defaulting
Lender shall be excluded for all purposes of making a determination of Required
Revolving Credit Lenders.
 
“Reserved Indebtedness Amount” has the meaning specified in Section 7.03(c)(ix).
 
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
 
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or other
similar officer or director of a Loan Party and, as to any document delivered on
the Closing Date, any secretary or assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Casualty Event” has the meaning specified in Section 2.05(b)(vi).
 
“Restricted Disposition” has the meaning specified in Section 2.05(b)(vi).
 
“Restricted Investment” means any Investment other than a Permitted Investment.
 
“Restricted Payment” has the meaning specified in Section 7.06(a).
 
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
 
“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(v).
 
“Revolver Agent” means, GS Bank (and any of its Affiliates selected by GS Bank),
in its capacity as agent under the DIP Revolving Facility and the Exit Revolving
Facility.
 
“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Class, Type and currency, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.
 
“Revolving Credit Commitment” means with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swing Line Loans, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.06 and (b) increased from time to time pursuant to
Section 2.14.  The initial amount of each Lender’s Revolving Credit Commitment
on the Closing Date is set forth on Schedule 2.01 of this Agreement, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Credit Commitment, as the case may be.  The initial aggregate amount
of the Lenders’ Revolving Credit Commitments on the Closing Date is $0.
 
“Revolving Credit Exposure” means, at any time for any Lender, the sum of (a)
the Outstanding Amount of the Revolving Credit Loans of such Lender outstanding
at such time, (b) the L/C Exposure of such Lender at such time and (c) except
for purposes of Section 2.09, the Swing Line Exposure of such Lender at such
time.
 
-80-

--------------------------------------------------------------------------------

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extension of credit made thereunder.
 
“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.
 
“Revolving Credit Loan” means a Loan made pursuant to Section 2.01(b).
 
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Borrower to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender under the Revolving
Credit Facility.
 
“RSA” means the Restructuring Support Agreement, dated on or about April 14,
2020, by and among the Debtors and certain of their creditors, as amended,
restated, amended and restated or supplemented to the extent not adverse to the
interest of the Lenders.
 
“S&P” means Standard & Poor’s Investors Ratings Services or any of its
successors or assigns that is a Nationally Recognized Statistical Rating
Organization.
 
“Sale and Leaseback Transaction” means any arrangement providing for the leasing
by the Borrower or any of its Restricted Subsidiaries of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to a third Person in contemplation of
such leasing.
 
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive economic Sanctions (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned 50% or more by any such Person or Persons, directly or
indirectly.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
 
“SEC” means the Securities and Exchange Commission or successor thereto.
 
“Secured Cash Management Obligations” means Cash Management Obligations owed by
the Borrower or any Restricted Subsidiary to any Cash Management Bank.
 
“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party (or any Person that merges into a Loan Party) or any
Restricted Subsidiary and any Hedge Bank.
 
“Secured Indebtedness” means any Indebtedness secured by a Lien other than
Indebtedness with respect to Secured Cash Management Obligations.
 
-81-

--------------------------------------------------------------------------------

“Secured Obligations” means all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party or other Subsidiary arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, expenses and other amounts that accrue after the
commencement by or against any Loan Party or any other Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees, expenses and other
amounts are allowed claims in such proceeding, (y) obligations of any Loan Party
or any other Restricted Subsidiary arising under any Secured Hedge Agreement
(other than, with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor), and (z) Secured Cash Management Obligations.  Without limiting the
generality of the foregoing, the Secured Obligations of the Loan Parties under
the Loan Documents (and of any of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts, in each case, payable by any Loan Party or any other
Subsidiary under any Loan Document and (b) the obligation of any Loan Party or
any other Subsidiary to reimburse any amount in respect of any of the foregoing
that the Administrative Agent, the Collateral Agent, or any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party or such
Subsidiary.
 
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Lenders, the Swingline Lenders, the L/C Issuers,
the Hedge Banks, the Cash Management Banks, the Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(c).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder, as amended.
 
“Securitization Asset” means (a) any accounts receivable, mortgage receivables,
loan receivables, royalty, franchise fee, license fee, patent or other revenue
streams and other rights to payment or related assets and the proceeds thereof
and (b) all collateral securing such receivable, asset, or right, all contracts
and contract rights, guarantees or other obligations in respect of such
receivable or asset or right, lockbox accounts and records with respect to such
account, asset or right and any other assets and rights customarily transferred
(or in respect of which security interests are customarily granted) together
with accounts, assets or rights in connection with a securitization, factoring
or receivable sale transaction.
 
“Securitization Facility” means any of one or more securitization, financing,
factoring or sales transactions, as amended, supplemented, modified, extended,
renewed, restated or refunded from time to time, pursuant to which the Borrower
or any of the Restricted Subsidiaries sells, transfers, pledges or otherwise
conveys any Securitization Assets (whether now existing or arising in the
future) to a Securitization Subsidiary or any other Person.
 
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or Receivables Asset or
participation interest therein issued or sold in connection with, and other
fees, expenses and charges (including commissions, yield, interest expense and
fees and expenses of legal counsel) paid in connection with, any Qualified
Securitization Financing or Receivables Facility.
 
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets or Receivables Assets in a Qualified Securitization
Financing or a Receivables Facility to repurchase or otherwise make payments
with respect to Securitization Assets or Receivables Assets arising as a result
of a breach of a representation, warranty or covenant or otherwise, including as
a result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, offset or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
seller.
 
-82-

--------------------------------------------------------------------------------

“Securitization Subsidiary” means any Subsidiary of the Borrower in each case
formed for the purpose of and that solely engages in one or more Qualified
Securitization Financings or Receivables Facilities and other activities
reasonably related thereto or another Person formed for this purpose.
 
“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.
 
“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.
 
“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.
 
“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).
 
“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.
 
“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.
 
“Similar Business” means (a) any businesses, services or activities engaged in
by the Borrower or any of its Subsidiaries or any Associates on the Closing
Date, (b) any businesses, services and activities engaged in by the Borrower or
any of its Subsidiaries or any Associates that are related, complementary,
incidental, ancillary or similar to any of the foregoing or are extensions or
developments of any thereof and (c) a Person conducting a business, service or
activity specified in clauses (a) and (b), and any Subsidiary thereof. For the
avoidance of doubt, any Person that invests in or owns Capital Stock or
Indebtedness of another Person that is engaged in a Similar Business shall be
deemed to be engaged in a Similar Business.
 
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
 
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, contingent,
subordinated or otherwise, of such Person, (ii) the present fair salable value
of the assets of such Person is not less than the amount that will be required
to pay the liability of such Person on its debts as they become absolute and
matured, (iii) such Person will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as they become absolute and matured and
(iv) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital; provided that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
 
-83-

--------------------------------------------------------------------------------

“SPC” has the meaning specified in Section 10.07(h).
 
“Specified Default” means the occurrence of an Event of Default under Section
8.01(a), (f) or (g).
 
“Specified Pari Passu Debt” means (i) Indebtedness in respect of the
First-Priority Senior Secured Notes, (ii) Indebtedness in respect of the DIP
Revolving Facility and (iii) to the extent incurred prior to the Conversion Date
and permitted under this Agreement, any Pari Passu Indebtedness incurred to
refinance the Indebtedness under the Prepetition Credit Agreement, the
Prepetition Second Lien Notes and/or the Prepetition Subsidiary Debt.
 
“Specified Representations” means the representations and warranties of the
Borrower set forth in Sections 5.01(a) (solely as it relates to the Borrower),
5.01(b)(ii), 5.02(a) (related to the entering into and performance of the Loan
Documents and the incurrence of the extensions of credit thereunder), 5.02(b)(i)
(related to the entering into and performance of the Loan Documents and the
incurrence of the extensions of credit thereunder), 5.04, 5.12, 5.15, 5.16
(subject to the proviso to Section 4.03(b)(iii)), and 5.18 (limited to the use
of proceeds of the Loans on the applicable date).
 
“Staggered Emergence” means the Designated Entities are not Subsidiaries of New
Frontier Borrower on the Conversion Date and remain in bankruptcy on the
Conversion Date whereas the Company’s other Subsidiaries emerge from bankruptcy,
and any related transactions to implement or facilitate such transactions or
arrangements.
 
“Standard Securitization Undertakings” means representations, warranties,
covenants, guarantees and indemnities entered into by the Borrower or any
Subsidiary of the Borrower which the Borrower has determined in good faith to be
customary in a Securitization Facility or Receivables Facility, including those
relating to the servicing of the assets of a Securitization Subsidiary, it being
understood that any Securitization Repurchase Obligation shall be deemed to be a
Standard Securitization Undertaking or, in the case of a Receivables Facility, a
non-credit related recourse accounts receivable factoring arrangement.
 
“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.
 
“Subordinated Indebtedness” means, with respect to any person, any Indebtedness
(whether outstanding on the Closing Date or thereafter Incurred) which is
expressly subordinated in right of payment to the Secured Obligations pursuant
to a written agreement.
 
“Subsidiary” means, with respect to any Person:
 
-84-

--------------------------------------------------------------------------------

(1)          any corporation, association, or other business entity (other than
a partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; or
 
(2)          any partnership, joint venture, limited liability company or
similar entity of which:
 
(a)          more than 50.0% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership
interests or otherwise; and
 
(b)          such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity; or
 
(3)         at the election of the Borrower, any partnership, joint venture,
limited liability company or similar entity of which such Person or any
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity.
 
Unless otherwise specified, “Subsidiary” shall mean any Subsidiary of the
Borrower.    For the avoidance of doubt, if the Borrower undertakes the
Staggered Emergence, after the Conversion Date, until the Reorganized Frontier’s
equity interests in the Designated Entities are reinstated in accordance with
Article III.G of the Acceptable Reorganization Plan and each such Designated
Entity has become a Subsidiary of the Reorganized Frontier in accordance with
clause (1) above, none of the Designated Entities shall constitute a Subsidiary
of the Reorganized Frontier.
 
“Successor Company” has the meaning specified in Section 7.04(a)(i).
 
“Superpriority Claim” means a claim against any Loan Party in any of the Cases
which is an administrative expense claim pursuant to Section 364(c)(1) of the
Bankruptcy Code, having priority over any and all administrative expenses of the
kind specified in Section 503(b) or 507(b) of the Bankruptcy Code.
 
“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.
 
“Supported QFC” has the meaning assigned to it in Section 10.23.
 
“Swap Contract” means (a) any and all Hedging Obligations, whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
-85-

--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract) in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the Hedge Bank (or the
Borrower, if no Hedge Bank is party to such Swap Contract).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Exposure” means, at any time for any Lender, such Lender’s
Applicable Percentage of the Outstanding Amount of Swing Line Loans outstanding
at such time.
 
“Swing Line Lender” means any Person, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder that agrees to act as Swing
Line Lender hereunder, as agreed to by the Borrower.
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Loans” means a Loan made pursuant to Section 2.04(a).
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $0 million and
(b) the aggregate principal amount of the Revolving Credit Commitments.  The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.
 
“Takeback Debt” means the issuance of Indebtedness on the Closing Date by one or
more of the Debtors to holders of Existing Unsecured Notes, in a principal
amount of up to $750 million pursuant to the terms of the Acceptable
Reorganization Plan.
 
“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges, duties and withholdings and any charges of a similar nature (including
backup withholding, interest, penalties and other liabilities with respect
thereto) that are imposed by any government or other taxing authority.
 
“Term Borrowing” means a Borrowing in respect of a Class of Term Loans.
 
“Term Commitments” means an Initial Term Commitment or a commitment in respect
of any Incremental Term Loans or any combination thereof, as the context may
require.
 
“Term Lenders” means the Initial Term Lenders, the Lenders with Incremental Term
Loans and the Lenders with Extended Term Loans.
 
“Term Loans” means the Initial Term Loans, the Incremental Term Loans and the
Extended Term Loans.
 
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto with
appropriate insertions, evidencing the aggregate Indebtedness of the Borrower to
such Term Lender resulting from any Class of Term Loans made by such Term
Lender.
 
-86-

--------------------------------------------------------------------------------

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
 
“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or 6.01(b); or, if earlier, are internally available
to the Borrower; provided that with respect to the calculation of Applicable
Rate, internally available financial statements shall be disregarded with
respect to this definition and such calculations shall instead be based on the
financial statements for the most recent period of four consecutive fiscal
quarters for which financial statements have been or are required to have been
delivered pursuant to Section 6.01(a) or (b), as applicable.
 
“Threshold Amount” means $250.0 million.
 
“Total Assets” means, as of any date, the total consolidated assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis, as shown on
the most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries, determined on a pro forma basis.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Transaction Expenses” means any fees, costs and expenses (including all legal,
accounting and other professional fees, costs and expenses) incurred or paid by
the Borrower, or any Restricted Subsidiary associated or in connection with the
Transactions.
 
“Transactions” means the Closing Date Transactions and the Conversion Date
Transactions, including the Corporate Reorganization and the Staggered
Emergence, if applicable.
 
“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that (a) is not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, (b) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Borrower and the
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith or (c) involves
aggregate consideration of at least $250.0 million.
 
“Treasury Capital Stock” has the meaning specified in Section 7.06(b)(ii).
 
“Trustee” means Wilmington Trust, N.A., in its capacity as trustee under the DIP
to Exit Secured Notes.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
 
-87-

--------------------------------------------------------------------------------

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00%, the Unadjusted Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement.
 
“Undisclosed Administration” means in relation to a Lender or its parent company
the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official by a supervisory
authority or regulator under or based on the law in the country where such
Lender or such parent company is subject to home jurisdiction supervision if
applicable law requires that such appointment is not to be publicly disclosed.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or
equivalent statute) as in effect from time to time in the State of New York or
the Uniform Commercial Code (or similar code or statute) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.
 
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
 
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution
 
“United States” and “U.S.” mean the United States of America.
 
“United States Tax Compliance Certificate” has the meaning specified in Section
3.01.
 
“Unrestricted Incremental Amount” has the meaning specified in Section 2.14(a).
 
“Unrestricted Subsidiary” means
 
(1)        any Subsidiary of the Borrower that at the time of determination is
an Unrestricted Subsidiary (as designated by the Borrower in the manner provided
in the succeeding paragraph); and
 
(2)          any Subsidiary of an Unrestricted Subsidiary.
 
The Borrower may designate any Subsidiary of the Borrower (including any newly
acquired or newly formed Subsidiary or a Person becoming a Subsidiary through
merger, consolidation or other business combination transaction, or Investment
therein) to be an Unrestricted Subsidiary only if:
 
(1)         at the time of such designation, such Subsidiary or any of its
Subsidiaries does not own any Capital Stock of the Borrower or any other
Subsidiary of the Borrower which is not a Subsidiary of the Subsidiary to be so
designated or otherwise an Unrestricted Subsidiary; and
 
(2)          such designation and the Investment, if any, of the Borrower in
such Subsidiary complies with Section 7.06 hereof.
 
“U.S. Special Resolution Regime” shall have the meaning provided in Section
10.23.
 
-88-

--------------------------------------------------------------------------------

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.
 
“Voluntary Prepayment Amount” has the meaning specified in Section 2.14(a).
 
“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.
 
“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the quotient (in number of years) obtained by dividing: (1) the sum of
the products obtained by multiplying (a) the number of years (calculated to the
nearest one-twelfth) from the date of determination to the date of each
successive scheduled principal payment of such Indebtedness or redemption or
similar payment with respect to such Disqualified Stock or Preferred Stock, by
(b) the amount of such payment, by (2) the sum of all such payments; provided
that, for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness, the effects of any prepayments or amortization made on such
Indebtedness prior to the date of such determination will be disregarded.
 
“Wholly Owned Subsidiary” of any specified Person means a Subsidiary of such
Person, all of the Capital Stock of which (other than directors’ qualifying
shares or shares required by any applicable law or regulation to be held by a
Person other than such Person) is owned by such Person.
 
“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom,  any powers of
the applicable Resolution Authority  under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial
Institution  or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.
 
Section 1.02        Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
 
(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)          (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
 
(ii)          Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
 
(iii)        The term “including” is by way of example and not limitation.
 
-89-

--------------------------------------------------------------------------------

(iv)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(d)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
 
Section 1.03         Accounting Terms.
 
(a)        All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, except as
otherwise specifically prescribed herein.
 
(b)       Where reference is made to “the Borrower and its Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of the Borrower other than Restricted
Subsidiaries.
 
(c)       In the event that the Borrower elects to prepare its financial
statements in accordance with IFRS and such election results in an Accounting
Change in this Agreement, the Borrower and the Administrative Agent agree to
enter into good faith negotiations in order to amend such provisions of this
Agreement (including the levels applicable herein to any computation of the
Consolidated Total Leverage Ratio and the Consolidated First Lien Secured
Leverage Ratio) so as to reflect equitably the Accounting Changes with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be substantially the same after such change as if such change
had not been made.  Until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed in accordance with GAAP (as
determined in good faith by a Responsible Officer of the Borrower) (it being
agreed that the reconciliation between GAAP and IFRS used in such determination
shall be made available to Lenders) as if such change had not occurred.
 
Section 1.04        Rounding.  Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
 
Section 1.05         References to Agreements, Laws, Etc.
 
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by any Loan Document; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.
 
-90-

--------------------------------------------------------------------------------

Section 1.06         Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 
Section 1.07      Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
 
Section 1.08          Currency Equivalents Generally.
 
(a)         For purposes of determining compliance with Sections 7.01, 7.03 and
7.06 with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such Lien,
Indebtedness or Investment is incurred; provided, that for the avoidance of
doubt, the foregoing provisions of this Section 1.08 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
 
(b)         For purposes of determining compliance under 7.05 and 7.06, any
amount in a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating net income in the Borrower’s annual
financial statements delivered pursuant to Section 6.01(a); provided, that the
foregoing shall not be deemed to apply to the determination of any amount of
Indebtedness.
 
(c)         For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
Exchange Rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt;
provided, that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased.
 
Section 1.09         Certain Calculations and Tests
 
-91-

--------------------------------------------------------------------------------

(a)         When calculating the availability under any basket or ratio under
this Agreement or compliance at any time following the Conversion Date with any
provision of this Agreement in connection with any Limited Condition Transaction
and any actions or transactions related thereto (including acquisitions,
Investments, the incurrence, issuance or assumption of Indebtedness and the use
of proceeds thereof, the incurrence or creation of Liens, repayments, Restricted
Payments and Asset Dispositions), in each case, at the option of the Borrower
(the Borrower’s election to exercise such option, an “LCT Election”), the date
of determination for availability under any such basket or ratio and whether any
such action or transaction is permitted (or any requirement or condition
therefor is complied with or satisfied (including as to the absence of any
continuing Default or Event of Default)) under this Agreement shall be deemed to
be the date occurring at any time following the Conversion Date (the “LCT Test
Date”) either (a) the definitive agreement for such Limited Condition
Transaction is entered into (or, if applicable, the date of delivery of an
irrevocable declaration of a Restricted Payment or similar event), or (b) solely
in connection with an acquisition to which the United Kingdom City Code on
Takeovers and Mergers applies, the date on which a “Rule 2.7 announcement” of a
firm intention to make an offer (or equivalent announcement in another
jurisdiction) (an “LCT Public Offer”) in respect of a target of a Limited
Condition Transaction and, in each case, if, after giving pro forma effect to
the Limited Condition Transaction and any actions or transactions related
thereto (including acquisitions, Investments, the incurrence, issuance or
assumption of Indebtedness and the use of proceeds thereof, the incurrence or
creation of Liens, repayments, Restricted Payments and Asset Dispositions) and
any related pro forma adjustments, the Borrower or any of its Restricted
Subsidiaries would have been permitted to take such actions or consummate such
transactions on the relevant LCT Test Date in compliance with such ratio, test
or basket (and any related requirements and conditions), such ratio, test or
basket (and any related requirements and conditions) shall be deemed to have
been complied with (or satisfied) for all purposes (in the case of Indebtedness,
for example, whether such Indebtedness is committed, issued, assumed or incurred
at the LCT Test Date or at any time thereafter); provided, that (a) if financial
statements for one or more subsequent fiscal quarters shall have become
available, the Borrower may elect, in its sole discretion, to redetermine all
such ratios, tests or baskets on the basis of such financial statements, in
which case, such date of redetermination shall thereafter be the applicable LCT
Test Date for purposes of such ratios, tests or baskets, and (b) except as
contemplated in the foregoing clause (a), compliance with such ratios, test or
baskets (and any related requirements and conditions) shall not be determined or
tested at any time after the applicable LCT Test Date for such Limited Condition
Transaction and any actions or transaction related thereto (including
acquisitions, Investments, the incurrence, issuance or assumption of
Indebtedness and the use of proceeds thereof, the incurrence or creation of
Liens, repayments, Restricted Payments and Asset Dispositions).
 
For the avoidance of doubt, if the Borrower has made an LCT Election, (1) if any
of the ratios, tests or baskets for which compliance was determined or tested as
of the LCT Test Date would at any time after the LCT Test Date have been
exceeded or otherwise failed to have been complied with as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA or Total Assets of the Borrower or the Person subject to
such Limited Condition Transaction, such baskets, tests or ratios will not be
deemed to have been exceeded or failed to have been complied with as a result of
such fluctuations; (2) if any related requirements and conditions (including as
to the absence of any continuing Default or Event of Default) for which
compliance or satisfaction was determined or tested as of the LCT Test Date
would at any time after the LCT Test Date not have been complied with or
satisfied (including due to the occurrence or continuation of an Default or
Event of Default), such requirements and conditions will not be deemed to have
been failed to be complied with or satisfied (and such Default or Event of
Default shall be deemed not to have occurred or be continuing); and (3) in
calculating the availability under any ratio, test or basket in connection with
any action or transaction unrelated to such Limited Condition Transaction
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement or date for redemption, purchase or repayment specified in
an irrevocable notice for such Limited Condition Transaction is terminated,
expires or passes (or, if applicable, the irrevocable notice is terminated,
expires or passes or, as applicable, the offer in respect of an LCT Public Offer
for, such acquisition is terminated), as applicable, without consummation of
such Limited Condition Transaction, any such ratio, test or basket shall be
determined or tested giving pro forma effect to such Limited Condition
Transaction.
 
(b)         Notwithstanding anything to the contrary herein, in the event an
item of Indebtedness (or any portion thereof) is incurred or issued, any Lien is
incurred or other transaction is undertaken in reliance on any ratio based
exceptions, thresholds and baskets, such ratio(s) shall be calculated with
respect to such incurrence, issuance or other transaction without giving effect
to amounts being utilized under any other exceptions, thresholds or baskets
under the same covenant (other than ratio based-baskets) on the same date. Each
item of Indebtedness that is incurred or issued, each Lien incurred and each
other transaction undertaken will be deemed to have been incurred, issued or
taken first, to the extent available, pursuant to the relevant ratio-based test.
 
-92-

--------------------------------------------------------------------------------

(c)         Notwithstanding anything to the contrary herein, (i) in the event an
item of Indebtedness (or any portion thereof) is incurred or issued, any Lien is
incurred or other transaction is undertaken in reliance on any ratio based
exceptions, thresholds and baskets, such ratio(s) shall be calculated without
regard to the incurrence of any Revolving Credit Loan or Letter of Credit
Incurred or issued, as applicable, immediately prior to or in connection
therewith; and (ii) any calculation or measure that is determined with reference
to the Borrower’s financial statements (including Consolidated EBITDA,
Consolidated Interest Expense, Consolidated Net Income, Fixed Charges,
Consolidated First Lien Secured Leverage Ratio, and Consolidated Total Leverage
Ratio) may be determined with reference to the financial statements of a Parent
Entity delivered in accordance with the requirements set forth in the
penultimate paragraph of Section 6.01.
 
(d)       For purposes of making the computations referred to above, any
Investments, acquisitions, dispositions, mergers, amalgamations, consolidations,
operational changes, business expansions and disposed or discontinued operations
that have been made by the Borrower or any of its Restricted Subsidiaries,
during the reference period or subsequent to the reference period and on or
prior to or simultaneously with the date of such computation shall be calculated
on a pro forma basis assuming that all such Investments, acquisitions,
dispositions, mergers, amalgamations, consolidations, operational changes,
business expansions and disposed or discontinued operations (and the change in
any associated fixed charge obligations and the change in Consolidated EBITDA
resulting therefrom) had occurred on the first day of the reference period. If
since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged or amalgamated with or into the Borrower  or
any of its Restricted Subsidiaries since the beginning of such period shall have
made any Investment, acquisition, disposition, merger, amalgamation,
consolidation, operational change, business expansion or disposed or
discontinued operation that would have required adjustment pursuant to this
definition, then the applicable computations shall be calculated giving pro
forma effect thereto for such period as if such Investment, acquisition,
disposition, merger, amalgamation, consolidation or disposed operation had
occurred at the beginning of the applicable reference period.  For the avoidance
of doubt, if the Borrower undertakes the Staggered Emergence, then the
computation for so long as a Designated Entity is not a Restricted Subsidiary
shall be calculated as if such Designated Entity had been disposed of at the
beginning of the reference period.
 
(e)         For purposes of this Agreement, whenever pro forma effect is to be
given to a transaction (including the Transactions), the pro forma calculations
shall be made in good faith by a responsible financial or chief accounting
officer of the Borrower (and may include, for the avoidance of doubt, cost
savings, operating expense reductions and synergies resulting from such
transaction which is being given pro forma effect.  If any Indebtedness bears a
floating rate of interest and is being given pro forma effect), the interest on
such Indebtedness shall be calculated as if the rate in effect on the date such
Indebtedness was incurred had been the applicable rate for the reference period
(taking into account any Hedging Obligations applicable to such Indebtedness). 
Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP.  For purposes of making the
computations referred to in the preceding paragraphs, interest on any
Indebtedness under a revolving credit facility computed with a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the reference period except as set forth in the first paragraph of this
definition.  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate
chosen as the Borrower may designate.
 
-93-

--------------------------------------------------------------------------------

Section 1.10       Interest Rates; Eurocurrency Notification.  The interest rate
on Eurocurrency Rate Loans is determined by reference to the Eurocurrency Rate,
which is derived from the London interbank offered rate.  The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market.  In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Rate Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate.  Upon the occurrence of a Benchmark Transition Event or an Early
Opt-In Election, Section 3.02 provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will promptly notify the
applicable parties as and when required by Section 3.02, of any change to the
reference rate upon which the interest rate on Eurocurrency Rate Loans is
based.  Except as otherwise provided in this Agreement, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurocurrency Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof (including, without limitation, (i) any
such alternative, successor or replacement rate implemented pursuant to Section
3.02, whether upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 3.02, including without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the Eurocurrency Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability other than, in each case, to the extent of the Administrative
Agent’s gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable decision.  
Nothing in this Section shall constitute a representation or warranty by the
Borrower or any of its Restricted Subsidiaries nor can it constitute the basis
of any Default or Event of Default.
 
Section 1.11          Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its equity interests at such time.
 
ARTICLE II

The Commitments and Credit Extensions
 
Section 2.01         The Loans.
 
(a)         The Initial Term Loans.  Subject to the terms and conditions set
forth herein, each Lender with an Initial Term Commitment severally agrees to
make to the Borrower a single loan denominated in Dollars in a principal amount
equal to such Lender’s Initial Term Commitment on the Closing Date.  Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed.  Initial Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.
 
-94-

--------------------------------------------------------------------------------

(b)          The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make (or cause its Applicable Lending Office to make) Revolving Credit Loans
from time to time during the Availability Period in Dollars in an aggregate
principal amount that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Credit Commitment.  Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b).  Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
 
Section 2.02         Borrowings, Conversions and Continuations of Loans.
 
(a)         Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice, on
behalf of the Borrower, to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent
substantially in the form attached hereto as Exhibit A (a) with respect to
Revolving Credit Loans or Term Loans denominated in Dollars, (i) in the case of
a Eurocurrency Rate Loan, not later than 1:00 p.m., Local Time, three (3)
Business Days before the date of the proposed Borrowing (or, in the case of
Initial Term Loans to be borrowed on the Closing Date, one (1) Business Day
before the proposed Borrowing), or (ii) in the case of a Base Rate Loan, not
later than 11:00 p.m., Local Time, on the Business Day immediately preceding the
proposed Borrowing and (b) with respect to Revolving Credit Loans or Term Loans
denominated in any currency other than Dollars, not later than 1:00 p.m., Local
Time, three (3) Business Days before the date of the proposed Borrowing.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by hand delivery, telecopy or electronic transmission to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of the Borrowing Minimum or a whole multiple of the Borrowing Multiple in
excess thereof.  Except as provided in Section 2.03(c) and Section 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
the Borrowing Minimum or a whole multiple of the Borrowing Multiple in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower are requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the Class, currency and principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.02(b).  If the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or fails to give a timely notice requesting a
conversion or continuation, then (i) the applicable Base Rate Loans shall be
continued as Base Rate Loans and (ii) the applicable Eurocurrency Rate Loans
shall be continued as, or converted to, Eurocurrency Rate Loans with an Interest
Period of one (1) month. Any such automatic conversion or continuation shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.  For the avoidance
of doubt, the Borrower and Lenders acknowledge and agree that any conversion or
continuation of an existing Loan shall be deemed to be a continuation of that
Loan with a converted interest rate methodology and not a new Loan.
 
-95-

--------------------------------------------------------------------------------

(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount of its
Applicable Percentage of the applicable Class of Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Appropriate Lender of the details of any automatic
conversion or continuation described in Section 2.02(a).  In the case of each
Borrowing, each Appropriate Lender shall make (or cause its Applicable Lending
Office to make) the amount of its Loan available to the Administrative Agent by
wire transfer in immediately available funds at the Administrative Agent’s
Office not later than 1:00 p.m., Local Time on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.03 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower designated in the Committed Loan Notice in
like funds as received by the Administrative Agent either by (i) crediting the
account of the Borrower maintained with the Administrative Agent and designated
by the Borrower in the Committed Loan Notice with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are Swing Line Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied
first, to the payment in full of any such L/C Borrowings, second, to the payment
in full of any such Swing Line Loans, and third, to the Borrower as provided
above.
 
(c)         Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pay the amount due, if any, under
Section 3.04 in connection therewith.  If an Event of Default has occurred and
is continuing and, the Administrative Agent, at the request of the Required
Lenders, so notifies the Borrower, then so long as such Event of Default is
continuing: (i) no Loans may be converted to or continued as Eurocurrency Rate
Loans, (ii) no outstanding Loans may be continued for an Interest Period of more
than one month’s duration and (iii) unless repaid, each Eurocurrency Rate Loan
shall be converted to a Base Rate Loan at the end of the Interest Period
applicable thereto.
 
(d)         The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.  The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.
 
(e)         Anything in clauses (a) to (d) above to the contrary
notwithstanding, after giving effect to all Term Borrowings and Revolving Credit
Borrowings, all conversions of Term Loans and Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans and Revolving Credit
Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect at any time for all Borrowings of Eurocurrency Rate Loans.
 
(f)         Notwithstanding the foregoing or anything in this Agreement to the
contrary, the Term Loans shall at all times be Eurocurrency Rate Loans prior to
the Closing Date and may not be converted to Base Rate Loans until the Closing
Date has occurred.
 
Section 2.03         Letters of Credit
 
(a)          The Letter of Credit Commitments.
 
-96-

--------------------------------------------------------------------------------

(i)          Subject to the terms and conditions set forth herein, (1) each L/C
Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, (x) from time to time on any Business
Day during the Availability Period for the Revolving Credit Facility, to issue
Letters of Credit denominated in Dollars for the account of the Borrower
(provided that any Letter of Credit may be for the benefit of any Subsidiary of
the Borrower) and to amend or renew Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (y) to honor drafts under the Letters of
Credit and (2) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and, except in the case of the following clause (w), no Lender
shall be obligated to participate in any Letter of Credit if immediately after
giving effect to such L/C Credit Extension, (w) the aggregate L/C Exposure in
respect of Letters of Credit issued by such L/C Issuer would exceed such L/C
Issuer’s L/C Issuer Sublimit, (x) the aggregate L/C Exposure would exceed the
Letter of Credit Sublimit or (y) the Revolving Credit Exposure of any Lender
would exceed such Lender’s Revolving Credit Commitment.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
 
(ii)         An L/C Issuer shall be under no obligation to issue any Letter of
Credit (and, in the case of clauses (B) and (C), shall not issue any Letter of
Credit) if:
 
(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);
 
(B)         subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the relevant L/C Issuer has approved such expiry date;
 
(C)        the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless the relevant L/C Issuer has
approved such expiry date (it being understood that the participations of the
Revolving Credit Lenders in any undrawn Letter of Credit shall in any event
terminate on the Letter of Credit Expiration Date);
 
(D)         the issuance of such Letter of Credit would violate any Laws binding
upon such L/C Issuer;
 
(E)        the Letter of Credit is to be denominated in a currency other than
Dollars unless otherwise agreed by the applicable L/C Issuer and the
Administrative Agent; or
 
(F)          the Letter of Credit is in an initial amount less than the Dollar
Equivalent of $100,000.
 
(iii)        An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
-97-

--------------------------------------------------------------------------------

(b)          Procedures for Issuance and Amendment of Letters of Credit; Auto
Renewal Letters of Credit.
 
(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower hand delivered or telecopied (or
transmitted by electronic communication, if arrangements for doing so have been
approved by the L/C Issuer) to the L/C Issuer (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower.  Such Letter of Credit
Application must be received by the relevant L/C Issuer and the Administrative
Agent not later than 1:00 p.m., Local Time, at least three (3) Business Days
prior to the proposed issuance date or date of amendment, as the case may be;
or, in each case, such later date and time as the relevant L/C Issuer may agree
in a particular instance in its sole discretion.  In the case of a request for
an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer:  (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount and currency thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (g) such other matters as the relevant L/C Issuer
may reasonably request.  If requested by the L/C Issuer, the Borrower also shall
submit a letter of credit application on the L/C Issuer’s standard form in
connection with any request for a Letter of Credit.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.
 
(ii)       Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be.  Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Revolving Credit Lender’s Applicable Percentage times the amount of such
Letter of Credit.
 
(iii)       With respect to standby Letters of Credit only, if the Borrower so
requests in any applicable Letter of Credit Application, the relevant L/C Issuer
shall agree to issue a Letter of Credit that has automatic renewal provisions
(each, an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal
Letter of Credit must permit the relevant L/C Issuer to prevent any such renewal
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Nonrenewal Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the relevant L/C Issuer, the Borrower shall not be required to make
a specific request to the relevant L/C Issuer for any such renewal.  Once an
Auto-Renewal Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone, followed promptly in writing, or in writing) on or before the
day that is five (5) Business Days before the Nonrenewal Notice Date from the
Administrative Agent or any Revolving Credit Lender, as applicable, or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.
 
-98-

--------------------------------------------------------------------------------

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
 
(c)          Drawings and Reimbursements; Funding of Participations.
 
(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the relevant L/C Issuer shall
notify promptly the Borrower and the Administrative Agent thereof.  On the
Business Day immediately following the Business Day on which the Borrower shall
have received notice of any payment by an L/C Issuer under a Letter of Credit
(or, if the Borrower shall have received such notice later than 1:00 p.m. on any
Business Day, on the second succeeding Business Day) (such date of payment, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in Dollars in an amount equal to the Dollar Equivalent of
such drawing using the Exchange Rate in relation to Dollars in effect on the
Honor Date.  If the Borrower fails to so reimburse such L/C Issuer on the Honor
Date (or if any such reimbursement payment is required to be refunded to the
Borrower for any reason), then, in the case of each L/C Borrowing, the
Administrative Agent shall promptly notify the applicable L/C Issuer and each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing in
Dollars (the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s
Applicable Percentage thereof.  In the event that the Borrower does not
reimburse the L/C Issuer on the Business Day following the date it receives
notice of the Honor Date (or, if the Borrower shall have received such notice
later than 1:00 p.m. on any Business Day, on the second succeeding Business
Day), the Borrower shall be deemed to have requested a Revolving Credit
Borrowing denominated in Dollars of Base Rate Loans to be disbursed on such date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments, and subject to the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice).  Any notice given by an L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.  For the avoidance of doubt, if any drawing occurs under a Letter
of Credit and such drawing is not reimbursed on the same day, such drawing
shall, without duplication, accrue interest at the rate applicable to Base Rate
Loans under the Revolving Credit Facility until the date of reimbursement.
 
(ii)         Each Revolving Credit Lender (including any such Lender acting as
an L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent in Dollars for the account of the relevant
L/C Issuer at the Administrative Agent’s Office for payments in an amount equal
to its Applicable Percentage of any Unreimbursed Amount in respect of a Letter
of Credit not later than 1:00 p.m., New York City time, on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.04(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.
 
-99-

--------------------------------------------------------------------------------

(iii)        With respect to any Unreimbursed Amount in respect of a Letter of
Credit that is not fully refinanced by a Revolving Credit Borrowing of Base Rate
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the
relevant L/C Issuer an L/C Borrowing in Dollars in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 
(iv)        Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Revolving Credit Lender’s Applicable Percentage of such amount shall be
solely for the account of the relevant L/C Issuer.
 
(v)        Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, a Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 4.02 (other than delivery by
the Borrower of a Committed Loan Notice).  No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the relevant L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
 
(vi)       If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.  A certificate of the relevant L/C Issuer submitted
to any Revolving Credit Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
demonstrable error.
 
(vii)       If, at any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with this Section 2.03(c),
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to each Revolving Credit Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.
 
(viii)      If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate.
 
-100-

--------------------------------------------------------------------------------

(d)         Obligations Absolute.  The obligation of the Borrower to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;
 
(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv)       any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
 
(v)        any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Secured Obligations of any Loan Party
in respect of such Letter of Credit; or
 
(vi)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;
 
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.
 
-101-

--------------------------------------------------------------------------------

(e)         Role of L/C Issuers.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Required Lenders or the Required Revolving Credit Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
they may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of any L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(iii) of this Section 2.03(e); provided that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit.  In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(f)         Cash Collateral.  (i) If any Event of Default occurs and is
continuing and the Administrative Agent or the Required Revolving Credit Lenders
or Required Lenders, as applicable, require the Borrower to Cash Collateralize
the L/C Obligations pursuant to Section 8.02(a)(iii) or (ii) an Event of Default
set forth under Section 8.01(f) (with respect to the Borrower) or (g) occurs and
is continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
plus any accrued or unpaid fees thereon determined as of the date such Cash
Collateral is provided).  For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the relevant L/C Issuer and the Revolving Credit Lenders, as collateral for
the L/C Obligations, cash or deposit account balances in the relevant currencies
in an amount equal to the L/C Exposure (determined as of the date of such Event
of Default) (“Cash Collateral”) pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant L/C Issuer
(which documents are hereby consented to by the Lenders).  Derivatives of such
term have corresponding meanings.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Interest or profits, if any, on such investments
shall accumulate in such account.  Cash Collateral shall be maintained in
accounts satisfactory to the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Credit Lenders and may
be invested in readily available Cash Equivalents at its sole discretion.  If at
any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the L/C Exposure, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the deposit accounts specified by
the Administrative Agent, an amount equal to the excess of (a) such L/C Exposure
over (b) the total amount of funds, if any, then held as Cash Collateral that
the Administrative Agent reasonably determines to be free and clear of any such
right and claim.  Upon the drawing of any Letter of Credit for which funds are
on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer.  To the
extent the amount of any Cash Collateral exceeds the L/C Exposure plus costs
incidental thereto and so long as no other Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower.  If such Event of
Default is cured or waived and no other Event of Default is then occurring and
continuing, the amount of any Cash Collateral (including any accrued interest
thereon) shall be refunded to the Borrower.
 
-102-

--------------------------------------------------------------------------------

(g)         Letter of Credit Fees.  The Borrower shall pay to the Administrative
Agent in Dollars for the account of each Revolving Credit Lender in accordance
with its Applicable Percentage, a Letter of Credit fee for each Letter of Credit
issued pursuant to this Agreement equal to the product of (i) Applicable Rate
for Letter of Credit fees and (ii) the Dollar Equivalent of the daily maximum
amount then available to be drawn under such Letter of Credit.  Such letter of
credit fees shall be computed on a quarterly basis in arrears.  Such letter of
credit fees shall be due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
 
(h)         Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee (a “Fronting Fee”) in Dollars with respect to each Letter of
Credit issued by it equal to 0.125% per annum of the Dollar Equivalent of the
daily maximum amount then available to be drawn under such Letter of Credit. 
Such fronting fees shall be computed on a quarterly basis in arrears.  Such
fronting fees shall be due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  In addition, the Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.
 
(i)         Conflict with Letter of Credit Application.  Notwithstanding
anything else to the contrary in any Letter of Credit Application, in the event
of any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
 
(j)         Addition of an L/C Issuer.  A Revolving Credit Lender (or any of its
Subsidiaries or affiliates) may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender.  The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.
 
(k)         Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (i) the rules
of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of
the UCP shall apply to each commercial Letter of Credit.
 
Section 2.04         Swing Line Loans
 
-103-

--------------------------------------------------------------------------------

(a)          The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make Swing Line Loans to the Borrower
from time to time on any Business Day during the Availability Period for the
Revolving Credit Facility in Dollars, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Revolving Credit Exposure of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided that after giving effect to any Swing Line Loan (x)
the aggregate Outstanding Amount of the Revolving Credit Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment then in effect and (y) the aggregate Outstanding Amount of Swing Line
Loans shall not exceed the Swing Line Sublimit; provided, further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04.  Each
Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
 
(b)          Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender, which may be given
by telephone.  Each such notice must be received by the Swing Line Lender not
later than 1:00 p.m., New York City time, on the requested borrowing date, and
shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender of a written Swing Line Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will, provided that all applicable conditions in Section 4.02 are
satisfied, not later than 3:00 p.m., New York City time, on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower.
 
(c)          Refinancing of Swing Line Loans.
 
(i)          The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in Dollars in an amount equal to
such Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds in Dollars for the account
of the Swing Line Lender at the Administrative Agent’s Office for payments not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
 
(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan in
Dollars and each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.
 
-104-

--------------------------------------------------------------------------------

(iii)       If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.  A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
demonstrable error.
 
(iv)        Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans (but not to
purchase and fund risk participations in Swing Line Loans) pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
 
(d)          Repayment of Participations.
 
(i)          At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
 
(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.
 
(e)         Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
 
(f)          Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
Section 2.05         Prepayments.
 
-105-

--------------------------------------------------------------------------------

(a)         Optional Prepayments.  (i)  The Borrower may, upon notice to the
Administrative Agent by the Borrower, at any time or from time to time
voluntarily prepay any Borrowing of any Class in whole or in part without
premium or penalty (except as set forth in Section 2.05(a)(iv)); provided that
(1) such notice must be received by the Administrative Agent not later than 1:00
p.m., New York City time (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans (or, in the case of a Eurocurrency Rate
Loan denominated in any currency other than Dollars, not later than 1:00 p.m.,
Local Time, three (3) Business Days before any date of prepayment) and (B) on
the date of prepayment of Base Rate Loans and (2) any prepayment of Eurocurrency
Rate Loans shall be in a principal amount of the Borrowing Minimum or a whole
multiple of the Borrowing Multiple in excess thereof, in each case, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid.  The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.04.  Each prepayment of the Loans pursuant to this Section 2.05(a)
shall be applied (x) prior to the Conversion Date, to reduce the principal
amount of the Term Loans to be repaid on the Maturity Date and (y) after the
Conversion Date, to the installments thereof as directed by the Borrower (it
being understood and agreed that if the Borrower does not so direct at the time
of such prepayment, such prepayment shall be applied against the scheduled
repayments of Term Loans of the relevant Class under Section 2.07 in direct
order of maturity) and shall be paid to the Appropriate Lenders in accordance
with their respective Applicable Percentages.
 
(ii)         The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m., New York City time, on the date
of the prepayment and (2) any such prepayment shall be in a minimum principal
amount of $500,000 or the entire principal amount thereof then outstanding. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
 
(iii)      Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a) if such
notice of prepayment states that such prepayment is conditioned upon the
effectiveness of an Investment, Change of Control, the effectiveness of other
credit facilities, acquisition, debt or equity offering, and such condition is
not satisfied.
 
(iv)      In the event that the Borrower (x) makes any prepayment of any Class
of Initial Term Loans in connection with any Repricing Transaction or (y)
effects any amendment of this Agreement resulting in a Repricing Transaction
with respect to any Class of Initial Term Loans, in each case prior to the six
(6) month anniversary of the Closing Date, the Borrower shall pay a premium in
an amount equal to 1.0% of (A) in the case of clause (x), the amount of such
Initial Term Loans being prepaid or (B) in the case of clause (y), the aggregate
amount of the applicable Initial Term Loans outstanding immediately prior to
such amendment, in each case to the Administrative Agent, for the ratable
account of each of the applicable Initial Term Lenders.
 
(b)          Mandatory Prepayments.
 
(i)           [Reserved].
 
-106-

--------------------------------------------------------------------------------

(ii)         (A) Subject to Section 2.05(b)(ii)(B), and any Customary
Intercreditor Agreement, if following the Closing Date (x) the Borrower or any
Restricted Subsidiary consummates any non-ordinary course sale, transfer or
other disposition of property or assets permitted by Section 7.05(a)(ii), or (y)
any Casualty Event occurs, which in the aggregate results in the realization or
receipt by the Borrower or such Restricted Subsidiary of Net Available Cash in
excess of (x) prior to the Conversion Date, $100.0 million and (y) after the
Conversion Date, the greater of $100.0 million and 3.5% of LTM EBITDA in the
case of each of, a single Asset Disposition or Casualty Event or series of
related Asset Dispositions or Casualty Events, the Borrower shall make a
prepayment, in accordance with Section 2.05(b)(ii)(C), of an aggregate principal
amount of Term Loans equal to 100% of such Net Available Cash (the “Applicable
Proceeds”) realized or received; provided that no such prepayment shall be
required pursuant to this Section 2.05(b)(ii)(A) (I) with respect to such
portion of such Net Available Cash that the Borrower intends to reinvest in
accordance with Section 2.05(b)(ii)(B), (II) until the aggregate amount of Net
Available Cash is reinvested in accordance with Section 2.05(b)(ii)(B) within
the time periods set forth therein or (III) with respect to such portion of such
Net Available Cash that is used to repay Other Applicable Indebtedness as
permitted under Section 2.05(b)(ii)(C).
 
(B)         With respect to any Net Available Cash realized or received with
respect to any Asset Disposition (other than any Asset Disposition specifically
excluded from the application of Section 2.05(b)(ii)(A)) or any Casualty Event,
at the option of the Borrower, the Borrower may reinvest (including capital
expenditures) an amount equal to all or any portion of such Net Available Cash
(i) in Additional Assets (including by means of an investment in Additional
Assets by a Restricted Subsidiary) or (ii) in any one or more businesses
(provided that any such business will be a Restricted Subsidiary), properties or
assets that replace the businesses, properties and/or assets that are the
subject of such Asset Disposition (provided, that the assets (including Capital
Stock) acquired with the Net Available Cash of a disposition of Collateral are
pledged as Collateral to the extent required under the Collateral Documents),
with any such investment made by way of a capital or other lease valued at the
present value of the minimum amount of payments under such lease (as reasonably
determined by the Borrower) within (x) twelve (12) months following receipt of
such Net Available Cash or (y) if the Borrower or its Restricted Subsidiaries
enter into a legally binding commitment to reinvest such Net Available Cash
within twelve (12) months following receipt thereof, one hundred eighty (180)
days after the twelve (12) month period that follows receipt of such Net
Available Cash; provided that  if any Net Available Cash is not so reinvested by
the deadline specified in clause (x) or (y) above, as applicable, or if any such
Net Available Cash are no longer intended to be or cannot be so reinvested at
any time after delivery of a notice of reinvestment election, an amount equal to
100% of any such Net Available Cash shall be applied, in accordance with Section
2.05(b)(ii)(C), to the prepayment of the Term Loans as set forth in this Section
2.05.
 
(C)        On each occasion that the Borrower must make a prepayment of the Term
Loans pursuant to this Section 2.05(b)(ii), the Borrower shall, within five (5)
Business Days after the date of realization or receipt of such Net Available
Cash in the minimum amount specified above (or, in the case of prepayments
required pursuant to Section 2.05(b)(ii)(B), within five (5) Business Days of
the deadline specified in clause (x) or (y) thereof, as applicable, or of the
date the Borrower reasonably determines that such Net Available Cash is no
longer intended to be or cannot be so reinvested, as the case may be), make a
prepayment, in accordance with Section 2.05(b)(v) below, of the principal amount
of Term Loans in an amount equal to 100% of such Net Available Cash realized or
received; provided, further, that with respect to any prepayment required by
Section 2.05(b)(ii)(A), the Borrower may use a portion of such Net Available
Cash to prepay or repurchase Indebtedness secured by the Collateral on a pari
passu basis with the Liens securing the Secured Obligations (the “Other
Applicable Indebtedness”) to the extent required pursuant to the terms of the
documentation governing such Other Applicable Indebtedness, in which case, the
amount of prepayment required to be made with respect to such Net Available Cash
pursuant to this Section 2.05(b)(ii)(C) shall be deemed to be the amount equal
to the product of (x) the amount of such Net Available Cash required to be
repaid by (y) a fraction, the numerator of which is the outstanding principal
amount of Term Loans required to be prepaid pursuant to this Section
2.05(b)(ii)(C) and the denominator of which is the sum of the outstanding
principal amount of such Other Applicable Indebtedness required to be prepaid
pursuant to the terms of the documents governing such Other Applicable
Indebtedness and the outstanding principal amount of Term Loans required to be
prepaid pursuant to this paragraph (for the avoidance of doubt, amounts
described in this clause (y) in the calculation of such fraction shall be deemed
to refer to then outstanding principal amount of such Indebtedness subject to
such prepayment requirement, prior to giving effect to any reduction in the
amount thereof as the result of such prepayment).
 
-107-

--------------------------------------------------------------------------------

(iii)        If, following the Closing Date, the Borrower or any Restricted
Subsidiary incurs or issues any (A) Refinancing Term Loans, (B) Refinancing
Indebtedness with respect to Indebtedness permitted pursuant to Section
7.03(b)(i) or (C) Indebtedness not expressly permitted to be incurred or issued
pursuant to Section 7.03, the Borrower shall cause to be prepaid an aggregate
principal amount of Term Loans equal to 100.0% of all Net Available Cash
received therefrom on or prior to the date which is five (5) Business Days after
the receipt of such Net Available Cash.  If the Borrower obtains any Refinancing
Revolving Credit Commitments, the Borrower shall, concurrently with the receipt
thereof, terminate Revolving Credit Commitments in an equivalent amount pursuant
to Section 2.06.
 
(iv)        Each prepayment of Term Loans pursuant to this Section 2.05(b) shall
be applied on a pro rata basis to each Class of Term Loans and within each Class
of Term Loans, (x) prior to the Conversion Date, to reduce the principal amount
of the Term Loans to be repaid on the Maturity Date and (y) after the Conversion
Date, first, to the installments thereof pro rata in direct order of maturity
for the next four scheduled payments pursuant to Section 2.07(a) following the
applicable prepayment event and, second, to the remaining installments thereof
pro rata; provided that any mandatory prepayment pursuant to Section 2.05 shall
be applied on a pro rata basis to each Class of Initial Term Loans and, except
to the extent a lesser prepayment is required pursuant to the applicable
Incremental Facility Amendment or Extension Offer with respect to any applicable
Class of Incremental Term Loans or Extended Term Loans, any Incremental Term
Loans and Extended Term Loans.  Each such prepayment of any Class of Term Loans
shall be paid to the Lenders in accordance with their respective Applicable
Percentages subject to clause (v) of this Section 2.05(b).
 
(v)          The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to clauses
(i), (ii), and (iii) of this Section 2.05(b) prior to 1:00 p.m. at least one (1)
Business Day prior to the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment.  The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Applicable Percentage of the
prepayment with respect to any Class of Term Loans.  Each Appropriate Lender may
reject all or a portion of its Applicable Percentage of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to clauses (i) or (ii) of this Section 2.05(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 p.m. three (3) Business Days after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment.  Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory prepayment of Term Loans to be rejected by
such Lender.  If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans.  Any Declined Proceeds shall be retained by
the Borrower (“Retained Declined Proceeds”).
 
-108-

--------------------------------------------------------------------------------

(vi)       Notwithstanding any other provision of this Section 2.05(b), (i) to
the extent that any or all of the Net Available Cash of any Asset Disposition by
a Restricted Subsidiary otherwise giving rise to a prepayment pursuant to
Section 2.05(b)(ii) (a “Restricted Disposition”) or the Net Available Cash of
any Casualty Event of a Restricted Subsidiary (a “Restricted Casualty Event”)
would be prohibited or delayed by applicable local law from being distributed or
otherwise transferred to the Borrower, the Borrower shall not be required to
make a prepayment at the time provided in Section 2.05(b)(ii), for so long, but
only so long, as the applicable local law will not permit such distribution or
transfer (the Borrower hereby agreeing to cause the applicable Restricted
Subsidiary to promptly take reasonable actions (as determined in the Company’s
reasonable business judgment) available under the applicable local law to permit
such repatriation), and once distribution or transfer of any of such affected
Net Available Cash is permitted under the applicable local law, the amount of
such Net Available Cash permitted to be distributed or transferred (net of
additional Taxes payable or reserved against as a result thereof) will be
promptly (and in any event not later than five (5) Business Days after such
distribution or transfer is permitted (net of additional Taxes payable or
reserved against as a result thereof)) taken into account in measuring the
Borrower’s obligation to repay the Term Loans pursuant to this Section 2.05(b)
to the extent provided herein, (ii) to the extent that the Borrower has
determined in good faith that repatriation of any or all of the Net Available
Cash of any Restricted Disposition or any Restricted Casualty Event would have
(x) an adverse Tax consequence that is not de minimis or (y) would be material
constituent document restrictions (as a result of minority ownership by third
parties) and other material agreements (so long as any prohibition is not
created in contemplation of such prepayment), the amount of the Net Available
Cash so affected shall not be taken into account in measuring the Borrower’s
obligation to repay Term Loans pursuant to this Section 2.05(b). Notwithstanding
the foregoing,  (x) the Borrower and its Restricted Subsidiaries will undertake
to use reasonable efforts (as determined in the Company’s reasonable business
judgment) for one year to overcome or eliminate any such restrictions (subject
to the considerations above and as determined in the Borrower’s reasonable
business judgment) to make the relevant prepayment and (y) any prepayments
required after application of the above provision shall be net of any costs,
expenses or Taxes (other than any Taxes already taken into account in the
definition of Net Available Cash) incurred by the Borrower or any of its
Affiliates and arising as a result of compliance with immediately preceding
clause (x).
 
(vii)         If for any reason the aggregate Revolving Credit Exposures of all
Lenders at any time exceeds the aggregate Revolving Credit Commitments then in
effect (including, for the avoidance of doubt, as a result of currency
fluctuations or the termination of such Revolving Credit Commitments on the
Maturity Date with respect thereto), the Borrower shall promptly prepay or cause
to be promptly prepaid Revolving Credit Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(vii) unless after the prepayment in full of the
Revolving Credit Loans, the aggregate Revolving Credit Exposures exceed the
aggregate Revolving Credit Commitments.
 
(c)          Interest, Funding Losses, Etc.  All prepayments under this Section
2.05 shall be accompanied by all accrued interest thereon in the currency in
which such Loan is denominated, together with, in the case of any such
prepayment of a Eurocurrency Rate Loan on a date other than the last day of an
Interest Period therefor, any amounts owing in respect of such Eurocurrency Rate
Loan pursuant to Section 3.04.
 
Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit with the Administrative Agent in the currency in which
such Loan is denominated the amount of any such prepayment otherwise required to
be made hereunder until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05.  Such deposit
shall constitute cash collateral for the Eurocurrency Rate Loans to be so
prepaid, provided that the Borrower may at any time direct that such deposit be
applied to make the applicable payment required pursuant to this Section 2.05.
 
-109-

--------------------------------------------------------------------------------

(d)          Discounted Voluntary Prepayments.
 
(i)          Notwithstanding anything to the contrary set forth in this
Agreement (including Section 2.13) or any other Loan Document, the Borrower
shall have the right at any time and from time to time to prepay one or more
Classes of Term Loans to the Lenders at a discount to the par value of such
Loans and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”)
pursuant to the procedures described in this Section 2.05(d), provided that (A)
no proceeds from Revolving Credit Loans shall be used to consummate any such
Discounted Voluntary Prepayment, (B) any Discounted Voluntary Prepayment shall
be offered to all Term Lenders of such Class on a pro rata basis, (C) [reserved]
and (D) the Borrower shall deliver to the Administrative Agent, together with
each Discounted Prepayment Option Notice, a certificate of a Responsible Officer
of the Borrower (1) stating that no Event of Default under Section 8.01(a) or
under Section 8.01(f) or (g) (in each case, with respect to the Borrower) has
occurred and is continuing or would result from the Discounted Voluntary
Prepayment, (2) stating that each of the conditions to such Discounted Voluntary
Prepayment contained in this Section 2.05(d) has been satisfied and (3)
specifying the aggregate principal amount of Term Loans of any Class offered to
be prepaid pursuant to such Discounted Voluntary Prepayment.
 
(ii)        To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit H hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans of one or more
specified Classes in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Loans as specified below.  The Proposed
Discounted Prepayment Amount of any Loans shall not be less than $5.0 million. 
The Discounted Prepayment Option Notice shall further specify with respect to
the proposed Discounted Voluntary Prepayment (A) the Proposed Discounted
Prepayment Amount for Loans to be prepaid, (B) a discount range (which may be a
single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of the Loans to be prepaid (the “Discount Range”), and (C) the date by
which Lenders are required to indicate their election to participate in such
proposed Discounted Voluntary Prepayment, which shall be at least five Business
Days from and including the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).
 
(iii)        Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof.  On
or prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit I hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20.0% would accept a purchase price of 80.0% of
the par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Term Loans to be prepaid held by such Lender with respect to which such Lender
is willing to permit a Discounted Voluntary Prepayment at the Acceptable
Discount (“Offered Loans”).  Based on the Acceptable Discounts and principal
amounts of the Term Loans to be prepaid specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Borrower, shall determine the applicable discount for such
Term Loans to be prepaid (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Borrower if the Borrower has
selected a single percentage pursuant to Section 2.05(d)(ii) for the Discounted
Voluntary Prepayment or (B) otherwise, the highest Acceptable Discount at which
the Borrower can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the Outstanding Amount of Offered Loans commencing with
the Offered Loans with the highest Acceptable Discount); provided, however, that
in the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range. 
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans. 
Any Lender with outstanding Term Loans to be prepaid whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.
 
-110-

--------------------------------------------------------------------------------

(iv)         The Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Term Loans to be prepaid (or the respective portions thereof)
offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable
Discount that is equal to or greater than the Applicable Discount (“Qualifying
Loans”) at the Applicable Discount, provided that if the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest payable at
such time) would exceed the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay such Qualifying
Loans ratably among the Qualifying Lenders based on their respective principal
amounts of such Qualifying Loans (subject to rounding requirements specified by
the Administrative Agent).  If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.
 
(v)         Each Discounted Voluntary Prepayment shall be made within five (5)
Business Days of the Acceptance Date (or such later date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 3.04), upon irrevocable
notice substantially in the form of Exhibit J hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 p.m., New York City time, three (3) Business Days prior to the date of
such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent.  Upon receipt of any Discounted
Voluntary Prepayment Notice, the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any Discounted Voluntary Prepayment Notice is
given, the amount specified in such notice shall be due and payable to the
applicable Lenders, subject to the Applicable Discount on the applicable Loans,
on the date specified therein together with accrued interest (on the par
principal amount) to but not including such date on the amount prepaid.  The par
principal amount of each Discounted Voluntary Prepayment of a Term Loan shall be
applied ratably to reduce the remaining installments of such Class of Term Loans
(as applicable).
 
(vi)        To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.05(d)(ii) above) established
by the Administrative Agent and the Borrower, each acting reasonably.
 
(vii)       Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.
 
-111-

--------------------------------------------------------------------------------

(viii)       Nothing in this Section 2.05(d) shall require the Borrower to
undertake any Discounted Voluntary Prepayment.
 
Section 2.06          Termination or Reduction of Commitments.
 
(a)        Optional.  The Borrower may at any time, without premium or penalty,
upon written notice to the Administrative Agent, terminate the unused
Commitments of any Class, or from time to time permanently reduce the unused
Commitments of any Class; provided, that (i) any such notice shall be received
by the Administrative Agent three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount that is an integral multiple of $1.0 million and not less than
$1.0 million and (iii) the Borrower shall not terminate or reduce any Class of
Revolving Credit Commitments if, after giving effect to any concurrent repayment
of the Revolving Credit Loans and Swing Line Loans of such Class, the aggregate
Revolving Credit Exposure of all Lenders in respect of the Revolving Credit
Facility (excluding the portion of such Class of Revolving Credit Exposures
attributable to outstanding Letters of Credit if and to the extent that the
Borrower has made arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuer with respect to such Letters of Credit and such L/C Issuer
has released the Revolving Credit Lenders from their participation obligations
with respect to such Letters of Credit) would exceed the aggregate Revolving
Credit Commitments.  The amount of any such Commitment reduction shall not be
applied to the Letter of Credit Sublimit or the Swing Line Sublimit unless,
after giving effect to any reduction of the Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving Credit
Facility, in which case such sublimit shall be automatically reduced by the
amount of such excess.  Notwithstanding the foregoing, the Borrower may rescind
or postpone any notice of termination of the Commitments if such termination
would have resulted from a refinancing, which refinancing shall not be
consummated or otherwise shall be delayed.
 
(b)        Mandatory.  The Initial Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Initial Term
Lender’s Term Loans pursuant to Section 2.01(a).  The Revolving Credit
Commitments shall terminate on the Maturity Date therefor.  The Extended
Revolving Credit Commitments shall terminate on the respective maturity dates
applicable thereto.
 
(c)        Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused Commitments of any Class under this Section 2.06.  Upon any
reduction of unused Commitments of any Class, the Commitment of each Lender of
such Class shall be reduced by such Lender’s Applicable Percentage of the amount
by which such Commitments are reduced (other than the termination of the
Commitment of any Lender as provided in Section 3.06).  All Commitment Fees
accrued until the Closing Date of any termination of the Revolving Credit
Commitments shall be paid on the Closing Date of such termination.
 
Section 2.07          Repayment of Term Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders holding Initial
Term Loans (i) on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Conversion
Date, an aggregate principal amount equal to 0.25% of the aggregate principal
amount of the Initial Term Loans funded on the Closing Date and (ii) on the
Maturity Date for the Initial Term Loans, the aggregate principal amount of all
Initial Term Loans outstanding on such date; provided that payments required by
Section 2.07(a)(i) above shall be reduced as a result of the application of
prepayments in accordance with Section 2.05.   In the event any Incremental Term
Loans or Extended Term Loans are made, such Incremental Term Loans or Extended
Term Loans, as applicable, shall be repaid by the Borrower in the amounts and on
the dates set forth in the definitive documentation with respect thereto and on
the applicable Maturity Date thereof.
 
-112-

--------------------------------------------------------------------------------

Section 2.08           Interest.
 
(a)        Subject to the provisions of Section 2.08(b), (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the relevant Applicable Rate for Revolving Credit
Loans that are Base Rate Loans.
 
(b)       The Borrower shall pay interest on past due amounts under this
Agreement at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.  Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand to the fullest extent permitted by and
subject to applicable Laws, including in relation to any required additional
agreements.
 
(c)       Interest on each Loan shall be due and payable in the currency in
which such Loan is denominated in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.
 
Section 2.09          Fees.
 
(a)          Fees.  The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).
 
Section 2.10          Computation of Interest and Fees.
 
(a)        All computations of interest for Base Rate Loans when the Base Rate
is determined by the Prime Rate.  All other computations of fees and interest
shall be made on the basis of a three hundred sixty (360) day year and actual
days elapsed.  Interest shall accrue on each Loan for the day on which such Loan
is made, and shall not accrue on such Loan, or any portion thereof, for the day
on which such Loan or such portion is paid; provided that any such Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day.  Each determination by the Administrative Agent
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
 
(b)        [Reserved].
 
(c)        The parties acknowledge and agree that all calculations of interest
under the Loan Documents are to be made on the basis of the nominal interest
rate described herein and not on the basis of effective yearly rates or on any
other basis which gives effect to the principle of deemed reinvestment of
interest.  The parties acknowledge that there is a material difference between
the stated nominal interest rates and the effective yearly rates of interest and
that they are capable of making the calculations required to determine such
effective yearly rates of interest.
 
-113-

--------------------------------------------------------------------------------

Section 2.11          Evidence of Indebtedness.
 
(a)       The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by one or more entries in
the Register.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Secured Obligations.  In the event of
any conflict between the accounts and records maintained by any Lender and the
Register, the Register shall be conclusive in the absence of demonstrable
error.  Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender or its registered assigns,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)       In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the Register and the accounts and
records of any Lender in respect of such matters, the Register shall be
conclusive in the absence of demonstrable error.
 
Section 2.12          Payments Generally.
 
(a)       All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office and in immediately available funds not later than
2:00 p.m., Local Time, on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Applicable Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m., Local Time, shall (in the
sole discretion of the Administrative Agent) be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  All payments under each Loan Document of principal or interest in
respect of any Loan (or of any breakage indemnity in respect of any Loan) shall
be made in the currency of such Loan, and, except as otherwise expressly set
forth in any Loan Document, all other payments under each Loan Document shall be
made in Dollars.
 
(b)        If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
 
(c)        Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:
 
-114-

--------------------------------------------------------------------------------

(i)       if the Borrower failed to make such payment, then the applicable
Lender agrees to pay to the Administrative Agent forthwith on demand the portion
of such assumed payment that was made available to such Lender in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, it being understood that nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder; and
 
(ii)      if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing.  If such Lender does not pay such amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent may
make a demand therefor upon the Borrower, and the Borrower shall pay such amount
to the Administrative Agent, together with interest thereon for the Compensation
Period at the interest rate applicable to such Loan.  Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
demonstrable error.
 
(d)        If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
 
(e)        The obligations of the Lenders hereunder to make Loans are several
and not joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan.
 
(f)         Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
-115-

--------------------------------------------------------------------------------

(g)        Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04.
 
Section 2.13          Sharing of Payments.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that
(x) if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon and (y) the
provisions of this Section 2.13 shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.  The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of demonstrable error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments.  Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Secured Obligations purchased to
the same extent as though the purchasing Lender were the original owner of the
Secured Obligations purchased.


-116-

--------------------------------------------------------------------------------

Section 2.14          Incremental Credit Extensions.
 
(a)        At any time and from time to time, subject to the terms and
conditions set forth herein, the Borrower or any Guarantor may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request to increase the amount of any Class of
Initial Term Loans or add one or more additional tranches of term loans (any
such Initial Term Loans or additional tranche of term loans, the “Incremental
Term Loans”) and/or one or more increases in the Revolving Credit Commitments (a
“Revolving Credit Commitment Increase”) and/or establishment of one or more new
revolving credit commitments (an “Additional Revolving Credit Commitment” and,
together with any Revolving Credit Commitment Increases, the “Incremental
Revolving Credit Commitments”; together with the Incremental Term Loans, the
“Incremental Facilities”).  Notwithstanding anything to contrary herein, the
aggregate Dollar Equivalent amount of all Incremental Facilities (other than
Refinancing Term Loans and Refinancing Revolving Credit Commitments) (determined
at the time of incurrence), together with the aggregate principal amount of all
Permitted Alternative Incremental Facilities Debt, shall not exceed (i) prior to
the Conversion Date, $1,375,000,000 and (ii) after the Conversion Date, the
greater of $1,375,000,000 and 50% of LTM EBITDA (such amount in clauses (i) and
(ii) the “Unrestricted Incremental Amount”) plus (iii) the amount of any
voluntary prepayments, redemptions, repurchases or other retirements of the Term
Loans and any other Indebtedness (in the case of such other Indebtedness, to the
extent such Indebtedness is (x) secured on a pari passu basis with respect to
security with the Secured Obligations, (y) secured on a junior lien basis with
the Secured Obligations or (z) unsecured, and so long as it was, in the case of
clause (y) or (z), originally incurred under the Unrestricted Incremental
Amount), payments made pursuant to Section 3.06(a) and voluntary permanent
reductions of revolving commitments secured on a pari passu basis with respect
to security with the Secured Obligations, which reductions are effected after
the Closing Date (including pursuant to debt buy-backs made by the Borrower or
any Restricted Subsidiary pursuant to “Dutch Auction” procedures and open market
purchases permitted hereunder, in an amount equal to the discounted amount
actually paid in respect thereof, but excluding (A) any prepayment with the
proceeds of substantially concurrent borrowings of new Loans hereunder, (B) any
reduction of revolving commitments in connection with a substantially concurrent
issuance of new revolving commitments thereunder and (C) prepayments with the
proceeds of substantially concurrent incurrence of other long term Indebtedness
(other than borrowings under the Revolving Credit Facility and other revolving
Indebtedness, in each case without a substantially concurrent permanent
commitment reduction)) (this clause (iii), the “Voluntary Prepayment Amount”)
plus (iv) unlimited additional Incremental Facilities and Permitted Alternative
Incremental Facilities Debt so long as, after giving pro forma effect thereto
and after giving effect to any Permitted Investment consummated in connection
therewith and all other appropriate pro forma adjustments (but excluding the
cash proceeds of any such Incremental Facilities and without giving effect to
any amount incurred simultaneously under (x) the Unrestricted Incremental Amount
or the Voluntary Prepayment Amount or (y) the Revolving Credit Facility), (A) if
such Incremental Facility is secured by a Lien on the Collateral that is
pari passu with the Liens securing the Initial Term Loans, the Consolidated
First Lien Secured Leverage Ratio for the most recently ended Test Period does
not exceed 1.35:1.00, (B) if such Incremental Facility is secured by a Lien on
the Collateral that is junior to the Liens securing the Initial Term Loans, is
secured by assets not constituting Collateral or is unsecured, the Consolidated
Total Leverage Ratio for the most recently ended Test Period does not
exceed 4.50:1.00; provided that Incremental Facilities may be incurred pursuant
to this clause (iv) prior to utilization of the Unrestricted Incremental Amount
and the Voluntary Prepayment Amount and assuming for purposes of such
calculation that the full committed amount of any new Incremental Revolving
Credit Commitments and/or any Permitted Alternative Incremental Facilities Debt
constituting a revolving credit commitment then being incurred shall be treated
as outstanding Indebtedness (this clause (iv), the “Incremental Incurrence
Test”).  Each Incremental Facility shall be in an integral multiple of $1.0
million and be in an aggregate principal amount that is not less than $5.0
million in case of Incremental Term Loans or $5.0 million in case of Incremental
Revolving Credit Commitments, provided that such amount may be less than the
applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above.
 
(b)        Any Incremental Term Loans (other than Refinancing Term Loans)
(i) for purposes of mandatory prepayments, shall be treated substantially the
same as (and in any event no more favorably than) the Term Loans, (ii) shall
have interest rate margins (including “MFN” protection), (subject to
clauses (iii) and (iv)), amortization schedule and other terms as determined by
the Borrower and the Lenders thereunder (provided that, if the Effective Yield
of any Incremental Term Loans that are MFN Qualifying Term Loans exceeds the
Effective Yield of the Initial Term Loans immediately prior to the effectiveness
of the applicable Incremental Facility Amendment by more than 0.50% per annum,
the Applicable Rate and/or, as set forth below, the interest rate floor relating
to such Initial Term Loans shall be adjusted such that the Effective Yield of
such Initial Term Loans is equal to the Effective Yield of such Incremental Term
Loans minus 0.50% per annum, it being understood and agreed that the relative
rate differentials in any pricing grid specified in the Applicable Rate shall
continue to be maintained (the foregoing, including all qualifications and
exceptions thereto, collectively, the “MFN Adjustment”); provided, further, that
any increase in Effective Yield with respect to the Initial Term Loans due to
the application of an interest rate floor to any Incremental Term Loan greater
than the interest rate floor applicable to the applicable Initial Term Loans
shall be effected solely through an increase in the interest rate floor
applicable to such Initial Term Loans), (iii) any Incremental Term Loan shall
not have a final maturity date earlier than the Maturity Date applicable to the
Initial Term Loans, (iv) any Incremental Term Loan shall not have a Weighted
Average Life to Maturity that is shorter than the Weighted Average Life to
Maturity of the Initial Term Loans, (v) shall not be guaranteed by any person
other than the Loan Parties and, to the extent secured, shall not be secured by
any assets other than the Collateral and (vi) shall be on terms and conditions
and pursuant to documentation to be determined between the Borrower and the
Lenders providing such Incremental Term Loans (provided, that, to the extent any
more restrictive term is added for the benefit of any Incremental Term Loans,
such term (except to the extent only applicable after the Maturity Date of the
Initial Term Loans) shall also be added for the benefit of the Term Loans (it
being understood that (1) no consent of the Administrative Agent and/or any
Lender shall be required in connection with adding such term and (2) to the
extent that any financial maintenance covenant is added for the benefit of any
Incremental Term Loans, no consent shall be required from the Administrative
Agent or any Lender to the extent that such financial maintenance covenant is
also added for the benefit of all of the Term Loans)); provided that the
requirements in clauses (iii) and (iv) of this clause (b) shall not apply to any
Inside Maturity Debt.
 
-117-

--------------------------------------------------------------------------------

(c)       Any Incremental Revolving Credit Commitments (other than Refinancing
Revolving Credit Commitments) (i) for purposes of mandatory prepayments, shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Credit Commitments, (ii) shall have interest rate margins and
(subject to clauses (iii) and (iv)) amortization schedule as determined by the
Borrower and the lenders thereunder (provided that (A) in the case of a
Revolving Credit Commitment Increase, the maturity date of such Revolving Credit
Commitment Increase shall be the same as the Maturity Date applicable to the
Revolving Credit Commitments, such Revolving Credit Commitment Increase shall
require no scheduled amortization or mandatory commitment reduction prior to the
final Maturity Date applicable to the Revolving Credit Commitments and the
Revolving Credit Commitment Increase shall be on the exact same terms and
pursuant to the exact same documentation applicable to the Revolving Credit
Commitments and (B) in the case of an Additional Revolving Credit Commitment,
the maturity date of such Additional Revolving Credit Commitment shall be no
earlier than the Maturity Date applicable to the Revolving Credit Commitments
and such Additional Revolving Credit Commitment shall require no scheduled
amortization or mandatory commitment reduction prior to the final Maturity Date
of the Revolving Credit Commitments), (iii) any Incremental Revolving Credit
Commitments shall not have a final maturity date earlier than the Maturity Date
applicable to the Revolving Credit Commitments, (iv) any Incremental Revolving
Credit Commitments shall not have a Weighted Average Life to Maturity that is
shorter than the Weighted Average Life to Maturity of the Revolving Credit
Commitments and (v) shall be on terms and conditions and pursuant to
documentation to be determined between the Borrower and the Lenders providing
such Incremental Revolving Credit Commitments (it being understood that (1) all
other terms applicable to such Incremental Revolving Credit Commitments (other
than those specified in clauses (i) through (iv) above) shall not be more
restrictive (taken as a whole) than those applicable to the Revolving Credit
Facility, except to the extent (a) this Agreement shall be modified to grant the
Revolving Credit Facility the benefit of such more restrictive provisions, (b)
applicable solely to periods after the Maturity Date in respect of the Revolving
Credit Facility in effect at the time of the effectiveness of such Incremental
Revolving Credit Commitments or (c) as otherwise agreed by the administrative
agent in respect of the Revolving Credit Facility in its reasonable
discretion)).
 
-118-

--------------------------------------------------------------------------------

(d)        Each notice from the Borrower pursuant to this Section 2.14 shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans and/or Incremental Revolving Credit Commitments.  Any additional bank,
financial institution, existing Lender or other Person that elects to extend
Incremental Term Loans or Incremental Revolving Credit Commitments shall be
reasonably satisfactory to the Borrower and the Administrative Agent (provided,
the Administrative Agent’s consent shall only be required if such consent would
be required pursuant to Section 10.07 and such consent shall not be unreasonably
withheld or delayed) (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, such Additional Lender, the
Administrative Agent and, in the case of any Incremental Revolving Credit
Commitments and each L/C Issuer; provided, the Administrative Agent’s and/or L/C
Issuer’s consent shall only be required if such consent would be required
pursuant to Section 10.07 and such consent shall not be unreasonably withheld or
delayed or otherwise pursuant to Section 10.01.  For the avoidance of doubt, no
L/C Issuer is required to act as such for any Additional Revolving Credit
Commitments unless they so consent.  No Incremental Facility Amendment shall
require the consent of any Lenders other than the Additional Lenders with
respect to such Incremental Facility Amendment.  No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it so agrees.  Commitments in respect of any Incremental Term Loans or
Incremental Revolving Credit Commitments may become Commitments under this
Agreement.  An Incremental Facility Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.14.  The effectiveness of any Incremental Facility
Amendment shall, unless otherwise agreed to by the Additional Lenders, be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 4.02 (it being
understood that (x) all references to “the date of such Credit Extension” in
Section 4.02 shall be deemed to refer to the Incremental Facility Closing Date
and (y) if the proceeds of such Incremental Facility are to be used, in whole or
in part, (1) to finance a Permitted Investment, (A) the only representations and
warranties that will be required to be true and correct in all material respects
as of the applicable Incremental Facility Closing Date shall be the Specified
Representations and if applicable, customary acquisition agreement
representations and (B) no Specified Default shall have occurred and Section
4.02(b) shall not apply or (2) to finance a Limited Condition Transaction, (A)
the only representations and warranties that will be required to be true and
correct in all material respects as of the applicable Incremental Facility
Closing Date shall be the Specified Representations and (B) Section 4.02(b)
shall not apply).  The proceeds of any Incremental Term Loans will be used only
for general corporate purposes (including, without limitation, other Investments
not prohibited hereunder and Restricted Payments).  Upon each increase in the
Revolving Credit Commitments pursuant to this Section 2.14, each Revolving
Credit Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Incremental Revolving Credit Commitment (each, an “Incremental Revolving
Lender”) in respect of such increase, and each such Incremental Revolving Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Credit Lender’s participations hereunder in outstanding
Letters of Credit such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding 
participations hereunder in Letters of Credit held by each Revolving Credit
Lender (including each such Incremental Revolving Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment.  Additionally, if any Revolving Credit Loans are outstanding at the
time any Incremental Revolving Credit Commitments are established, the Revolving
Credit Lenders immediately after effectiveness of such Incremental Revolving
Credit Commitments shall purchase and assign at par such amounts of the
Revolving Credit Loans outstanding at such time as the Administrative Agent may
require such that each Revolving Credit Lender holds its Applicable Percentage
of all Revolving Credit Loans outstanding immediately after giving effect to all
such assignments.  The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
 
-119-

--------------------------------------------------------------------------------

(e)        After the Conversion Date, any portion of any Incremental Facility
incurred other than under the Incremental Incurrence Test may be reclassified at
any time, as the Borrower may elect from time to time, as incurred under the
Incremental Incurrence Test if the Borrower meets the applicable ratio under the
Incremental Incurrence Test at such time on a pro forma basis for such
reclassification at any time subsequent to the incurrence of such Incremental
Facility (or would have met such ratio, in which case, such reclassification
shall be deemed to have automatically occurred if not elected by the Borrower).
 
Section 2.15          Extensions of Term Loans and Revolving Credit Commitments.
 
(a)        Notwithstanding anything to the contrary in this Agreement, pursuant
to one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any Class of Term Loans or any Class of Revolving
Credit Commitments, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving Credit
Commitments of the applicable Class) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Term Loans and/or Revolving
Credit Commitments of the applicable Class and otherwise modify the terms of
such Term Loans and/or Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a separate Class of
Term Loans from the Class of Term Loans from which they were converted, and any
Extended Revolving Credit Commitments (as defined below) shall constitute a
separate Class of Revolving Credit Commitments from the Class of Revolving
Credit Commitments from which they were converted, it being understood that an
Extension may be in the form of an increase in the amount of any other then
outstanding Class of Term Loans or Revolving Credit Commitments otherwise
satisfying the criteria set forth below), so long as the following terms are
satisfied:  (i) except as to interest rates, fees and final maturity (which
shall be determined by the Borrower and set forth in the relevant Extension
Offer), the Revolving Credit Commitment of any Revolving Credit Lender that
agrees to an extension with respect to such Revolving Credit Commitment extended
pursuant to an Extension (an “Extended Revolving Credit Commitment”), and the
related outstandings, shall be a Revolving Credit Commitment (or related
outstandings, as the case may be) with the same terms as the original Class of
Revolving Credit Commitments (and related outstandings); provided that at no
time shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than three different maturity dates, (ii) except as to interest
rates, fees, amortization, final maturity date, premium, required prepayment
dates and participation in prepayments (which shall, subject to immediately
succeeding clauses (iii), (iv) and (v), be determined between the Borrower and
set forth in the relevant Extension Offer), the Term Loans of any Term Lender
that agrees to an extension with respect to such Term Loans extended pursuant to
any Extension (“Extended Term Loans”) shall have the same terms as the Class of
Term Loans subject to such Extension Offer, (iii) the final maturity date of any
Extended Term Loans shall be no earlier than the then latest maturity date
hereunder and the amortization schedule applicable to Term Loans pursuant to
Section 2.07(a) for periods prior to the Maturity Date for Initial Term Loans
may not be increased, (iv) the Weighted Average Life to Maturity of any Extended
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term Loans extended thereby, (v) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Extension Offer, (vi) if
the aggregate principal amount of the Class of Term Loans (calculated on the
face amount thereof) or Revolving Credit Commitments, as the case may be, in
respect of which Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments of such
Class, as the case may be, offered to be extended by the Borrower pursuant to
such Extension Offer, then the Term Loans or Revolving Credit Commitments of
such Class, as the case may be, of such Term Lenders or Revolving Credit
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Credit Lenders, as
the case may be, have accepted such Extension Offer, (vii) all documentation in
respect of such Extension shall be consistent with the foregoing, (viii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower and (ix) the Minimum Tranche Amount shall be satisfied unless waived by
the Administrative Agent.  No Lender shall be obligated to extend its Term Loans
or Revolving Credit Commitments unless it so agrees.
 
-120-

--------------------------------------------------------------------------------

(b)        With respect to all Extensions consummated by the Borrower pursuant
to this Section 2.15, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that (x) the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable Classes be tendered, (y) no Class of Extended Term Loans shall be in
a Dollar Equivalent amount of less than $15.0 million and (z) no Class of
Extended Revolving Credit Commitments shall be in a Dollar Equivalent amount of
less than $5.0 million (each amount in clause (y) and (z) above, the “Minimum
Tranche Amount”), unless such Minimum Tranche Amount is waived by the
Administrative Agent.  The Administrative Agent and the Lenders hereby consent
to the transactions contemplated by this Section 2.15 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Term Loans and/or Extended Revolving Credit Commitments on the such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.05, 2.12 and 2.13) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.15.
 
(c)        No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans and/or
Revolving Credit Commitments (or a portion thereof) and (B) with respect to any
Extension of any Class of Revolving Credit Commitments, the consent of the
relevant L/C Issuer and Swing Line Lender (if such L/C Issuer or Swing Line
Lender is being requested to issue letters of credit or make swing line loans
with respect to the Class of Extended Revolving Credit Commitments).  All
Extended Term Loans, Extended Revolving Credit Commitments and all obligations
in respect thereof shall be Secured Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other applicable Secured Obligations under this Agreement and the other
Loan Documents.  The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower as may be necessary in order to establish new Classes in
respect of Revolving Credit Commitments or Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Classes, in each case on terms consistent with this
Section 2.15.
 
(d)       In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.15.
 
-121-

--------------------------------------------------------------------------------

Section 2.16          Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)          The Commitment Fee shall cease to accrue on any of the Revolving
Credit Commitments of such Defaulting Lender pursuant to Section 2.09(a);
 
(b)          the Commitment, Outstanding Amount of Term Loans and Revolving
Credit Exposure of such Defaulting Lender shall not be included in determining
whether all Lenders, the Required Lenders or the Required Revolving Credit
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.01); provided
that any waiver, amendment or modification of a type described in clause (a),
(b) or (c) of the first proviso in Section 10.01 that would apply to the
Commitments or Secured Obligations owing to such Defaulting Lender shall require
the consent of such Defaulting Lender with respect to the effectiveness of such
waiver, amendment or modification with respect to the Commitments or Secured
Obligations owing to such Defaulting Lender;
 
(c)          if any Swing Line Exposure or L/C Exposure exists at the time a
Lender under the Revolving Credit Facility becomes a Defaulting Lender then:
 
(i)      all or any part of the Swing Line Exposure or L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swing Line Exposure and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments;
 
(ii)        if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, Cash Collateralize for the benefit of the L/C Issuer
only the Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.03(f) for so
long as such L/C Exposure is outstanding;
 
(iii)      if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.03(h)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is Cash Collateralized;
 
(iv)       if the L/C Exposures of the non-Defaulting Lenders are increased
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.09(a) and 2.03(h) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
(v)        if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor Cash Collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the L/C Issuer or
any other Lender hereunder, all letter of credit fees payable under Section
2.03(h) with respect to such portion of such Defaulting Lender’s L/C Exposure
shall be payable to the L/C Issuer until and to the extent that such L/C
Exposure is reallocated and/or Cash Collateralized; and
 
-122-

--------------------------------------------------------------------------------

(d)          so long as such Lender is a Defaulting Lender under the Revolving
Credit Facility, the Swing Line Lender shall not be required to fund any Swing
Line Loan and the L/C Issuer shall not be required to issue, amend or increase
any Letter of Credit, unless it has received assurances satisfactory to it that
non-Defaulting Lenders will cover the related exposure and/or cash collateral
will be provided by the Borrower in accordance with Section 2.16(c), and
participating interests in any newly made Swing Line Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.16(c)(i) (and such Defaulting Lender shall not
participate therein).
 
In the event that the Administrative Agent, the Borrower, the Swing Line Lender
and the L/C Issuer each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposures and L/C Exposures of the Revolving Credit Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit Commitment
and on such date such Lender shall purchase at par such of the Revolving Credit
Loans of the other Revolving Credit Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving
Credit Loans in accordance with its Applicable Percentage.
 
Section 2.17          Permitted Debt Exchanges.
 
(a)          Notwithstanding anything to the contrary contained in this
Agreement, pursuant to one or more offers (each, a “Permitted Debt Exchange
Offer”) made from time to time by the Borrower to all Lenders (other than, with
respect to any Permitted Debt Exchange Offer that constitutes an offering of
securities, any Lender that, if requested by the Borrower, is unable to certify
that it is (i) a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act), (ii) an institutional “accredited investor” (as defined in
Rule 501 under the Securities Act) or (iii) not a “U.S. person” (as defined in
Rule 902 under the Securities Act)) with outstanding Term Loans of a particular
Class, the Borrower may from time to time consummate one or more exchanges of
such Term Loans for Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated, or subordinated notes or loans) (such
Indebtedness, “Permitted Debt Exchange Notes” and each such exchange, a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:
 
(i)          each such Permitted Debt Exchange Offer shall be made on a pro rata
basis to the Term Lenders (other than, with respect to any Permitted Debt
Exchange Offer that constitutes an offering of securities, any Lender that, if
requested by the Borrower, is unable to certify that it is (i) a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act), (ii) an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act) or (iii) not a “U.S. person” (as defined in Rule 902 under the Securities
Act)) of each applicable Class based on their respective aggregate principal
amounts of outstanding Term Loans under each such Class;
 
(ii)         the aggregate principal amount (calculated on the face amount
thereof) of such Permitted Debt Exchange Notes shall not exceed the aggregate
principal amount (calculated on the face amount thereof) of Term Loans so
refinanced, except by an amount equal to any fees, expenses, commissions,
underwriting discounts and premiums payable in connection with such Permitted
Debt Exchange;


-123-

--------------------------------------------------------------------------------

(iii)        the stated final maturity of such Permitted Debt Exchange Notes is
not earlier than the Latest Maturity Date for the Class or Classes of Term Loans
being exchanged, and such stated final maturity is not subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such latest maturity date (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt
Exchange Notes upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition shall not be deemed to constitute a
change in the stated final maturity thereof);
 
(iv)          such Permitted Debt Exchange Notes are not required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition) prior to the Latest Maturity
Date for the Class or Classes of Term Loans being exchanged, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Notes shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;
 
(v)          no Restricted Subsidiary is a borrower or guarantor with respect to
such Indebtedness unless such Restricted Subsidiary is or substantially
concurrently becomes a Loan Party;
 
(vi)         if such Permitted Debt Exchange Notes are secured, such Permitted
Debt Exchange Notes are secured on a pari passu basis or junior priority basis
to the Secured Obligations and (A) such Permitted Debt Exchange Notes are not
secured by any assets not securing the Secured Obligations unless such assets
substantially concurrently secure the Secured Obligations and (B) the
beneficiaries thereof (or an agent on their behalf) shall have entered into a
Customary Intercreditor Agreement with the Administrative Agent;
 
(vii)       the terms and conditions of such Permitted Debt Exchange Notes
(excluding pricing and optional prepayment or redemption terms or covenants or
other provisions applicable only to periods after the Maturity Date of the Class
or Classes of Term Loans being exchanged) not be more restrictive (taken as a
whole) than those applicable to the Term Loans, except to the extent the terms
of the Term Loans are modified to benefit from such more restrictive provisions,
or such more restrictive provisions reflect market terms and conditions at the
time of incurrence or issuance as reasonably determined by the Borrower in good
faith;
 
(viii)      all Term Loans exchanged under each applicable Class by the Borrower
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by the Borrower on date of the settlement thereof (and, if requested by
the Administrative Agent, any applicable exchanging Lender shall execute and
deliver to the Administrative Agent an Assignment and Assumption, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in the Term
Loans being exchanged pursuant to the Permitted Debt Exchange to the Borrower
for immediate cancellation), and accrued and unpaid interest on such Term Loans
shall be paid to the exchanging Lenders on the date of consummation of such
Permitted Debt Exchange, or, if agreed to by the Borrower and the Administrative
Agent, the next scheduled Interest Payment Date with respect to such Term Loans
(with such interest accruing until the date of consummation of such Permitted
Debt Exchange);
 
-124-

--------------------------------------------------------------------------------

(ix)        if the aggregate principal amount of all Term Loans (calculated on
the face amount thereof) of a given Class tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount thereof of
the applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or, if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered;
 
(x)         all documentation in respect of such Permitted Debt Exchange shall
be consistent with the foregoing, and all written communications generally
directed to the Lenders in connection therewith shall be in form and substance
consistent with the foregoing and made in consultation with the Borrower and the
Administrative Agent; and
 
(xi)         any applicable Minimum Tender Condition or Maximum Tender
Condition, as the case may be, shall be satisfied or waived by the Borrower.
 
Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.
 
(b)         With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this Section 2.17, such Permitted Debt Exchange Offer shall
be made for not less than $15.0 million in aggregate principal amount of Term
Loans, provided that subject to the foregoing the Borrower may at its election
specify (A) as a condition (a “Minimum Tender Condition”) to consummating any
such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered and/or
(B) as a condition (a “Maximum Tender Condition”) to consummating any such
Permitted Debt Exchange that no more than a maximum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes will be accepted for
exchange.  The Administrative Agent and the Lenders hereby acknowledge and agree
that the provisions of Sections 2.05, 2.06 and 2.13 do not apply to the
Permitted Debt Exchange and the other transactions contemplated by this Section
2.17 and hereby agree not to assert any Default or Event of Default in
connection with the implementation of any such Permitted Debt Exchange or any
other transaction contemplated by this Section 2.17.
 
(c)          In connection with each Permitted Debt Exchange, the Borrower shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and the Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.17; provided that the
terms of any Permitted Debt Exchange Offer shall provide that the date by which
the relevant Lenders are required to indicate their election to participate in
such Permitted Debt Exchange shall be not less than five (5) Business Days
following the date on which the Permitted Debt Exchange Offer is made.  The
Borrower shall provide the final results of such Permitted Debt Exchange to the
Administrative Agent no later than three (3) Business Days prior to the proposed
date of effectiveness for such Permitted Debt Exchange (or such shorter period
agreed to by the Administrative Agent in its sole discretion) and the
Administrative Agent shall be entitled to conclusively rely on such results.
 
-125-

--------------------------------------------------------------------------------

(d)         The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that (i)
neither the Administrative Agent nor any Lender assumes any responsibility in
connection with the Borrower’s compliance with such laws in connection with any
Permitted Debt Exchange and (ii) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.
 
Section 2.18          Refinancing Facilities.
 
(a)        At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender (to the extent agreed to by such Lender or
Additional Lender in its sole discretion), Credit Agreement Refinancing
Indebtedness in respect of all or any portion of the Term Loans, Prepetition
Subsidiary Debt, Revolving Credit Loans and/or Revolving Credit Commitments then
outstanding under this Agreement (which will be deemed to include any then
outstanding Incremental Term Loans under any Incremental Facilities or any
Incremental Revolving Credit Commitments then outstanding under this Agreement
(or any Revolving Credit Loans outstanding pursuant thereto)) or any then
outstanding Refinancing Term Loans or any then outstanding Refinancing Revolving
Credit Loans or Refinancing Revolving Credit Commitments in the form of
Refinancing Revolving Credit Loans or Refinancing Revolving Credit Commitments,
respectively, in each case, pursuant to a Refinancing Amendment, together with
any applicable Customary Intercreditor Agreement or other customary
subordination agreement; provided, that such Credit Agreement Refinancing
Indebtedness (i) will, to the extent secured, rank pari passu or junior in right
of payment and of security with the other Loans and Commitments hereunder (but
for the avoidance of doubt, such Credit Agreement Refinancing Indebtedness may
be unsecured), (ii) will, to the extent permitted by the definition of “Credit
Agreement Refinancing Indebtedness,” have such pricing, interest rate margins
(including “MFN” provisions), rate floors, discounts, fees, premiums and
prepayment or redemption provisions and terms as may be agreed by the Borrower
and the Lenders or Additional Lenders with respect thereto, (iii) will, to the
extent in the form of Refinancing Revolving Credit Loans or Refinancing
Revolving Credit Commitments, participate in the payment, borrowing,
participation and commitment reduction provisions herein on a pro rata basis
with any then outstanding Revolving Credit Loans and Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class and (iv)
will, to the extent in the form of Refinancing Revolving Credit Loans or
Refinancing Revolving Credit Commitments and unless the Required Revolving
Credit Lenders shall have consented thereto, have terms and conditions (other
than interest rate margins and commitment fees) identical to those applicable to
the Revolving Credit Commitments and Revolving Credit Loans being refinanced.
The effectiveness of any Refinancing Amendment shall be subject to, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of reaffirmation agreements and board resolutions,
officers’ certificates and legal opinions consistent with those delivered on the
Closing Date.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Refinancing Term Loans,
Refinancing Revolving Credit Loans or Refinancing Revolving Credit Loan
Commitments, as applicable) and any Indebtedness being replaced or refinanced
with such Credit Agreement Refinancing Indebtedness shall be deemed permanently
reduced and satisfied in all respects.  Any Refinancing Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, to effect the
provisions of this Section.
 
-126-

--------------------------------------------------------------------------------

(b)        On or after the Conversion Date, the Borrower may obtain, from any
Lender or any Additional Lender (to the extent agreed to by such Lender or
Additional Lender in its sole discretion), Exit Revolving Facility Refinancing
Indebtedness in respect of all or any portion of the obligations under the Exit
Revolving Facility, pursuant to a Refinancing Amendment, together with any
applicable Customary Intercreditor Agreement or other customary subordination
agreement; provided, that such Exit Revolving Facility Refinancing Indebtedness
(i) will rank pari passu in right of payment and of security with the other
Loans and Commitments hereunder, and (ii) will have such pricing, interest rate
margins, rate floors, discounts, fees, premiums and prepayment or redemption
provisions and terms as reflected in Annex I to Exhibit B of the DIP Revolving
Credit Agreement and such other terms as may be agreed by the Borrower and the
Lenders or Additional Lenders with respect thereto. The effectiveness of any
Refinancing Amendment shall not be subject to the review or consent of any
Lender or Additional Lender other than any such Lender and Additional Lender
party to such Refinancing Amendment. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment.  Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the Exit
Revolving Facility Refinancing Indebtedness incurred pursuant thereto.  Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, to effect the provisions of this Section.
 
(c)         This Section 2.18 shall supersede any provisions of Section 10.01 to
the contrary.
 
ARTICLE III

Taxes, Increased Costs Protection and Illegality
 
Section 3.01          Taxes.
 
(a)        Except as required by applicable law, any and all payments by or with
respect to any obligation of the Borrower (the term Borrower under this Article
III being deemed to include any Subsidiary for whose account a Letter of Credit
is issued) or any Guarantor to or for the account of any Agent or any Lender
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes; provided that if any applicable law (as determined in
the good faith discretion of the applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding agent
and such Tax is an Indemnified Tax, then (i) the sum payable by the Borrower or
applicable Guarantor shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 3.01) any Recipient
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions and withholdings, and (iii) the applicable
withholding agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law. In addition,
and without duplication of any amounts payable pursuant to Section 3.01(a), the
Borrower agrees to pay, or at the option of the Administrative Agent timely
reimburse it for, all Other Taxes.
 
-127-

--------------------------------------------------------------------------------

(b)       Without duplication of any amounts payable pursuant to Section
3.01(a), the Borrower agrees to indemnify each Agent and each Lender, within 10
Business Days after written demand therefor, for (i) the full amount of any
Indemnified Taxes (including any Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable by such Agent
and such Lender and (ii) any reasonable out-of-pocket expenses arising therefrom
or with respect thereto, in each case, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided however that the Borrower shall not be required to indemnify
any Agent or Lender pursuant to this Section 3.01(b) for any interest, penalties
or expenses to the extent resulting from such Agent’s or such Lender’s failure
to notify the Borrower of such possible indemnification claim within 180 days
after such Agent or such Lender, as applicable, receives written notice from the
applicable Governmental Authority of the specific Tax assessment or deficiency
claim giving rise to such indemnification claim.  A copy of a receipt or any
other document evidencing payment delivered to the Borrower by a Recipient, or
by the Administrative Agent on its own behalf or on behalf of a Recipient, shall
be conclusive absent manifest error. If any Lender or Agent determines, in its
reasonable discretion, that it has received a refund in respect of any
Indemnified Taxes as to which indemnification or additional amounts have been
paid to it by a Borrower or any Guarantor pursuant to this Section 3.01, it
shall reasonably promptly pay an amount equal to such refund after it is
determined that such refund pertains to Indemnified Taxes (but only to the
extent of indemnity payments made, or additional amounts paid, by a Borrower or
any Guarantor under this Section 3.01 with respect to the Indemnified Taxes
giving rise to such refund plus any interest included in such refund by the
relevant taxing authority attributable thereto) to the Borrower, net of all
reasonable out-of-pocket expenses of the Lender or Agent, as the case may be and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund); provided that the Borrower or the Guarantor, upon
the request of the Lender or Agent, as the case may be, agrees promptly to
return an amount equal to such refund (plus any applicable interest, additions
to Tax or penalties) to such party in the event such party is required to repay
such refund to the relevant taxing authority.  Such Lender or Agent, as the case
may be, shall, at the Borrower’s request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant taxing authority (provided that such Lender or
Agent may delete any information therein that such Lender or Agent deems
confidential). Notwithstanding anything to the contrary in this paragraph (b),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (b) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid.  Nothing herein contained shall oblige any Lender or
Agent to claim any Tax refund or to make available its Tax returns or disclose
any information relating to its Tax affairs or any computations in respect
thereof.
 
(c)       As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.01, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(d)        Each Lender agrees that, upon the occurrence of any event giving rise
to the operation of Section 3.01(a) or (b) with respect to such Lender it will,
if requested by the Borrower, use commercially reasonable efforts (subject to
legal and regulatory restrictions), at Borrower’s expense, to designate another
Applicable Lending Office for any Loan or Letter of Credit affected by such
event; provided that such efforts are made on terms that, in the judgment of
such Lender, cause such Lender and its Applicable Lending Office(s) to suffer no
unreimbursed economic or Tax cost or legal or regulatory disadvantage, and
provided further that nothing in this Section 3.01(e) shall affect or postpone
any of the Secured Obligations of the Borrower or the rights of such Lender
pursuant to Section 3.01(a) or (c).
 
-128-

--------------------------------------------------------------------------------

(e)        Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
10.07(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)         Status of the Lenders: (i) Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law,
or reasonably requested by the Borrower or the Administrative Agent, certifying
as to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each such Lender shall, whenever a lapse in time or
change in circumstances renders such documentation (including any documentation
specifically referenced below) expired, obsolete or  inaccurate in any material
respect, deliver reasonably promptly to the Borrower and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the applicable withholding agent) or
reasonably promptly notify the Borrower and the Administrative Agent in writing
of its legal inability to do so.
 
(ii)          Without limiting the generality of the foregoing:
 
(A)          Each Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent, and if applicable, the assigning Lender (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) on or before the date on which it becomes a party to this Agreement
(or, in the case of (x) a Participant, on or before the date on which such
Participant purchases the related participation and (y) an assignee, on or
before the effective date of such assignment), on or before the date on which it
becomes a party to this Agreement two properly completed and duly signed
original copies of Internal Revenue Service Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding. Each
Lender that is not a “United States person” as defined in Section 7701(a)(30) of
the Code (a “Foreign Lender”) shall, to the extent it is legally able to do so,
deliver to the Borrower and the Administrative Agent, and if applicable, the
assigning Lender (or, in the case of a Participant, to the Lender from which the
related participation shall have been purchased) on or before the date on which
it becomes a party to this Agreement (or, in the case of (x) a Participant, on
or before the date on which such Participant purchases the related participation
and (y) an assignee, on or before the effective date of such assignment), and
from time to time thereafter when required by Law or upon the reasonable request
of the Borrower or the Administrative Agent, two duly completed copies of
whichever of the following is applicable:
 
-129-

--------------------------------------------------------------------------------

(1)          an executed original of Internal Revenue Service Form W-8BEN,
W-8BEN-E, as applicable (with respect to eligibility for benefits under any
income tax treaty), or successor and related applicable forms, as the case may
be, certifying to such Foreign Lender’s entitlement as of such date to an
exemption from or reduction of United States withholding tax with respect to
payments to be made under this Agreement,
 
(2)           Internal Revenue Service Form W-8ECI (or any successor forms),
 
(3)           in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) or the Code, (x) a certificate, in
substantially the form of Exhibit L (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative Agent
and Borrower, to the effect that such Lender is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and (y) two duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable (or any successor forms),
 
(4)           to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Lender that has granted a
participation), Internal Revenue Service Form W-8IMY (or any successor forms) of
the Lender, accompanied by Internal Revenue Service Form W-8ECI, W-8BEN or
W-8BEN-E, as applicable (or any successor forms), United States Tax Compliance
Certificate, Internal Revenue Service Form W-9, Form W-8IMY (or other successor
forms) and/or any other required information from each beneficial owner, as
applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Lender on behalf of such direct or indirect partner(s)),
or
 
(5)          any other form prescribed by applicable U.S. federal income tax
Laws (including the Treasury regulations) as a basis for claiming a complete
exemption from, or a reduction in, U.S. federal withholding tax on any payments
to such Lender under the Loan Documents.
 
(B)          In addition, but without duplication of the covenant as to United
States withholding Tax contained in Section 3.01(f)(i) and (ii), any Lender that
is entitled to an exemption from or reduction of withholding Tax under the law
of the jurisdiction(s) in which the Borrower is organized, or any treaty to
which any such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed original documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
 
(C)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.
 
-130-

--------------------------------------------------------------------------------

Notwithstanding any other provision of this clause (f), a Lender shall not be
required to deliver any documentation that such Lender is not legally eligible
to deliver. Each Lender authorizes the Administrative Agent to deliver to the
Borrower and to any successor Agent any documentation provided by the Lender to
the Agent pursuant to this Section 3.01(f).
 
(g)        The Administrative Agent shall provide the Borrower with two duly
completed original copies of, if it is a United States person (as defined in
Section 7701(a)(30) of the Code), Internal Revenue Service Form W-9 certifying
that it is exempt from U.S. federal backup withholding, and, if it is not a
United States person, (1) Internal Revenue Service Form W-8ECI with respect to
payments to be received by it as a beneficial owner and (2) Internal Revenue
Service Form W-8IMY (together with required accompanying documentation) with
respect to payments to be received by it on behalf of the Lenders, and shall
update such forms periodically upon the reasonable request of the Borrower, and
whenever a lapse in time or change in circumstances renders any such form or
documentation expired, obsolete or inaccurate in any material respect, or
promptly notify the Borrower in writing of its legal ineligibility to do so. 
Notwithstanding any other provision of this clause (g), the Administrative Agent
shall not be required to deliver any form that such Administrative Agent is not
legally eligible to deliver.
 
Section 3.02          Inability to Determine Rates.
 
(a)          If, after the Closing Date, either the Administrative Agent or the
Required Lenders reasonably determine in good faith that for any reason adequate
and reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
denominated in any currency, or the Required Lenders (excluding for all purposes
of this Section 3.02 only, the portion of the Total Outstandings and unused
Commitments that are not available for Loans in such currency) determine that
the Eurocurrency Rate for any requested Interest Period with respect to such
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that deposits are not being offered to
banks in the applicable London interbank eurodollar, or other applicable market,
for the applicable amount and the Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in such currency shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
 
(b)          Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the Eurocurrency Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event or
an Early Opt-in Election will become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrower, so long as the Administrative Agent has not
received, by such time, written notice of objection to such proposed amendment
from Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein.  No
replacement of Eurocurrency Rate with a Benchmark Replacement will occur prior
to the applicable Benchmark Transition Start Date.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
 
-131-

--------------------------------------------------------------------------------

(c)          The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable,  (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative
Agent, the Borrower or Lenders pursuant to this Section 3.02, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.02.
 
(d)         Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (i) any Notice of Conversion or Continuation
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Rate Borrowing shall be ineffective and (ii) if any
Notice of Borrowing Request requests a Eurocurrency Rate Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.
 
Section 3.03          Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurocurrency Rate Loans.
 
(a)        If any Lender determines that as a result of any Change in Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining any Loan or
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.03(a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes indemnifiable under
Section 3.01, (ii) Excluded Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, (iii) Excluded Taxes described in clause (a) of
the definition of Excluded Taxes to the extent such Taxes are imposed on or
measured by such Lender’s net income or profits (or are franchise Taxes imposed
in lieu thereof) or (iv) reserve requirements contemplated by Section 3.03(c)),
then from time to time within fifteen (15) days after demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.05), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.
 
(b)        If any Lender determines that as a result of any Change in Law 
regarding capital adequacy or liquidity requirements or any change therein or in
the interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Applicable Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.05), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within fifteen (15) days after receipt of such demand.
 
-132-

--------------------------------------------------------------------------------

(c)       The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of demonstrable error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
demonstrable error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender.  If
a Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days after receipt of such notice.
 
(d)        Subject to Section 3.05(b), failure or delay on the part of any
Lender to demand compensation pursuant to this Section 3.03 shall not constitute
a waiver of such Lender’s right to demand such compensation.
 
(e)       If any Lender requests compensation under this Section 3.03, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section 3.03(e) shall
affect or postpone any of the Secured Obligations of the Borrower or the rights
of such Lender pursuant to Section 3.03(a), (b), (c) or (d).
 
Section 3.04          Funding Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)          any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such Loan; or
 
(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
(other than a Base Rate Loan) on the date or in the amount notified by the
Borrower;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
 
Section 3.05          Matters Applicable to All Requests for Compensation.
 
(a)       Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of demonstrable error.  In determining such amount, such Agent or such Lender
may use any reasonable averaging and attribution methods.
 
-133-

--------------------------------------------------------------------------------

(b)        With respect to any Lender’s claim for compensation under Section
3.02, Section 3.03 or Section 3.04, the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  If any Lender
requests compensation by the Borrower under Section 3.03, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue Eurocurrency Rate Loans from one
Interest Period to another, or to convert Base Rate Loans into Eurocurrency Rate
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 3.05(c) shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.
 
(c)        If the obligation of any Lender to make or continue any Eurocurrency
Rate Loan from one Interest Period to another, or to convert Base Rate Loans
into Eurocurrency Rate Loans shall be suspended pursuant to Section 3.05(b)
hereof, such Lender’s Eurocurrency Rate Loans denominated in Dollars shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, Section 3.03 or Section
3.04 hereof that gave rise to such conversion no longer exist:
 
(i)          to the extent that such Lender’s Eurocurrency Rate Loans
denominated in Dollars have been so converted, all payments and prepayments of
principal that would otherwise be applied to such Lender’s Eurocurrency Rate
Loans shall be applied instead to its Base Rate Loans; and
 
(ii)         all Loans denominated in Dollars that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurocurrency
Rate Loans shall be made or continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be converted into Eurocurrency
Rate Loans shall remain as Base Rate Loans.
 
(d)        If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02,
Section 3.03 or Section 3.04 hereof that gave rise to the conversion of such
Lender’s Eurocurrency Rate Loans denominated in Dollars pursuant to this Section
3.05 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted to Eurocurrency Rate Loans, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.
 
Section 3.06          Replacement of Lenders under Certain Circumstances.
 
-134-

--------------------------------------------------------------------------------

(a)        If at any time (i) any Lender requests reimbursement for amounts
owing pursuant to Section 3.01 or Section 3.03 as a result of any condition
described in such Sections or any Lender ceases to make Eurocurrency Rate Loans
as a result of any condition described in Section 3.02 or Section 3.03, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Borrower may, on prior written notice to the Administrative
Agent and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement (or, with respect to clause (iii) above,
all of its rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, waiver or amendment) to
one or more Eligible Assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person; and provided, further, that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.03 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.
 
(b)        Any Lender being replaced pursuant to Section 3.06(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, as applicable (provided that the failure of
any such Lender to execute an Assignment and Assumption shall not render such
assignment invalid and such assignment shall be recorded in the Register) and
(ii) deliver Notes, if any, evidencing such Loans to the Borrower or
Administrative Agent.  Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitments and outstanding Loans, as applicable, (B) all
obligations of the Loan Parties owing to the assigning Lender relating to the
Loan Documents and participations so assigned shall be paid in full by the
assignee Lender or the Loan Parties (as applicable) to such assigning Lender
concurrently with such assignment and assumption, any amounts owing to the
assigning Lender (other than a Defaulting Lender) under Section 3.04 as a
consequence of such assignment and, in the case of an assignment of Term Loans
in connection with a Repricing Transaction, the premium, if any, that would have
been payable by the Borrower on such date pursuant to Section 2.05(a)(iv) if
such Lender’s Term Loans subject to such assignment had been prepaid on such
date shall have been paid by the Borrower to the assigning Lender and (C) upon
such payment and, if so requested by the assignee Lender, the assignor Lender
shall deliver to the assignee Lender the appropriate Note or Notes executed by
the Borrower, the assignee Lender shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.
 
(c)        [Reserved].
 
(d)        In the event that (i) the Borrower or the Administrative Agent have
requested that the Lenders (A) consent to an extension of the Maturity Date of
any Class of Loans as permitted by Section 2.15, (B) consent to a departure or
waiver of any provisions of the Loan Documents or (C) agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders in accordance with the terms of Section 10.01
or all the Lenders with respect to a certain Class of the Loans and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”
 
Section 3.07          Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Secured Obligations hereunder and any assignment of rights by or
replacement of a Lender.
 
-135-

--------------------------------------------------------------------------------

ARTICLE IV

Conditions Precedent
 
Section 4.01          Closing Date Conditions.  The effectiveness of this
Agreement and the obligation of each Lender to make a Credit Extension on the
Closing Date shall be subject to satisfaction (or waiver in accordance with
Section 10.01) of the following conditions precedent:
 
(a)        Loan Documents. The Administrative Agent shall have received each of
the following, each of which shall be originals, fascimiles or electronic
transmissions, each properly executed by a Responsible Officer of the signing
Loan Party, each in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i)        This Agreement. This Agreement from each of the parties listed on the
signature pages hereto and thereto.
 
(ii)      Guaranty Agreement. Executed counterparts of the Guaranty from each of
the parties listed on the signature pages thereto.
 
(iii)     Collateral Documents. Executed counterparts of each DIP Collateral
Document set forth on Schedule 1.01A to the Closing Date Certificate required to
be executed on the Closing Date, duly executed by each Loan Party thereto and
each of the other parties listed on the signature pages thereto.
 
(b)        Notes.  The Administrative Agent shall have received Notes executed
by the Borrower in favor of each Lender that has requested a Note at least five
(5) Business Days in advance of the Closing Date.
 
(c)       Secretary’s Certificate. The Administrative Agent shall have received
(i) a recently dated certificate as to the good standing of the Borrower under
the laws of its jurisdiction of incorporation, and (ii) a certificate of the
secretary or assistant secretary of the Borrower certifying (x) that attached
thereto are true and complete copies of (1) the certificate of incorporation,
certificate of formation or equivalent formation  document of the Borrower, and
all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, (2) the bylaws,
operation agreement, limited liability company agreement or equivalent document
of the Borrower as in effect on the Closing Date, and (3) the resolutions of the
board of directors (or other appropriate governing body) of the Borrower,
authorizing the borrowings contemplated hereunder, the execution, delivery and
performance of this Agreement and the other Loan Documents to which the Borrower
are contemplated to be a party, and (y) as to the incumbency and genuineness of
the signature of each officer of the Borrower executing Loan Documents.
 
(d)        Fees and Expenses. The Administrative Agent and the Lead Arrangers
shall have received payment of all fees and other amounts as the Borrower shall
have agreed to pay prior to the Closing Date to the Administrative Agent or any
Lead Arranger in connection herewith at the time such amounts were required to
be paid, including the reasonable and documented fees and expenses of Davis Polk
& Wardwell LLP, special New York counsel to the Lead Arrangers, in connection
with the negotiation, preparation, execution and delivery of this Agreement and
the other Loan Documents (to the extent that statements in reasonable detail for
such fees and expenses have been delivered to the Borrower prior to the Closing
Date).
 
-136-

--------------------------------------------------------------------------------

(e)        Committed Loan Notice. The Administrative Agent shall have received a
Committed Loan Notice relating to the Credit Extension to be made on the Closing
Date.
 
(f)         Legal Opinion. A customary legal opinion from (x) Kirkland & Ellis
LLP, special New York counsel to the Loan Parties, addressed to the Agents and
the Lenders on the Closing Date and (y) Mark D. Nielsen, Esq., general counsel
to the Loan Parties, addressed to the Agents and the Lenders on the Closing
Date.
 
(g)       KYC; Patriot Act. The Administrative Agent and the Lead Arrangers
shall have received, at least three (3) business days prior to the Closing Date,
all documentation and other information about the Borrower that shall have been
reasonably requested by the Administrative Agent, the Lead Arrangers and the
Lenders in writing at least ten (10) business days prior to the Closing Date and
that the Administrative Agent and the Lead Arrangers reasonably determine is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act and a beneficial ownership certificate to the extent
required under 31 C.F.R § 1010.230.
 
(h)        Representations and Warranties. The representations and warranties of
the Borrower and each other Loan Party contained in Article V or any other Loan
Document shall be true and correct in all material respects on and as of the
Closing Date; provided, that to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
 
(i)         No Event of Default. No Default or Event of Default shall exist, or
would result from the funding of the Initial Term Loans.
 
(j)         No MAE. Since the Petition Date, nothing has occurred that has had,
or could reasonably be expected to have, a Material Adverse Effect (it being
understood and agreed that the Cases, in and of themselves, shall not constitute
a Material Adverse Effect).
 
(k)        Closing Date Certificate. The Administrative Agent shall have
received a Closing Date Certificate.
 
(l)        First Priority Senior Secured Notes.  Prior to, or substantially
concurrently with the funding of the Initial Term Loans, the Borrower shall have
received the cash proceeds of the First-Priority Senior Secured Notes. The
Borrower shall have delivered to the Administrative Agent an executed copy of
the First-Priority Senior Secured Note Documents to be entered into on the
Closing Date.
 
(m)       Payoff.  The Prepetition First Lien Notes Payoff shall have occurred
(or shall occur substantially contemporaneously with the Closing Date).
 
(n)        Initial Settlement Payments.  The “Initial Settlement Payments” (as
defined in the Acceptable Reorganization Plan) shall have been made.
 
(o)        Budget.  The Administrative Agent shall have received (i) the initial
Budget and (ii) the projected statement of sources and uses on a monthly basis
through December 2020.
 
(p)        Final DIP Order.
 
-137-

--------------------------------------------------------------------------------

(i)       The Final DIP Order shall be in full force and effect and shall not
have been reversed, modified, amended, stayed or vacated or subject to a stay
pending appeal, in any manner, without the consent of the Administrative Agent
and the Required Lenders.
 
(ii)      The Loan Parties shall be in compliance in all respects with the Final
DIP Order.
 
(q)      The Cases.
 
(i)       No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or
examiner with expanded powers beyond those set forth in Section 1106(a)(3) and
(4) of the Bankruptcy Code shall have been appointed in any of the Cases.
 
(ii)      None of the Cases shall have been dismissed or converted to a case
under chapter 7 of the Bankruptcy Code
 
(r)       Collateral and Guarantee Requirement. Clause (i) of the Collateral and
Guarantee Requirement shall have been satisfied.
 
For purposes of determining whether the Closing Date has occurred, each Lender
that has executed this Agreement shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Administrative Agent or such Lender, as the case may be.  The Administrative
Agent shall notify the Borrower and the Lenders of the Closing Date, and such
notice shall be conclusive and binding.
 
Section 4.02          Conditions to Subsequent Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension after the
Closing Date is subject to  satisfaction (or waiver in accordance with Section
10.01) of the following conditions precedent:
 
(a)          The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
 
(b)          No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds
therefrom.
 
(c)          The Administrative Agent and, if applicable, the relevant L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
 
Each Request for Credit Extension (other than (i) a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or (ii) a Credit Extension of Incremental Term Loans in
connection with a Limited Condition Transaction) submitted by the Borrower shall
be deemed to be a representation and warranty that the applicable conditions
specified in Sections 4.02(a) and, if applicable, (b) have been satisfied on and
as of the date of the applicable Credit Extension.
 
-138-

--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties
 
The Borrower represents and warrant to the Agents and the Lenders, on the
Closing Date (with respect to Sections 5.01 through 5.10, the first sentence of
Section 5.11, Section 5.12, Section 5.13, Section 5.14, Section 5.16(a), Section
5.17 through Section 5.19 only) and the Conversion Date (with respect to
Sections 5.01 through Section 5.10, the second sentence of Section 5.11, Section
5.12, Section 5.13, Section 5.14, Section 5.15, Section 5.16(b) and Section
5.18, only) that:
 
Section 5.01          Existence, Qualification and Power; Compliance with Laws. 
Each Loan Party and each other Restricted Subsidiary (a) is a Person duly
incorporated, organized or formed, and validly existing and, where applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) subject in the case of each Restricted Subsidiary that is a
Debtor to the terms of the Final DIP Order prior to the Conversion Date, has all
requisite power and authority to (i) own or lease its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and, where applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) except with respect to the Case, is in compliance with all
Laws (including the USA PATRIOT Act, anti-money laundering laws and OFAC),
orders, writs, injunctions and orders and (e) subject in the case of each
Restricted Subsidiary that is a Debtor to the terms of the Final DIP Order, has
all requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (a) (other than with respect to the Borrower), (b)(i), (c), (d) or (e),
to the extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
Section 5.02          Authorization; No Contravention.  Subject to the terms of
the Final DIP Order prior to the Conversion Date, the execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) have been duly authorized
by all necessary corporate or other organizational action and (b) do not and
will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or (B) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject, (iii) result in the creation of any Lien (other than under
the Loan Documents) or (iv) violate any material Law; except (in the case of
clauses (b)(ii) and (b)(iv)), to the extent that such conflict, breach,
contravention, payment or violation could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
Section 5.03          Governmental Authorization; Other Consents.  Subject to
the terms of the Final DIP Order prior to the Conversion Date, no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
-139-

--------------------------------------------------------------------------------

Section 5.04          Binding Effect.  This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto.  Subject to the terms of the Final DIP Order prior to the Conversion
Date, this Agreement and each other Loan Document constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity.
 
Section 5.05          Financial Statements; No Material Adverse Effect.
 
(a)        The Borrower has furnished its most recent filings with the SEC on
Forms 10‑K and 10‑Q.  Such Forms 10‑K and 10‑Q do not, as of the dates specified
therein or for the periods covered thereby, as applicable, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
any statement therein, in light of the circumstances under which it was made,
not materially misleading as of such dates or for such periods, as applicable,
in light of the circumstances under which such statements were made.  Each of
the financial statements in such Forms 10‑K and 10‑Q has been prepared in
accordance with GAAP applied consistently with prior periods (subject, in the
case of any such unaudited financial statements, to the absence of footnotes and
normal year-end audit adjustments), except as therein noted and except for
changes in FASB ASC 840, and fairly presents or will fairly present in all
material respects the consolidated financial position of the Borrower and its
Subsidiaries as of the date thereof and the results of the operations of the
Borrower and its Subsidiaries for the period then ended.
 
(b)        Since the Petition Date, there has been no development, event,
condition or circumstance, either individually or in the aggregate, that has
had  a Material Adverse Effect.
 
Each Lender and the Administrative Agent hereby acknowledges and agrees that
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default under the Loan Documents.
 
Section 5.06          Litigation.  Except with respect to Disclosed Matters or
the Cases or as set forth on Schedule 5.06 to the Closing Date Certificate,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Borrower or any Restricted Subsidiary or against any of their material
properties that either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
Section 5.07          Ownership of Property; Liens.  Each Loan Party and each of
its Restricted Subsidiaries has good and valid title to, or valid leasehold
interests in, or easements or other limited property interests in, all property
necessary in the ordinary conduct of its business, free and clear of all Liens
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes, Permitted Liens and any Liens and privileges arising mandatorily by
Law and, in each case, except where the failure to have such title or other
interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
Section 5.08          Environmental Compliance.  Except with respect to
Disclosed Matters and except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:
 
-140-

--------------------------------------------------------------------------------

(a)          there are no pending or, to the knowledge of the Borrower,
threatened claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings by or against Borrower or any Subsidiary alleging
potential liability or responsibility for violation of, or otherwise relating
to, any Environmental Law;
 
(b)         (i) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any other Subsidiary;
and (ii) there has been no Release of Hazardous Materials by any of the Loan
Parties or any other Subsidiary at, on, under or from any location in a manner
which would reasonably be expected to give rise to liability under Environmental
Laws;
 
(c)         neither Borrower nor any of its Subsidiaries is undertaking, or has
completed, either individually or together with other persons, any investigation
or response action relating to any actual or threatened Release of Hazardous
Materials at any location, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law;
 
(d)        all Hazardous Materials transported from any property currently or,
to the knowledge of Borrower or its Subsidiaries, formerly owned or operated by
any Loan Party or any other Subsidiary for off-site disposal have been disposed
of in compliance with all Environmental Laws;
 
(e)          none of the Loan Parties nor any other Subsidiary has contractually
assumed any liability or obligation under or relating to any Environmental Law;
and
 
(f)           the Loan Parties and each other Subsidiary and their respective
businesses, operations and properties are and have been in compliance with all
Environmental Laws.
 
Section 5.09          Taxes.  Except to the extent prohibited by Debtor Relief
Laws and not otherwise authorized by the Bankruptcy Court prior to the
Conversion Date (or with respect to any Designated Entities in the event of a
Staggered Emergence, their emergence from bankruptcy), the Borrower and each
Restricted Subsidiary have timely filed all federal, provincial, state,
municipal, foreign and other Tax returns and reports required to be filed, and
have timely paid all federal, provincial, state, municipal, foreign and other
Taxes levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP and, except for failures to file or
pay as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
Section 5.10          Compliance with ERISA.
 
(a)       Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan and
Foreign Plan is in compliance with the applicable provisions of ERISA, the Code
and other federal or state Laws and applicable foreign laws, respectively.
 
(b)        (i) No ERISA Event or similar event with respect to a Foreign Plan
has occurred or is reasonably expected to occur; (ii) neither any Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
 
-141-

--------------------------------------------------------------------------------

Section 5.11          Ownership of Subsidiaries.  As of the Closing Date, the
Borrower owns, directly or indirectly, free and clear of any Lien (other than
Liens expressly permitted by Section 7.01), all of the issued and outstanding
shares of common stock of each of the Restricted Subsidiaries. As of the
Conversion Date, after giving effect to the Conversion Date Transactions and
subject to the Staggered Emergence, the Borrower owns, directly or indirectly,
free and clear of any Lien (other than Liens expressly permitted by
Section 7.01), all of the issued and outstanding shares of common stock of each
of the Restricted Subsidiaries
 
Section 5.12          Margin Regulations; Investment Company Act.
 
(a)        No Loan Party is engaged nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U or Regulation X of the FRB.
 
(b)        Neither of the Borrower nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.
 
Section 5.13          Disclosure.  No report, financial statement, certificate
or other written information (other than any projections, estimates, forecasts,
other information of a forward-looking nature and information of a general
economic or industry-specific nature) furnished by or on behalf of any Loan
Party to any Agent, any Lead Arranger or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified, updated or
supplemented by other information so furnished and the information in the
periodic and other reports of the Borrower filed with the SEC) when taken as a
whole is incorrect in any material respect when furnished or contains, when
furnished any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein (when taken as
a whole) not materially misleading in light of the circumstances under which
such statements are made (giving effect to all modifications, supplements and
updates thereto and the information in the periodic and other reports of the
Borrower filed with the SEC).
 
Section 5.14          Insurance.
 
  Each of the Borrower and the Restricted Subsidiaries maintains insurance with
financially sound and reputable insurers, or self-insurance, with respect to its
properties and business against loss or damage of the kind customarily insured
against by reputable companies in the same or similar business and of such types
and in such amounts (with such deductible amounts) as is customary for such
companies under similar circumstances.
 
Section 5.15        Solvency.  As of the Conversion Date, after giving effect to
the Conversion Date Transactions, Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.  For the avoidance of doubt, this Section 5.15
shall not be applicable prior to the Conversion Date.
 
Section 5.16          Orders; Collateral Documents.
 
(a)          Prior to the Conversion Date, the Final DIP Order is effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid, binding and enforceable perfected security interest in
the DIP Collateral without the necessity of the execution of mortgages, security
agreements, pledge agreements, financing statements or other agreements or
documents and the Final DIP Order is otherwise in full force and effect and
shall not have been vacated, stayed, reversed, modified or amended in any
respect without the written consent of the Administrative Agent and the Required
Lenders.
 
-142-

--------------------------------------------------------------------------------

(b)        After the Conversion Date, upon execution and delivery thereof, each
of the Exit Pledge Agreement and the Exit Security Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid, binding and enforceable security interest in the Exit 
Collateral described therein.  After the Conversion Date, in the case of the
issued and outstanding equity interests of the Pledged Subsidiaries described in
the Exit Pledge Agreement as of the Conversion Date, when certificates
representing such equity interests and required to be delivered under the Exit
Pledge Agreement are delivered to the Collateral Agent, and in the case of the
other Exit Collateral described in the Exit Security Agreement, when a financing
statement in appropriate form is filed in the office specified in the Exit
Security Agreement, the Collateral Agent (or, the Collateral Agent (as defined
in the Exit Security Agreement)), for the benefit of the Secured Parties, shall
have a fully perfected Lien (subject to all Liens permitted pursuant to Section
7.01) on, and security interest in, all right, title and interest of Pledgor in
such Pledged Collateral and the other Exit Collateral as security for the
Secured Obligations to the extent perfection of such Lien can be obtained by
filing Uniform Commercial Code financing statements, in each case prior and
superior in right to the Lien of any other Person (except for all Liens
permitted pursuant to Section 7.01).
 
Section 5.17          Use of Proceeds.  On the Closing Date, the proceeds of the
Initial Term Loans shall be used (i) for general corporate purposes, including
working capital and acquisitions permitted hereunder, (ii) to consummate the
Prepetition First Lien Notes Payoff and (iii) to pay the fees, costs and
expenses required to be paid in connection with the foregoing and the
transactions contemplated by the Cases.
 
Section 5.18          Anti-Terrorism Laws; OFAC and Anti-Corruption Laws.
 
(a)       Each of Borrower and its Subsidiaries is in compliance, in all
material respects, with the Sanctions Laws and Regulations.  No Borrowing or
Letter of Credit, or use of proceeds, will violate or result in the violation of
any Sanctions Laws and Regulations applicable to any party hereto.
 
(b)        None of (I) the Borrower or any other Loan Party and (II) the
Restricted Subsidiaries that are not Loan Parties or, to the knowledge of the
Borrower, any director, manager, officer, agent or employee of Borrower or any
of its Restricted Subsidiaries, in each case, is a Person (under the Control of
a Person) on the list of “Specially Designated Nationals and Blocked Persons” or
the target of the limitations or prohibitions under any other Sanctions Laws and
Regulations.
 
(c)        No part of the proceeds of any Loan will be used for any improper
payments, directly or, to the knowledge of the Borrower, indirectly, to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, or any other party (if applicable) in order to obtain, retain or
direct business or obtain any improper advantage, in material violation of the
United States Foreign Corrupt Practices Act of 1977, as amended and any similar
laws, rules or regulations issued, administered or enforced by any Governmental
Authority having jurisdiction over the Borrower.
 
Section 5.19          Status of Obligations; Perfection and Priority of Security
Interests.
 
(a)        Subject to, the Final DIP Order and subject to the Carve-Out in all
respects, prior to the Conversion Date, the Obligations:
 
-143-

--------------------------------------------------------------------------------

(i)          Pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all
times constitute an allowed Superpriority Claim in the Cases and subject only to
the Carve-Out, and having priority over any and all other administrative
expenses, diminution claims and all other priority claims against the Debtors,
now existing or hereafter arising, of any kind whatsoever, including, without
limitation, all other administrative expenses of the kind specified in sections
503(b) and 507(b) of the Bankruptcy Code, and over any and all other
administrative expenses or other claims arising under sections 105, 326, 327,
328, 330, 331, 365, 503(b), 506(c), 507(a), 507(b), 726, 1113 or 1114 of the
Bankruptcy Code;
 
(ii)         Pursuant to Section 364(c)(2) of the Bankruptcy Code, shall be
secured by a valid, binding, continuing, enforceable perfected first priority
lien on all DIP Collateral that is not subject to valid, perfected and
unavoidable liens that were in existence immediately prior to the Petition Date
or that are perfected as permitted by Section 546(b) of the Bankruptcy Code;
 
(iii)        Pursuant to Section 364(c)(3) of the Bankruptcy Code, shall be
secured by a perfected junior lien on all DIP Collateral to the extent that such
DIP Collateral is subject to valid, perfected, unavoidable liens as of the
Petition Date or liens that were in existence immediately prior to the Petition
Date that are perfected as permitted by Section 546(b) of the Bankruptcy Code
(in each case other than the Primed Liens, which liens shall be primed by the
liens described in clause (iv) below) (such liens, the “Permitted Prior Liens”);
 
(iv)        Pursuant to Section 364(d)(l) of the Bankruptcy Code, shall be
secured by a valid, binding, continuing, enforceable perfected first priority
senior priming Lien on all DIP Collateral, which Liens shall be senior to the
Liens (the “Primed Liens”) securing the Prepetition First Lien Notes,
Prepetition Second Lien Notes, Prepetition Credit Agreement  and any Liens to
which the Primed Liens are senior or rank pari passu, and which shall also prime
any Liens granted after the commencement of the Cases to provide adequate
protection Liens to the extent of any diminution in the value of the collateral
of the Primed Liens as provided in the Final DIP Order in respect of any of the
Primed Liens, subject in each case only to (1) Liens permitted pursuant to
Section 7.01 that are valid, binding, enforceable, perfected and unavoidable
Liens in favor of third parties that were in existence immediately prior to the
Petition Date and that are not impaired, affected or modified by the Final DIP
Order and/or that have priority after the Petition Date by operation of Law, (2)
the Carve-Out and (3) and as otherwise set forth in the Final DIP Order (the
“Priming Liens”) and with respect to perfection, solely to the extent it may be
achieved by the entry of the Final DIP Order and the perfection steps required
to be taken under the DIP Collateral Documents.
 
(b)       The Priming Liens, (i) shall be subject and junior to the Carve-Out in
all respects, (ii) shall be junior to Liens that are senior to the Primed Liens
(unless such Liens are themselves Primed Liens), (iii) shall be senior to any
Liens to which the Primed Liens are senior or rank pari passu, (iv) shall be
senior in all respects to the interests of such property of the holders of the
obligations in respect of the Primed Liens and (v) shall also be senior to any
Liens granted after the Petition Date to provide adequate protection in respect
of the Primed Liens.
 
(c)       In accordance with the Final DIP Order, all of the Liens described in
this Section 5.19 shall be effective and perfected upon entry of the Final DIP
Order, as applicable, without the necessity of the execution, recordation or
filing by the Debtors of security agreements, control agreements, financing
statements or other similar documents, or possession or control by the
Collateral Agent of, or over, any Collateral, as set forth in the Final DIP
Order.
 
-144-

--------------------------------------------------------------------------------

ARTICLE VI

Affirmative Covenants
 
From and after the Closing Date and for so long as any Lender shall have any
Commitment hereunder, any Loan or other Secured Obligation shall remain unpaid
or unsatisfied (other than contingent indemnification obligations not yet due
and payable, obligations under Secured Hedge Agreements and Secured Cash
Management Obligations), or any Letter of Credit shall remain outstanding (other
than Letters of Credit that have been Cash Collateralized or as to which other
arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made), the Borrower shall, and shall (except in
the case of the covenants set forth in Section 6.01, Section 6.02 and Section
6.03) cause each Restricted Subsidiary to:
 
Section 6.01          Financial Statements.  Deliver to the Administrative Agent
for prompt further distribution to each Lender, within 15 days after the time
periods specified below:
 
(a)          Annual Financials. Within 120 days (or 135 days in the case of the
fiscal year containing the Conversion Date) after the end of each fiscal year
(or if such day is not a Business Day, on the next succeeding Business Day)
commencing with the first fiscal year ending after the Closing Date,
consolidated balance sheets and the related statements of income and cash flows
of the Borrower and its Subsidiaries (the Borrower and its Subsidiaries being
collectively referred to as the “Companies”) as of the close of such fiscal
year, and commencing with the first full fiscal year ending after the Conversion
Date, audited by KPMG LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Companies on a consolidated basis in accordance with GAAP consistently applied;
and
 
(b)          Quarterly Financials. Within 65 days (or 75 days in the case of the
first fiscal quarter containing the Conversion Date) after the end of each of
the first three fiscal quarters of each fiscal year (or if such day is not a
Business Day, on the next succeeding Business Day), commencing with the first
full fiscal quarter ending after the Closing Date, consolidated balance sheets
and related statements of income and cash flows of the Companies as of the close
of such fiscal quarter and the then elapsed portion of the fiscal year, each
certified by a Financial Officer as fairly presenting in all material respects
the financial condition and results of operations of the Companies on a
consolidated basis in accordance with GAAP consistently applied, subject to the
absence of footnotes and normal year-end audit adjustments;
 
(c)        Reconciliation. Simultaneously with the delivery of each set of
consolidated financial statements referred to in Section 6.01(a) and (b) above,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements.
 
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable consolidated
financial statements of any direct or indirect parent of the Borrower that,
directly or indirectly, holds all of the Capital Stock of the Borrower, (B)
Borrower’s (or any direct or indirect parent thereof, as applicable) Form 10-K
or 10-Q, as applicable, filed with the SEC or (C) following an election by the
Borrower pursuant to the definition of “GAAP,” the applicable financial
statements determined in accordance with IFRS; provided that, with respect to
each of clauses (A) and (B), (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and its Restricted Subsidiaries on a
standalone basis, on the other hand (which, for the avoidance of doubt, need not
be audited) and (ii) to the extent such information is in lieu of information
required to be provided under Section 6.01(a), such materials are accompanied by
a report and opinion an independent registered public accounting firm of
nationally recognized standing, which report and opinion, subject to the same
exceptions set forth above in Section 6.01,  shall be prepared in accordance
with generally accepted auditing standards.
 
-145-

--------------------------------------------------------------------------------

Any information required to be delivered pursuant to Section 6.01(a) or
6.01(b) shall not be required to include acquisition method accounting
adjustments relating to the Transactions (if applicable) or any Permitted
Investment to the extent it is not practicable to include any such adjustments
in such financial statement.
 
Section 6.02          Certificates; Other Information.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:


(a)          Compliance Certificate. No later than five (5) Business Days after
the delivery of the financial statements referred to in Section 6.01(a) and (b),
a duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;
 
(b)          SEC Filings. Promptly after the same become publicly available,
copies of all financial statements, reports and proxy statements mailed to the
Borrower’s public shareholders generally, and copies of all registration
statements (other than those on Form S‑8) and Form 8-K’s (to the extent that
such Form 8-K’s disclose actual or potential adverse developments with respect
to the Borrower or any of its Subsidiaries that constitute, or would reasonably
be expected to constitute, a Material Adverse Effect) filed with the SEC or any
national securities exchange;
 
(c)          Material Adverse Effect. Promptly after the furnishing thereof,
copies of any material requests or material notices received by any Loan Party
or any of its Restricted Subsidiaries (other than in the ordinary course of
business) that could reasonably be expected to result in a Material Adverse
Effect;
 
(d)          Other Required Information. Together with the delivery of the
financial statements pursuant to Section 6.01(a) and each Compliance Certificate
pursuant to Section 6.02(a), (i) a description of each event, condition or
circumstance during the last fiscal quarter covered by such Compliance
Certificate requiring a prepayment under Section 2.05(b), and (ii) a description
as to whether a Default has occurred that is continuing and, if a Default has
occurred that is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto;
 
(e)          Budget. Applicable solely prior to the Conversion Date, on or
before the last Business Day at the end of every 4-week period, commencing with
the 4-week period ending November 6, 2020, a Budget and (ii) within 4 Business
Days after the last Business Day at the end of every 4-week period, a variance
report for any prior 4-week period included in the latest Budget delivered
pursuant to Section 4.01(t) or this Section 6.02(e), (A) showing, for each week,
actual total net cash receipts and disbursements, (B) noting therein variances
on a rolling 4-week and cumulative (from the beginning of the Cases) basis from
projected values set forth for such periods in the relevant Budget and (C)
providing an explanation for all material variances, certified by a Financial
Officer and in form and substance reasonably satisfactory to the Administrative
Agent; provided that, for the avoidance of doubt, the existence of any variance
(whether material or not) shall not constitute a Default or an Event of Default;
and
 
-146-

--------------------------------------------------------------------------------

(f)          Additional Information. Promptly, such additional information
regarding the business, legal, financial or corporate affairs of any Loan Party
or any Material Subsidiary, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender through the Administrative Agent may
from time to time reasonably request; provided that none of the Borrower nor any
other Restricted Subsidiary will be required to disclose or permit the
inspection or discussion of any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective contractors) is prohibited by law, or any
binding agreement or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.
 
Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.02(a), and Section 6.02(b) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System,
(ii) on which the Borrower posts such documents, or provides a link thereto at
www.frontier.com; (iii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which the Administrative
Agent has access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent); provided that the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its Affiliates or any of their respective securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”
 
Section 6.03          Notices.  Promptly after a Responsible Officer obtains
actual knowledge thereof, notify the Administrative Agent for prompt further
distribution to each Lender:
 
-147-

--------------------------------------------------------------------------------

(a)          of the occurrence of any Default, which notice shall specify the
nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto;
 
(b)          any litigation or governmental proceeding (including, without
limitation, pursuant to any Environmental Laws) pending against the Borrower  or
any of the Subsidiaries that could reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect; and
 
(c)          of the occurrence of any ERISA Event or similar event with respect
to a Foreign Plan that could reasonably be expected to have a Material Adverse
Effect.
 
Section 6.04         Maintenance of Existence.  (a) Subject to any required
approval by the Bankruptcy Court before the Conversion Date, preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization or incorporation and (b) take all reasonable
action to maintain all rights, privileges (including its good standing),
permits, and licenses necessary or desirable in the normal conduct of its
business, except in the case of clauses (a) (other than with respect to the
Borrower) and (b), (i) to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect or (ii) pursuant to a transaction
permitted by Section 7.04 or Section 7.05 or pursuant to the Acceptable
Reorganization Plan.
 
Section 6.05          Maintenance of Properties.  Except (i) if the failure to
do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, or (ii) for any transaction permitted pursuant
to the Acceptable Reorganization Plan, (a) maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.
 
Section 6.06          Maintenance of Insurance.  Maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.
 
Section 6.07          Compliance with Laws.  Except as otherwise excused by
Debtor Relief Laws prior to the Conversion Date, with respect to any Debtor,
comply in all respects with the requirements of all Laws and all orders, writs,
injunctions, decrees and judgments applicable to it or to its business or
property (including without limitation Environmental Laws, ERISA and Sanctions
Laws and Regulations), except if the failure to comply therewith could not,
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.
 
Section 6.08          Books and Records.  Maintain proper books of record and
account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be.
 
-148-

--------------------------------------------------------------------------------

Section 6.09          Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect the
financial records of the Borrower and make extracts from and copies of such
financial records, and to discuss the Borrower’s affairs, finances and accounts
with its directors, managers, officers, and with the Borrower’s consent (which
shall not be unreasonably withheld), the independent public accountants, all at
the reasonable expense of the Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.09 and the
Administrative Agent shall not exercise such rights more often than once during
any calendar year absent the existence of an Event of Default and only one (1)
such time shall be at the Borrower’s expense; provided, further, that when an
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.  Notwithstanding
anything to the contrary in this Section 6.09, none of the Borrower or any
Restricted Subsidiary will be required to disclose or permit the inspection or
discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product.
 
Section 6.10          Collateral Documents; Additional Guarantors.
 
(a)          Execute, and cause the Loan Parties and Pledgors to execute, any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, and other documents), that the Administrative Agent may reasonably
request, to satisfy the Collateral and Guarantee Requirement or in connection
with the Security Agreement and to cause the Collateral and Guarantee
Requirement to be and remain satisfied and the security interest created under
the Security Agreement (upon the execution and delivery thereof) to be and
remain a valid and perfected security interest (with respect to any assets that
are required to constitute Collateral at the time of such request pursuant to
this Agreement), all at the expense of the Borrower and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents.
 
(b)          If any additional direct or indirect Subsidiary of the Borrower is
formed or acquired following the Closing Date and such Subsidiary is (1) a
wholly owned domestic Subsidiary (other than an Excluded Subsidiary) or (2) any
other domestic Subsidiary that may be designated by the Borrower in its sole
discretion, within twenty (20) days after the date such Subsidiary is formed or
acquired or meets such criteria (or first becomes subject to such requirement)
(or such longer period as the Administrative Agent may agree in its sole
discretion), notify the Administrative Agent thereof and, within sixty (60) days
after the date such Subsidiary is formed or acquired or meets such criteria (or
first becomes subject to such requirement) or such longer period as the
Administrative Agent may agree in its sole discretion, cause such Subsidiary to
become a Guarantor and Pledgor and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary.  Notwithstanding
anything to the contrary herein or in any other Loan Document, (i) in no
circumstance shall any Excluded Subsidiary become a Guarantor or a Pledgor
unless designated as a Guarantor or Pledgor, as applicable, by Borrower in its
sole discretion and (ii) to the extent the holders of any Subsidiary’s equity
interests are prohibited from granting Liens on such equity interests to secure
the Secured Obligations by any applicable Law, or the grant of any such Lien
would require consent, approval, license or authorization of a Governmental
Authority (unless such consent, approval, license or authorization has been
received), in no circumstance shall such equity interests required to be pledged
to secure the Secured Obligations.
 
-149-

--------------------------------------------------------------------------------

Section 6.11          Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner consistent with the uses
set forth in Section 5.17.
 
Section 6.12          Further Assurances.
 
(a)        Promptly upon the reasonable request by the Administrative Agent, or
any Lender through the Administrative Agent, the Borrower shall, and shall cause
the Loan Parties (and if the Staggered Emergence is undertaken, with respect to
any Designated Entity that is a Loan Party before the Conversion Date, on or
promptly following the date such Designate Entity becomes a Restricted
Subsidiary of the Borrower after the Conversion Date, and a Loan Party within
the time periods specified in Section 6.10, such Designated Entity) to, (a)
correct any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Loan Document, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject to any Loan Party’s issued and outstanding
equity interests to the Liens granted by the Pledge Agreement to the extent
required thereunder and (iii) perfect and maintain the validity, effectiveness
and priority of the Pledge Agreement and (upon the execution and delivery
thereof) the Security Agreement and any Liens created thereunder;
 
Section 6.13          Designation of Restricted and Unrestricted Subsidiaries.
 
(a)       The Borrower may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary if that designation would not cause an Event of
Default.  If a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the aggregate fair market value of all outstanding Investments owned
by the Borrower and its Restricted Subsidiaries in the Subsidiary designated as
an Unrestricted Subsidiary will be deemed to be an Investment made as of the
time of the designation and will reduce the amount available for Restricted
Payments pursuant to Section 7.06 or under one or more clauses of the definition
of Permitted Investments, as determined by the Borrower.  That designation will
only be permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.  The Borrower may redesignate any Unrestricted Subsidiary to be a
Restricted Subsidiary if that redesignation would not cause an Event of Default.
 
(b)        Any designation of a Subsidiary of the Borrower as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by an Officer’s
Certificate certifying that such designation complies with the preceding
conditions and was permitted by Section 7.06.
 
(c)       The Borrower may at any time designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that such designation will be deemed to be
an incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 7.03 (including
pursuant to Section 7.06(b)(v) treating such redesignation as an acquisition for
the purpose of such clause (v)), calculated on a pro forma basis as if such
designation had occurred at the beginning of the applicable reference period;
and (2) no Default or Event of Default would be in existence following such
designation.  Any such designation by the Borrower shall be evidenced to the
Administrative Agent by an Officer’s Certificate certifying that such
designation complies with the preceding condition.
 
-150-

--------------------------------------------------------------------------------

Section 6.14          Payment of Taxes.  Except to the extent prohibited by
Debtor Relief Laws and not otherwise authorized by the Bankruptcy Court prior to
the Conversion Date (or with respect to any Designated Entities in the event of
a Staggered Emergence, their emergence from bankruptcy), the Borrower will pay
and discharge or cause to be paid and discharged, and will cause each of the
Restricted Subsidiaries to pay and discharge, all Taxes imposed upon it or upon
its income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, may reasonably be expected
to become a lien or charge upon any properties of the Borrower or any of the
Restricted Subsidiaries not otherwise permitted under this Agreement; provided
that neither the Borrower nor any of the Restricted Subsidiaries shall be
required to pay or cause to be paid any such Tax or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP, or which, in the case of
any such claim, would not reasonably be expected, individually or in the
aggregate, to constitute a Material Adverse Effect.
 
Section 6.15         Nature of Business.  The Borrower and its Restricted
Subsidiaries will engage only in material lines of business substantially
similar to those lines of business conducted by the Borrower and its Restricted
Subsidiaries on the Closing Date or the Conversion Date or any business
reasonably related, complementary or ancillary thereto.
 
Section 6.16          [Reserved].
 
Section 6.17          [Reserved].
 
Section 6.18          Maintenance of Ratings.  The Borrower will use its
commercially reasonable efforts to obtain, on or as promptly as practicable
following the Conversion Date, (i) the public corporate rating or the public
corporate family rating for the Company, as determined by the applicable Rating
Agency, and (ii) ratings with respect to the Initial Term Loans, in each case
from at least two Rating Agencies after giving effect to the consummation of the
Acceptable Reorganization Plan (it being understood and agreed that in no event
shall the Borrower be required to obtain or maintain ratings of a certain
level).
 
Section 6.19          Limitation on Affiliate Transactions.
 
(a)      The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to enter into or conduct any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate of the Borrower (an “Affiliate Transaction”) involving aggregate
value in excess of $100.0 million unless:
 
(i)      the terms of such Affiliate Transaction taken as a whole are not
materially less favorable to the Borrower or such Restricted Subsidiary, as the
case may be, than those that could be obtained in a comparable transaction at
the time of such transaction or the execution of the agreement providing for
such transaction in arm’s length dealings with a Person who is not such an
Affiliate; and
 
(ii)      in the event such Affiliate Transaction involves an aggregate value in
excess of $250.0 million, the terms of such transaction have been approved by a
majority of the members of the Board of Directors.
 
Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in Section 6.19(a)(ii) if such Affiliate Transaction is approved by a
majority of the Disinterested Directors, if any.
 
(b)       Section 6.19(a) shall not apply to:
 
(i)       any Restricted Payment or other transaction permitted to be made or
undertaken pursuant to Section 7.06 hereof (including Permitted Payments), or
any Permitted Investment;
 
-151-

--------------------------------------------------------------------------------

(ii)      any issuance, transfer or sale of (a) Capital Stock, options, other
equity-related interests or other securities, or other payments, awards or
grants in cash, securities or otherwise to any Parent Entity or future, current
or former employee, director, officer, manager, contractor, consultant or
advisor (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Borrower, any of its Subsidiaries or any of its Parent
Entities and (b) directors’ qualifying shares and shares issued to foreign
nationals as required under applicable law;
 
(iii)      any Management Advances and any waiver or transaction with respect
thereto;
 
(iv)     (a) any transaction between or among the Borrower and any Restricted
Subsidiary (or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among Restricted Subsidiaries and (b) any merger,
amalgamation or consolidation with any Parent Entity, provided that such Parent
Entity shall have no material liabilities and no material assets other than
cash, Cash Equivalents and the Capital Stock of the Borrower and such merger,
amalgamation or consolidation is otherwise permitted under this Agreement;
 
(v)      the payment of compensation, fees, costs and expenses to, and
indemnities (including under insurance policies) and reimbursements, employment
and severance arrangements, and employee benefit and pension expenses provided
on behalf of, or for the benefit of, future, current or former employees,
directors, officers, managers, contractors, consultants, distributors or
advisors (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Borrower, any Parent Entity or any Restricted Subsidiary
(whether directly or indirectly and including through their Controlled
Investment Affiliates or Immediate Family Members);
 
(vi)     the entry into and performance of obligations of the Borrower or any of
its Restricted Subsidiaries under the terms of any transaction arising out of,
and any payments pursuant to or for purposes of funding, any agreement or
instrument in effect as of or on the Closing Date, the Conversion Date or
entered into on or about the Closing Date or Conversion Date in connection with
the Closing Date Transactions or Conversion Date Transactions, as applicable, as
these agreements and instruments may be amended, modified, supplemented,
extended, renewed or refinanced from time to time in accordance with the other
terms of this Section 6.19 or to the extent not disadvantageous to the Lenders
in any material respect in the reasonable determination of the Borrower  when
taken as a whole as compared to the applicable agreement as in effect on the
Closing Date or Conversion Date or when entered into in connection with the
Closing Date Transactions or Conversion Date Transactions, as applicable;
 
(vii)    any transaction effected as part of a Qualified Securitization
Financing or Receivables Facility, any disposition or acquisition of
Securitization Assets, Receivables Assets or related assets in connection with
any Qualified Securitization Financing or Receivables Facility;
 
(viii)    transactions with customers, vendors, clients, joint venture partners,
suppliers, contractors, distributors or purchasers or sellers of goods or
services, in each case in the ordinary course of business or consistent with
past practice, which are fair to the Borrower or the relevant Restricted
Subsidiary, in the reasonable determination of the Borrower or are on terms,
taken as a whole, that are not materially less favorable as might reasonably
have been obtained at such time from an unaffiliated party;
 
(ix)     any transaction between or among Borrower or any Restricted Subsidiary
and any Person (including a joint venture, but excluding an Unrestricted
Subsidiary) that is an Affiliate of the Borrower or an Associate or similar
entity solely because the Borrower or a Restricted Subsidiary or any Affiliate
of the Borrower or a Restricted Subsidiary owns an equity interest in or
otherwise controls such Affiliate, Associate or similar entity;
 
-152-

--------------------------------------------------------------------------------

(x)       any issuance, sale or transfer of Capital Stock (other than
Disqualified Stock or Designated Preferred Stock) of the Borrower, any Parent
Entity or any of its Restricted Subsidiaries or options, warrants or other
rights to acquire such Capital Stock and the granting of registration and other
customary rights (and the performance of the related obligations) in connection
therewith or any contribution to capital of the Borrower or any Restricted
Subsidiary;
 
(xi)      [reserved];
 
(xii)     [reserved];
 
(xiii)    the Transactions and the payment of all fees, costs and expenses
(including all legal, accounting and other professional fees, costs and
expenses) related to the Transactions, including Transaction Expenses;
 
(xiv)    transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of Section 6.19(a)(i) hereof;
 
(xv)     the existence of, or the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any equityholders, investor
rights or similar agreement (including any registration rights agreement or
purchase agreements related thereto) to which it is party as of the Closing Date
and any similar agreement that it (or any Parent Entity) may enter into
thereafter; provided, however, that the existence of, or the performance by the
Borrower or any Restricted Subsidiary (or any Parent Entity) of its obligations
under any future amendment to any such existing agreement or under any similar
agreement entered into after the Closing Date will only be permitted under this
clause to the extent that the terms of any such amendment or new agreement are
not otherwise, when taken as a whole, more disadvantageous to the Lenders in any
material respect in the reasonable determination of the Borrower than those in
effect on the Closing Date;
 
(xvi)    any purchases by the Borrower’s Affiliates of Indebtedness or
Disqualified Stock of the Borrower or any of the Restricted Subsidiaries the
majority of which Indebtedness or Disqualified Stock is purchased by Persons who
are not the Borrower’s Affiliates; provided that such purchases by the
Borrower’s Affiliates are on the same terms as such purchases by such Persons
who are not the Borrower’s Affiliates;
 
(xvii)   (i) investments by Affiliates in securities or loans of the Borrower or
any of its Restricted Subsidiaries (and payment of reasonable out-of-pocket
expenses incurred by such Affiliates in connection therewith) so long as the
investment is being offered by the Borrower or such Restricted Subsidiary
generally to other non-affiliated third party investors on the same or more
favorable terms and (ii) payments to Affiliates in respect of securities or
loans of the Borrower or any of its Restricted Subsidiaries contemplated in the
foregoing subclause (i) or that were acquired from Persons other than the
Borrower and its Restricted Subsidiaries, in each case, in accordance with the
terms of such securities or loans;
 
(xviii)  payments by any Parent Entity, the Borrower and its Restricted
Subsidiaries pursuant to any tax sharing or receivable agreements or other
equity agreements in respect of Related Taxes among any such Parent Entity, the
Borrower and its Restricted Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries;
 
-153-

--------------------------------------------------------------------------------

(xix)    payments, Indebtedness and Disqualified Stock (and cancellation of any
thereof) of the Borrower and its Restricted Subsidiaries and Preferred Stock
(and cancellation of any thereof) of any Restricted Subsidiary to any future,
current or former employee, director, officer, manager, contractor, consultant
or advisor (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Borrower, any of its Subsidiaries or any of its Parent
Entities pursuant to any management equity plan, stock option plan, phantom
equity plan or any other management, employee benefit or other compensatory plan
or agreement (and any successor plans or arrangements thereto), employment,
termination or severance agreement, or any stock subscription or equityholder
agreement with any such employee, director, officer, manager, contractor,
consultant or advisor (or their respective Controlled Investment Affiliates or
Immediate Family Members) that are, in each case, approved by the Borrower in
good faith;
 
(xx)     any management equity plan, stock option plan, phantom equity plan or
any other management, employee benefit or other compensatory plan or agreement
(and any successor plans or arrangements thereto), employment, termination or
severance agreement, or any stock subscription or equityholder agreement between
the Borrower or its Restricted Subsidiaries and any distributor, employee,
director, officer, manager, contractor, consultant or advisor (or their
respective Controlled Investment Affiliates or Immediate Family Members)
approved by the reasonable determination of the Borrower or entered into in
connection with the Transactions;
 
(xxi)     any transition services arrangement, supply arrangement or similar
arrangement entered into in connection with or in contemplation of the
disposition of assets or Capital Stock in any Restricted Subsidiary permitted
under Section 7.05 hereof or entered into with any Business Successor, in each
case, that the Borrower determines in good faith is either fair to the
Borrower or otherwise on customary terms for such type of arrangements in
connection with similar transactions;
 
(xxii)    transactions entered into by an Unrestricted Subsidiary with an
Affiliate prior to the day such Unrestricted Subsidiary is redesignated as a
Restricted Subsidiary under Section 6.13 and pledges of Capital Stock of
Unrestricted Subsidiaries;
 
(xxiii)   (i) any lease entered into between the Borrower or any Restricted
Subsidiary, as lessee, and any Affiliate of the Borrower, as lessor and (ii) any
operational services arrangement entered into between the Borrower or any
Restricted Subsidiary and any Affiliate of the Borrower, in each case, which is
approved as being on arm’s length terms by the reasonable determination of the
Borrower;
 
(xxiv)   intellectual property licenses and research and development agreements
in the ordinary course of business or consistent with past practice;
 
(xxv)    payments to or from, and transactions with, any Subsidiary or any joint
venture in the ordinary course of business or consistent with past practice
(including any cash management arrangements or activities related thereto);
 
(xxvi)   the payment of fees, costs and expenses related to registration rights
and indemnities provided to equityholders pursuant to equityholders, investor
rights, registration rights or similar agreements;
 
-154-

--------------------------------------------------------------------------------

(xxvii)   any Permitted Intercompany Activities, Permitted Tax Restructuring,
Intercompany License Agreements and related transactions; and
 
(xxviii)   any Plan Contribution.
 
(c)          In addition, if the Borrower or any of its Restricted Subsidiaries
(i) purchases or otherwise acquires assets or properties from a Person which is
not an Affiliate, the purchase or acquisition by an Affiliate of the Borrower of
an interest in all or a portion of the assets or properties acquired shall not
be deemed an Affiliate Transaction (or cause such purchase or acquisition by the
Borrower or a Restricted Subsidiary to be deemed an Affiliate Transaction) or
(ii) sells or otherwise disposes of assets or other properties to a Person who
is not an Affiliate, the sale or other disposition by an Affiliate of the
Borrower of an interest in all or a portion of the assets or properties sold
shall not be deemed an Affiliate Transaction (or cause such sale or other
disposition by the Borrower or a Restricted Subsidiary to be deemed an Affiliate
Transaction).
 
Section 6.20          Bankruptcy Matters.
 
(a)        Solely prior to the Conversion Date, the Borrower shall maintain a
cash management system in accordance with Cash Management Order and the Final
DIP Order.
 
(b)       Solely prior to the Conversion Date, the Borrower will, to the extent
reasonably practicable, deliver to the Administrative Agent, and in the case of
clause (ii) of this subsection, to its legal counsel, no later than three (3)
days in advance of filing with the Bankruptcy Court, (i) all material proposed
orders, pleadings, motions, briefs, applications, agreements and other filings
to be made by the Debtors after the Closing Date; (ii) all proposed orders,
pleadings, motions, briefs, applications, agreements and other filings to be
made by the Debtors after the Closing Date related to the Initial Term Loans;
and (iii) any Reorganization Plan filed by the Debtors after the Closing Date
(or any other disclosure statements related to any such Reorganization Plan);
provided that the Borrower shall not be required to deliver any such documents
provided by any party in interest to the extent that any such document is filed
under seal.
 
(c)        Solely prior to the Conversion Date, the Borrower shall deliver to
the Administrative Agent all documents required to be delivered to creditors
under the RSA, any applicable restructuring support agreement or any case
stipulation; provided that the Borrower shall not be required to deliver any
such documents provided by any party in interest to the extent that any such
document is filed under seal; provided, further, that such documents that are
filed under seal, to the extent permitted by applicable law, shall be provided
to the advisors to the Administrative Agent on a professional eyes’ only basis.
 
ARTICLE VII

Negative Covenants
 
From and after the Closing Date and for so long as any Lender shall have any
Commitment hereunder, any Loan or other Secured Obligation shall remain unpaid
or unsatisfied (other than contingent indemnification obligations not yet due
and payable, obligations under Secured Hedge Agreements and Secured Cash
Management Obligations), or any Letter of Credit shall remain outstanding (other
than Letters of Credit that have been Cash Collateralized or as to which other
arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made):
 
Section 7.01          Liens.
 
-155-

--------------------------------------------------------------------------------

(a)          The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, create, Incur or permit to exist any Lien
that secures obligations under any Indebtedness or any related guarantee, on any
asset or property of the Borrower or any Subsidiary Guarantor, unless (i) in the
case any such Lien is on any Collateral, such Lien (x) expressly has junior lien
priority on the Collateral relative to the Secured Obligations or (y) is a
Permitted Lien and (ii) in the case any such Lien is on any asset or property
that is not Collateral, (x) the Secured Obligations are equally and ratably
secured with (or on a senior basis to, in the case such Lien secures any
Subordinated Indebtedness) the Obligations secured by such Lien until such time
as such Obligations are no longer secured by such Lien or (y) such Lien is a
Permitted Lien.
 
(b)          With respect to any Lien securing Indebtedness that was permitted
to secure such Indebtedness at the time of the Incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness.  The “Increased Amount” of any Indebtedness shall mean any
increase in the amount of such Indebtedness in connection with any accrual of
interest, the accretion of accreted value, the amortization of original issue
discount, the payment of interest in the form of additional Indebtedness with
the same terms, accretion of original issue discount or liquidation preference
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies or increases in the value of
property securing Indebtedness.
 
Section 7.02          [Reserved].
 
Section 7.03          Indebtedness.
 
(a)          The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, Incur any Indebtedness (including Acquired Indebtedness);
provided, however, that the Borrower and any of its Restricted Subsidiaries may
Incur additional Indebtedness (including Acquired Indebtedness), if on the date
of such Incurrence and after giving pro forma effect thereto (including pro
forma application of the proceeds thereof), (x) if such Indebtedness is secured
by a Lien on the Collateral that is pari passu with the Liens securing the
Initial Term Loans, the Consolidated First Lien Secured Leverage Ratio for the
most recently ended Test Period does not exceed 1.35:1.00, and (y) if such
Indebtedness is secured by a Lien on the Collateral that is junior to the Liens
securing the Initial Term Loans, is secured by assets not constituting
Collateral or is unsecured, the Consolidated Total Leverage Ratio for the most
recently ended Test Period does not exceed 4.50:1.00; provided, that (A) upon
the effectiveness of such Indebtedness, except in connection with a Limited
Condition Transaction (in which case no Specified Default shall have occurred
and is continuing or would result therefrom), no Default or Event of Default has
occurred and is continuing or shall result therefrom (or, in the case of
incurrences in connection with a Permitted Investment or other Investment not
prohibited hereunder, no Specified Default shall have occurred and is continuing
or would result therefrom), (B) such Indebtedness shall not mature earlier than
the Maturity Date applicable to the Initial Term Loans, provided that the
foregoing requirements of this clause (B) shall not apply to the extent such
Indebtedness constitutes Inside Maturity Debt, (C) as of the date of the
incurrence of such Indebtedness, the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than that of the Term Loans, provided that the
foregoing requirements of this clause (C) shall not apply to the extent such
Indebtedness constitutes Inside Maturity Debt, (D) the other terms and
conditions of such Indebtedness (excluding pricing, optional prepayment or
redemption terms) shall not be more restrictive (taken as a whole) than those
applicable to the Term Loans, except to the extent the terms of the Term Loans
are modified to benefit from such more restrictive provisions, or such more
restrictive provisions reflect market terms on the date of incurrence or
issuance of such Indebtedness (as reasonably determined by the Borrower in good
faith), (E) if such Indebtedness is secured by the Collateral, such Indebtedness
shall be subject to a Customary Intercreditor Agreement (which, to the extent
such Indebtedness is funded into escrow, may be effective (or entered into) only
immediately after the proceeds thereof are released from such escrow), and
(F) if such Indebtedness is in the form of MFN Qualifying Term Loans, then the
MFN Adjustment shall be made to the Initial Term Loans to the extent otherwise
required under Section 2.14(b) as if such Indebtedness were incurred thereunder
(other than to the extent such Indebtedness constitutes a customary bridge
facility, so long as the long-term Indebtedness into which such customary bridge
facility is to be converted or exchanged would not otherwise be subject to the
MFN Adjustments).


-156-

--------------------------------------------------------------------------------

(b)          Section 7.03 (a) shall not prohibit the Incurrence of the following
Indebtedness;
 
(i)         Indebtedness of the Borrower and any of its Restricted Subsidiaries
under the Loan Documents, including any refinancing thereof incurred under
Section 2.18, Indebtedness incurred under Section 2.14, Section 2.15 or Section
2.17, and in each case, any Refinancing Indebtedness thereof (or successive
Refinancing Indebtedness thereof);
 
(ii)          Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary
so long as the Incurrence of such Indebtedness or other obligations is not
prohibited by the terms of this Agreement;
 
(iii)         Indebtedness of the Borrower to any Restricted Subsidiary or
Indebtedness of a Restricted Subsidiary to the Borrower or any Restricted
Subsidiary; provided however, that:
 
(A)        any subsequent issuance or transfer of Capital Stock or any other
event which results in any such Indebtedness being held by a Person other than
the Borrower or a Restricted Subsidiary; and
 
(B)        any sale or other transfer of any such Indebtedness to a Person other
than the Borrower or a Restricted Subsidiary,
 
shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
by the Borrower or such Restricted Subsidiary, as the case may be;
 
(iv)  Indebtedness represented by (A) the First-Priority Senior Secured Note,
including any Guarantee thereof, and any Refinancing Indebtedness thereof (or
successive Refinancing Indebtedness thereof), (B) the Prepetition Second Lien
Notes, including any Guarantee thereof, (C) the Existing Unsecured Notes,
including any Guarantee thereof, (D) any Indebtedness (other than Indebtedness
incurred pursuant to Section 7.03(b)(i) and the other clauses of this Section
7.03(b)(iv)) outstanding on the Closing Date and any Guarantee thereof, (E) the
Prepetition Subsidiary Debt, and any Refinancing Indebtedness thereof (or
successive Refinancing Indebtedness thereof), (F) Refinancing Indebtedness
Incurred in respect of any Indebtedness described in this Section 7.03(b)(iv)
(other than clauses (A), (C), (E), (H), (I) and (J)), Section 7.03(b)(ii) or
7.03(b)(v) or Incurred pursuant to Section 7.03(a), (G) Management Advances, (H)
the DIP Revolving Facility and the Exit Revolving Facility, including any
Guarantee thereof, and any Refinancing Indebtedness thereof (or successive
Refinancing Indebtedness thereof), (I) any Prepetition Term Facility, including
any Guarantee thereof and any Refinancing Indebtedness thereof (or successive
Refinancing Indebtedness thereof) and (J) obligations in an amount not to exceed
$49 million with respect to letters of credit that are issued to replace letters
of credit outstanding as of the Closing Date and that, if secured, are secured
only by Liens permitted under clause (pp) of the definition of “Permitted
Liens”;
 
-157-

--------------------------------------------------------------------------------

(v)    Indebtedness of (x) the Borrower or any Restricted Subsidiary incurred or
issued to finance an acquisition or Investment or (y) Persons that are acquired
by the Borrower or any Restricted Subsidiary (or merged into, amalgamated or
consolidated with the the Borrower or a Restricted Subsidiary in accordance with
the terms of this Agreement (including designating an Unrestricted Subsidiary as
a Restricted Subsidiary); provided that after giving pro forma effect to such
acquisition, merger, amalgamation or consolidation, either:
 
(A)           the Borrower would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to Section 7.03(a);
 
(B)           the Consolidated Total Leverage Ratio of the Borrower and its
Restricted Subsidiaries would not be higher than it was immediately prior to
such acquisition, merger, amalgamation or consolidation; or
 
(C)           such Indebtedness constitutes Acquired Indebtedness (other than
Indebtedness incurred in contemplation of the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
otherwise acquired by the Borrower or a Restricted Subsidiary); provided that,
in the case of this clause (C), the only obligors with respect to such
Indebtedness shall be those Persons who were obligors of such Indebtedness prior
to such acquisition, merger, amalgamation or consolidation;
 
(vi)        Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);
 
(vii)      Indebtedness represented by Capitalized Lease Obligations or Purchase
Money Obligations or arising out of Sale and Leaseback Transactions in an
aggregate outstanding principal amount, which, when taken together with the
principal amount of all other Indebtedness Incurred pursuant to this clause and
then outstanding, does not exceed (x) prior to the Conversion Date, $400.0
million and (y) after the Conversion Date, the greater of (x) $700.0 million and
(y) 25% of LTM EBITDA at the time of Incurrence and any Refinancing Indebtedness
in respect thereof;
 
(viii)      Indebtedness in respect of (i) workers’ compensation claims, health,
disability or other employee benefits, property, casualty or liability
insurance, self-insurance obligations, customer guarantees, performance,
indemnity, surety, judgment, bid, appeal, advance payment (including progress
premiums), customs, value added or other tax or other guarantees or other
similar bonds, instruments or obligations, completion guarantees and warranties
or relating to liabilities, obligations or guarantees Incurred in the ordinary
course of business or consistent with past practice; (ii) the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or consistent with
past practice; (iii) customer deposits and advance payments (including progress
premiums) received from customers for goods or services purchased in the
ordinary course of business or consistent with past practice; (iv) letters of
credit, bankers’ acceptances, discounted bills of exchange, discounting or
factoring of receivables or payables for credit management purposes, warehouse
receipts, guarantees or other similar instruments or obligations issued or
entered into, or relating to liabilities or obligations Incurred in the ordinary
course of business or consistent with past practice; (v) Cash Management
Obligations and (vi) Settlement Indebtedness;
 
(ix)       Indebtedness arising from agreements providing for guarantees,
indemnification, obligations in respect of earn-outs, deferred purchase price or
other adjustments of purchase price or, in each case, similar obligations, in
each case, Incurred or assumed in connection with the acquisition or disposition
of any business, assets, a Person (including any Capital Stock of a Subsidiary)
or Investment (other than Guarantees of Indebtedness Incurred by any Person
acquiring or disposing of such business, assets, Person or Investment for the
purpose of financing such acquisition or disposition);


-158-

--------------------------------------------------------------------------------

(x)        Indebtedness in an aggregate outstanding principal amount which, when
taken together with the principal amount of all other Indebtedness Incurred
pursuant to this clause (x) and then outstanding, will not exceed 100.0% of the
net after-tax cash proceeds received by the Borrower from the issuance or sale
(other than to a Restricted Subsidiary) of its Capital Stock or otherwise
contributed to the equity (in each case, other than through the issuance of
Disqualified Stock, Designated Preferred Stock or an Excluded Contribution) of
the Borrower, in each case, subsequent to the Closing Date, and any Refinancing
Indebtedness in respect thereof; provided, however, that (i) any such net
after-tax cash proceeds that are so received or contributed shall not increase
the amount available for making Restricted Payments to the extent the Borrower
and its Restricted Subsidiaries Incur Indebtedness in reliance thereon and (ii)
any net after-tax cash proceeds that are so received or contributed shall be
excluded for purposes of Incurring Indebtedness pursuant to this clause (x) to
the extent such net after-tax cash proceeds or cash have been applied to make
Restricted Payments;
 
(xi)        Indebtedness of Non-Loan Parties in an aggregate principal amount
not to exceed (x) prior to the Conversion Date, $625.0 million and (y) after the
Conversion Date, the greater of (i) $625.0 million and (ii) 22.5% of LTM EBITDA
at the time of incurrence, and any Refinancing Indebtedness in respect thereof;
 
(xii)        (i) Indebtedness issued by the Borrower or any of its Subsidiaries
to any future, present or former employee, director, officer, manager,
contractor, consultant or advisor (or their respective Controlled Investment
Affiliates or Immediate Family Members) of the Borrower any of its Subsidiaries
or any Parent Entity, in each case to finance the purchase or redemption of
Capital Stock of the Borrower or any Parent Entity that is permitted by Section
7.06 hereof and (ii) Indebtedness consisting of obligations under deferred
compensation or any other similar arrangements incurred in the ordinary course
of business, consistent with past practice or in connection with the
Transactions, any Investment or any acquisition (by merger, consolidation,
amalgamation or otherwise);
 
(xiii)      Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case Incurred in the
ordinary course of business or consistent with past practice;
 
(xiv)       Indebtedness in an aggregate outstanding principal amount which,
when taken together with the principal amount of all other Indebtedness Incurred
pursuant to this clause (xiv) and then outstanding and any Refinancing
Indebtedness in respect thereof, will not exceed (x) prior to the Conversion
Date, $500.0 million and (y) after the Conversion Date, the greater of (a)
$1,000.0 million and (b) 35% of LTM EBITDA;
 
(xv)        Indebtedness in respect of any Qualified Securitization Financing or
any Receivables Facility;
 
(xvi)       any obligation, or guaranty of any obligation, of the Borrower or
any Restricted Subsidiary to reimburse or indemnify a Person extending credit to
customers of the Borrower or a Restricted Subsidiary incurred in the ordinary
course of business or consistent with past practice for all or any portion of
the amounts payable by such customers to the Person extending such credit;
 
-159-

--------------------------------------------------------------------------------

(xvii)      Indebtedness to a customer to finance the acquisition of any
equipment necessary to perform services for such customer; provided that the
terms of such Indebtedness are consistent with those entered into with respect
to similar Indebtedness prior to the Closing Date, including, if so consistent,
that (1) the repayment of such Indebtedness is conditional upon such customer
ordering a specific amount of goods or services and (2) such Indebtedness does
not bear interest or provide for scheduled amortization or maturity;
 
(xviii)     [reserved];
 
(xix)       Indebtedness of the Borrower or any of its Restricted Subsidiaries
arising pursuant to any Permitted Intercompany Activities, Permitted Tax
Restructuring or related transactions;
 
(xx)       Indebtedness represented by the Takeback Debt issued on or about the
Conversion Date in an aggregate principal amount outstanding at the time of
incurrence not to exceed $750 million, including any guarantee thereof and any
Refinancing Indebtedness in respect thereof;
 
(xxi)       Indebtedness of the Borrower or any of its Restricted Subsidiaries
attributable to any Sale and Leaseback Transaction or similar transaction
entered into by the Company or any of its Restricted Subsidiaries in connection
with a Plan Contribution; and
 
(xxii)      (i) Indebtedness (in the form of senior secured, senior unsecured,
senior subordinated, or subordinated notes or loans) incurred by the Borrower or
any Restricted Subsidiary to the extent that the Borrower shall have been
permitted to incur such Indebtedness pursuant to, and such Indebtedness shall be
deemed to be incurred in reliance on, Section 2.14; provided that (A) upon the
effectiveness of such Indebtedness, except in connection with a Limited
Condition Transaction (in which case no Specified Default shall have occurred
and is continuing or would result therefrom), no Default or Event of Default has
occurred and is continuing or shall result therefrom (or, in the case of
incurrences in connection with a Permitted Investment or other Investment not
prohibited hereunder, no Specified Default shall have occurred and is continuing
or would result therefrom), (B) such Indebtedness shall not mature earlier than
the Maturity Date applicable to the Initial Term Loans, provided that the
foregoing requirements of this clause (B) shall not apply to the extent such
Indebtedness constitutes Inside Maturity Debt, (C) as of the date of the
incurrence of such Indebtedness, the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than that of the Term Loans, provided that the
foregoing requirements of this clause (C) shall not apply to the extent such
Indebtedness constitutes Inside Maturity Debt, (D) if such Indebtedness is
incurred by a Loan Party, no Restricted Subsidiary is an obligor with respect to
such Indebtedness unless such Restricted Subsidiary is a Loan Party which shall
have previously or substantially concurrently guaranteed the Secured
Obligations, (E) the other terms and conditions of such Indebtedness (excluding
pricing, optional prepayment or redemption terms) reflect market terms on the
date of incurrence or issuance of such Indebtedness (as reasonably determined by
the Borrower in good faith), (F) if such Indebtedness is secured by the
Collateral, such Indebtedness shall be subject to a Customary Intercreditor
Agreement (which, to the extent such Indebtedness is funded into escrow, may be
effective (or entered into) only immediately after the proceeds thereof are
released from such escrow), (G) if such Indebtedness is in the form of   MFN
Qualifying Term Loans, then the MFN Adjustment shall be made to the Initial Term
Loans to the extent otherwise required under Section 2.14(b) (other than to the
extent such Indebtedness constitutes a customary bridge facility, so long as the
long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged would not otherwise be subject to the MFN Adjustments)
(such Indebtedness incurred pursuant to this clause (xxii) being referred to as
“Permitted Alternative Incremental Facilities Debt”) and (ii) any Refinancing
Indebtedness incurred under the foregoing clause (xxii)(i).
 
-160-

--------------------------------------------------------------------------------

(c)          For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 7.03:
 
(i)          in the event that all or any portion of any item of Indebtedness
meets the criteria of more than one of the types of Indebtedness described in
Sections 7.03(a) and (b), the Borrower, in its sole discretion, will classify,
and subject to Section 7.03(c)(iii), may from time to time reclassify, such item
of Indebtedness (or any portion thereof) and only be required to include the
amount and type of such Indebtedness in Section 7.03(a) or in one of the clauses
of Section 7.03(b);
 
(ii)          additionally, subject to Section 7.03(c)(iii), all or any portion
of any item of Indebtedness may later be reclassified as having been Incurred
pursuant to any type of Indebtedness described in Sections 7.03(a) and (b) so
long as such Indebtedness is permitted to be Incurred pursuant to such provision
and any related Liens are permitted to be incurred at the time of
reclassification (it being understood that any Indebtedness incurred pursuant to
one of the clauses of Section 7.03(b) shall cease to be deemed incurred or
outstanding for purposes of such clause but shall be deemed incurred for the
purposes of Section 7.03(a) from and after the first date on which the Borrower
or its Restricted Subsidiaries could have incurred such Indebtedness under
Section 7.03(a) without reliance on such clause);
 
(iii)        (x) all Indebtedness under this Agreement and any Refinancing
Indebtedness thereof (or successive Refinancing Indebtedness thereof) shall be
deemed to have been incurred under Section 7.03(b)(i) and such Indebtedness
shall at all times be deemed incurred under such clause and shall not be
reclassified, (y) all Indebtedness under the First-Priority Senior Secured Notes
and any Refinancing Indebtedness thereof (or successive Refinancing Indebtedness
thereof) shall be deemed to have been incurred under Section 7.03(b)(iv)(A) and
such Indebtedness shall at all times be deemed incurred under such clause and
shall not be reclassified and (z) all Indebtedness under the DIP Revolving
Facility and the Exit Revolving Facility and any Refinancing Indebtedness
thereof (or successive Refinancing Indebtedness thereof) shall be deemed to have
been incurred under Section 7.03(b)(iv)(H) and such Indebtedness shall at all
times be deemed incurred under such clause and shall not be reclassified;
 
(iv)         in the case of any Refinancing Indebtedness, when measuring the
outstanding amount of such Indebtedness, such amount shall not include the
aggregate amount of accrued and unpaid interest, dividends, premiums (including
tender premiums), defeasance costs, underwriting discounts, fees, costs and
expenses (including original issue discount, upfront fees or similar fees) in
connection with such refinancing;
 
(v)          Guarantees of, or obligations in respect of letters of credit,
bankers’ acceptances or other similar instruments relating to, or Liens
securing, Indebtedness that is otherwise included in the determination of a
particular amount of Indebtedness shall not be included;
 
(vi)         [Reserved];
 
(vii)       the principal amount of any Disqualified Stock of the Borrower or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be
equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;
 
-161-

--------------------------------------------------------------------------------

(viii)      Indebtedness permitted by this Section 7.03 need not be permitted
solely by reference to one provision permitting such Indebtedness but may be
permitted in part by one such provision and in part by one or more other
provisions of this Section 7.03 permitting such Indebtedness;
 
(ix)       for all purposes under this Agreement, including for purposes of
calculating the Consolidated First Lien Secured Leverage Ratio or the
Consolidated Total Leverage Ratio, as applicable, in connection with the
incurrence, issuance or assumption of any Indebtedness pursuant to Sections
7.03(a) or (b) or the incurrence or creation of any Lien pursuant to the
definition of “Permitted Liens,” the Borrower may elect, at its option, to treat
all or any portion of the committed amount of any Indebtedness (and the issuance
and creation of letters of credit and bankers’ acceptances thereunder) which is
to be incurred (or any commitment in respect thereof) or secured by such Lien,
as the case may be (any such committed amount elected until revoked as described
below, the “Reserved Indebtedness Amount”), as being incurred as of such
election date, and, if such Consolidated First Lien Secured Leverage Ratio, the
Consolidated Total Leverage Ratio or other provision of this Agreement, as
applicable, is complied with (or satisfied) with respect thereto on such
election date, any subsequent borrowing or reborrowing thereunder (and the
issuance and creation of letters of credit and bankers’ acceptances thereunder)
will be deemed to be permitted under this Section 7.03 or the definition of
“Permitted Liens,” as applicable, whether or not the Consolidated First Lien
Secured Leverage Ratio,  the Consolidated Total Leverage Ratio or other
provision of this Agreement, as applicable, at the actual time of any subsequent
borrowing or reborrowing (or issuance or creation of letters of credit or
bankers’ acceptances thereunder) is complied with (or satisfied) for all
purposes (including as to the absence of any continuing Default or Event of
Default); provided that for purposes of subsequent calculations of the
Consolidated First Lien Secured Leverage Ratio, the Consolidated Total Leverage
Ratio or other provision of this Agreement, as applicable, the Reserved
Indebtedness Amount shall be deemed to be outstanding, whether or not such
amount is actually outstanding, for so long as such commitments are outstanding
or until the Borrower revokes an election of a Reserved Indebtedness Amount;
 
(x)          [Reserved].
 
(xi)        notwithstanding anything in this Section 7.03 to the contrary, in
the case of any Indebtedness incurred to refinance Indebtedness initially
incurred in reliance on a clause of Section 7.03(b) measured by reference to a
percentage of LTM EBITDA at the time of incurrence, if such refinancing would
cause the percentage of LTM EBITDA restriction to be exceeded if calculated
based on the percentage of LTM EBITDA on the date of such refinancing, such
percentage of LTM EBITDA restriction shall not be deemed to be exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced, plus accrued and unpaid
interest, dividends, premiums (including tender premiums), defeasance costs,
underwriting discounts, fees, costs and expenses (including original issue
discount, upfront fees or similar fees) in connection with such refinancing; and
 
(xii)        the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP.
 
-162-

--------------------------------------------------------------------------------

(d)          Accrual of interest, accrual of dividends, the accretion of
accreted value, the accretion or amortization of original issue discount, the
payment of interest in the form of additional Indebtedness, the payment of
dividends in the form of additional shares of Preferred Stock or Disqualified
Stock or the reclassification of commitments or obligations not treated as
Indebtedness due to a change in GAAP, will not be deemed to be an Incurrence of
Indebtedness for purposes of this Section 7.03.
 
(e)          If at any time an Unrestricted Subsidiary becomes a Restricted
Subsidiary, any Indebtedness of such Subsidiary shall be deemed to be Incurred
by a Restricted Subsidiary of the Borrower as of such date (and, if such
Indebtedness is not permitted to be Incurred as of such date under this Section
7.03, the Borrower, as applicable, shall be in default of this Section 7.03).
 
(f)          For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided, that if such Indebtedness is Incurred
to refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (a) the principal amount of such Indebtedness being
refinanced plus (b) the aggregate amount of accrued and unpaid interest,
dividends, premiums (including tender premiums), defeasance costs, underwriting
discounts, fees, costs and expenses (including original issue discount, upfront
fees or similar fees) in connection with such refinancing.
 
(g)         Notwithstanding any other provision of this Section 7.03, the
maximum amount of Indebtedness that the Borrower or a Restricted Subsidiary may
Incur pursuant to this Section 7.03 shall not be deemed to be exceeded solely as
a result of fluctuations in the exchange rate of currencies.  The principal
amount of any Indebtedness Incurred to refinance other Indebtedness, if Incurred
in a different currency from the Indebtedness being refinanced, shall be
calculated based on the currency exchange rate applicable to the currencies in
which such Indebtedness is denominated that is in effect on the date of such
refinancing.
 
(i)          This Agreement will not treat (1) unsecured Indebtedness as
subordinated or junior to Secured Indebtedness merely because it is unsecured or
(2) senior Indebtedness as subordinated or junior to any other senior
Indebtedness merely because it has a junior priority with respect to the same
collateral or is secured by different collateral or because it is guaranteed by
different obligors.
 
Section 7.04          Merger and Consolidation:
 
(a)          The Borrower will not consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets, in one
transaction or a series of related transactions, to any Person, unless:
 
(A)          the Borrower is the surviving Person or the resulting, surviving or
transferee Person (the “Successor Company”) will be a Person organized or
existing under the laws of the jurisdiction of the Borrower or the United States
of America, any State of the United States or the District of Columbia or any
territory thereof and the Successor Company (if not the Borrower) will expressly
assume all the obligations of the Borrower under the Loan Documents;
 
-163-

--------------------------------------------------------------------------------

(B)          immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the applicable Successor Company
or any Subsidiary of the applicable Successor Company as a result of such
transaction as having been incurred by the applicable Successor Company or such
Subsidiary at the time of such transaction), no Event of Default shall have
occurred and be continuing;
 
(C)          immediately after giving pro forma effect to such transaction,
either (a) the applicable Successor Company would be able to incur at least an
additional $1.00 of Indebtedness pursuant to Section 7.03(a), or (b) the
Consolidated Total Leverage Ratio of the Borrower and its Restricted
Subsidiaries would not be higher than it was immediately prior to giving effect
to such transaction;
 
(D)          to the extent any assets of the Person which is merged or
consolidated with or into the Borrower are assets of the type which would
constitute Collateral under the Collateral Documents, the Borrower or the
Successor Company, as applicable, will take such action, if any, as may be
reasonably necessary to cause such property and assets to be made subject to the
Lien of the applicable Collateral Documents in the manner and to the extent
required in this Agreement or the applicable Collateral Documents and shall take
all reasonably necessary action so that such Lien is perfected to the extent
required by the applicable Collateral Documents; and
 
(E)          the Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act reasonably requested by the Lenders.
 
(b)          [Reserved]
 
(c)          The Successor Company will succeed to, and be substituted for, and
may exercise every right and power of, the Borrower under this Agreement, and
the Borrower will automatically and unconditionally be released and discharged
from its obligations under this Agreement (except in the case of a lease).
 
(d)          [Reserved].
 
(e)          Notwithstanding any other provision of this Section 7.04, (i) the
Borrower may consolidate or otherwise combine with, merge into or transfer all
or part of its properties and assets to a Guarantor, (ii) the Borrower may
consolidate or otherwise combine with or merge into an Affiliate incorporated or
organized for the purpose of changing the legal domicile of the Borrower,
reincorporating the Borrower in another jurisdiction, or changing the legal form
of the Borrower, (iii) any Restricted Subsidiary may consolidate or otherwise
combine with, merge into or transfer all or part of its properties and assets to
the Borrower or a Guarantor, (iv) any Restricted Subsidiary may consolidate or
otherwise combine with, merge into or transfer all or part of its properties and
assets to any other Restricted Subsidiary and (v) the Borrower and its
Restricted Subsidiaries may complete any Permitted Intercompany Activities,
Permitted Tax Restructuring or related transactions; provided, that the entity
that is surviving or the resulting, surviving or transferee entity will be an
entity organized or existing under the laws of the jurisdiction of the Borrower
or the United States of America, any State of the United States or the District
of Columbia or any territory thereof.
 
(f)         The foregoing provisions (other than the requirements of Section
7.04(a)(B)) shall not apply to the creation of a new Subsidiary as a Restricted
Subsidiary of the Borrower.
 
-164-

--------------------------------------------------------------------------------

(g)        Subject to certain limitations described herein governing release of
a Guarantee upon the sale, disposition or transfer of a Guarantor, no Guarantor
may consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets, in one or a series of related transactions, to any
Person, unless:
 
(i)      (A)           the other Person is the Borrower or any Restricted
Subsidiary that is a Guarantor or becomes a Guarantor concurrently with such
transactions; or either (x) the Borrower or a Guarantor is the continuing Person
or (y) the resulting, surviving or transferee Person expressly assumes all the
obligations of the Guarantor under its Guarantee of the Secured Obligations,
this Agreement and the Collateral Documents; and
 
(B)      immediately after giving effect to such transactions, no Event of
Default shall have occurred and be continuing;
 
(ii)      such transactions constitute a sale, disposition or transfer of the
Guarantor or the conveyance, transfer or lease of all or substantially all of
the assets of the Guarantor (in each case other than to the Borrower or a
Restricted Subsidiary) otherwise permitted by this Agreement; and
 
(iii)    to the extent any assets of the Person which is merged, consolidated or
amalgamated with or into such Guarantor are assets of the type which would
constitute Collateral under the Collateral Documents, such Guarantor or the
successor Person will take such action, if any, as may be reasonably necessary
to cause such property and assets to be made subject to the Lien of the
applicable Collateral Documents in the manner and to the extent required in this
Agreement or the applicable Collateral Documents and shall take all reasonably
necessary action so that such Lien in perfected to the extent required by the
applicable Collateral Documents.
 
(h)        Notwithstanding any other provision of this Section 7.04, any
Guarantor may (a) consolidate or otherwise combine with, merge into or transfer
all or part of its properties and assets to another Guarantor or the Borrower,
(b) consolidate or otherwise combine with or merge into an Affiliate
incorporated or organized for the purpose of changing the legal domicile of the
Guarantor, reincorporating the Guarantor in another jurisdiction, or changing
the legal form of the Guarantor, (c) convert into a corporation, partnership,
limited partnership, limited liability company or trust organized or existing
under the laws of the jurisdiction of organization of such Guarantor,
(d) liquidate or dissolve or change its legal form if the Borrower determines in
good faith that such action is in the best interests of the Borrower and
(e) complete any Permitted Intercompany Activities, Permitted Tax Restructuring
or related transactions. Notwithstanding anything to the contrary in this
Section 7.04, the Borrower may contribute Capital Stock of any or all of its
Subsidiaries to any Guarantor.
 
(i)         Any reference herein to a merger, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, limited partnership or
trust, or an allocation of assets to a series of a limited liability company,
limited partnership or trust (or the unwinding of such a division or
allocation), as if it were a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company, limited
partnership or trust shall constitute a separate Person hereunder (and each
division of any limited liability company, limited partnership or trust that is
a Subsidiary, Restricted Subsidiary, Unrestricted Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).
 
Section 7.05          Limitation on Sales of Assets and Subsidiary Stock.
 
-165-

--------------------------------------------------------------------------------

(a)          The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make any Asset Disposition unless:
 
(i)          the Borrower or such Restricted Subsidiary, as the case may be,
receives consideration (including by way of relief from, or by any other Person
assuming responsibility for, any liabilities, contingent or otherwise) at least
equal to the fair market value (such fair market value to be determined on the
date of contractually agreeing to such Asset Disposition), as determined in good
faith by the Borrower of the shares and assets subject to such Asset Disposition
(including, for the avoidance of doubt, if such Asset Disposition is a Permitted
Asset Swap);
 
(ii)          in any such Asset Disposition, or series of related Asset
Dispositions (except to the extent the Asset Disposition is a Permitted Asset
Swap) with a purchase price in excess of the (x) prior to the Conversion Date,
$150.0 million and (y) after the Conversion Date, the greater of $150.0 million
and 5.5% of LTM EBITDA, at least 75.0% of the consideration from such Asset
Disposition, together with all other Asset Dispositions since the Closing Date
(on a cumulative basis), (including by way of relief from, or by any other
Person assuming responsibility for, any liabilities, contingent or otherwise)
received by the Borrower or such Restricted Subsidiary, as the case may be, is
in the form of cash or Cash Equivalents (which determination may be made by the
Borrower, at its option, either (x) on the date of contractually agreeing to
such Asset Disposition or (y) at the time the Asset Disposition is completed);
and
 
(iii)         the Borrower complies with Section 2.05(b)(ii).
 
(b)          For the purposes of Section 7.05(a)(ii) hereof, the following shall
be deemed to be cash:
 
(i)          the assumption by the transferee of Indebtedness or other
liabilities, contingent or otherwise, of the Borrower or a Restricted Subsidiary
(other than Disqualified Stock, Subordinated Indebtedness of the Borrower or a
Guarantor or Preferred Stock of a Guarantor) or the release of the Borrower or
such Restricted Subsidiary from all liability on such Indebtedness or other
liability in connection with such Asset Disposition;
 
(ii)          securities, notes or other obligations received by the Borrower or
any Restricted Subsidiary from the transferee that are converted by, the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash and Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 270 days
following the closing of such Asset Disposition;
 
(iii)         any Capital Stock or assets of the kind referred to in Section
2.05(b)(ii)(B)(i) or (ii);
 
(iv)        Indebtedness of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Asset Disposition, to the extent that
the Borrower and each other Restricted Subsidiary are released from any
Guarantee of payment of such Indebtedness in connection with such Asset
Disposition;
 
(v)          consideration consisting of Indebtedness of the Borrower (other
than Disqualified Stock or Subordinated Indebtedness) received after the
Conversion Date from Persons who are not the Borrower or any Restricted
Subsidiary; and
 
-166-

--------------------------------------------------------------------------------

(vi)        after the Conversion Date, any Designated Non-Cash Consideration
received by the Borrower or any Restricted Subsidiary in such Asset Dispositions
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this Section 7.05 that is at that
time outstanding, not to exceed the greater of $900.0 million and 32.5% of LTM
EBITDA (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).
 
Section 7.06          Restricted Payments.
 
(a)          The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries, directly, to:
 
(i)          declare or pay any dividend or make any distribution on or in
respect of the Borrower’s or any Restricted Subsidiary’s Capital Stock
(including any such payment in connection with any merger or consolidation
involving the Borrower or any of the Restricted Subsidiaries) except:
 
(A)          dividends, payments or distributions payable in Capital Stock of
the Borrower (other than Disqualified Stock) or in options, warrants or other
rights to purchase such Capital Stock of the Borrower; and
 
(B)         dividends, payments or distributions payable to the Borrower or a
Restricted Subsidiary (and, in the case of any such Restricted Subsidiary making
such dividend or distribution, to holders of its Capital Stock other than the
Borrower or another Restricted Subsidiary on no more than a pro rata basis,
taking into account any Preferred Stock);
 
(ii)          purchase, repurchase, redeem, retire or otherwise acquire or
retire for value any Capital Stock of the Borrower or any Parent Entity held by
Persons other than the Borrower or a Restricted Subsidiary;
 
(iii)        purchase, repurchase, redeem, defease or otherwise acquire or
retire for value, prior to scheduled maturity, scheduled repayment or scheduled
sinking fund payment, any Subordinated Indebtedness (other than (i) any such
purchase, repurchase, redemption, defeasance or other acquisition or retirement
in anticipation of satisfying a sinking fund obligation, principal installment
or final maturity, in each case, due within one year of the date of purchase,
repurchase, redemption, defeasance or other acquisition or retirement and (ii)
any Indebtedness Incurred pursuant to Section 7.03(b)(iii)); or
 
(iv)         make any Restricted Investment;
 
(any such dividend, distribution, payment, purchase, redemption, repurchase,
defeasance, other acquisition, retirement or Restricted Investment referred to
in clauses (i) through (iv) above are referred to herein as a “Restricted
Payment”),if (x) such Restricted Payment is made on or prior to the Conversion
Date or (y) at the time the Borrower or such Restricted Subsidiary makes such
Restricted Payment:
 
(A)          other than in the case of a Restricted Investment, no Event of
Default shall have occurred and be continuing (or would immediately thereafter
result therefrom);
 
-167-

--------------------------------------------------------------------------------

(B)          the aggregate amount of such Restricted Payment and all other
Restricted Payments made subsequent to the Conversion Date (and not returned or
rescinded) (including Permitted Payments made pursuant to Section 7.06(b)(i)
(without duplication) and (b)(vii), but excluding all other Restricted Payments
permitted by Section 7.06(b)) would exceed the sum of (without duplication):
 
(1)          an amount equal to the Borrower’s LTM EBITDA for the period
(treated as one accounting period) from the first day of the first fiscal
quarter subsequent to the Conversion Date to the end of the most recent fiscal
quarter ending prior to the date of such Restricted Payment for which
consolidated financial statements are available (which may be internal financial
statements), less 1.4 times the Borrower’s Fixed Charges for such period;
provided, that (x) immediately after giving pro forma effect to the payment of
any such Restricted Payment made in reliance on this subclause (1), the
Consolidated First Lien Secured Leverage Ratio shall be no greater than 1.35 to
1.00 and (y) if the Company elects to undertake the Staggered Emergence, no
Restricted Payment shall be made in reliance on this sub-clause (1) until the
first date after such date on which each Designated Entity is a Restricted
Subsidiary of the Borrower;
 
(2)          100.0% of the aggregate amount of cash, and the fair market value
of property or assets or marketable securities, received by the Borrower from
the issue or sale of its Capital Stock or as the result of a merger or
consolidation with another Person subsequent to the Conversion Date or otherwise
contributed to the equity (in each case other than through the issuance of
Disqualified Stock or Designated Preferred Stock) of the Borrower or a
Restricted Subsidiary (including the aggregate principal amount of any
Indebtedness of the Borrower or a Restricted Subsidiary contributed to the
Borrower or a Restricted Subsidiary for cancellation) or that becomes part of
the capital of the Borrower or a Restricted Subsidiary through consolidation or
merger subsequent to the Conversion Date (other than (x) net after-tax cash
proceeds or property or assets or marketable securities received from an
issuance or sale of such Capital Stock to a Restricted Subsidiary or an employee
stock ownership plan or trust established by the Borrower or any Subsidiary of
the Borrower for the benefit of their employees to the extent funded by the
Borrower or any Restricted Subsidiary, (y) cash or property or assets or
marketable securities to the extent that any Restricted Payment has been made
from such proceeds in reliance on Section 7.06(b)(vi) hereof, and (z) Excluded
Contributions);
 
(3)         100.0% of the aggregate amount of cash, and the fair market value of
property or assets or marketable securities, received by the Borrower or any
Restricted Subsidiary from the issuance or sale (other than to the Borrower or a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Subsidiary of the Borrower for the benefit of their
employees to the extent funded by the Borrower or any Restricted Subsidiary) by
the Borrower or any Restricted Subsidiary subsequent to the Conversion Date of
any Indebtedness, Disqualified Stock or Designated Preferred Stock that has been
converted into or exchanged for Capital Stock of the Borrower (other than
Disqualified Stock or Designated Preferred Stock) plus, without duplication, the
amount of any cash, and the fair market value of property or assets or
marketable securities, received by the Borrower or any Restricted Subsidiary
upon such conversion or exchange;
 
-168-

--------------------------------------------------------------------------------

(4)         100.0% of the aggregate amount received in cash and the fair market
value, as determined in good faith by the Borrower, of marketable securities or
other property received by means of: (i) the sale or other disposition (other
than to the Borrower or a Restricted Subsidiary) of, or other returns on
Investments from, Restricted Investments made by the Borrower or the Restricted
Subsidiaries and repurchases and redemptions of, or cash distributions or cash
interest received in respect of, such Investments from the Borrower or the
Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees, which constitute Restricted Investments by the Borrower or the
Restricted Subsidiaries, in each case after the Conversion Date; or (ii) the
sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of the Capital Stock of an Unrestricted Subsidiary or a dividend,
payment or distribution from an Unrestricted Subsidiary (other than to the
extent of the amount of the Investment that constituted a Permitted Investment
or was made under Section 7.06(b)(xvii) and will increase the amount available
under the applicable clause of the definition of “Permitted Investment” or
Section 7.06(b)(xvii), as the case may be) or a dividend from a Person that is
not a Restricted Subsidiary after the Conversion Date;
 
(5)         in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary after the Conversion Date, the fair
market value of the Investment in such Unrestricted Subsidiary (or the assets
transferred), as determined in good faith by the Borrower, at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary or at
the time of such merger, amalgamation or consolidation or transfer of assets
(after taking into consideration any Indebtedness associated with the
Unrestricted Subsidiary so designated or merged, amalgamated or consolidated or
Indebtedness associated with the assets so transferred), other than to the
extent of the amount of the Investment that constituted a Permitted Investment
or was made under Section 7.06(b)(xvii) and will increase the amount available
under the applicable clause of the definition of “Permitted Investment” or
Section 7.06(b)(xvii), as the case may be; and
 
(6)           the greater of $100.0 million and 3.5% of LTM EBITDA.
 
(b)          Section 7.06(a) will not prohibit any of the following
(collectively, “Permitted Payments”):
 
(i)          the payment of any dividend or distribution within 60 days after
the date of declaration thereof, if at the date of declaration such payment
would have complied with the provisions of this Agreement or the redemption,
repurchase or retirement of Indebtedness if, at the date of any redemption
notice, such payment would have complied with the provisions of this Agreement
as if it were and is deemed at such time to be a Restricted Payment at the time
of such notice;
 
-169-

--------------------------------------------------------------------------------

(ii)        any prepayment, purchase, repurchase, redemption, defeasance,
discharge, retirement or other acquisition of Capital Stock, including any
accrued and unpaid dividends thereon (“Treasury Capital Stock”) or Subordinated
Indebtedness made by exchange (including any such exchange pursuant to the
exercise of a conversion right or privilege in connection with which cash is
paid in lieu of the issuance of fractional shares) for, or out of the proceeds
of the substantially concurrent sale of, Capital Stock of the Borrower or any
Parent Entity to the extent contributed to the Borrower (in each case, other
than Disqualified Stock or Designated Preferred Stock) (“Refunding Capital
Stock”), (b) the declaration and payment of dividends on Treasury Capital Stock
out of the proceeds of the substantially concurrent sale or issuance (other than
through the issuance of Disqualified Stock or Designated Preferred Stock, to a
Subsidiary of the Borrower or to an employee stock ownership plan or any trust
established by the Borrower or any of its Subsidiaries); and (c) if immediately
prior to the retirement of Treasury Capital Stock, the declaration and payment
of dividends thereon was permitted under Section 7.06(b)(xiii) hereof, the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Capital Stock of a Parent Entity) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;
 
(iii)        any prepayment, purchase, repurchase, exchange, redemption,
defeasance, discharge or other acquisition or retirement of Subordinated
Indebtedness made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Refinancing Indebtedness permitted to be Incurred pursuant
to Section 7.03 hereof;
 
(iv)        any prepayment, purchase, repurchase, exchange, redemption,
defeasance, discharge, retirement or other acquisition of Preferred Stock of the
Borrower or a Restricted Subsidiary made by exchange for, or out of the proceeds
of the substantially concurrent sale of, Preferred Stock of the Borrower or a
Restricted Subsidiary, as the case may be, that, in each case, is permitted to
be Incurred pursuant to Section 7.03 hereof;
 
(v)          any prepayment, purchase, repurchase, redemption, defeasance,
discharge, retirement or other acquisition of Subordinated Indebtedness of the
Borrower or a Restricted Subsidiary:
 
(A)         from net after-tax cash proceeds to the extent permitted under
Section 7.05, but only if the Borrower shall have first complied with the terms
described under under Section 2.05 prior to prepaying, purchasing, repurchasing,
redeeming, defeasing, discharging, retiring or otherwise acquiring such
Subordinated Indebtedness; or
 
(B)          to the extent required by the agreement governing such Subordinated
Indebtedness, following the occurrence of (A) a Change of Control (or other
similar event described therein as a “change of control”) or (B) an Asset
Disposition (or other similar event described therein as an “asset disposition”
or “asset sale”) but only if the Borrower shall have first complied with the
terms described under Section 2.05, prior to purchasing, repurchasing,
redeeming, defeasing or otherwise acquiring or retiring such Subordinated
Indebtedness; or
 
(C)          consisting of Acquired Indebtedness (other than Indebtedness
Incurred (x) to provide all or any portion of the funds utilized to consummate
the transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by the Borrower or a
Restricted Subsidiary or (y) otherwise in connection with or contemplation of
such acquisition);
 
-170-

--------------------------------------------------------------------------------

(vi)         a Restricted Payment to pay for the prepayment, purchase,
repurchase, redemption, defeasance, discharge, retirement or other acquisition
of Capital Stock (other than Disqualified Stock) of the Borrower or any Parent
Entity held by any future, present or former employee, director, officer,
manager, contractor, consultant or advisor (or their respective Controlled
Investment Affiliates or Immediate Family Members) of the Borrower, any of its
Subsidiaries or any Parent Entity pursuant to any management equity plan, stock
option plan, phantom equity plan or any other management, employee benefit or
other compensatory plan or agreement (and any successor plans or arrangements
thereto), employment, termination or severance agreement, or any stock
subscription or equityholder agreement (including, for the avoidance of doubt,
any principal and interest payable on any Indebtedness issued by the Borrower or
any Parent Entity in connection with such prepayment, purchase, repurchase,
redemption, defeasance, discharge, retirement or other acquisition), including
any Capital Stock rolled over, accelerated or paid out by or to any employee,
director, officer, manager, contractor, consultant or advisor (or their
respective Controlled Investment Affiliates or Immediate Family Members) of the
Borrower, any of its Subsidiaries or any Parent Entity in connection with any
transaction; provided, however, that the aggregate Restricted Payments made
under this clause (vi) do not exceed $75.0 million in any calendar year (with
unused amounts in any calendar year being carried over to succeeding calendar
years); provided, further, that such amount in any calendar year may be
increased by an amount not to exceed:
 
(A)          the cash proceeds from the sale of Capital Stock (other than
Disqualified Stock or Designated Preferred Stock) of the Borrower and, to the
extent contributed to the capital of the Borrower, the cash proceeds from the
sale of Capital Stock of any Parent Entity, in each case, to any future, present
or former employee, director, officer, manager, contractor, consultant or
advisor (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Borrower, any of its Subsidiaries or any Parent Entity
that occurred after the Conversion Date, to the extent the cash proceeds from
the sale of such Capital Stock have not otherwise been applied to the payment of
Restricted Payments by virtue of Section 7.06(a)] hereof; plus
 
(B)          the cash proceeds of key man life insurance policies received by
the Borrower or its Restricted Subsidiaries (or any Parent Entity to the extent
contributed to the Borrower) after the Conversion Date; less
 
(C)          the amount of any Restricted Payments made in previous calendar
years pursuant to clauses (A) and (B) of this Section 7.06(b)(vi);
 
provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by subclauses (a) and (b) of this clause in any
fiscal year; provided, further, that (i) cancellation of Indebtedness owing to
the Borrower or any Restricted Subsidiary from any future, present or former
employee, director, officer, manager, contractor, consultant or advisor (or
their respective Controlled Investment Affiliates or Immediate Family Members)
of the Borrower or Restricted Subsidiaries or any Parent Entity in connection
with a repurchase of Capital Stock of the Borrower or any Parent Entity and (ii)
the repurchase of Capital Stock deemed to occur upon the exercise of options,
warrants or similar instruments if such Capital Stock represents all or a
portion of the exercise price thereof and payments, in lieu of the issuance of
fractional shares of such Capital Stock or withholding to pay other Taxes
payable in connection therewith, in the case of each of clauses (A) and (B),
will not be deemed to constitute a Restricted Payment for purposes of this
Section 7.06 or any other provision of this Agreement;
 
(vii)        the declaration and payment of dividends on Disqualified Stock of
the Borrower or any of its Restricted Subsidiaries or Preferred Stock of a
Restricted Subsidiary, in each case solely to the extent issued in accordance
with the terms of Section 7.03 hereof;
 
-171-

--------------------------------------------------------------------------------

(viii)     payments made or expected to be made by the Borrower or any
Restricted Subsidiary in respect of withholding or similar taxes payable in
connection with the exercise or vesting of Capital Stock or any other equity
award by any future, present or former employee, director, officer, manager,
contractor, consultant or advisor (or their respective Controlled Investment
Affiliates or Immediate Family Members) of the Borrower or any Restricted
Subsidiary or any Parent Entity and purchases, repurchases, redemptions,
defeasances or other acquisitions or retirements of Capital Stock deemed to
occur upon the exercise, conversion or exchange of stock options, warrants,
equity-based awards or other rights in respect thereof if such Capital Stock
represents a portion of the exercise price thereof or payments in respect of
withholding or similar taxes payable upon exercise or vesting thereof;
 
(ix)         dividends, loans, advances or distributions to any Parent Entity or
other payments by the Borrower or any Restricted Subsidiary in amounts equal to
(without duplication):
 
(A)          the amounts required for any Parent Entity to (i) pay any Parent
Entity Expenses or (ii) pay or distribute any Related Taxes; and
 
(B)          amounts constituting or to be used for purposes of making payments
to the extent specified in Section 6.19(b)(ii), (iii), (v), (xi), (xii), (xiii),
(xv) and (xix).
 
(x)          after the Conversion Date, (a) the declaration and payment of
dividends on the common stock or common equity interests of the Borrower or any
Parent Entity (and any equivalent declaration and payment of a distribution of
any security exchangeable for such common stock or common equity interests to
the extent required by the terms of any such exchangeable securities and any
Restricted Payment to any such Parent Entity to fund the payment by such Parent
Entity of dividends on such entity’s Capital Stock), following a public offering
of such common stock or common equity interests (or such exchangeable
securities, as applicable), in an amount in any fiscal year not to exceed the
greater of (i) up to 6.0% of the amount of net after-tax cash proceeds received
by or contributed to the Borrower or any of its  Restricted Subsidiaries from
any such public offering and (ii) an aggregate amount not to exceed 6.0% of
Market Capitalization; or (b) in lieu of all or a portion of the dividends
permitted by clause (a), any prepayment, purchase, repurchase, redemption,
defeasance, discharge, retirement or other acquisition of the Capital Stock of
the Borrower (and any equivalent declaration and payment of a distribution of
any security exchangeable for such common stock or common equity interests to
the extent required by the terms of any such exchangeable securities and any
Restricted Payment to any such Parent Entity to fund the payment by such Parent
Entity of dividends on such entity’s Capital Stock) for aggregate consideration
that, when taken together with dividends permitted by clause (a), does not
exceed the amount contemplated by clause (a);
 
(xi)        payments by the Borrower, or loans, advances, dividends or
distributions to any Parent Entity to make payments, to holders of Capital Stock
of the Borrower or any Parent Entity (or to the holders of Indebtedness that is
convertible into or exchangeable for Capital Stock of the Company or any Parent
Entity upon such conversion or exchange)  in lieu of the issuance of fractional
shares of such Capital Stock, provided, however, that any such payment, loan,
advance, dividend or distribution shall not be for the purpose of evading any
limitation of this Section 7.06 or otherwise to facilitate any dividend or other
return of capital to the holders of such Capital Stock (as determined in good
faith by the Borrower);
 
(xii)       Restricted Payments that are made (a) in an amount not to exceed the
amount of Excluded Contributions or (b) in an amount equal to the amount of net
after-tax cash proceeds from an asset sale or disposition in respect of property
or assets acquired, if the acquisition of such property or assets was financed
with Excluded Contributions; provided, that such amount will not increase the
amount available pursuant to Section 7.06(a)(iv)(B)(2) above;
 
-172-

--------------------------------------------------------------------------------

(xiii)      (i) the declaration and payment of dividends on Designated Preferred
Stock of the Borrower or any of its Restricted Subsidiaries issued after the
Conversion Date; (ii) the declaration and payment of dividends to a Parent
Entity in an amount sufficient to allow the Parent Entity to pay dividends to
holders of its Designated Preferred Stock issued after the Conversion Date; and
(iii) the declaration and payment of dividends on Refunding Capital Stock issued
after the Conversion Date that is Preferred Stock; provided, however, that, in
the case of clause (ii), the amount of dividends paid to a Person pursuant to
such clause shall not exceed the cash proceeds received by the Borrower or the
aggregate amount contributed in cash to the equity of the Borrower (other than
through the issuance of Disqualified Stock or an Excluded Contribution of the
Borrower), from the issuance or sale of such Designated Preferred Stock;
provided, further, in the case of clauses (i) and (iii), that for the most
recently ended four fiscal quarters for which consolidated financial statements
are available (which may be internal financial statements) immediately preceding
the date of issuance of such Designated Preferred Stock or declaration of such
dividends on such Refunding Capital Stock, after giving effect to such payment
on a pro forma basis the Borrower would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the test set forth in Section 7.03(a)
hereof;
 
(xiv)       after the Conversion Date, distributions, by dividend or otherwise,
or other transfer or disposition of shares of Capital Stock of, or equity
interests in, an Unrestricted Subsidiary (or a Restricted Subsidiary that owns
one or more Unrestricted Subsidiaries and no other material assets), or
Indebtedness owed to the Borrower or a Restricted Subsidiary by an Unrestricted
Subsidiary (or a Restricted Subsidiary that owns one or more Unrestricted
Subsidiaries and no other material assets), in each case, other than
Unrestricted Subsidiaries, substantially all of the assets of which are cash and
Cash Equivalents or proceeds thereof;
 
(xv)        distributions or payments of Securitization Fees, sales
contributions and other transfers of Securitization Assets or Receivables Assets
and purchases of Securitization Assets or Receivables Assets pursuant to a
Securitization Repurchase Obligation, in each case in connection with a
Qualified Securitization Financing or Receivables Facility;
 
(xvi)       any Restricted Payment made in connection with the Transactions and
any fees, costs and expenses (including all legal, accounting and other
professional fees, costs and expenses) related thereto, including Transaction
Expenses, or used to fund amounts owed to Affiliates in connection with the
Transactions (including dividends to any Parent Entity to permit payment by such
Parent Entity of such amounts);
 
(xvii)     so long as no Event of Default has occurred and is continuing (or
would result therefrom), after the Conversion Date, (i) Restricted Payments
(including loans or advances) in an aggregate amount outstanding at the time
made not to exceed the greater of $750.0 million and 27.5% of LTM EBITDA at such
time, and (ii) any Restricted Payments, so long as, immediately after giving pro
forma effect to the payment of any such Restricted Payment and the incurrence of
any Indebtedness the net proceeds of which are used to make such Restricted
Payment, the Consolidated First Lien Secured Leverage Ratio shall be no greater
than 0.75 to 1.00;
 
(xviii)     mandatory redemptions of Disqualified Stock issued as a Restricted
Payment or as consideration for a Permitted Investment;
 
-173-

--------------------------------------------------------------------------------

(xix)      so long as no Event of Default has occurred and is continuing (or
would result therefrom), after the Conversion Date, the redemption, defeasance,
repurchase, exchange or other acquisition or retirement of Subordinated
Indebtedness of the Borrower or any Guarantor, so long as, immediately after
giving pro forma effect to the payment of any such Restricted Payment and the
incurrence of any Indebtedness the net proceeds of which are used to make such
Restricted Payment, the Consolidated First Lien Secured Leverage Ratio shall be
no greater than 1.00 to 1.00;
 
(xx)        payments or distributions to dissenting stockholders pursuant to
applicable law (including in connection with, or as a result of, exercise of
dissenters’ or appraisal rights and the settlement of any claims or action
(whether actual, contingent or potential)), pursuant to or in connection with a
merger, amalgamation, consolidation or transfer of assets that complies with
Section 7.04 hereof;
 
(xxi)      Restricted Payments to a Parent Entity to finance Investments that
would otherwise be permitted to be made pursuant to this Section 7.06 if made by
the Borrower; provided that (a) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment, (b) such Parent
Entity shall, promptly following the closing thereof, cause (1) all property
acquired (whether assets or Capital Stock) to be contributed to the capital of
the Borrower or one of its Restricted Subsidiaries or (2) the merger or
amalgamation of the Person formed or acquired into the Borrower or one of its
Restricted Subsidiaries (to the extent not prohibited by Section 7.04 hereof) to
consummate such Investment, (c) such Parent Entity and its Affiliates (other
than the Borrower or a Restricted Subsidiary) receives no consideration or other
payment in connection with such transaction except to the extent the Borrower or
a Restricted Subsidiary could have given such consideration or made such payment
in compliance with this Agreement, (d) any property received by the Borrower
shall not increase amounts available for Restricted Payments pursuant to Section
7.06(a), except to the extent the fair market value at the time of such receipt
of such property exceeds the Restricted Payment made pursuant to this clause
(xxi) and (e) such Investment shall be deemed to be made by the Borrower or such
Restricted Subsidiary pursuant to another provision of this Section 7.06 (other
than pursuant to Section 7.06(b)(xii)) or pursuant to the definition of
“Permitted Investment” (other than pursuant to clause (l) thereof);
 
(xxii)      after the Conversion Date, investments or other Restricted Payments
in an aggregate amount not to exceed an amount equal to the sum of Retained
Declined Proceeds; and
 
(xxiii)     any Restricted Payment made in connection with a Permitted
Intercompany Activity or Permitted Tax Restructuring or related transactions.
 
(c)          For purposes of determining compliance with this Section 7.06, in
the event that a Restricted Payment or Investment (or portion thereof) meets the
criteria of more than one of the categories of Permitted Payments described in
Section 7.06(b), or is permitted pursuant to Section 7.06(a) and/or one or more
of the clauses contained in the definition of “Permitted Investment,” the
Borrower will be entitled to divide or classify (or later divide, classify or
reclassify in whole or in part in its sole discretion) such Restricted Payment
or Investment (or portion thereof) in any manner that complies with this Section
7.06, including as an Investment pursuant to one or more of the clauses
contained in the definition of “Permitted Investment.”
 
(d)          The amount of all Restricted Payments (other than cash) shall be
the fair market value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Borrower or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment. 
The fair market value of any cash Restricted Payment shall be its face amount,
and the fair market value of any non-cash Restricted Payment, property or assets
other than cash shall be determined conclusively by the Borrower acting in good
faith.
 
-174-

--------------------------------------------------------------------------------

(e)         Unrestricted Subsidiaries may use value transferred from the
Borrower and its Restricted Subsidiaries in a Permitted Investment to purchase
or otherwise acquire Indebtedness or Capital Stock of the Borrower, any Parent
Entity or any of the Borrower’s Restricted Subsidiaries, and to transfer value
to the holders of the Capital Stock of the Borrower or any Restricted Subsidiary
or any Parent Entity and to Affiliates thereof, and such purchase, acquisition,
or transfer will not be deemed to be a “direct or indirect” action by the
Borrower or its Restricted Subsidiaries.
 
(f)          If the Borrower or a Restricted Subsidiary makes a Restricted
Payment which at the time of the making of such Restricted Payment would in the
good faith determination of the Borrower be permitted under the provisions of
this Agreement, such Restricted Payment shall be deemed to have been made in
compliance with this Agreement notwithstanding any subsequent adjustments made
in good faith to the Borrower’s financial statements affecting Consolidated Net
Income or Consolidated EBITDA of the Borrower for any period.
 
(g)          For the avoidance of doubt, this Section 7.06 shall not restrict
the making of, or dividends or other distributions in amounts sufficient to
make, any “AHYDO Payment” with respect to any Indebtedness of any Parent Entity,
the Borrower or any of its Restricted Subsidiaries permitted to be Incurred
under this Agreement.
 
Section 7.07          [Reserved].
 
Section 7.08          Limitation on Restrictions on Distributions from
Restricted Subsidiaries.
 
(a)        The Borrower shall not, and shall not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to:
 
(i)       pay dividends or make any other distributions in cash or otherwise on
its Capital Stock or pay any Indebtedness or other obligations owed to the
Borrower or any Restricted Subsidiary;
 
(ii)      make any loans or advances to the Borrower or any Restricted
Subsidiary; or
 
(iii)     sell, lease or transfer any of its property or assets to the Borrower
or any Restricted Subsidiary;
 
provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Borrower or any
Restricted Subsidiary to other Indebtedness Incurred by the Borrower or any
Restricted Subsidiary shall not be deemed to constitute such an encumbrance or
restriction.
 
(b)      Section 7.08(a) shall not prohibit:
 
(i)       any encumbrance or restriction pursuant to any credit facility or any
other agreement or instrument, in each case, in effect at or entered into on the
Closing Date;
 
-175-

--------------------------------------------------------------------------------

(ii)      any encumbrance or restriction pursuant to this Agreement, the
Collateral Documents and the Guarantees;
 
(iii)     any encumbrance or restriction pursuant to applicable law, rule,
regulation or order;
 
(iv)     any encumbrance or restriction pursuant to an agreement or instrument
of a Person or relating to any Capital Stock or Indebtedness of a Person,
entered into on or before the date on which such Person was acquired by or
merged, consolidated or otherwise combined with or into the Borrower or any
Restricted Subsidiary, or was designated as a Restricted Subsidiary or on which
such agreement or instrument is assumed by the Borrower or any Restricted
Subsidiary in connection with an acquisition of assets (other than Capital Stock
or Indebtedness Incurred as consideration in, or to provide all or any portion
of the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
acquired by the Borrower or was merged, consolidated or otherwise combined with
or into the Borrower or any Restricted Subsidiary or entered into in
contemplation of or in connection with such transaction) and outstanding on such
date; provided that, for the purposes of this clause (iv), if another Person is
the Successor Company, any Subsidiary thereof or agreement or instrument of such
Person or any such Subsidiary shall be deemed acquired or assumed by the
Borrower or any Restricted Subsidiary when such Person becomes the Successor
Company;
 
(v)    any encumbrance or restriction:
 
(A)          that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract or agreement, or the assignment or transfer of any lease, license or
other contract or agreement;
 
(B)          contained in mortgages, pledges, charges or other security
agreements permitted under this Agreement and the Collateral Documents or
securing Indebtedness of the Borrower or a Restricted Subsidiary permitted under
this Agreement and the Collateral Documents to the extent such encumbrances or
restrictions restrict the transfer or encumbrance of the property or assets
subject to such mortgages, pledges, charges or other security agreements;
 
(C)         contained in any trading, netting, operating, construction, service,
supply, purchase, sale or other agreement to which the Borrower or any of its
Restricted Subsidiaries is a party entered into in the ordinary course of
business or consistent with past practice; provided that such agreement
prohibits the encumbrance of solely the property or assets of the Borrower or
such Restricted Subsidiary that are subject to such agreement, the payment
rights arising thereunder or the proceeds thereof and does not extend to any
other asset or property of the Borrower or such Restricted Subsidiary or the
assets or property of another Restricted Subsidiary; or
 
(D)          pursuant to customary provisions restricting dispositions of real
property interests set forth in any reciprocal easement agreements of the
Borrower or any Restricted Subsidiary;
 
(vi)     any encumbrance or restriction pursuant to Purchase Money Obligations
and Capitalized Lease Obligations permitted under this Agreement and the
Collateral Documents, in each case, that impose encumbrances or restrictions on
the property so acquired;
 
-176-

--------------------------------------------------------------------------------

(vii)    any encumbrance or restriction imposed pursuant to an agreement entered
into for the direct or indirect sale or disposition to a Person of all or
substantially all the Capital Stock or assets of the Borrower or any Restricted
Subsidiary (or the property or assets that are subject to such restriction)
pending the closing of such sale or disposition;
 
(viii)   customary provisions in leases, licenses, equityholder agreements,
joint venture agreements, organizational documents and other similar agreements
and instruments;
 
(ix)     encumbrances or restrictions arising or existing by reason of
applicable law or any applicable rule, regulation or order, or required by any
regulatory authority;
 
(x)      any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business or consistent with past practice;
 
(xi)     any encumbrance or restriction pursuant to Hedging Obligations;
 
(xii)    other Indebtedness of Foreign Subsidiaries permitted to be Incurred or
issued subsequent to the Closing Date pursuant to the provisions of Section 7.03
that impose restrictions solely on the Foreign Subsidiaries party thereto or
their Subsidiaries;
 
(xiii)   restrictions created in connection with any Qualified Securitization
Financing or Receivables Facility that, in the good faith determination of the
Borrower, are necessary or advisable to effect such Securitization Facility or
Receivables Facility;
 
(xiv)   any encumbrance or restriction arising pursuant to an agreement or
instrument (relating to any Indebtedness permitted to be Incurred subsequent to
the Closing Date pursuant to the provisions of Section 7.03 hereof) if the
encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially less favorable to the Lenders than (a) the
encumbrances and restrictions contained in the Loan Documents or the
First-Priority Senior Secured Note Documents as in effect on the Closing Date or
(b) in comparable financings (as determined in good faith by the Borrower) and
where, in the case of clause (b), either (a) the Borrower determines at the time
of entry into such agreement or instrument that such encumbrances or
restrictions will not adversely affect, in any material respect, the Borrower’s
ability to make principal or interest payments on the Secured Obligations or (b)
such encumbrance or restriction applies only during the continuance of a default
in respect of a payment relating to such agreement or instrument;
 
(xv)    any encumbrance or restriction existing by reason of any Lien permitted
under Section 7.01 hereof; or
 
(xvi)   any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in clauses (i) to (xv) of
this Section 7.08(b) or this clause (xvi) (an “Initial Agreement”) or contained
in any amendment, supplement or other modification to an agreement referred to
in clauses (i) to (xv) of this Section 7.08(b) or this clause (xvi); provided,
however, that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement or instrument are no less favorable
in any material respect to the Lenders taken as a whole than the encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such refinancing or amendment, supplement or other modification relates
(as determined in good faith by the Borrower).
 
-177-

--------------------------------------------------------------------------------

Notwithstanding any other provision to the contrary, the consummation of the
Transactions shall not be prohibited by Article VII.
 
ARTICLE VIII

Events of Default and Remedies
 
Section 8.01          Events of Default.  Any of the following events referred
to in any of clauses (a) through (l) inclusive of this Section 8.01 shall
constitute an “Event of Default”:
 
(a)          Non-Payment.  Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or
 
(b)          Specific Covenants.  Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a) or Section 6.04
(solely with respect to the Borrower), Section 6.11 or Article VII; or
 
(c)          Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Borrower of written
notice thereof by the Administrative Agent or the Required Lenders; provided
that the Administrative Agent shall not be entitled to notify the Borrower of a
Default under this Section 8.01(c) for actions taken and reported by the
Borrower to the Administrative Agent and the Lenders pursuant to a notice
provided by the Borrower to the Administrative Agent more than two years prior
to such notice of Default and no Default or Event of Default can occur as a
result thereof; provided that such two year limitation shall not apply (i) if
the Administrative Agent has commenced any remedial action in respect of any
such Event of Default or (ii) any Loan Party had actual knowledge of such
Default or Event of Default and failed to notify to Administrative Agent as
required hereby; or


(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made and such incorrect or
misleading representation, warranty, certification or statement of fact, if
capable of being cured, remains so incorrect or misleading for thirty (30) days;
or
 
(e)          Cross-Default.  Other than with respect to pre-petition
Indebtedness prior to the Conversion Date, the payment of which is subject to an
effective stay in the Bankruptcy Cases, the Borrower or any Principal Subsidiary
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount exceeding the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than (i) with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts and
(ii) any event requiring prepayment pursuant to customary asset sale events,
insurance and condemnation proceeds events, change of control offers events and
excess cash flow and indebtedness sweeps), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, all such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem all such Indebtedness to be made, prior to its stated maturity; provided
that this clause (e)(B) shall not apply to secured Indebtedness that becomes due
(or requires an offer to purchase) as a result of the voluntary sale or transfer
of the property or assets securing such Indebtedness, if such sale or transfer
is permitted hereunder and under the documents providing for such Indebtedness;
provided, further, that (x) such failure is unremedied and is not waived by the
required holders of such Indebtedness and (y) for the avoidance of doubt, any
event or condition set forth under this paragraph (e) shall not, until the
expiration of any applicable grace period or the delivery of notice by the
applicable holder or holders of such Indebtedness, constitute a Default or an
Event of Default for purposes of this Agreement; or
 
-178-

--------------------------------------------------------------------------------

(f)          Insolvency Proceedings, Etc.  Following the Conversion Date, except
with respect to any dissolution or liquidation of a Restricted Subsidiary
expressly permitted by Section 7.04 in connection with the consummation of a
Permitted Tax Restructuring, the Borrower or any Principal Subsidiary institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, interim receiver, receiver and manager,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, interim receiver, receiver and manager,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days; or an order for relief is entered in any
such proceeding; or
 
(g)          Inability to Pay Debts; Attachment.  Following the Conversion Date,
the Borrower  or any Principal Subsidiary admits in writing its inability
generally to pay its debts as they become due; or
 
(h)          Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money
(excluding prior to the Conversion Date, (x) any order fixing the amount of any
claim in the Cases and (y) in the case of any judgment against any Debtor, any
judgement that does not arise post-petition) in an aggregate amount exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance) and such judgment or order shall not have been satisfied, vacated,
discharged or stayed (including, prior to the Conversion Date, pursuant to the
Bankruptcy Code) or bonded pending an appeal for a period of sixty (60) days
after such judgment becomes final, and in the event such judgment is covered by
insurance, an enforcement proceeding has been commenced by any creditor upon
such judgment or decree which is not promptly stayed (including, prior to the
Conversion Date, pursuant to the Bankruptcy Code); or
 
(i)          Invalidity of Collateral Documents.  Any material provision of any
Collateral Document, at any time after its execution and delivery and for any
reason other than as permitted hereunder or thereunder (including as a result of
a transaction permitted under Section 7.04 or Section 7.05) or as a result of
acts by the Administrative Agent in the sole control of the Administrative Agent
or, omissions by the Administrative Agent in the sole control of the
Administrative Agent or any loss of perfection that results from the failure of
the Collateral Agent (or the Collateral Agent, as defined in the applicable
Collateral Document) to maintain possession of certificates delivered to it
representing securities pledged under the Collateral Documents or the payment in
full of all the Obligations and termination of all Commitments, ceases to be in
full force and effect or ceases to create a valid and perfected lien on a
material portion the Collateral covered thereby (unless perfection is not
required hereunder or thereunder) other than Collateral having a fair market
value not exceeding $50.0 million; or the Borrower or any Grantor contests in
writing the validity or enforceability of any material provision of any
Collateral Document; or
 
-179-

--------------------------------------------------------------------------------

(j)          Change of Control.  There occurs any Change of Control; or
 
(k)          ERISA Event.  An ERISA Event or similar event with respect to a
Foreign Plan shall have occurred that, when taken alone or together with all
other such events that have occurred, could reasonably be expected to have a
Material Adverse Effect; or
 
(l)          Bankruptcy Event of Default. Prior to the Conversion Date:
 
(i) any of the Cases of the Debtors shall be dismissed or converted to a case
under Chapter 7 of the Bankruptcy Code or any Debtors shall file a motion or
other pleading seeking the dismissal of any Case of any Debtor under Section
1112 of the Bankruptcy Code or otherwise or (ii) a trustee, interim receiver,
receiver or manager shall be appointed in any of the Cases, or a responsible
officer or an examiner with enlarged powers relating to the operation of the
business (powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1104(b) of the Bankruptcy Code shall be appointed
in any of the Cases of the Debtors;
 
(ii) (x) an application shall be filed by any Debtor for the approval of, or an
order of the Bankruptcy Court shall be entered granting, any other Liens or
claims (as such word is defined in the Bankruptcy Code), other than the
Carve-Out or Liens securing the Specified Pari Passu Debt, in any of the Cases
of the Debtors that is pari passu with or senior to the claims (as such word is
defined in the Bankruptcy Code) or Liens of the Administrative Agent, the
Lenders or the other Secured Parties on the Collateral against the Borrowers or
any other Loan Party or (y) any Liens or claims (as such word is defined in the
Bankruptcy Code) senior to or pari passu with the claims (as such word is
defined in the Bankruptcy Code) or Liens of the Administrative Agent, the
Lenders or the other Secured Parties on the Collateral (other than the
Carve-Out, Liens securing any Indebtedness permitted pursuant to Section 7.03 or
any Lien permitted by Section 7.01 expressly permitted in the Final DIP Order to
be senior to or pari passu with such claims or Liens) against the Borrowers or
any other Loan Party shall be discovered to exist, arise or otherwise be
granted;
 
(iii) other than payments authorized by the Bankruptcy Court in respect of
“first day orders” or other orders entered upon pleadings (including, without
limitation, the Final DIP Order, the Acceptable Reorganization Plan and the
Confirmation Order), as required by the Bankruptcy Code, any Debtor makes any
payments (whether by way of “adequate protection” or otherwise) of principal or
interest or otherwise on account of any Prepetition Debt or payables (for the
avoidance of doubt, other than repayment in full of the revolving loans under
the Prepetition Credit Agreement or the Prepetition First Lien Notes);
 
(iv)  the Bankruptcy Court shall enter an order or orders granting relief from
the automatic stay applicable under section 362 of the Bankruptcy Code to any
creditor or party in interest to permit foreclosure (or the granting of a deed
in lieu of foreclosure or the like) on any assets of the Debtors that have an
aggregate value in excess of $50,000,000 or to permit other actions that would
have a material adverse effect on the Debtors or their estates;
 
-180-

--------------------------------------------------------------------------------

(v) (i) an order shall be entered reversing, amending, supplementing, staying,
vacating or otherwise modifying the Final DIP Order, or the Borrower or any of
its Affiliates shall apply for authority to do so, without the prior written
consent of the Lenders, (ii) the Final DIP Order with respect to the Initial
Term Loans shall otherwise cease to be in full force and effect in any respect
or (iii) the Borrower or any of its Affiliates shall fail to comply with the
Final DIP Order;
 
(vi)  an order shall be entered by the Bankruptcy Court terminating any of the
Debtors’ exclusive periods for proposing a Reorganization Plan;
 
(vii)  an order shall be entered by the Bankruptcy Court confirming a
Reorganization Plan other than an Acceptable Reorganization Plan;
 
(viii)  the Final DIP Order shall cease to create valid and perfected Liens on
the Collateral with the priority contemplated therein or valid and enforceable
Superpriority Claims in respect of the obligations;
 
(ix) any of the Collateral shall be subject to surcharge under Section 506(c) of
the Bankruptcy Code or otherwise;
 
(x) an order shall be entered by the Bankruptcy Court authorizing use of cash
collateral inconsistent with the Loan Documents;
 
(xi) any Loan Party (or any direct or indirect Subsidiary thereof) shall obtain
court authorization to commence, or shall commence, join in, assist or otherwise
participate as an adverse party, in any suit or other proceeding against the
Administrative Agent, the Lead Arrangers or any Lender;
 
(xii) an order shall be entered approving the sale of all or substantially all
assets of the Debtors;
 
(xiii)  any of the Debtors shall fail to comply with the Final DIP Order;
 
(xiv) (i) the filing by any Debtor of a motion, pleading or other proceeding
that could reasonably be expected to result in an impairment of the rights or
interest of the Lenders and such motion, pleading or proceeding shall not be
withdrawn or dismissed within one (1) Business Day after a request to such
Debtor by the Administrative Agent or the Required Lenders to withdraw or
dismiss such motion, pleading or proceeding (ii) or a determination by a court
of competent jurisdiction with respect to a motion, pleading or proceeding
brought by another party that results in such an impairment; or
 
(xv)  any of the Debtors shall file or support any pleading seeking relief the
grant of which would give rise to an Event of Default.
 
Notwithstanding anything to the contrary contained herein, any “Default” under
this Section 8.01 will not constitute an “Event of Default” until the Loan
Parties do not cure such “Default” within the time period (if any) specified in
the applicable clauses of this Section 8.01 after receipt of any required notice
provided for therein to the extent such clauses of Section 8.01 provide for such
cure periods; provided that the Administrative Agent shall not be entitled to
notify the Borrower of a Default under this Section 8.01 for actions taken and
reported by the Borrower to the Administrative Agent and the Lenders pursuant to
a notice provided by the Borrower to the Administrative Agent more than two
years prior to such notice of Default and no Default or Event of Default can
occur as a result thereof; provided that such two year limitation shall not
apply if (i) the Administrative Agent has commenced any remedial action in
respect of any such Event of Default or (ii) any Loan Party had actual knowledge
of such Default or Event of Default and failed to notify to Administrative Agent
as required hereby.
 
-181-

--------------------------------------------------------------------------------

Section 8.02          Remedies Upon Event of Default.
 
(a)        Subject to the terms and conditions of the Final DIP Order prior to
the Conversion Date, if any Event of Default occurs and is continuing, the
Administrative Agent may, and shall, at the request of the Required Lenders,
take any or all of the following actions:
 
(i)       declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(ii)      declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(iii)     require that the Borrower Cash Collateralizes the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and
 
(iv)     exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
 
provided that (i) upon the occurrence of an Event of Default under Section
8.01(f), the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender and (ii) prior to the Conversion Date,
with respect to enforcement of Liens or other remedies with respect to the
Collateral of the Debtors, the Administrative Agent shall provide the Borrower
at least five (5) Business Days’ prior written notice to the taking of such
action; provided further that during such period, any party in interest shall be
entitled to seek an emergency hearing with the Bankruptcy Court, for the sole
purpose of contesting whether an Event of Default has occurred and/or is
continuing.  Notwithstanding anything to the contrary herein, the Designated
Entities shall not be included in determining whether an Event of Default under
clause (e), (f), (g) or (h) of Section 8.01 has occurred or is continuing to the
extent related to, arising from, or in connection with the Staggered Emergence.
 
Section 8.03          Exclusion of Immaterial Subsidiaries.  Solely for the
purpose of determining whether a Default has occurred under clause (e), (f), (g)
or (h) of Section 8.01, any reference in any such clause to any Restricted
Subsidiary or Loan Party shall be deemed not to include any Subsidiary that is
an Immaterial Subsidiary or at such time could, upon designation by the
Borrower, become an Immaterial Subsidiary affected by any event or circumstances
referred to in any such clause unless the Consolidated EBITDA of such Subsidiary
together with the Consolidated EBITDA of all other Subsidiaries affected by such
event or circumstance referred to in such clause, shall exceed 5.0% of the
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries.
 
-182-

--------------------------------------------------------------------------------

Section 8.04          Application of Funds.  If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), including in any
bankruptcy or insolvency proceeding, any amounts received on account of the
Secured Obligations (and proceeds of Collateral) be applied by the
Administrative Agent, subject to (x) any Customary Intercreditor Agreement then
in effect and (y) the terms of the Pari Passu Intercreditor Agreement, in each
case, in the following order:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and obligations
under Secured Hedge Agreements and Secured Cash Management Obligations) payable
to the Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
 
 Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest (including, but not limited to, post-petition
interest), ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal, Unreimbursed Amounts or face amounts of the Loans, L/C
Borrowings and Swap Termination Value under Secured Hedge Agreements and Secured
Cash Management Obligations and for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn  amount of Letters of Credit, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to the payment of all other Secured Obligations that are due and payable
to the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Secured Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and
 
Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above and, if no
Secured Obligations remain outstanding, to the Borrower.
 
-183-

--------------------------------------------------------------------------------

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Secured Obligations other than Excluded Swap Obligations as
a result of this clause (a), to the extent permitted by applicable law, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause Fourth above from amounts
received from “Eligible Contract Participants” to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to obligations described
in clause Fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other obligations
pursuant to clause Fourth above) and (b) Secured Cash Management Obligations and
Obligations under Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank.  Each Cash Management Bank and Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX

Administrative Agent and Other Agents
 
Section 9.01          Appointment and Authorization of Agents.
 
(a)        Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. Without limiting the generality of the
foregoing, the Lenders hereby expressly authorize the Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of the Loan Documents and
the Collateral Documents and acknowledge and agree that any such action by any
Agent shall bind the Lenders.
 
(b)        Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each such L/C Issuer shall have all of the benefits and immunities (i) provided
to the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.
 
-184-

--------------------------------------------------------------------------------

(c)        The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable) and a
potential Hedge Bank or Cash Management Bank) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of (and to hold any
security interest, charge or other Lien created by the Collateral Documents for
and on behalf of or on trust for) such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including Section
9.07, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.
 
Section 9.02          Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through Affiliates (including without
limitation J.P. Morgan Europe Limited), agents, employees or attorneys-in-fact,
such sub-agents as shall be deemed necessary by the Administrative Agent, and
shall be entitled to advice of counsel, both internal and external, and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
 
Section 9.03          Liability of Agents.  No Agent-Related Person shall (a) be
liable to any Lender for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby, including their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent (except for its own gross negligence
or willful misconduct, as determined by the final judgment of a court of
competent jurisdiction, in connection with its duties expressly set forth
herein), or (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent, or for any failure of any Loan Party or any other party to
any Loan Document to perform its obligations hereunder or thereunder.  No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.  No Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that such
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that such Agent shall not
be required to take any action that, in its judgment or the judgment of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable Law.  No Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), or in the absence of its own gross
negligence or willful misconduct.
 
-185-

--------------------------------------------------------------------------------

Section 9.04          Reliance by Agents.
 
(a)        Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, request, consent, certificate, instrument, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent and shall not
incur any liability for relying thereon.  Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.
 
(b)       For purposes of determining compliance with the conditions specified
in Section 4.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
Section 9.05          Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.”  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  Subject to the other provisions of
this Article IX, the Administrative Agent shall take such action with respect to
any Event of Default as may be directed by the Required Lenders in accordance
with Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.
 
Section 9.06          Credit Decision; Disclosure of Information by Agents. 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
 
-186-

--------------------------------------------------------------------------------

Section 9.07         Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it in its capacity as an Agent-Related
Person; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower, provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto, if any.  The undertaking in this Section 9.07 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.
 
Section 9.08         Agents in their Individual Capacities.  JPMCB and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Capital Stock in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though JPMCB were not the
Administrative Agent hereunder and without notice to or consent of the Lenders. 
The Lenders acknowledge that, pursuant to such activities, JPMCB or its
Affiliates may receive information regarding any Loan Party or any Affiliate of
a Loan Party (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them.  With respect to its Loans, JPMCB shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders” include JPMCB in its individual capacity.
 
-187-

--------------------------------------------------------------------------------

Section 9.09          Successor Agents.  The Administrative Agent may resign as
the Administrative Agent and Collateral Agent upon thirty (30) days’ notice to
the Lenders and the Borrower.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which appointment of a successor agent shall require the
consent of the Borrower at all times other than during the existence of an Event
of Default under Section 8.01(f) or (g) (which consent of the Borrower shall not
be unreasonably withheld or delayed).  If no successor agent is appointed prior
to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor agent from among the Lenders.  Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and Collateral Agent and the term “Administrative Agent”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be (and the term “Collateral Agent” shall
mean such successor collateral agent and/or supplemental agent, as described in
Section 9.01(c)), and the retiring Administrative Agent’s appointment, powers
and duties as the Administrative Agent and Collateral Agent shall be
terminated.  After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent and Collateral Agent, the provisions of this Article IX
and Section 10.04 and Section 10.05 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent and
Collateral Agent under this Agreement.  If no successor agent has accepted
appointment as the Administrative Agent and Collateral Agent by the date which
is thirty (30) days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent and Collateral Agent hereunder until such time, if any,
as the Required Lenders appoint a successor agent as provided for above (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security until
such time as a successor Collateral Agent is appointed).  Upon the acceptance of
any appointment as the Administrative Agent and Collateral Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to any
mortgages, and such other security agreements, instruments or notices, as may be
necessary or desirable, or as the Required Lenders may reasonably request, in
order to (a) continue the perfection of the Liens granted or purported to be
granted by the Collateral Documents or (b) otherwise ensure that the Collateral
and Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent and Collateral
Agent, and the retiring Administrative Agent and Collateral Agent shall, to the
extent not previously discharged, be discharged from its duties and obligations
under the Loan Documents.
 
Section 9.10          Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.04(e) and (f), Section 2.09 and
Section 10.04) allowed in such judicial proceeding; and
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
 
-188-

--------------------------------------------------------------------------------

(c)         any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
Section 9.11          Collateral and Guaranty Matters. 


The Lenders irrevocably agree:
 
(a)          that any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document shall be
automatically released (i) upon termination of the Aggregate Commitments and
payment in full of all Secured Obligations (other than (x) obligations under
Secured Hedge Agreements not yet due and payable, (y) Secured Cash Management
Obligations not yet due and payable and (z) contingent indemnification
obligations not yet accrued and payable), the expiration or termination of all
Letters of Credit (other than Letters of Credit that have been Cash
Collateralized or backstopped or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer have been
made), (ii) at the time the property subject to such Lien is transferred as part
of or in connection with any transfer permitted hereunder (including any Asset
Disposition permitted hereunder) or under any other Loan Document to any Person
other than any other Loan Party (provided that in the event of a transfer of
assets from a Loan Party to another Loan Party organized in a different
jurisdiction, the Collateral Agent shall, upon request of the Borrower or any
other Loan Party, release such Lien if such transferee Loan Party takes all
actions reasonably necessary to grant a Lien in such transferred assets to the
Collateral Agent (to the extent required by the Collateral and Guarantee
Requirement)) or in connection with the Staggered Emergence, (iii) subject to
Section 10.01, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders, (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to clause (b) or (c) below, (v) if the property subject to
such Lien becomes Excluded Property or (vi) solely with respect to any Lien
granted pursuant to the DIP Collateral Documents, upon the Conversion Date;
 
(b)          to release or subordinate any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is a Permitted Lien under
clauses (i) or (l) (in the case of clause (l), upon the reasonable request of
the Borrower, to the extent required by the terms of the agreements governing
such Permitted Lien) of the definition thereof; and

 
(c)          to release a Subsidiary Guarantor from the Guarantee Agreement, if
such Subsidiary Guarantor ceases to be a Restricted Subsidiary, or becomes an
Excluded Subsidiary or is a Designated Entity, in each case as a result of a
transaction permitted hereunder or designation permitted hereunder (as certified
in writing delivered to the Administrative Agent by a Responsible Officer of the
Borrower) or as a result of the Staggered Emergence (provided that the release
of any Subsidiary Guarantor from its obligations under the Loan Documents solely
as a result of such Subsidiary Guarantor becoming an Excluded Subsidiary of the
type described in clause (b) of the definition thereof shall only be permitted
if such Subsidiary Guarantor becomes such an Excluded Subsidiary pursuant to a
transaction with a third party that is not otherwise an Affiliate of the
Borrower and such transaction was not for the primary purpose of releasing the
Guarantee of such Subsidiary Guarantor).
 
-189-

--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, upon request by the
Administrative Agent at any time, the Required Lenders shall confirm in writing
the Administrative Agent’s irrevocable authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.11; provided
that the absence of such confirmation shall not affect in any way the validity
of the automatic releases of security interest or Guaranty contemplated by this
Agreement or the Administrative Agent’s obligations to comply with the
provisions of the immediately following sentence.  In each case as specified in
this Section 9.11, the Administrative Agent  will promptly (and each Lender
irrevocably authorizes the Administrative Agent to), at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request (i) to evidence the release or subordination of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents (including the filing of termination statements or the
return of pledged collateral), or to evidence the release of such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.11; provided, that prior to any such
request, the Borrower shall have in each case delivered to the Administrative
Agent written request therefor and, to the extent reasonably requested by the
Administrative Agent, a certificate of the Borrower to the effect that the
release of such Guarantor or Collateral, as applicable, is in compliance with
the Loan Documents.  Each of the Lenders  irrevocably authorizes the
Administrative Agent to rely on any such certificate without independent
investigation and release its interests in any Collateral or release any
Guarantor from its obligations under the Loan Documents pursuant to this Section
9.11 (including, in each case of the foregoing, by filing applicable termination
statements and/or returning pledged Collateral); it being acknowledged and
agreed by each Secured Party that the Administrative Agent, in its capacity as
such, shall have no liability with respect to relying on such certificate and
taking actions to evidence such release.
 
Section 9.12         Other Agents; Arrangers and Managers.  None of the Lenders,
the Agents, the Lead Arrangers, the Documentation Agents, or other Persons
identified on the facing page or signature pages of this Agreement as a
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as
such.  Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
 
Section 9.13          Appointment of Supplemental Administrative Agents.
 
(a)          It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and, collectively, as “Supplemental Administrative
Agents”).
 
-190-

--------------------------------------------------------------------------------

(b)       In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Section
10.04 and Section 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.
 
(c)          Should any instrument in writing from any Loan Party be required by
any Supplemental Administrative Agent so appointed by the Administrative Agent
for more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent.  In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.
 
Section 9.14          Withholding Tax.  To the extent required by any applicable
Law, the Administrative Agent may deduct or withhold from any payment to any
Lender under any Loan Document an amount equivalent to any applicable
withholding Tax.  If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered or was not
properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of, withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties, additions
to Tax or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any amounts at any time owing to such
Lender under this Agreement or any other Loan Document against any amount due
the Administrative Agent under this Section 9.14.  The agreements in this
Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations.  For the avoidance of doubt, (1) the term
“Lender” shall, for purposes of this Section 9.14, include any L/C Issuer and
any Swing Line Lender and (2) this Section 9.14 shall not limit or expand the
obligations of the Borrower or any Guarantor under Section 3.01 or any other
provision of this Agreement.
 
Section 9.15          Secured Cash Management Obligations; Secured Hedge
Agreements.  Except as otherwise expressly set forth herein or in any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.04, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Obligations or Obligations arising under Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
reasonably request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
 
-191-

--------------------------------------------------------------------------------

Section 9.16        Certain ERISA Matters.  (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true:


(i)          such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of 
the Loans, the Letters of Credit, the Commitments or this Agreement,


(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemption have been satisfied, with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement,


(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that
neither the Administrative Agent nor any of its Affiliates is a fiduciary with
respect to the Collateral or the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


-192-

--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous


Section 10.01        Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by,
subject to clause (vi) of the second proviso below, the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:
 
(a)          extend or increase the Commitment of any Lender without the written
consent of each Lender directly and adversely affected thereby (it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
the waiver of any Default or Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);
 
(b)          postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or Section 2.08, fees or
other amounts without the written consent of each Lender directly and adversely
affected thereby, it being understood that the waiver of (or amendment to the
terms of) any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest;
 
(c)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly and
adversely affected thereby, it being understood that any change to the
definition of Consolidated First Lien Secured Leverage Ratio or in the component
definitions thereof shall not constitute a reduction in the rate of interest or
fees; provided that only the consent of the Required Lenders shall be necessary
to amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;
 
(d)        change any provision of this Section 10.01 or the definitions of
“Required Lenders,” and “Required Revolving Credit Lenders” or Sections 2.13 or
8.04 that would alter the pro rata sharing payments without the written consent
of each Lender directly and adversely affected thereby; provided that to the
extent necessary to give effect to the incurrence under this Agreement of any
Exit Revolving Facility Refinancing Indebtedness or Refinancing Subsidiary Debt
Term Loans, in no event shall this clause (d) apply to any amendment, waiver or
consent made to give effect to any such incurrence;
 
(e)          release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; provided that any transaction permitted under Section 7.04 or
Section 7.05 shall not be subject to this clause (e) to the extent such
transaction does not result in the release of all or substantially all of the
Collateral;
 
-193-

--------------------------------------------------------------------------------

(f)          release all or substantially all of the value of the Guarantees
under the Guaranty Agreement in any transaction or series of related
transactions, without the written consent of each Lender; provided that any
transaction permitted under Section 7.04 or Section 7.05 shall not be subject to
this clause (f) to the extent such transaction does not result in the release of
all or substantially all of the Guarantees;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; (v) any amendment or
waiver that by its terms affects the rights or duties of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) will require only the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto if such Class of Lenders were the only Class of Lenders; (vi) only the
consent of the Required Revolving Credit Lenders (and no other Lenders, the
Administrative Agent, Collateral Agent or any other Person) shall be necessary
to amend, restate, supplement or otherwise modify this Agreement or any other
Loan Document to give effect to the Exit Revolving Facility hereunder, to add,
expand, amend, supplement or otherwise modify any financial covenant,
representation, affirmative covenant, negative covenant, event of default or any
other provision or definition that applies solely to the Revolving Credit
Facility and/or that is more restrictive against the Borrower than what is
otherwise reflected in the Loan Documents for the Initial Term Loans, as
negotiated for the benefit of the Revolving Credit Lenders; provided that any
Default or Event of Default with respect to the breach of any covenant
(including any financial covenant, subject to any cure right) that applies
solely to the Revolving Credit Facility shall not constitute a Default or Event
of Default with respect to any Term Loans unless and until the Required
Revolving Credit Lenders have declared all amounts outstanding under the
Revolving Credit Facility to be immediately due and payable and all outstanding
Revolving Credit Commitments to be immediately terminated, in each case in
accordance with this Agreement and such declaration has not been rescinded on or
before such date, and (vii) the Closing Date Certificate may be updated with the
consent of the Borrower and the Administrative Agent (not to be unreasonably
withheld) following the Closing Date and on or prior to the Closing Date to
reflect circumstances existing on the Closing Date.  Notwithstanding the
foregoing, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans, the
Revolving Credit Loans, the Incremental Term Loans, if any, and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and, if applicable, the Required Revolving Credit Lenders.
 
-194-

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any Lender
if such amendment, supplement or waiver is delivered in order (i) to comply with
local Law or advice of local counsel, (ii) to cure ambiguities, inconsistencies,
omissions, mistakes or defects (including to correct or cure incorrect cross
references or similar inaccuracies), (iii) to effect administrative changes of a
technical or immaterial nature or (iv) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.  Furthermore, with the consent of the Administrative Agent
at the request of the Borrower (without the need to obtain any consent of any
Lender), any Loan Document may be amended to cure ambiguities, inconsistencies,
omissions, mistakes or defects (including to correct or cure incorrect cross
references or similar inaccuracies).
 
Notwithstanding anything in this Section 10.01 to the contrary, (a) technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrower and the Administrative Agent to the extent necessary (i) to
integrate any Incremental Facilities, Refinancing Revolving Credit Commitments,
Refinancing Term Loans, Refinancing Subsidiary Debt Term Loans, Extended Term
Loans or Extended Revolving Credit Commitments, (ii) to integrate or make
administrative modifications with respect to borrowings and issuances of Letters
of Credit, (iii) to integrate and terms or conditions from any Incremental
Facility Amendment that are more restrictive than this Agreement in accordance
with Section 2.14(d) and (iv) to make any amendments permitted by Section 1.03
and to give effect to any election to adopt IFRS and (b) without the consent of
any Lender or L/C Issuer, the Loan Parties, the Administrative Agent or the
Collateral Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into (w) any amendment, modification
or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties to give effect to, or protect any
security interest for benefit of the Secured Parties, in any property or so that
the security interests therein comply with applicable law or this Agreement or
in each case to otherwise enhance the rights or benefits of any Lender under any
Loan Document, (x)  any applicable intercreditor agreement contemplated by this
Agreement, in each case with the holders of Indebtedness permitted by this
Agreement to be secured by the Collateral.  Without limitation of the foregoing,
the Borrower may, without the consent of any Lenders, upon delivery to the
Administrative Agent (i) increase the interest rates (including any interest
rate margins or interest rate floors), fees and other amounts payable to any
Class or Classes of Lenders hereunder, (ii) increase, expand and/or extend the
call protection provisions and any “most favored nation” provisions benefiting
any Class or Classes of Lenders hereunder (including, for the avoidance of
doubt, the provisions of Section 2.05(a)(iv) and 2.14(b)(ii) hereof) and/or
(iii) with the consent of the Administrative Agent, modify any other provision
hereunder or under any other Loan Document in a manner, as determined by the
Administrative Agent in its sole discretion, more favorable to the then-existing
Lenders or Class or Classes of Lenders, in each case in connection with the
issuance or incurrence of any Incremental Facilities or other Indebtedness
permitted hereunder, where the terms of any such Incremental Facilities or other
Indebtedness are more favorable to the lenders thereof than the corresponding
terms applicable to other Loans or Commitments then existing hereunder, and it
is intended that one or more then-existing Classes of Loans or Commitments under
this Agreement share in the benefit of such more favorable terms in order to
comply with the provisions hereof relating to the incurrence of such Incremental
Facilities or other Indebtedness, or (y) any amendment, modification or waiver
of any Loan Document, or enter into any new agreement or instrument herein or in
any other Loan Document, to the extent necessary to give effect to the
incurrence under this Agreement of any refinancing of Prepetition Subsidiary
Debt and/or Prepetition Second Lien Notes with Indebtedness in the form of term
loans, so long as such Indebtedness is permitted under Section 7.03 hereof and
the liens securing such Indebtedness (including priority thereof) is permitted
under Section 7.01 hereof; provided that the Administrative Agent will have at
least five Business Days (or such shorter period to which the Administrative
Agent may consent in its reasonable discretion) after written notice from the
Borrower to provide such consent and may, in its sole discretion, provide
written notice to the Lenders regarding any such proposed amendment.
 
-195-

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, in connection with any
determination as to whether the Required Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, any Lender (other
than (x) any Lender that is a Regulated Bank and (y) any Revolving Credit
Lender) that, as a result of its interest in any total return swap, total rate
of return swap, credit default swap or other derivative contract (other than any
such total return swap, total rate of return swap, credit default swap or other
derivative contract entered into pursuant to bona fide market making
activities), has a net short position with respect to the Loans and/or
Commitments (each, a “Net Short Lender”) shall have no right to vote any of its
Loans and Commitments and shall be deemed to have voted its interest as a Lender
without discretion in the same proportion as the allocation of voting with
respect to such matter by Lenders who are not Net Short Lenders.  For purposes
of determining whether a Lender has a “net short position” on any date of
determination: (i) derivative contracts with respect to the Loans and
Commitments and such contracts that are the functional equivalent thereof shall
be counted at the notional amount thereof in Dollars, (ii) notional amounts in
other currencies shall be converted to the dollar equivalent thereof by such
Lender in a commercially reasonable manner consistent with generally accepted
financial practices and based on the prevailing conversion rate (determined on a
mid-market basis) on the date of determination, (iii) derivative contracts in
respect of an index that includes any of the Borrower or other Loan Parties or
any instrument issued or guaranteed by any of the Borrower or other Loan Parties
shall not be deemed to create a short position with respect to the Loans and/or
Commitments, so long as (x) such index is not created, designed, administered or
requested by such Lender and (y) the Borrower and other Loan Parties and any
instrument issued or guaranteed by any of the Borrower or other Loan Parties,
collectively, shall represent less than 5.0% of the components of such index,
(iv) derivative transactions that are documented using either the 2014 ISDA
Credit Derivatives Definitions or the 2003 ISDA Credit Derivatives Definitions
(collectively, the “ISDA CDS Definitions”) shall be deemed to create a short
position with respect to the Loans and/or Commitments if such Lender is a
protection buyer or the equivalent thereof for such derivative transaction and
(x) the Loans or the Commitments are a “Reference Obligation” under the terms of
such derivative transaction (whether specified by name in the related
documentation, included as a “Standard Reference Obligation” on the most recent
list published by Markit, if “Standard Reference Obligation” is specified as
applicable in the relevant documentation or in any other manner), (y) the Loans
or the Commitments would be a “Deliverable Obligation” under the terms of such
derivative transaction or (z) any of the Borrower or other Loan Parties (or its
successor) is designated as a “Reference Entity” under the terms of such
derivative transactions, and (v) credit derivative transactions or other
derivatives transactions not documented using the ISDA CDS Definitions shall be
deemed to create a short position with respect to the Loans and/or Commitments
if such transactions are functionally equivalent to a transaction that offers
the Lender protection in respect of the Loans or the Commitments, or as to the
credit quality of any of the Borrower or other Loan Parties other than, in each
case, as part of an index so long as (x) such index is not created, designed,
administered or requested by such Lender and (y) the Borrower and other Loan
Parties and any instrument issued or guaranteed by any of the Borrower or other
Loan Parties, collectively, shall represent less than 5.0% of the components of
such index.  In connection with any such determination, each Lender (other than
(x) any Lender that is a Regulated Bank and (y) any Revolving Credit Lender as
of the Closing Date) shall promptly notify the Administrative Agent in writing
that it is a Net Short Lender, or shall otherwise be deemed to have represented
and warranted to the Borrower and the Administrative Agent that it is not a Net
Short Lender (it being understood and agreed that the Administrative Agent shall
be entitled to rely on each such representation and deemed representation and
shall have no duty to (x) inquire as to or investigate the accuracy of any such
representation or deemed representation or (y) otherwise ascertain or monitor
whether any Lender, Eligible Assignee or Participant or prospective Lender,
Eligible Assignee or Participant is a Net Short Lender or make any calculations,
investigations or determinations with respect to any derivative contracts and/or
net short positions). Without limiting the foregoing, the Administrative Agent
shall not (A) be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to the Net Short Lenders or (B) have any liability with respect
to or arising out of any assignment or participation of Loans to any Net Short
Lender).
 
-196-

--------------------------------------------------------------------------------

Section 10.02         Notices and Other Communications; Facsimile Copies.
 
(a)        General.  Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
 
(i)      if to the Borrower, the Administrative Agent, an L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
 
(ii)      if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Borrower,
the Administrative Agent, the L/C Issuers and the Swing Line Lender.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(b)), when delivered; provided that notices and other communications to the
Administrative Agent, the L/C Issuer and the Swing Line Lender pursuant to
Article II shall not be effective until actually received by such Person during
the person’s normal business hours.  In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.
 
(b)        Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
-197-

--------------------------------------------------------------------------------

(c)       The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)        Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, any L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative
Agents from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or
their securities for purposes of United States Federal or state securities laws.
 
(e)        Reliance by Agents and Lenders.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct.
 
(f)         Notice to other Loan Parties.  The Borrower agrees that notices to
be given to any other Loan Party under this Agreement or any other Loan Document
may be given to the Borrower in accordance with the provisions of this Section
10.02 with the same effect as if given to such other Loan Party in accordance
with the terms hereunder or thereunder.


-198-

--------------------------------------------------------------------------------

Section 10.03         No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
 
Section 10.04        Attorney Costs and Expenses.  The Borrower agrees (a) if
the Closing Date occurs, to pay or reimburse the Administrative Agent and the
Lead Arrangers for all reasonable and documented or invoiced out-of-pocket costs
and expenses associated with the syndication of the Initial Term Loans and
Revolving Credit Loans and the preparation, execution and delivery,
administration, amendment, modification, waiver and/or enforcement of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), including all Attorney Costs
of Davis Polk & Wardwell llp (and any other counsel retained with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed)) and one local
and foreign counsel in each relevant jurisdiction, and (b) to pay or reimburse
the Administrative Agent, the Lead Arrangers and each Lender for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all costs and expenses incurred in connection with any
workout or restructuring in respect of the Loans, all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law, and, in the case of legal fees, limited to all Attorney Costs of one
counsel for all such Persons (and, in the case of an actual or perceived
conflict of interest, where such Person affected by such conflict informs the
Borrowers of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected Person)).  The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent.  The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 10.04
shall be paid within ten (10) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.
 
-199-

--------------------------------------------------------------------------------

Section 10.05        Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender, the Lead Arrangers,
and their respective Affiliates, and the directors, officers, employees,
counsel, agents, advisors, and other representatives of any of the foregoing
(collectively, the “Indemnitees”) from and against any and all losses,
liabilities, damages, claims, and reasonable and documented or invoiced
out-of-pocket fees and expenses (including reasonable Attorney Costs of one
counsel for all Indemnitees and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees (and, in the case of an actual or
perceived conflict of interest, where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee)) of any such Indemnitee
arising out of or relating to any claim or any litigation or other proceeding
(regardless of whether such Indemnitee is a party thereto and whether or not
such proceedings are brought by the Borrower, its equity holders, its
Affiliates, creditors or any other third person) that relates to the
Transactions, including the financing contemplated hereby, of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (c) any actual or alleged presence or
Release or threat of Release of Hazardous Materials on, at, under or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability related in any way to
the Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (w) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any of its controlled Affiliates or
controlling Persons or any of the officers, directors, employees, agents,
advisors or members of any of the foregoing, in each case who are involved in or
aware of the Transactions (as determined by a court of competent jurisdiction in
a final and non-appealable decision), (x) a material breach of the Loan
Documents by such Indemnitee or one of its Affiliates (as determined by a court
of competent jurisdiction in a final and non-appealable decision), or (y)
disputes solely between and among such Indemnitees to the extent such disputes
do not arise from any act or omission of the Borrower or any of its Affiliates
(other than with respect to a claim against an Indemnitee acting in its capacity
as an Agent or Lead Arranger or similar role under the Loan Documents unless
such claim arose from the gross negligence, bad faith or willful misconduct of
such Indemnitee).  No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement. No Indemnitee nor any Loan Party shall have any liability for
any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date);
provided that nothing contained in this sentence shall limit the Borrower’s
indemnification obligations under the Loan Documents to the extent such special,
punitive, indirect or consequential damages are included in any third-party
claim in connection with which any Indemnitee is entitled to indemnification
hereunder.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, managers, partners, stockholders or creditors
or an Indemnitee or any other Person, whether or not any Indemnitee is otherwise
a party thereto and whether or not any of the transactions contemplated
hereunder or under any of the other Loan Documents is consummated.  All amounts
due under this Section 10.05 shall be paid within ten (10) Business Days after
demand therefor; provided, however, that such Indemnitee shall promptly refund
such amount to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification or
contribution rights with respect to such payment pursuant to the express terms
of this Section 10.05.  The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.  For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes other than Taxes that represent
liabilities, obligations, losses, damages, etc., with respect to a non-Tax
claim.
 
-200-

--------------------------------------------------------------------------------

Section 10.06        Payments Set Aside.  To the extent that any payment by or
on behalf of a Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate.
 
Section 10.07         Successors and Assigns.
 
(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), neither the Borrower nor
any of its Subsidiaries may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.07(g) or (iv) to an SPC in accordance with the provisions of Section 10.07(h)
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)       (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (“Assignees”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:
 
(A)         the Borrower, provided that, no consent of the Borrower shall be
required for an assignment (1) of any Term Loan to any other Lender, any
Affiliate of a Lender or any Approved Fund, (2) of any Revolving Credit Loans or
Revolving Credit Commitment to any other Revolving Lender, any Affiliate of a
Revolving Lender or any Approved Fund of a Revolving Lender or, (3) of any Term
Loan, Revolving Credit Loans or Revolving Credit Commitment, if an Event of
Default under Section 8.01(a) or under Section 8.01(f) has occurred and is
continuing, to any Assignee; provided, further, that such consent shall be
deemed to have been given if the Borrower has not responded within 10 Business
Days after notice by the Administrative Agent;
 
(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to another Lender, an
Affiliate of a Lender or an Approved Fund;
 
(C)         each L/C Issuer at the time of such assignment, provided that no
consent of such L/C Issuers shall be required for any assignment of a Term Loan;
and
 
(D)         in the case of any assignment of any of the Revolving Credit
Facility, the Swing Line Lender.
 
-201-

--------------------------------------------------------------------------------

(ii)          Assignments shall be subject to the following additional
conditions:
 
(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $5.0
million (in the case of the Revolving Credit Facility) or $1.0 million (in the
case of a Term Loan) unless the Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8.01(a) or under Section 8.01(f) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds, if any;
 
(B)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;
 
(C)         the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f);
 
(D)        the Assignee shall not be a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person), a Disqualified Lender or, except to the extent permitted
pursuant to Section 2.17 or Section 10.07(k), the Borrower or any of its
Subsidiaries;
 
(E)          the Assignee shall not be a Defaulting Lender.
 
This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.
 
(c)        Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d) and receipt by the Administrative Agent from
the parties to each assignment of a processing and recordation fee of $3,500
(provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment), from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement  (including, for the
avoidance of doubt, any rights and obligations pursuant to Section 3.01), and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.03, 3.04, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, and the surrender by the assigning Lender of its Note (if any), the
Borrower (at their expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (c) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(e).  For greater
certainty, any assignment by a Lender pursuant to this Section 10.07 shall not
in any way constitute or be deemed to constitute a novation, discharge,
recession, extinguishment or substitution of the existing Indebtedness and any
Indebtedness so assigned shall continue to be the same obligation and not a new
obligations.
 
-202-

--------------------------------------------------------------------------------

(d)        The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) and currencies of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
amounts due under Section 2.04, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent demonstrable error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, any Agent and any Lender (but in the case of any
Lender solely with respect to such Lender’s outstanding Loans or Commitments) at
any reasonable time and from time to time upon reasonable prior notice. No
assignment shall be effective unless recorded in the Register. The parties
hereto agree and intend that the Obligations shall be treated as being in
"registered form" for the purposes of the Code (including Sections 163(f),
871(h)(2), 881(c)(2), and 4701 of the Code).
 
(e)        Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Defaulting Lender) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.01(a), (b), (c),
(d), (e) or (f) that directly affects such Participant.  Subject to Section
10.07(f), the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.03 and 3.04 (through the applicable Lender),
provided that each Participant shall be subject to the requirements and
limitations of such Sections (including Sections 3.01(f) and (g) and Sections
3.05 and 3.06) (it being understood that the Participant shall deliver the forms
described in Section 3.01(f) solely to the participating Lender, it being
understood that copies of such forms may be required to be included (and, if so,
will be included) as part of a non-U.S. Granting Lender’s IRS Form W-8IMY
provided to the Administrative Agent or the Borrower), to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
10.07(b).  To the extent permitted by applicable Law, each Participant also
shall be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant complies with Section 2.13 as though it were a
Lender.  Any Lender that sells participations shall maintain a register on which
it enters the name and the address of each Participant and the principal and
interest amounts of each Participant’s participation interest in the Commitments
and/or Loans (or other rights or obligations) held by it (the “Participant
Register”).  The entries in the Participant Register shall be conclusive, absent
demonstrable error, and the Borrower and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation interest as the owner thereof for all purposes notwithstanding any
notice to the contrary.  In maintaining the Participant Register, such Lender
shall be acting as the non-fiduciary agent of the Borrower solely for purposes
of applicable United States federal income tax law and undertakes no duty,
responsibility or obligation to the Borrower (without limitation, in no event
shall such Lender be a fiduciary of the Borrower for any purpose).  No Lender
shall have any obligation to disclose all or any portion of a Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish in connection with a Tax audit that such
commitment, loan, or other obligation is in registered form under Section
5f.103(c) of the United States Treasury Regulations or, if different, under
Sections 871(h) or 881(c) of the Code.
 
-203-

--------------------------------------------------------------------------------

(f)         A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.03 or 3.04 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent or except to the extent such entitlement to a
greater payment results from a Change in Law after the Participant became a
Participant.
 
(g)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(h)        Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  Each party hereto hereby agrees that (i) an SPC shall be entitled
to the benefit of Sections 3.01, 3.03 and 3.04, subject to the requirements and
limitations of such Sections (including Section 3.01(f) and (g) and Sections
3.05 and 3.06 (it being understood that the SPC shall deliver the forms
described in Section 3.01(f) solely to the Granting Lender, it being understood
that copies of such forms may be required to be included (and, if so, will be
included) as part of a non-U.S. Lender’s IRS Form W-8IMY provided to the
Administrative Agent or the Borrower)), to the same extent as if such SPC were a
Lender, but neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.03 or 3.04) except to the extent any entitlement to
greater amounts results from a Change in Law after the grant to the SPC
occurred, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable and such
liability shall remain with the Granting Lender, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Notwithstanding anything to the contrary
contained herein, any SPC may (i) with notice to, but without prior consent of
the Borrower and the Administrative Agent, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC. Any
Granting Lender shall maintain a register with respect to any grant described in
this clause (h) on which it enters the name and the address of each SPC and the
principal and interest amounts of each SPC’s interest in the granted Commitments
and/or Loans (or other rights or obligations with respect thereto), which shall
be maintained in a manner similar to any Participant Register described in
Section 10.07(e), mutatis mutandis.
 
-204-

--------------------------------------------------------------------------------

(i)         Notwithstanding anything to the contrary contained herein, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any, held by it and (2)
any Lender that is a Fund may create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
 
(j)         Notwithstanding anything to the contrary contained herein, any L/C
Issuer or the Swing Line Lender may, upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer or the Swing Line Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer or the Swing Line
Lender shall have identified, in consultation with the Borrower, a successor L/C
Issuer or Swing Line Lender willing to accept its appointment as successor L/C
Issuer or Swing Line Lender, as applicable.  In the event of any such
resignation of an L/C Issuer or the Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor L/C Issuer or Swing Line Lender hereunder; provided that no failure by
the Borrower to appoint any such successor shall affect the resignation of the
relevant L/C Issuer or the Swing Line Lender, as the case may be.  If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make, Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).
 
(k)        Any Lender may, so long as no proceeds of Revolving Credit Loans are
applied to fund the consideration for any such assignment, at any time, assign
all or a portion of its rights and obligations with respect to Term Loans under
this Agreement to the Borrower or any of its Restricted Subsidiaries through (x)
Dutch auctions open to all Term Lenders in accordance with procedures of the
type described in Section 2.17 or (y) notwithstanding Section 2.17 or any other
provision in this Agreement, open market purchase on a non-pro rata basis;
provided, that, in connection with assignments pursuant to clause (y) above:
 
(i)     if the Borrower or any of its Restricted Subsidiaries (other than the
Borrower) is the assignee, upon such assignment, transfer or contribution, the
Borrower or such Restricted Subsidiary shall automatically be deemed to have
contributed the principal amount of such Term Loans, plus all accrued and unpaid
interest thereon, to the Borrower; or
 
(ii)    if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, (b)
the aggregate outstanding principal amount of Term Loans of the remaining Term
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (c) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register.
 
-205-

--------------------------------------------------------------------------------

Section 10.08        Confidentiality.  Each of the Agents and the Lenders agrees
to maintain the confidentiality of the Information and to not use or disclose
such information, except that Information may be disclosed (a) to its Affiliates
and its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority, to any pledgee referred to in Section 10.07(g); (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process; (d) to any other party to this Agreement; (e) subject to an agreement
containing provisions substantially the same as those of this Section 10.08 (or
as may otherwise be reasonably acceptable to the Borrower), to any pledgee
referred to in Section 10.07(i), counterparty to a Swap Contract or Qualified
Securitization Financing, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08; (h) to any Governmental Authority or
examiner regulating any Lender; (i) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); or (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder.  In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions.  For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party or its Affiliates or its Affiliates’ directors, managers, officers,
employees, trustees, investment advisors or agents, relating to the Borrower or
any of their Subsidiaries or their business, other than any such information
that is publicly available to any Agent or any Lender prior to disclosure by any
Loan Party other than as a result of a breach of this Section 10.08, including,
without limitation, information delivered pursuant to Section 6.01, 6.02 or 6.03
hereof.
 
Section 10.09         Setoff.  In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness (in any currency) at any time
owing by, such Lender and its Affiliates or such L/C Issuer and its Affiliates,
as the case may be, to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or such L/C Issuer and its Affiliates hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not such Agent or such Lender or Affiliate shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness.  Notwithstanding anything to the
contrary contained herein, no Lender or its Affiliates and no L/C Issuer or its
Affiliates shall have a right to set off and apply any deposits held or other
Indebtedness owing by such Lender or its Affiliates or such L/C Issuer or its
Affiliates, as the case may be, to or for the credit or the account of any
Subsidiary of a Loan Party that is a Foreign Subsidiary or a Domestic Foreign
Holding Company.  Each Lender and L/C Issuer agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender or L/C Issuer, as the case may be; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.  The rights of the Administrative Agent, each Lender and each L/C
Issuer under this Section 10.09 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, such Lender
and such L/C Issuer may have.
 
-206-

--------------------------------------------------------------------------------

Section 10.10        Counterparts.  This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document.  The Agents may also require that
any such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission. The words “execution,” “signed,” “signature,” and words of like
import in any Loan Document shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.
 
Section 10.11        Integration.  This Agreement, together with the other Loan
Documents and the Fee Letter, comprises the complete and integrated agreement of
the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.  In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
 
Section 10.12        Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.  The provisions of Sections 10.14 and 10.15 shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
 
Section 10.13        Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 10.14         GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS.
 
(a)       THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).
 
-207-

--------------------------------------------------------------------------------

(b)        EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT (X) PRIOR TO THE
PLAN EFFECTIVE DATE, IN THE BANKRUPTCY COURT, AND ANY APPELLATE COURT FROM ANY
THEREOF AND (Y) AFTER THE CONVERSION DATE, IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE (PROVIDED THAT IF NONE OF SUCH COURTS CAN AND WILL EXERCISE SUCH
JURISDICTION, SUCH EXCLUSIVITY SHALL NOT APPLY), AND BY EXECUTION AND DELIVERY
OF THIS AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. 
THE BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.
 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION (I) FOR PURPOSES OF ENFORCING A JUDGMENT, (II) IN CONNECTION WITH
EXERCISING REMEDIES AGAINST THE COLLATERAL IN A JURISDICTION IN WHICH SUCH
COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY PENDING BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE EXTENT THE
COURTS REFERRED TO IN THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION OVER SUCH
LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT THERETO.
 
Section 10.15         WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
Section 10.16        Binding Effect.  This Agreement shall become effective when
it shall have been executed by the Borrower and the Administrative Agent shall
have been notified by each Lender, Swing Line Lender and L/C Issuer that each
such Lender, Swing Line Lender and L/C Issuer has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, each Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as permitted by
Section 7.04.
 
-208-

--------------------------------------------------------------------------------

Section 10.17       Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).
 
Section 10.18        Lender Action.  The Lenders and each other holder of an
Obligation under a Loan Document shall act collectively through the
Administrative Agent for any right or remedy against any Loan Party under any of
the Loan Documents (other than set-off rights) in each case with respect to the
Collateral or any other property of any Loan Party. Without limiting the
delegation of authority to the Administrative Agent set forth herein, only the
Required Lenders (or, if applicable, the Required Revolving Credit Facility
Lenders) shall have the authority to direct the Administrative Agent with
respect to the exercise of rights and remedies hereunder and under the other
Loan Documents (including with respect to alleging the existence or occurrence
of, and exercising rights and remedies as a result of, any Default or Event of
Default) with respect to (i) the Loans and (ii) any Collateral, and (ii) any
other property of any Loan Party.  Any such rights and remedies arising under
the Loan Documents shall not be exercised other than through the Administrative
Agent. Each Lender agrees that it shall not, and hereby waives any right to,
take or institute any actions or proceedings, judicial or otherwise, for any
such right or remedy under any Loan Document against any Loan Party or any past,
present, or future Subsidiary of any Loan Party concerning any Collateral, or
any other property of any Loan Party or any past, present or future Loan Party
other than through the Administrative Agent; provided, that, for the avoidance
of doubt, this sentence may be enforced against any Secured Party by the
Required Lenders, any Agent or the Borrower (or any of its Affiliates) and each
Secured Party expressly acknowledge that this sentence shall be available as a
defense of the Borrower (or any of its Affiliates) in any such action,
proceeding or remedial procedure. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Secured Obligations, to have agreed to the foregoing
provisions.   Each Lender expressly and irrevocably agrees that it will not
hinder or direct the Agent to take any action that will hinder the automatic
release of any security interest, Lien or Guarantee provided for by this Section
10.18 (including, without limitation, in connection with any Disposition
permitted pursuant to Section 7.05 and including, without limitation, any
refusal to release liens, return possessory collateral, execute and/or file
release documentation or take any other reasonably requested actions to
documents or effectuate the release of Liens on Collateral, in each case, at the
Borrower’s sole cost and expense) and expressly and irrevocably agrees that the
Agents shall be authorized to, and shall, take any necessary action to release
any such security interest, Lien or Guarantee to the extent authorized to do so
by this Section  10.18 without any obligation or requirement to notify or obtain
consent from any Lender (and the Agent shall not condition any such actions on
providing notice to, or obtaining consent from, the Lenders). The provisions of
this Section 10.18 are for the sole benefit of the Lenders and shall not afford
any right to, or constitute a defense available to, any Loan Party.
 
-209-

--------------------------------------------------------------------------------

Section 10.19       USA PATRIOT Act.  Each Lender hereby notifies the Borrower
that, pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name and address of the Borrower and
the Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the USA PATRIOT Act.
 
Section 10.20         Obligations Absolute.  To the fullest extent permitted by
applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:
 
(a)          any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;
 
(b)          any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;
 
(c)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;
 
(d)          any exchange, release or non-perfection of any other Collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;
 
(e)          any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or
 
(f)          any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
 
Section 10.21       No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledge and agrees, and acknowledges its Affiliates’
understanding, that:  (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lead Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Lead Arrangers, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Lender and each Lead Arranger
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, nor any Lender or any
Lead Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Lender and the Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Lead Arranger has any obligation to disclose
any of such interests to the Borrower or any of its Affiliates.  To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, each Lender and each Lead Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
-210-

--------------------------------------------------------------------------------

Section 10.22         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by
 
(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and
 
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected  Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of the applicable Resolution Authority.
 
Section 10.23         Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Obligations or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
 
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
 
-211-

--------------------------------------------------------------------------------

Section 10.24        Acknowledgment of Intercreditor Agreements. The Lenders and
the other Secured Parties hereby irrevocably authorize and instruct the
Administrative Agent and the Collateral Agent to, without any further consent of
any Lender or any other Secured Party, enter into (or acknowledge and consent
to) or amend, renew, extend, supplement, restate, replace, waive or otherwise
modify any Agreement, any Pari Passu Intercreditor Agreement, any other
Customary Intercreditor Agreement, or any other intercreditor agreement with the
collateral agent or other representatives of the holders of Indebtedness that is
to be secured by a Lien on the Collateral that is not prohibited (including with
respect to priority) under this Agreement and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof (any of the
foregoing, an “Intercreditor Agreement”). The Lenders and the other Secured
Parties irrevocably agree that (x) the Collateral Agent may rely exclusively on
a certificate of a Responsible Officer of the Borrower as to whether any such
other Liens are not prohibited and (y) any Intercreditor Agreement entered into
by the Administrative Agent and/or the Collateral Agent shall be binding on the
Secured Parties, and each Lender and the other Secured Parties hereby agrees
that it will take no actions contrary to the provisions of, if entered into and
if applicable, any Intercreditor Agreement. The foregoing provisions are
intended as an inducement to any provider of any Indebtedness not prohibited by
Section 7.03 hereof to extend credit to the Loan Parties and such persons are
intended third-party beneficiaries of such provisions.
 
[Signature Pages Follow]


-212-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
FRONTIER COMMUNICATIONS
CORPORATION, as Borrower
     
By:
/s/ Mark D. Nielsen
 
Name:
Mark D. Nielsen
 
Title:
Executive Vice President and Chief Legal Officer



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as Administrative
Agent, and Collateral Agent
     
By:
/s/ Daniel Luby
 
Name:
Daniel Luby
 
Title:
Vice President

:
[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I


Conversion Date Conditions
 
(a)         Loan Documents. The Administrative Agent shall have received each of
the following, each of which shall be originals, fascimiles or electronic
transmissions, each properly executed by a Responsible Officer of the signing
Loan Party, each in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i)          Collateral Documents. Executed counterparts of each Exit Collateral
Document set forth on Schedule 1.01A to the Conversion Date Certificate required
to be executed on the Conversion Date, duly executed by each Loan Party thereto
and each of the other parties listed on the signature pages thereto.
 
(ii)          Release Documents.  Executed counterparts of a lien release letter
terminating the DIP Collateral Documents.
 
(b)         Secretary’s Certificate. The Administrative Agent shall have
received (i) a recently dated certificate as to the good standing of the
Borrower under the laws of its jurisdiction of incorporation, and (ii) a
certificate of the secretary or assistant secretary of the Borrower certifying
(x) that attached thereto are true and complete copies of (1) the certificate of
incorporation, certificate of formation or equivalent formation  document of the
Borrower, and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation and (2)
the bylaws, operation agreement, limited liability company agreement or
equivalent document of the Borrower as in effect on the Conversion Date.
 
(c)         Fees and Expenses. The Administrative Agent and the Lead Arrangers
shall have received payment of all fees and other amounts as the Borrower shall
have agreed to pay prior to the Conversion Date to the Administrative Agent or
any Lead Arranger in connection herewith at the time such amounts were required
to be paid, including the reasonable and documented fees and expenses of Davis
Polk & Wardwell LLP, special New York counsel to the Lead Arrangers, in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents (to the extent that statements in
reasonable detail for such fees and expenses have been delivered to the Borrower
prior to the Closing Date).
 
(d)         Legal Opinion. A customary legal opinion from (x) Kirkland & Ellis
LLP, special New York counsel to the Loan Parties, addressed to the Agents and
the Lenders on the Conversion Date and (y) Mark D. Nielsen, Esq., general
counsel to the Loan Parties, addressed to the Agents and the Lenders on the
Conversion Date.
 
(e)          KYC; Patriot Act. The Administrative Agent and the Lead Arrangers
shall have received, at least three (3) business days prior to the Conversion
Date, all documentation and other information about the Borrower that shall have
been reasonably requested by the Administrative Agent, the Lead Arrangers and
the Lenders in writing at least ten (10) business days prior to the Conversion
Date and that the Administrative Agent and the Lead Arrangers reasonably
determine is required by United States regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act and a beneficial ownership certificate to the
extent required under 31 C.F.R § 1010.230.
 
(f)          Representations and Warranties. The representations and warranties
of the Borrower and each other Loan Party contained in Article V or any other
Loan Document shall be true and correct in all material respects on and as of
the Conversion Date; provided, that to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
 

--------------------------------------------------------------------------------

(g)          No Event of Default. No Event of Default shall exist, or would
result from the conversion of the Initial Term Loans on the Conversion Date.
 
(h)          No MAE. Since the Petition Date, nothing has occurred that has had,
or could reasonably be expected to have, a Material Adverse Effect (it being
understood and agreed that the Cases, in and of themselves, shall not constitute
a Material Adverse Effect).
 
(i)           Conversion Date Certificate. The Administrative Agent shall have
received a Conversion Date Certificate, which shall include a certification as
to solvency as described in Section 5.15 after giving effect to the Conversion
Date Transactions).
 
(j)         Plan of Reorganization.  (a) The Acceptable Reorganization Plan and
the Confirmation Order shall be in full force and effect and no stay thereof
shall be in effect, (b) neither the Acceptable Reorganization Plan nor the
Confirmation Order shall have been amended or modified or any condition
contained therein waived, in each case in any manner materially adverse to the
Lenders (as determined in good faith by the Borrower), provided that any such
amendment, modification or waiver solely to permit the Staggered Emergence shall
be deemed not to be materially adverse to the Lenders and (c) all conditions
precedent to the effectiveness of the Acceptable Reorganization Plan (other than
the receipt by the Borrower of the net proceeds from any other financing to be
received on the Conversion Date) shall have been satisfied or waived (to the
extent such waiver is not materially adverse to the Lenders (as determined in
good faith by the Borrower)) and the “effective date” under the Acceptable
Reorganization Plan shall have occurred or will occur substantially concurrently
with the Conversion Date.
 
(k)          Liquidity. On the Conversion Date, the Borrower shall be party to
one or more revolving credit facilities (including, but not limited to, the DIP
Revolving Facility) providing for revolving commitments of at least an amount
equal to (1) $775 million less (2) the amount of cash and cash equivalents of
the Borrower and its Subsidiaries (excluding for the avoidance of doubt, the
Designated Entities if the Borrower undertakes the Staggered Emergence) that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP.
 
(l)          Stock Certificates. The Administrative Agent shall have received
certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers executed in blank and (if applicable)
instruments evidencing the pledged debt referred to therein endorsed in blank.
 
(m)         Collateral and Guarantee Requirement. Clause (ii) of the Collateral
and Guarantee Requirement shall have been satisfied.
 
(n)          Insurance. The Administrative Agent shall have received evidence
that all insurance certificates required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that the Administrative Agent
and Collateral Agent has been named as loss payee and additional insured under
each United States insurance policy with respect to such insurance as to which
the Administrative Agent shall have requested to be so named.
 
(o)          Corporate Reorganization.  To the extent the Borrower elects to
undertake the Corporate Reorganization, the Corporate Reorganization has been
consummated or will be consummated substantially concurrently with the
Conversion Date.
 
For purposes of determining whether the Closing Date or Conversion Date, as
applicable, has occurred, each Lender that has executed this Agreement shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.  The Administrative Agent shall notify the Borrower and the Lenders
of the Closing Date or the Conversion Date, as applicable, and such notice shall
be conclusive and binding.





--------------------------------------------------------------------------------

